         Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 1 of 192



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                     §
In re:                                                               §   Chapter 11
                                                                     §
IHEARTMEDIA, INC., et al., 1                                         §   Case No. 18-31274 (MI)
                                                                     §
                           Debtors.                                  §   (Jointly Administered)
                                                                     §
                                                                     §   Re: Docket Nos. 551, 1213, 1301,
                                                                     §   1348, 1441, 1469, 1482, 1605, 1626,
                                                                         1632

        NOTICE OF FILING OF MODIFIED FIFTH AMENDED JOINT
  CHAPTER 11 PLAN OF REORGANIZATION OF IHEARTMEDIA, INC. AND ITS
DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

       PLEASE TAKE NOTICE that on April 28, 2018, the above-captioned debtors and
debtors in possession (collectively, the “Debtors”) filed the Joint Chapter 11 Plan of
Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the
Bankruptcy Code [Docket No. 551].

      PLEASE TAKE FURTHER NOTICE that on August 5, 2018, the Debtors filed the
Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates
Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1213].

        PLEASE TAKE FURTHER NOTICE that on August 23, 2018, the Debtors filed the
Second Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor
Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1301].

        PLEASE TAKE FURTHER NOTICE that on August 28, 2018, the Debtors filed the
Third Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor
Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1348].

       PLEASE TAKE FURTHER NOTICE that on September 12, 2018, the Debtors filed
the Fourth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its
Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1441].


1   Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
    complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
    provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
    noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia.               The location of Debtor
    iHeartMedia, Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway,
    San Antonio, Texas 78258.
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 2 of 192



       PLEASE TAKE FURTHER NOTICE that on September 18, 2018, the Debtors filed a
modified Fourth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its
Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1469].

        PLEASE TAKE FURTHER NOTICE that on September 20, 2018, the Debtors filed a
solicitation version of the Fourth Amended Joint Chapter 11 Plan of Reorganization of
iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
[Docket No. 1482].

        PLEASE TAKE FURTHER NOTICE that on October 10, 2018, the Debtors filed the
Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor
Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1605].

       PLEASE TAKE FURTHER NOTICE that on October 17, 2018, the Debtors filed a
modified version of the Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1626].

        PLEASE TAKE FURTHER NOTICE that on October 18, 2018, the Debtors filed a
solicitation version of the Fifth Amended Joint Chapter 11 Plan of Reorganization of
iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
[Docket No. 1632] (the “Fifth Amended Plan”).

        PLEASE TAKE FURTHER NOTICE that the Debtors hereby file the Modified Fifth
Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates
Pursuant to Chapter 11 of the Bankruptcy Code (the “Modified Fifth Amended Plan”), attached
hereto as Exhibit A.

      PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B is a redline of
the Modified Fifth Amended Plan reflecting changes from the Fifth Amended Plan.

        PLEASE TAKE FURTHER NOTICE that to obtain copies of Modified Fifth
Amended Plan, you should contact Prime Clerk LLC, the claims, noticing, and solicitation agent
retained by the Debtors in the chapter 11 cases (the “Claims, Noticing, and Solicitation Agent”),
by: (a) calling the Debtors’ restructuring hotline at (877) 756-7779, within the U.S. or Canada, or
(347) 505-7142 outside of the U.S. or Canada; (b) visiting the Debtors’ restructuring website at:
https://cases.primeclerk.com/iheartmedia; (c) writing to the Claims, Noticing, and Solicitation
Agent at iHeartMedia, Inc. Ballot Processing, c/o Prime Clerk LLC, 830 Third Avenue, 3rd
Floor, New York, NY 10022; or (d) emailing iheartmediaballots@primeclerk.com. You may
also obtain copies of any pleadings filed in the chapter 11 cases for a fee via PACER at:
http://www.txs.uscourts.gov.




                                                2
        Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 3 of 192



Houston, Texas
December 17, 2018

/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)    James H.M. Sprayregen, P.C.
Elizabeth C. Freeman (TX Bar No. 24009222)   Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)   Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                        William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900             Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                         KIRKLAND & ELLIS LLP
Telephone:       (713) 752-4200              KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (713) 752-4221              300 North LaSalle Street
Email:           ptomasco@jw.com             Chicago, Illinois 60654
                 efreeman@jw.com             Telephone:       (312) 862-2000
                 mcavenaugh@jw.com           Facsimile:       (312) 862-2200
                                             Email:           james.sprayregen@kirkland.com
                                                              anup.sathy@kirkland.com
Co-Counsel to the Debtors                                     brian.wolfe@kirkland.com
and Debtors in Possession                                     will.guerrieri@kirkland.com
                                                              benjamin.rhode@kirkland.com

                                             -and-

                                             Christopher Marcus, P.C. (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone:     (212) 446-4800
                                             Facsimile:     (212) 446-4900
                                             Email:         christopher.marcus@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 4 of 192



                                  Certificate of Service

       I certify that on December 17, 2018, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                  /s/ Patricia B. Tomasco
                                                  Patricia B. Tomasco
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 5 of 192



                             Exhibit A

                    Modified Fifth Amended Plan
         Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 6 of 192



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                   §
    In re:                                                         §         Chapter 11
                                                                   §
    IHEARTMEDIA, et al.,1                                          §         Case No. 18-31274 (MI)
                                                                   §
                                Debtors.                           §         (Jointly Administered)
                                                                   §

                   MODIFIED FIFTH AMENDED JOINT CHAPTER 11 PLAN OF
                 REORGANIZATION OF IHEARTMEDIA, INC. AND ITS DEBTOR
              AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

  NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN OFFER, ACCEPTANCE,
  COMMITMENT, OR LEGALLY BINDING OBLIGATION OF THE DEBTORS OR ANY
  OTHER PARTY IN INTEREST AND THIS PLAN IS SUBJECT TO APPROVAL BY THE
BANKRUPTCY COURT AND OTHER CUSTOMARY CONDITIONS. THIS PLAN IS NOT AN
                OFFER WITH RESPECT TO ANY SECURITIES.

                    YOU SHOULD NOT RELY ON THE INFORMATION
            CONTAINED IN, OR THE TERMS OF, THIS PLAN FOR ANY PURPOSE
        PRIOR TO THE CONFIRMATION OF THIS PLAN BY THE BANKRUPTCY COURT.


    Patricia B. Tomasco (TX Bar No. 01797600)                       James H.M. Sprayregen, P.C.
    Elizabeth C. Freeman (TX Bar No. 24009222)                      Anup Sathy, P.C. (admitted pro hac vice)
    Matthew D. Cavenaugh (TX Bar No. 24062656)                      Brian D. Wolfe (admitted pro hac vice)
    JACKSON WALKER L.L.P.                                           William A. Guerrieri (admitted pro hac vice)
    1401 McKinney Street, Suite 1900                                Benjamin M. Rhode (admitted pro hac vice)
    Houston, Texas 77010                                            KIRKLAND & ELLIS LLP
    Telephone: (713) 752-4284                                       KIRKLAND & ELLIS INTERNATIONAL LLP
    Facsimile:    (713) 752-4221                                    300 North LaSalle Street
    Email:        ptomasco@jw.com                                   Chicago, Illinois 60654
                  efreeman@jw.com                                   Telephone: (312) 862-2000
                  mcavenaugh@jw.com                                 Facsimile: (312) 862-2200
                                                                    Email: james.sprayregen@kirkland.com
    Co-Counsel to the Debtors and                                          anup.sathy@kirkland.com
    Debtors in Possession                                                  brian.wolfe@kirkland.com
                                                                           will.guerrieri@kirkland.com
                                                                           benjamin.rhode@kirkland.com

1      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
       complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
       provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
       noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia,
       Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Pkwy., San Antonio,
       Texas 78258.



KE 51668382
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 7 of 192



                                    -and-

                                    Christopher J. Marcus, P.C. (admitted pro hac vice)
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    601 Lexington Avenue
                                    New York, New York 10022
                                    Telephone: (212) 446-4800
                                    Facsimile: (212) 446-4900
                                    Email:        christopher.marcus@kirkland.com

                                    Co-Counsel to the Debtors and
                                    Debtors in Possession
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 8 of 192



                                          TABLE OF CONTENTS

                                                                                                                                         Page




 A.    Defined Terms .................................................................................................................... 1
 B.    Rules of Interpretation ...................................................................................................... 27
 C.    Computation of Time ........................................................................................................ 28
 D.    Governing Law ................................................................................................................. 28
 E.    Reference to Monetary Figures ......................................................................................... 28
 F.    Nonconsolidated Plan ....................................................................................................... 28


 A.    Administrative Claims ...................................................................................................... 28
 B.    Professional Fee Claims.................................................................................................... 29
 C.    DIP Claims ........................................................................................................................ 31
 D.    Priority Tax Claims ........................................................................................................... 32


 A.    Classification of Claims and Interests............................................................................... 32
 B.    Summary of Classification................................................................................................ 32
 C.    Treatment of Classes of Claims and Interests ................................................................... 33
 D.    Special Provision Governing Unimpaired Claims ............................................................ 42
 E.    Elimination of Vacant Classes; Presumed Acceptance by Non-Voting Classes .............. 43
 F.    Subordinated Claims ......................................................................................................... 43
 G.    Intercompany Interests ...................................................................................................... 43
 H.    Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
       Code .................................................................................................................................. 43


 A.    General Settlement of Claims and Interests ...................................................................... 44
 B.    Restructuring Transactions ............................................................................................... 44
 C.    Sources of Consideration for Plan Distributions............................................................... 45
 D.    Issuance and Distribution of New iHeart Common Stock, Special Warrants, and/or
       the Beneficial Interests in the FCC Trust .......................................................................... 45
 E.    Issuance of New Debt ....................................................................................................... 46
 F.    The New ABL Credit Agreement Documents .................................................................. 47
 G.    The CCOH Separation ...................................................................................................... 47
 H.    Preferred Stock Transactions ............................................................................................ 48
 I.    Waiver of Turnover Rights ............................................................................................... 48
 J.    FCC Licenses .................................................................................................................... 49
 K.    FCC Trust ......................................................................................................................... 49
 L.    Corporate Existence .......................................................................................................... 51
 M.    New Corporate Governance Documents .......................................................................... 51
 N.    New Boards....................................................................................................................... 52
 O.    Corporate Action............................................................................................................... 52

                                                              i
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 9 of 192



 P.    Vesting of Assets in the Reorganized Debtors ................................................................. 53
 Q.    Cancellation of Notes, Instruments, Certificates, and Other Documents ......................... 53
 R.    Effectuating Documents; Further Transactions ................................................................ 54
 S.    Section 1145 Exemption ................................................................................................... 54
 T.    Section 1146(a) Exemption............................................................................................... 55
 U.    Post-Emergence Equity Incentive Program ...................................................................... 55
 V.    Employee Matters ............................................................................................................. 55
 W.    Preservation of Rights of Action....................................................................................... 56
 X.    Consenting Stakeholder Fees ............................................................................................ 56
 Y.    Guarantor General Unsecured Recovery Cash Pool ......................................................... 57
 Z.    Dismissal of the Committee’s Standing Motion and Disputed ABL Claims
       Objection........................................................................................................................... 57


 A.    Assumption and Rejection of Executory Contracts and Unexpired Leases ...................... 57
 B.    Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired
       Leases................................................................................................................................ 58
 C.    Claims Based on Rejection of Executory Contracts or Unexpired Leases ....................... 58
 D.    Cure of Defaults for Executory Contracts and Unexpired Leases Assumed .................... 59
 E.    Modifications, Amendments, Supplements, Restatements, or Other Agreements ........... 59
 F.    Indemnification Provisions ............................................................................................... 60
 G.    Insurance Policies ............................................................................................................. 60
 H.    Reservation of Rights........................................................................................................ 62
 I.    Nonoccurrence of Effective Date...................................................................................... 62
 J.    Contracts and Leases Entered into After the Petition Date ............................................... 62


 A.    Timing and Calculation of Amounts to Be Distributed .................................................... 62
 B.    Rights and Powers of Distribution Agent ......................................................................... 63
 C.    Delivery of Distributions and Undeliverable or Unclaimed Distributions ....................... 63
 D.    Compliance Matters .......................................................................................................... 66
 E.    Foreign Currency Exchange Rate ..................................................................................... 66
 F.    Claims Paid or Payable by Third Parties .......................................................................... 67
 G.    Setoffs and Recoupment ................................................................................................... 67
 H.    Allocation between Principal and Accrued Interest .......................................................... 68


 A.    Resolution of Disputed Claims ......................................................................................... 68
 B.    Time to File Objections to Disputed Claims and Disputed Interests. ............................... 69
 C.    Disputed Claims Reserve .................................................................................................. 69
 D.    Adjustment to Claims and Interests without Objection .................................................... 70
 E.    No Interest......................................................................................................................... 70
 F.    Disallowance of Claims .................................................................................................... 70
 G.    Amendments to Proofs of Claim....................................................................................... 71
 H.    Distributions after Allowance ........................................................................................... 71


 A.    Discharge of Claims and Termination of Interests ........................................................... 71
 B.    Releases by the Debtors .................................................................................................... 72

                                                             ii
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 10 of 192



 C.    Releases by Holders of Claims and Interests .................................................................... 73
 D.    Exculpation ....................................................................................................................... 74
 E.    Injunction .......................................................................................................................... 74
 F.    Release of Liens ................................................................................................................ 75
 G.    Protection against Discriminatory Treatment ................................................................... 75
 H.    Recoupment ...................................................................................................................... 76
 I.    Document Retention ......................................................................................................... 76
 J.    Reimbursement or Contribution ....................................................................................... 76
 K.    Term of Injunctions or Stays............................................................................................. 76
 L.    SEC Rights Reserved ........................................................................................................ 76
 M.    Release of Preference Actions .......................................................................................... 76


 A.    Conditions Precedent to the Effective Date. ..................................................................... 77
 B.    Waiver of Conditions Precedent ....................................................................................... 79
 C.    Effect of Non-Occurrence of Conditions to Consummation ............................................ 79


 A.    Modification of Plan ......................................................................................................... 79
 B.    Effect of Confirmation on Modifications ......................................................................... 80
 C.    Withdrawal of Plan ........................................................................................................... 80




 A.    Immediate Binding Effect ................................................................................................. 82
 B.    Additional Documents ...................................................................................................... 83
 C.    Payment of Statutory Fees ................................................................................................ 83
 D.    Statutory Committee and Cessation of Fee and Expense Payment................................... 83
 E.    Reservation of Rights........................................................................................................ 83
 F.    Successors and Assigns .................................................................................................... 83
 G.    Service of Documents ....................................................................................................... 84
 H.    Entire Agreement; Controlling Document ........................................................................ 85
 I.    Plan Supplement ............................................................................................................... 86
 J.    Non-Severability ............................................................................................................... 86
 K.    Votes Solicited in Good Faith ........................................................................................... 86
 L.    Closing of Chapter 11 Cases ............................................................................................. 86
 M.    Waiver or Estoppel ........................................................................................................... 87
 N.    Substantial Consummation ............................................................................................... 87




                                                             iii
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 11 of 192



                                             INTRODUCTION

         iHeartMedia, Inc. and its debtor affiliates in the above-captioned chapter 11 cases, as debtors and
debtors in possession, propose this modified fifth amended joint chapter 11 plan of reorganization. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly administered
pursuant to an order of the Bankruptcy Court [Docket No. 76]. This Plan constitutes a separate chapter 11
plan for each Debtor for the resolution of outstanding Claims against and Interests in each Debtor pursuant
to the Bankruptcy Code, and unless otherwise set forth herein, the classifications and treatment of Claims
against and Interests in the Debtors set forth in Article III of the Plan apply separately with respect to each
Debtor. Each Debtor is a proponent of the Plan within the meaning of section 1129 of the Bankruptcy
Code.

         Pursuant to section 1125(b) of the Bankruptcy Code, votes to accept or reject a chapter 11 plan
cannot be solicited from holders of claims or interests entitled to vote on a chapter 11 plan until a disclosure
statement has been approved by a bankruptcy court and distributed to such holders. On September 20, 2018,
the Bankruptcy Court entered the Disclosure Statement Order, which, among other things, approved the
Disclosure Statement, established procedures for voting on the Plan, and scheduled the Confirmation
Hearing. On October 18, 2018, the Bankruptcy Court entered the Order (I) Approving the Debtors’
Continued Solicitation of the Fifth Amended Plan and the Adequacy of the Supplemental Disclosure in
Connection Therewith, (II) Modifying Certain Deadlines and Procedures in Connection With Plan
Confirmation and Shortening Notice With Respect Thereto, (III) Approving the Form of Ballots in
Connection Therewith, and (IV) Granting Related Relief, which, among other things, approved the
supplement to the Disclosure Statement and modified Confirmation schedule. Holders of Claims against
and Interests in the Debtors should refer to the Disclosure Statement for a discussion of the Debtors’ history,
business, properties, operations, historical financial information, projections of future operations, and risk
factors, as well as a summary and description of the Plan, the Restructuring Transactions that the Debtors
seek to consummate on the Effective Date of the Plan, and various related matters.



                 DEFINED TERMS, RULES OF INTERPRETATION,
         COMPUTATION OF TIME, GOVERNING LAW, AND OTHER REFERENCES

A.      Defined Terms

        Capitalized terms used in this Plan have the meanings ascribed to them below.

         1.      “10.625% PGN Agent” means Deutsche Bank Trust Company Americas, in its capacity as
collateral agent under the 10.625% PGN Indenture, and any predecessors and successors in such capacity.

        2.      “10.625% PGN Claim” means any Claim against a Debtor arising under, derived from,
secured by, based on, or related to the 10.625% PGNs or the 10.625% PGN Indenture.

        3.     “10.625% PGN Indenture” means that certain Indenture, dated as of February 26, 2015,
among iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the
10.625% PGN Trustee, as trustee, paying agent, registrar, authentication agent, and transfer agent, and
the 10.625% PGN Agent, as collateral agent, providing for the issuance of 10.625% PGNs, as amended,
supplemented, or otherwise modified from time to time.




                                                       1
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 12 of 192



        4.      “10.625% PGN Trustee” means U.S. Bank National Association, in its capacities as trustee,
paying agent, registrar, authentication agent, and transfer agent under the 10.625% PGN Indenture, and any
predecessors and successors in such capacities.

       5.        “10.625% PGNs” means the 10.625% priority guarantee notes due 2023, issued by iHC
pursuant to the 10.625% PGN Indenture.

         6.      “11.25% PGN Agent” means Deutsche Bank Trust Company Americas, in its capacity as
collateral agent under the 11.25% PGN Indenture, and any predecessors and successors in such capacity.

        7.      “11.25% PGN Claim” means any Claim against a Debtor arising under, derived from,
secured by, based on, or related to the 11.25% PGNs or the 11.25% PGN Indenture.

        8.       “11.25% PGN Indenture” means that certain Indenture, dated as of February 28, 2013,
among iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the 11.25% PGN
Trustee, as trustee, paying agent, registrar, authentication agent, and transfer agent, and the 11.25% PGN
Agent, as collateral agent, providing for the issuance of 11.25% PGNs, as amended, supplemented, or
otherwise modified from time to time.

        9.       “11.25% PGN Trustee” means UMB Bank, National Association, solely in its capacities
as successor trustee, paying agent, registrar, authentication agent, and transfer agent under the 11.25% PGN
Indenture, and any predecessors and successors in such capacities.

       10.       “11.25% PGNs” means the 11.25% priority guarantee notes due 2021, issued by iHC
pursuant to the 11.25% PGN Indenture.

         11.      “1145 Securities” means, collectively, the New iHeart Common Stock (including New
iHeart Common Stock issued upon exercise of the Special Warrants and New iHeart Class A Common
Stock issued upon conversion of New iHeart Class B Common Stock), the Special Warrants, the New Debt
(to the extent issued in the form of bonds), and the CCOH Interests distributed to Holders of Claims, as
well as, if applicable, the beneficial interests in the FCC Trust and the shares of New iHeart Common Stock
and/or Special Warrants to be issued to the holders of such beneficial interests after the FCC grants the FCC
Long Form Applications.

        12.    “2021 Noteholder Group Representatives” shall have the meaning set forth in the
Restructuring Support Agreement and shall additionally include Porter Hedges LLP, Quinn Emanuel
Urquhart & Sullivan, LLP, and one special FCC counsel.

       13.     “2021 Notes” means the 14.000% senior notes due 2021, issued by iHC pursuant to the
2021 Notes Indenture.

        14.     “2021 Notes Agent” means Deutsche Bank Trust Company Americas, in its capacities as
paying agent, registrar, and transfer agent under the 2021 Notes Indenture, and any predecessors and
successors in such capacities.

        15.     “2021 Notes Claim” means any Claim against a Debtor arising under, derived from,
secured by, based on, or related to the 2021 Notes or the 2021 Notes Indenture.

        16.      “2021 Notes Indenture” means that certain Indenture, dated as of June 21, 2013, among
iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the 2021 Notes Trustee,


                                                     2
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 13 of 192



as trustee, and the 2021 Notes Agent, as paying agent, registrar, and transfer agent, providing for the
issuance of the 2021 Notes, as amended, supplemented, or otherwise modified from time to time.

       17.     “2021 Notes Trustee” means Delaware Trust Company (as successor to Law Debenture
Trust Company of New York), in its capacity as trustee under the 2021 Notes Indenture, and any
predecessors and successors in such capacity.

        18.      “4(a)(2) Securities” means, collectively, the Radio NewCo Preferred Stock and the CCOH
Preferred Stock, if issued in a Taxable Separation, and the New Debt, to the extent issued in the form of
bonds in a third-party market financing.

        19.    “5.50% Legacy Notes” means the 5.50% senior notes due 2016, issued by iHC pursuant to
the Legacy Notes Indenture.

        20.    “6.875% Legacy Notes” means the 6.875% senior notes due 2018, issued by iHC pursuant
to the Legacy Notes Indenture.

       21.       “7.25% Legacy Notes” means the 7.25% debentures due October 15, 2027, issued by iHC
pursuant to the Legacy Notes Indenture.

        22.      “9.0% PGN Due 2019 Agent” means Deutsche Bank Trust Company Americas, in its
capacity as collateral agent under the 9.0% PGN Due 2019 Indenture, and any predecessors and successors
in such capacity.

        23.     “9.0% PGN Due 2019 Claim” means any Claim against a Debtor arising under, derived
from, secured by, based on, or related to the 9.0% PGNs Due 2019 or the 9.0% PGN Due 2019 Indenture.

       24.     “9.0% PGN Due 2019 Indenture” means that certain Indenture, dated as of October 25,
2012, among iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the 9.0%
PGN Due 2019 Trustee, as trustee, paying agent, registrar, custodian, and transfer agent, and the 9.0% PGN
Due 2019 Agent, as collateral agent, providing for the issuance of 9.0% PGNs Due 2019, as amended,
supplemented, or otherwise modified from time to time.

        25.     “9.0% PGN Due 2019 Trustee” means, collectively, Wilmington Trust, National
Association, in its capacities as successor trustee, paying agent, registrar, custodian, and transfer agent
under the 9.0% PGN Due 2019 Indenture, and any predecessors and successors in such capacities.

       26.       “9.0% PGNs Due 2019” means the 9.0% priority guarantee notes due 2019, issued by iHC
pursuant to the 9.0% PGN Due 2019 Indenture.

        27.      “9.0% PGN Due 2021 Agent” means Deutsche Bank Trust Company Americas, in its
capacities as collateral agent, paying agent, registrar, authentication agent, custodian, and transfer agent
under the 9.0% PGN Due 2021 Indenture, and any predecessors and successors in such capacities.

        28.     “9.0% PGN Due 2021 Claim” means any Claim against a Debtor arising under, derived
from, secured by, based on, or related to the 9.0% PGNs Due 2021 or the 9.0% PGN Due 2021 Indenture.

       29.    “9.0% PGN Due 2021 Indenture” means that certain Indenture, dated as of February 23,
2011, among iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the 9.0%
PGN Due 2021 Trustee, as trustee, and the 9.0% PGN Due 2021 Agent, as collateral agent, paying agent,



                                                     3
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 14 of 192



registrar, authentication agent, custodian, and transfer agent, providing for the issuance of 9.0% PGNs Due
2021, as amended, supplemented, or otherwise modified from time to time.

        30.      “9.0% PGN Due 2021 Trustee” means BOKF, National Association, solely in its capacity
as successor trustee under the 9.0% PGN Due 2021 Indenture, and any predecessors and successors in such
capacity.

       31.       “9.0% PGNs Due 2021” means the 9.0% priority guarantee notes due 2021, issued by iHC
pursuant to the 9.0% PGN Due 2021 Indenture.

        32.      “9.0% PGN Due 2022 Agent” means Deutsche Bank Trust Company Americas, in its
capacity as collateral agent under the 9.0% PGN Due 2022 Indenture, and any predecessors and successors
in such capacity.

        33.     “9.0% PGN Due 2022 Claim” means any Claim against a Debtor arising under, derived
from, secured by, based on, or related to the 9.0% PGNs Due 2022 or the 9.0% PGN Due 2022 Indenture.

        34.     “9.0% PGN Due 2022 Indenture” means that certain Indenture, dated as of September 10,
2014, among iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the 9.0%
PGN Due 2022 Trustee, as trustee, paying agent, registrar, authentication agent, custodian, and transfer
agent, and the 9.0% PGN Due 2022 Agent, as collateral agent, providing for the issuance of 9.0% PGNs
Due 2022, as amended supplemented, or otherwise modified from time to time.

        35.     “9.0% PGN Due 2022 Trustee” means Wilmington Trust, National Association, in its
capacity as successor trustee, paying agent, registrar, authentication agent, custodian, and transfer agent
under the 9.0% PGN Due 2022 Indenture, and any predecessors and successors in such capacities.

       36.       “9.0% PGNs Due 2022” means the 9.0% priority guarantee notes due 2022, issued by iHC
pursuant to the 9.0% PGN Due 2022 Indenture.

         37.     “ABL Agent” means TPG Specialty Lending, Inc., in its capacity as administrative agent,
for the benefit of itself and the other ABL Secured Parties that are party to the ABL Credit Agreement.

        38.     “ABL Credit Agreement” means that certain Credit Agreement, dated as of November 30,
2017, by and between the ABL Agent, the other ABL Secured Parties, iHC as parent borrower, the several
subsidiary borrowers thereto, and iHeart Capital I, as amended, restated, amended and restated,
supplemented, or otherwise modified prior to the commencement of these Chapter 11 Cases.

         39.      “ABL Secured Parties” means the ABL Agent and those certain lenders and letter of credit
issuers party to the ABL Credit Agreement.

        40.      “Administrative Claim” means a Claim against a Debtor for the costs and expenses of
administration of the Chapter 11 Cases arising on or prior to the Effective Date pursuant to sections 328,
330, or 503(b) of the Bankruptcy Code and entitled to priority pursuant to sections 507(a)(2), 507(b),
or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs and expenses incurred
on or after the Petition Date until and including the Effective Date of preserving the Estates and operating
the Debtors’ businesses; and (b) Allowed Professional Fee Claims.

       41.     “Administrative Claims Bar Date” means the deadline for Filing requests for payment of
Administrative Claims (other than requests for payment of Professional Fee Claims and Administrative


                                                     4
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 15 of 192



Claims arising under section 503(b)(9) of the Bankruptcy Code), which shall be 30 days after the Effective
Date.

        42.      “Administrative Claims Objection Bar Date” means the deadline for filing objections to
requests for payment of Administrative Claims (other than requests for payment of Professional Fee Claims
and Claims arising under section 503(b)(9) of the Bankruptcy Code), which shall be the later of (a) 60 days
after the Effective Date and (b) 60 days after the Filing of the applicable request for payment of an
Administrative Claim; provided that the Administrative Claims Objection Bar Date may be extended by
order of the Bankruptcy Court.

        43.     “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

         44.      “Allowed” means, with respect to any Claim against or Interest in a Debtor, except as
otherwise provided in the Plan: (a) a Claim that is evidenced by a Proof of Claim or a request for payment
of an Administrative Claim, as applicable, that is Filed on or before the applicable Claims Bar Date (or for
which Claim under the Plan, the Bankruptcy Code, or pursuant to a Final Order, a Proof of Claim or request
for payment of an Administrative Claim is not required to be Filed); (b) a Claim that is listed in the
Schedules as not contingent, not unliquidated, and not disputed, and for which no contrary or superseding
Proof of Claim, as applicable, has been timely Filed; or (c) a Claim or Interest allowed pursuant to the Plan
or a Final Order of the Bankruptcy Court; provided that, with respect to a Claim described in clauses
(a) and (b) above, such Claim shall be considered Allowed only if, and to the extent that, with respect to
such Claim, no objection to the allowance thereof is interposed within the applicable period of time fixed
by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or such an objection is
so interposed and the Claim has been allowed by a Final Order. Except as otherwise specified in the Plan,
any Final Order, or as otherwise agreed by the Debtors, and except for any Claim that is Secured by property
of a value in excess of the principal amount of such Claims (as determined by Final Order of the Bankruptcy
Court), the amount of an Allowed Claim shall not include interest or fees on such Claim accruing from and
after the Petition Date. Except with respect to a Term Loan Credit Agreement Claim, a PGN Claim, or a
2021 Notes Claim (none of which shall be subject to offset, recoupment, or reduction), for purposes of
determining the amount of an Allowed Claim, there shall be deducted therefrom an amount equal to the
amount of any Claim that the Debtors may hold against the Holder thereof, to the extent such Claim may
be offset, recouped, or otherwise reduced under applicable law. Any Claim that has been or is hereafter
listed in the Schedules as contingent, unliquidated, or disputed, and for which no Proof of Claim is or has
been timely Filed, is not considered Allowed and shall be expunged without further action by the Debtors
and without further notice to any party or action, approval, or order of the Bankruptcy Court. Except with
respect to a Term Loan Credit Agreement Claim, a PGN Claim, the CCOH Due From Claim, or a 2021
Notes Claim (none of which shall be subject to section 502(d) of the Bankruptcy Code), notwithstanding
anything to the contrary herein, no Claim of any Entity subject to section 502(d) of the Bankruptcy Code
shall be deemed Allowed unless and until such Entity pays in full the amount that it owes the applicable
Debtor or Reorganized Debtor, as applicable. For the avoidance of doubt: (x) any Proof of Claim or any
request for payment of an Administrative Claim (other than requests for payment of Professional Fee
Claims), that is Filed after the applicable Claims Bar Date shall not be Allowed for any purposes whatsoever
absent entry of a Final Order allowing such late-filed Claim and (y) the Debtors may affirmatively
determine to deem Unimpaired Claims Allowed to the same extent such Claims would be allowed under
applicable non-bankruptcy law. “Allow” and “Allowing” shall have correlative meanings.

        45.    “Assumed Executory Contract and Unexpired Lease List” means the list, as determined by
the Debtors or the Reorganized Debtors, as applicable, of certain Executory Contracts and Unexpired
Leases to be assumed by the Reorganized Debtors pursuant to the Plan, as the same may be amended,
modified, or supplemented from time to time by the Debtors or Reorganized Debtors, as applicable, in
accordance with the Plan, which list shall be included in the Plan Supplement.

                                                     5
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 16 of 192



         46.      “Avoidance Actions” means any and all actual or potential avoidance, recovery,
subordination, or other Causes of Action or remedies that may be brought by or on behalf of the Debtors or
their Estates or other authorized parties in interest under the Bankruptcy Code or applicable non-bankruptcy
law, including Causes of Action or remedies under sections 502, 510, 542, 544, 545, 547–553, and 724(a)
of the Bankruptcy Code or under other similar or related local, state, federal, or foreign statutes and common
law, including fraudulent transfer laws.

         47.     “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, and
the rules and regulations promulgated thereunder, as applicable to the Chapter 11 Cases.

        48.      “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
of Texas, Houston Division, or any other court having jurisdiction over the Chapter 11 Cases, including to
the extent of the withdrawal of reference under section 157 of the Judicial Code, the United States District
Court for the Southern District of Texas.

        49.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as applicable to the
Chapter 11 Cases, promulgated by the United States Supreme Court under section 2075 of the Judicial Code
and the general, local, and chambers rules of the Bankruptcy Court.

        50.     “Bar Date Order” means the Order (I) Setting Bar Dates for Filing Proofs of Claim,
Including Requests for Payment Under Section 503(b)(9), (II) Establishing Amended Schedules Bar Date
and Rejection Damages Bar Date, (III) Approving the Form and Manner for Filing Proofs of Claim,
Including Section 503(b)(9) Requests, and (IV) Approving Notice of Bar Dates [Docket No. 743].

        51.     “Board Selection Committee” means the committee of seven Persons formed prior to the
Effective Date, one of whom shall be appointed by the Consenting Sponsors and the remainder of whom
shall be appointed by the Required Consenting Senior Creditors, with responsibility for interviewing and
selecting non-management members of the Reorganized iHeart New Board and the board of directors of
CCOH as set forth in Article IV.N of the Plan.

         52.    “Business Day” means any day, other than a Saturday, Sunday, or a “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).

        53.     “Cash” means the legal tender of the United States of America or the equivalent thereof,
including bank deposits and checks.

        54.     “Cash Collateral Order” means the Final Order (I) Authorizing Postpetition Use of Cash
Collateral and (II) Granting Adequate Protection to Prepetition Lenders Pursuant to 11 U.S.C. §§ 105,
361, 362, 363, and 507, Bankruptcy Rules 2002, 4001, and 9014, and Local Bankruptcy Rules 4001-(b)
and 4002-1 [Docket No. 452].

        55.     “Causes of Action” means any action, claim, cross-claim, third-party claim, cause of action,
controversy, demand, right, Lien, indemnity, interest, guaranty, suit, obligation, liability, debt, damage,
remedy, judgment, account, defense, offset, power, privilege, license, or franchise of any kind or character
whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent
or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed
or undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on, or after
the Petition Date, in contract or in tort, at law or in equity, or pursuant to any other theory of law or
otherwise. For the avoidance of doubt, “Causes of Action” include: (a) any right of setoff, counterclaim,
or recoupment and any claim for breach of contract or for breach of duties imposed by law or in equity;
(b) any claim based on or relating to, or in any manner arising from, in whole or in part, tort, breach of

                                                      6
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 17 of 192



contract, breach of fiduciary duty, violation of local, state, federal, or foreign law, or breach of any duty
imposed by law or in equity, including securities laws, negligence, and gross negligence; (c) any right to
object to or otherwise contest Claims or Interests; (d) any Claim pursuant to section 362 or chapter 5 of the
Bankruptcy Code; (e) any claim or defense, including fraud, mistake, duress, usury, and any other defenses
set forth in section 558 of the Bankruptcy Code; and (f) any Avoidance Action.

       56.      “CCH” means Clear Channel Holdings, Inc., a corporation incorporated under the laws of
Nevada.

        57.     “CCOH” means Clear Channel Outdoor Holdings, Inc., a corporation incorporated under
the laws of Delaware.

       58.     “CCOH Due From Claim” means any Claim held by CCOH against iHC, including any
Claim arising under, derived from, secured by, based on, or related to the Intercompany Revolving
Promissory Note.

        59.      “CCOH Interest” means any Interest in CCOH (or its successor), excluding the CCOH
Preferred Stock.

       60.    “CCOH Litigation” means Norfolk County Retirement System v. Hendrix, C.A.
No. 2017-0930-JRS in the Court of Chancery of the State of Delaware.

         61.      “CCOH Plan and Separation Settlement” means the settlement of potential Claims and
Causes of Action amongst CCOH, GAMCO Asset Management, Inc., and the Debtors arising under certain
intercompany arrangements identified in Article VII.P of the Disclosure Statement, the putative class action
lawsuit currently pending in the Court of Chancery of the State of Delaware, captioned GAMCO Asset
Management, Inc. v. Hendrix, et al., C.A. No. 2018-0633-JRS, and CCOH’s and GAMCO Asset
Management, Inc.’s potential objections to Confirmation, as reflected in that certain Settlement Agreement
among the Debtors, CCOH, the Sponsor Entities, the Delaware Individual Defendants, and the Settling
Plaintiffs, dated as of [____], 2018.

        62.     “CCOH Preferred Stock” means, if the Taxable Separation is effectuated pursuant to the
terms and conditions set forth in Article IV.G, the new contingent-voting preferred stock of CCOH (or its
successor) issued pursuant to the Preferred Stock Transactions.

        63.     “CCOH Separation” means the separation of CCOH (or its successor) and the Subsidiaries
of CCOH (or its successor) from the Debtors in accordance with the Plan and the CCOH Plan and
Separation Settlement.

         64.     “CCOH Separation Documents” means all agreements, documents, and instruments
evidencing, effectuating, or relating to the CCOH Separation and the CCOH Plan and Separation
Settlement, to be delivered or entered into in connection therewith (including any settlement agreement,
separation agreement, transition services agreement, tax matters agreement, merger agreement, and loan
agreement, each of which may be included in the Plan Supplement, as well as any registration statement,
information statement, shareholders agreement, and other documents), which shall be consistent with the
terms of the CCOH Plan and Separation Settlement and otherwise in form and substance reasonably
acceptable to the Required Consenting Senior Creditors, CCOH, the Debtors, and, solely with respect to
those terms and provisions that would have a material adverse effect on the value of the distributions to, or
the releases under the Plan or the CCOH Plan and Separation Settlement in favor of (a) the Holders of 2021
Notes Claims, the Required Consenting 2021 Noteholders and (b) the Consenting Sponsors on account of
their iHeart Interests, the Consenting Sponsors.

                                                     7
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 18 of 192



        65.   “CCOH Transfer Agent” means Computershare Trust Company, in its capacity as transfer
agent for CCOH’s existing Class A Common Stock and Class B Common Stock.

         66.      “Certificate” means any document, instrument, or other writing evidencing a Claim against
or an Interest in the Debtors.

        67.     “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the case
pending for that Debtor in the Bankruptcy Court under chapter 11 of the Bankruptcy Code and (b) when
used with reference to all Debtors, the procedurally consolidated chapter 11 cases pending for the Debtors
in the Bankruptcy Court under chapter 11 of the Bankruptcy Code pursuant to the Order (I) Directing Joint
Administration of the Chapter 11 Cases and (II) Granting Related Relief [Docket No. 76].

        68.      “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

         69.      “Claims Bar Date” means, collectively, the applicable dates (including the Administrative
Claims Bar Date) by which Proofs of Claim and requests for payment of Administrative Claims must be
Filed, as established by: (a) the Bar Date Order; (b) a Final Order of the Bankruptcy Court; or (c) the Plan.

        70.     “Claims, Noticing, and Solicitation Agent” means Prime Clerk LLC, in its capacity as the
claims, noticing, and solicitation agent in the Chapter 11 Cases for the Debtors and any successors
appointed by an order of the Bankruptcy Court.

        71.     “Claims Register” means the official register of Claims against and Interests in the Debtors
maintained by the Clerk of the Bankruptcy Court or the Claims, Noticing, and Solicitation Agent.

         72.     “Class” means a class of Claims against or Interests in the Debtors as set forth in Article III
of the Plan in accordance with section 1122(a) of the Bankruptcy Code.

       73.     “Class B Election” means an affirmative election made by a Holder of an Allowed Term
Loan Credit Agreement Claim, an Allowed PGN Claim, an Allowed iHC 2021 / Legacy Notes Claim, or
an Allowed iHeart Interest on such Holder’s Ownership Certification to receive New iHeart Class B
Common Stock in lieu of New iHeart Class A Common Stock.

        74.      “Committee” means the Official Committee of Unsecured Creditors appointed by the
U.S. Trustee in the Chapter 11 Cases pursuant to section 1102(a) of the Bankruptcy Code, as it may be
reconstituted from time to time.

         75.    “Committee Plan Settlement” means the settlement of the Claims and Causes of Action
identified in the Standing Motion, Disputed ABL Claims Objection, and the Committee’s potential
objections to Confirmation.

        76.     “Communications Act” means chapter 5 of title 47 of the United States Code, 47 U.S.C.
§§ 151–622, as now in effect or hereafter amended, or any other successor federal statute, and the rules and
regulations promulgated thereunder.

        77.     “Confirmation” means the Bankruptcy Court’s entry of the Confirmation Order on the
docket of the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003 and 9021.

        78.      “Confirmation Date” means the date on which Confirmation occurs.




                                                       8
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 19 of 192



        79.     “Confirmation Hearing” means the hearing before the Bankruptcy Court pursuant to
section 1128 of the Bankruptcy Code at which the Debtors will seek Confirmation of the Plan.

       80.       “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

      81.       “Consenting Sponsors” shall have the meaning set forth in the Restructuring Support
Agreement.

      82.       “Consenting Stakeholder” shall have the meaning set forth in the Restructuring Support
Agreement.

        83.      “Consenting Stakeholder Fees” means the reasonable and documented fees and expenses
incurred at any time on or prior to the Effective Date in connection with the Debtors by (a) members of the
Term Loan/PGN Group, (b) members of the Term Lender Group, (c) the 2021 Noteholder Group
Representatives, (d) the Consenting Sponsors, (e) the Term Loan Credit Agreement Agent, (f) the
PGN Trustees and Agents, (g) the 2021 Notes Trustee, and (h) the 2021 Notes Agent.

        84.     “Consummation” means the occurrence of the Effective Date.

        85.      “Contingent DIP Obligations” means all of the Debtors’ obligations under the DIP Credit
Agreement Documents that are contingent and/or unliquidated (including, without limitation, those set forth
in Section 10.04 and 10.05 of the DIP Credit Agreement), but excluding (i) DIP Claims that, as of or prior
to the Effective Date, become either Repaid DIP Claims or Converted DIP Claims and (ii) DIP Claims as
to which a claim has been asserted on or prior to the Effective Date.

        86.     “Continuing Liens” has the meaning set forth in Article II.C of the Plan.

        87.      “Converted DIP Claims” has the meaning set forth in Article II.C of the Plan.

        88.     “Cure Claim” means a Claim (unless waived or modified by the applicable counterparty)
based upon a Debtor’s default under an Executory Contract or an Unexpired Lease assumed by such Debtor
under section 365 of the Bankruptcy Code, other than a default that is not required to be cured pursuant to
section 365(b)(2) of the Bankruptcy Code.

        89.     “Debtor” means one of the Debtors, in its capacity as a debtor and debtor in possession.

          90.     “Debtors” means, collectively, (a) AMFM Broadcasting Licenses, LLC, (b) AMFM
Broadcasting, Inc., (c) AMFM Operating, Inc., (d) AMFM Radio Licenses, LLC, (e) AMFM Texas
Broadcasting, LP, (f) AMFM Texas Licenses, LLC, (g) AMFM Texas, LLC, (h) Capstar Radio Operating
Company, (i) Capstar TX, LLC, (j) CC Broadcast Holdings, Inc., (k) CC Finco Holdings, LLC,
(l) CC Licenses, LLC, (m) Christal Radio Sales, Inc., (n) Cine Guarantors II, Inc., (o) Citicasters Co.,
(p) Citicasters Licenses, Inc., (q) Clear Channel Broadcasting Licenses, Inc., (r) Clear Channel Holdings,
Inc., (s) Clear Channel Investments, Inc., (t) Clear Channel Metro, LLC, (u) Clear Channel Mexico
Holdings, Inc., (v) Clear Channel Real Estate, LLC, (w) Critical Mass Media, Inc., (x) iHC,
(y) iHeartMedia + Entertainment, Inc., (z) iHeart Capital I, (aa) iHeartMedia Capital II, LLC, (bb) iHeart,
(cc) iHeartMedia Management Services, Inc., (dd) iHM Identity, Inc., (ee) Katz Communications, Inc.,
(ff) Katz Media Group, Inc., (gg) Katz Millennium Sales & Marketing, Inc., (hh) Katz Net Radio Sales,
Inc., (ii) M Street Corporation, (jj) Premiere Networks, Inc., (kk) Terrestrial RF Licensing, Inc., (ll) TTWN
Media Networks, LLC, and (mm) TTWN Networks, LLC, each in its respective capacity as a debtor and
debtor in possession in the Chapter 11 Cases.

                                                     9
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 20 of 192



        91.     “Declaratory Ruling” means a declaratory ruling adopted by the FCC granting the relief
requested in a Petition for Declaratory Ruling.

        92.   “DIP Agent” means Citibank, N.A., in its capacity as administrative agent under the DIP
Credit Agreement, and any successors in such capacity.

        93.     “DIP Claim” means any Claim against a Debtor arising under, derived from, secured by,
based on, or related to the DIP Credit Agreement Documents, including, but not limited to, any and all
principal amounts outstanding, fees, expenses, costs, other charges and accrued but unpaid interest arising
under the DIP Credit Agreement.

        94.     “DIP Credit Agreement” means that certain Superpriority Secured Debtor-In-Possession
Credit Agreement, dated as of June 14, 2018, among iHC, the DIP Subsidiary Borrowers, iHeart Capital I,
the DIP Agent, as administrative agent, Citigroup Global Markets Inc., Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA, PNC Capital Markets LLC, and RBC Capital Markets, as lead arrangers, and
the other lenders and L/C issuers party thereto, as amended, amended and restated, supplemented, or
otherwise modified from time to time.

        95.     “DIP Credit Agreement Documents” means the DIP Credit Agreement and all other
agreements, documents, instruments, and amendments related thereto, including the DIP Order and any
guaranty agreements, pledge and collateral agreements, UCC financing statements or other perfection
documents, intercreditor agreements, subordination agreements, fee letters, and other security agreements.

        96.     “DIP Facilities” means those certain debtor-in-possession financing facilities governed by
the DIP Credit Agreement Documents.

        97.     “DIP Lenders” has the meaning set forth in the DIP Order.

        98.     “DIP Order” means the Order (I) Authorizing Debtors to Obtain Postpetition Financing
Pursuant to 11 U.S.C. §§ 105, 362, 363(b), 364(c)(1) and 364(e), (II) Granting Adequate Protection to
Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and 507(b) and (III) Authorizing
Debtors to Obtain Exit Financing [Docket No. 918].

         99.     “DIP Subsidiary Borrowers” means, collectively, (a) AMFM Broadcasting, Inc.,
(b) AMFM Texas Broadcasting, LP, (c) Capstar Radio Operating Company, (d) Christal Radio Sales, Inc.,
(d) Citicasters Co., (e) iHeartMedia + Entertainment, Inc., (f) Katz Communications, Inc., (g) Katz
Millennium Sales & Marketing, Inc., (h) Premiere Networks, Inc., and (i) any additional borrowers made
party to the DIP Credit Agreement pursuant to Section 6.11 thereof or otherwise.

        100.     “Disclosure Statement” means the Disclosure Statement Relating to the Fourth Amended
Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
Chapter 11 of the Bankruptcy Code [Docket No. 1484], approved by the Bankruptcy Court on September
20, 2018, as supplemented by the Disclosure Statement Supplement for the Fifth Amended Joint Chapter
11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the
Bankruptcy Code [Docket No. 1633], as may be amended, supplemented, or otherwise modified from time
to time, including all exhibits and schedules thereto and references therein that relate to the Plan, that is
prepared and distributed in accordance with the Bankruptcy Code, the Bankruptcy Rules, and any other
applicable law and approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code.

        101.    “Disclosure Statement Order” means the Order (I) Approving the Adequacy of the
Disclosure Statement, (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation

                                                     10
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 21 of 192



of the Debtors’ Proposed Joint Plan of Reorganization, (III) Approving the Forms of Ballots and Notices
in Connection Therewith, (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related
Relief [Docket No. 1481], entered by the Bankruptcy Court on September 20, 2018, as supplemented by
the Order (I) Approving the Debtors’ Continued Solicitation of the Fifth Amended Plan and the Adequacy
of the Supplemental Disclosure in Connection Therewith, (II) Modifying Certain Deadlines and Procedures
in Connection With Plan Confirmation and Shortening Notice With Respect Thereto, (III) Approving the
Form of Ballots in Connection Therewith, and (IV) Granting Related Relief [Docket No. 1631], entered by
the Bankruptcy Court on October 18, 2018, approving, among other things, the Disclosure Statement and
solicitation procedures with respect to the Plan.

         102.     “Disputed” means a Claim or an Interest or any portion thereof: (a) that is not Allowed;
and (b) that is not disallowed under the Plan, the Bankruptcy Code, or a Final Order.

       103.   “Disputed ABL Claims Objection” means the Objection of the Official Committee of
Unsecured Creditors to the ABL Disputed Amounts [Docket No. 1056] filed by the Committee on July 6,
2018.

         104.    “Distribution Agent” means, as applicable, the Reorganized Debtors or any Entity or
Entities designated by the Reorganized Debtors to make or to facilitate distributions that are to be made
pursuant to the Plan.

        105.     “Distribution Date” means, except as otherwise set forth herein, the date or dates
determined by the Reorganized Debtors, on or after the Effective Date, upon which the Distribution Agent
shall make distributions to Holders of Allowed Claims entitled to receive distributions under the Plan.

        106.     “Distribution Record Date” means, other than with respect to Securities of the Debtors
deposited with DTC, the record date for purposes of determining which Holders of Allowed Claims against
or Allowed Interests in the Debtors are eligible to receive distributions under the Plan, which date shall be
the Confirmation Date, or such other date as is agreed to by the Debtors and the Required Consenting Senior
Creditors or designated in a Final Order of the Bankruptcy Court. The Distribution Record Date shall not
apply to Securities of the Debtors deposited with DTC, the holders of which shall receive a distribution in
accordance with Article VI of the Plan and, as applicable, the customary procedures of DTC.

         107.    “D&O Liability Insurance Policies” means all insurance policies that have been issued (or
provide coverage) at any time to directors’, managers’, officers’, members’, and trustees’ liability
maintained by the Debtors, the Reorganized Debtors, or the Estates as of the Effective Date (including any
“tail policy”) and all agreements, documents, or instruments relating thereto.

        108.    “DTC” means The Depository Trust Company.

        109.     “Effective Date” means the date that is the first Business Day after the Confirmation Date
on which (a) all conditions precedent to the occurrence of the Effective Date set forth in Article IX.A of the
Plan have been satisfied or waived in accordance with Article IX.B of the Plan, (b) no stay of the
Confirmation Order is in effect, and (c) the Debtors declare the Plan effective. Any action to be taken on
the Effective Date may be taken on or as soon as reasonably practicable thereafter.

       110.    “Equity Allocation Mechanism” means the methodology for allocating the New iHeart
Common Stock and Special Warrants among the Holders of Allowed Term Loan Credit Agreement Claims,
Allowed PGN Claims, Allowed iHC 2021 / Legacy Notes Claims, and Allowed iHeart Interests set forth
on Exhibit A to the Plan.


                                                     11
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 22 of 192



        111.    “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

         112.    “Estate” means, as to each Debtor, the estate created on the Petition Date for the Debtor in
its Chapter 11 Case pursuant to sections 301 and 541 of the Bankruptcy Code and all property (as defined
in section 541 of the Bankruptcy Code) acquired by the Debtor after the Petition Date through and including
the Effective Date.

        113.    “Excess Cash” means all excess cash estimated after payment of, among other things, all
Restructuring Transaction costs and, after consideration of a reserve for minimum liquidity for Reorganized
iHeart, which reserve shall be in an amount agreed upon between the Debtors and the Required Consenting
Senior Creditors by the date of the entry of the Disclosure Statement Order.

      114.   “Exchange 11.25% PGNs” means the 11.25% PGNs bearing CUSIP Nos. 45174HAF4,
45174HAG2, 45174HAZ0, 45174HBA4, 45174HBB2, and U45057AC7.

       115.     “Exchange 11.25% PGNs Distribution” means, collectively, the Exchange 11.25% PGNs
Equity Distribution and the Exchange 11.25% PGNs Non-Equity Distribution.

         116.     “Exchange 11.25% PGNs Equity Distribution” means Special Warrants, New iHeart
Common Stock, or a combination of Special Warrants and New iHeart Common Stock, as determined in
accordance with the Equity Allocation Mechanism, constituting, in the aggregate (and inclusive of the
shares of New iHeart Common Stock that may be received by Holders of Exchange 11.25% PGN Claims
upon the exercise of the Special Warrants (if any) received as part of this Exchange 11.25% PGNs Equity
Distribution), 2.07 percent of the New iHeart Common Stock on a fully diluted basis (but excluding and
subject to dilution on account of the Post-Emergence Equity Incentive Program).

        117.   “Exchange 11.25% PGNs Non-Equity Distribution” means $122,169,057 in aggregate
principal amount of the New Debt, allocated proportionally by principal amount among New Term Loans,
New Secured Notes, and New Unsecured Notes.

         118.    “Exchange 11.25% PGN Claims” means any Claim against a Debtor arising under, derived
from, secured by, based on, or related to the Exchange 11.25% PGNs or the 11.25% PGN Indenture as it
relates to the Exchange 11.25% PGNs.

         119.     “Exculpated Party” means, collectively, and in each case in its capacity as such: (a) each
of the Debtors; (b) each of the Reorganized Debtors; (c) the Committee and the members of the Committee,
solely in their capacities as members of the Committee, (d) each current and former Affiliate of each Entity
in clauses (a) through (c); and (e) each Related Party of each Entity in clauses (a) through (d).

         120.     “Executory Contract” means a contract to which one or more of the Debtors is a party that
is subject to assumption or rejection under section 365 or 1123 of the Bankruptcy Code.

         121.    “FCC” means the Federal Communications Commission, including any official bureau or
division thereof acting on delegated authority, and any successor Governmental Unit performing functions
similar to those performed by the Federal Communications Commission on the Effective Date.

        122.     “FCC Applications” means, collectively, each requisite application, petition, or other
request filed or to be filed with the FCC in connection with the Restructuring Transactions or this Plan,
including the FCC Long Form Applications.




                                                     12
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 23 of 192



        123.     “FCC Approval” means the FCC’s grant of (a) the FCC Long Form Applications or
(b) consent to the implementation of the FCC Trust pending the grant of the FCC Long Form Applications,
whichever comes first; provided that the possibility that an appeal, request for stay, or petition for rehearing
or review by a court or administrative agency may be filed with respect to such grant, or that the FCC may
reconsider or review such grant on its own authority, shall not prevent such grant from constituting FCC
Approval for purposes of the Plan.

        124.     “FCC Licenses” means broadcasting and other licenses, authorizations, waivers, and
permits that are issued from time to time by the FCC.

        125.    “FCC Long Form Applications” means the applications filed with the FCC seeking FCC
consent to the Transfer of Control.

       126.     “FCC Ownership Procedures Order” means the Order Establishing Procedures for
Compliance with FCC Media and Foreign Ownership Requirements [Docket No. 1480], entered by the
Bankruptcy Court on September 20, 2018, establishing procedures for, among other things, completion and
submission of the Ownership Certifications.

         127.    “FCC Trust” means the trust or other entity acceptable to the FCC, which will remain
subject to the supervision of the Bankruptcy Court, that may be created on or before the Effective Date into
which the New iHeart Common Stock and/or Special Warrants will be issued if the FCC Trust is utilized
as described in the Plan.

         128.    “FCC Trust Agreement” means the trust agreement that will, if the FCC Trust is to be
utilized as described in the Plan, among other things: (a) establish and govern the FCC Trust; and (b) set
forth the respective powers, duties, and responsibilities of the FCC Trustees, the form of which shall be
included in the Plan Supplement, and which shall be in form and substance reasonably acceptable to the
Debtors, the Required Consenting Senior Creditors, and, solely with respect to the those terms and
provisions that would have a material adverse effect on the value of the distribution to (x) the Holders of
2021 Notes Claims, the Required Consenting 2021 Noteholders, and (y) the Consenting Sponsors on
account of their iHeart Interests, the Consenting Sponsors.

        129.     “FCC Trustees” means those Persons, including the members of the existing board of
directors of iHeart, and such other Persons designated to manage the FCC Trust. The FCC Trustees shall
be the fiduciaries responsible for implementing the applicable provisions of the Plan relating to the
FCC Trust in accordance with the FCC Trust Agreement. If the New iHeart Common Stock is issued to the
FCC Trust, the Reorganized iHeart New Board shall consist of the same individuals as the FCC Trustees
during the period that the New iHeart Common Stock is held by the FCC Trust.

         130.    “Federal Judgment Rate” means the federal judgment interest rate in effect as of the
Petition Date calculated as set forth in section 1961 of the Judicial Code.

         131.     “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with the
Bankruptcy Court or its authorized designee, or, with respect to the filing of a Proof of Claim or Proof of
Interest, the Claims, Noticing, and Solicitation Agent.

        132.     “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

         133.   “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter that has not been reversed, stayed,
modified, or amended, and as to which the time to appeal, petition for certiorari, or move for a new trial,

                                                      13
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 24 of 192



reargument, reconsideration, or rehearing has expired and no appeal, petition for certiorari, or motion for a
new trial, reargument, reconsideration, or rehearing has been timely taken or filed, or as to which any appeal
that has been or may be taken or any petition for certiorari or any motion for a new trial, reargument,
reconsideration, or rehearing that has been or may be made or filed has been resolved by the highest court
to which the order or judgment could be appealed or from which certiorari could be sought or the motion
for a new trial, reargument, reconsideration, or rehearing shall have been denied, resulted in no modification
of such order (if any such motion has been or may be granted), or have otherwise been dismissed with
prejudice; provided that the possibility that a motion under rule 60 of the Federal Rules of Civil Procedure
or any comparable Bankruptcy Rule may be filed relating to such order or judgment shall not cause such
order or judgment to not be a Final Order.

         134.    “General Unsecured Claim” means any Claim against a Debtor that is not Secured and is
not (a) an Administrative Claim, (b) a Priority Tax Claim, (c) a Priority Non-Tax Claim, (d) a DIP Claim
(e) a Term Loan Credit Agreement Claim, (f) a PGN Claim, (g) a 2021 Notes Claim, (h) a Legacy Notes
Claim, (i) a CCOH Due From Claim, (j) an Intercompany Claim, (k) an Intercompany Notes Claim, or
(l) a Section 510(b) Claim.

        135.    “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy Code.

         136.   “Guarantor Debtors” means, collectively, (a) the Debtors that are Subsidiary Guarantors
and (b) iHeart Capital I.

       137.    “Guarantor General Unsecured Claim” means any General Unsecured Claim against a
Guarantor Debtor that is not a TTWN Debtor.

       138.    “Guarantor General Unsecured Recovery Cash Pool” means Cash in the amount equal to
$17,500,000, minus the Guarantor General Unsecured Recovery Cash Pool Reduction (if any), plus the
Guarantor General Unsecured Recovery Cash Pool Supplement (if any).

        139.    “Guarantor General Unsecured Recovery Cash Pool Account” means a segregated account
to be funded on or prior to the Effective Date in accordance with Article IV.Y.

        140.     “Guarantor General Unsecured Recovery Cash Pool Reduction” means an amount (which
shall not be less than zero) equal to (i) the aggregate amount of (a) Allowed General Unsecured Claims
against Non-Obligor Debtors plus (b) Allowed General Unsecured Claims against the TTWN Debtors,
minus (ii) $2,300,000.

         141.   “Guarantor General Unsecured Recovery Cash Pool Supplement” means, in the event that
Holders of Allowed Guarantor General Unsecured Claims would receive a recovery of less than 50 percent
on account of such Claims (without taking into account the Guarantor Unsecured Recovery Cash Pool
Supplement), an amount (which shall not be less than zero) equal to 50 percent of the amount that would
otherwise be necessary to provide Holders of Allowed Guarantor General Unsecured Claims with a
recovery of 50 percent on account of such Claims (the “Additional True-Up Cash”); provided that to the
extent the amount of the Additional True-Up Cash is insufficient to provide Holders of Allowed Guarantor
General Unsecured Claims with a recovery of 45 percent on account of such Claims, the Additional True-
Up Cash shall be increased by the amount of Cash necessary to provide such Holders with a recovery of 45
percent on account of such Claims.

         142.   “Guarantor Funded Debt Unsecured Claim” means any Claim against a Guarantor Debtor
that is not a TTWN Debtor that is a (a) Term Loan / PGN Deficiency Claim or (b) 2021 Notes Claim.


                                                     14
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 25 of 192



        143.    “Holder” means an Entity holding a Claim against or an Interest in any Debtor.

        144.    “iHC” means iHeartCommunications, Inc., a corporation incorporated under the laws of
Texas, formerly known as Clear Channel Communications, Inc.

       145.     “iHC 2021 / Legacy Notes Claim” means any Claim against iHC that is a (a) 2021 Notes
Claim or (b) Legacy Notes Claim.

         146.     “iHC 2021 / Legacy Notes Equity Distribution” means Special Warrants, New iHeart
Common Stock, or a combination of Special Warrants and New iHeart Common Stock, as determined in
accordance with the Equity Allocation Mechanism, constituting, in the aggregate (and inclusive of the
shares of New iHeart Common Stock that may be received by Holders of iHC 2021 / Legacy Notes Claims
upon the exercise of the Special Warrants (if any) received as part of this iHC 2021 / Legacy Notes Equity
Distribution), 5.0 percent of the New iHeart Common Stock on a fully diluted basis (but excluding and
subject to dilution on account of the Post-Emergence Equity Incentive Program).

        147.   “iHC Unsecured Claim” means any Claim against iHC that is a (a) Term Loan / PGN
Deficiency Claim or (b) General Unsecured Claim.

        148.  “iHeart” means iHeartMedia, Inc., a corporation incorporated under the laws of Delaware,
formerly known as CC Media Holdings, Inc.

       149.     “iHeart Capital I” means iHeartMedia Capital I, LLC, a company organized under the laws
of Delaware, formerly known as Clear Channel Capital I, LLC.

        150.    “iHeart Interest” means any issued and outstanding common stock in iHeart.

        151.    “iHeart Interests Equity Distribution” means Special Warrants, New iHeart Common
Stock, or a combination of Special Warrants and New iHeart Common Stock, as determined in accordance
with the Equity Allocation Mechanism, constituting, in the aggregate (and inclusive of the shares of New
iHeart Common Stock that may be received by Holders of iHeart Interests upon the exercise of the Special
Warrants (if any) received as part of the iHeart Interests Equity Distribution), 1.0 percent of the New iHeart
Common Stock on a fully diluted basis (but excluding and subject to dilution on account of the
Post-Emergence Equity Incentive Program).

        152.     “iHeart Transfer Agent” means Computershare Trust Company, in its capacity as transfer
agent for iHeart’s existing Class A Common Stock and Class B Common Stock.

         153.      “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims or
Interests that is impaired within the meaning of section 1124 of the Bankruptcy Code.

         154.    “Indemnification Provisions” means the provisions in place before or as of the Effective
Date, whether in a Debtor’s bylaws, certificates of incorporation, limited liability company agreement,
partnership agreement, management agreement, other formation or organizational document, board
resolution, indemnification agreement, contract, or otherwise providing the basis for any obligation of a
Debtor as of the Effective Date to indemnify, defend, reimburse, or limit the liability of, or to advance fees
and expenses to, any of the Debtors’ current and former directors, equityholders, managers, officers,
members, employees, attorneys, accountants, investment bankers, and other professionals, and each such
Entity’s respective affiliates, as applicable.

        155.    “Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

                                                     15
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 26 of 192



         156.     “Intercompany Claim” means any Claim against a Debtor that is held by another Debtor or
a direct or indirect subsidiary of a Debtor, other than a PGN Claim, 2021 Notes Claim, Legacy Notes Claim,
Term Loan Credit Agreement Claim, or CCOH Due From Claim.

         157.    “Intercompany Interest” means any Interest in one Debtor held by another Debtor or an
Affiliate of a Debtor, other than an iHeart Interest.

        158.     “Intercompany Notes Claim” means any PGN Claim, 2021 Notes Claim, or Legacy Notes
Claim that is held by a Debtor.

         159.   “Intercompany Revolving Promissory Note” means that certain Revolving Promissory
Note, dated November 10, 2005, between iHC, as maker, and CCOH, as payee, as amended, amended and
restated, supplemented, or otherwise modified from time to time.

         160.     “Interest” means any equity security as such term is defined in section 101(16) of the
Bankruptcy Code, including all issued, unissued, authorized, or outstanding shares of capital stock and any
other common stock, preferred stock, limited liability company interests, and any other equity, ownership,
or profit interests of an Entity, including all options, warrants, rights, stock appreciation rights, phantom
stock rights, restricted stock units, redemption rights, repurchase rights, convertible, exercisable, or
exchangeable securities, or other agreements, arrangements, or commitments of any character relating to,
or whose value is related to, any such interest or other ownership interest in an Entity whether or not arising
under or in connection with any employment agreement and whether or not certificated, transferable,
preferred, common, voting, or denominated “stock” or a similar security.

         161.    “Interim Compensation Order” means the Order Establishing Procedures for Interim
Compensation and Reimbursement of Expenses for Professionals [Docket No. 442], entered by the
Bankruptcy Court on April 12, 2018, as the same may be modified by a Bankruptcy Court order approving
the retention of a specific Professional or otherwise.

        162.    “Issuance Date” means (a) the Effective Date or (b) if the FCC Trust is utilized as
described in the Plan, the date of any issuance of New iHeart Common Stock or Special Warrants to the
holders of beneficial interests in the FCC Trust.

        163.     “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001 and the
rules and regulations promulgated thereunder, as applicable to the Chapter 11 Cases.

        164.   “Legacy Notes” means, collectively, the 6.875% Legacy Notes, the 5.50% Legacy Notes,
and the 7.25% Legacy Notes.

        165.    “Legacy Notes Claim” means any Claim against a Debtor arising under, derived from,
secured by, based on, or related to the Legacy Notes or the Legacy Notes Indenture.

        166.     “Legacy Notes Indenture” means that certain Senior Indenture, dated as of October 1, 1997,
between iHC and the Legacy Notes Trustee, as trustee, providing for the issuance of securities in series
(including the issuance of the 7.25% Legacy Notes), as amended, supplemented, or otherwise modified
from time to time, including by (a) that certain Third Supplemental Indenture, dated as of June 16, 1998,
between iHC and the Legacy Notes Trustee, as trustee, providing for the issuance of the 6.875% Legacy
Notes and (b) that certain Nineteenth Supplemental Indenture, dated as of December 16, 2004, between
iHC and the Legacy Notes Trustee, as trustee, providing for the issuance of the 5.50% Legacy Notes.




                                                      16
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 27 of 192



        167.     “Legacy Notes Trustee” means Wilmington Savings Fund Society, FSB, and The Bank of
New York Mellon, in their capacities as trustee or as successor trustee under the Legacy Notes Indenture,
as applicable, and any predecessors and successors in such capacity.

        168.    “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

         169.     “New ABL Credit Agreement” means either (i) the Exit Facility Agreement, as defined in
the DIP Credit Agreement, which shall be in form and substance consistent with the requirements set forth
in the New ABL Credit Agreement Term Sheet or (ii) a new Credit Agreement among iHC, the DIP
Subsidiary Borrowers, iHeart Capital I, the New ABL Credit Agreement Agent, and the New ABL Credit
Agreement Lenders party thereto, to be effective on the Effective Date, the proceeds of which shall be used
to pay in full in Cash all DIP Claims. The form of the New ABL Credit Agreement shall be included in the
Plan Supplement and shall be in form and substance reasonably acceptable to the Required Consenting
Senior Creditors, the Debtors, and, solely with respect to those terms and provisions that would have a
material adverse effect on the value of the distributions to the Holders of 2021 Notes Claims, the Required
Consenting 2021 Noteholders.

        170.  “New ABL Credit Agreement Agent” means the administrative agent under the New ABL
Credit Agreement, and any successors thereto in such capacity.

         171.   “New ABL Credit Agreement Documents” means, collectively, the New ABL Credit
Agreement and all other agreements, documents, and instruments related thereto, including any guarantee
agreements, pledge and collateral agreements, notes, UCC financing statements or other perfection
documents, intercreditor agreements, subordination agreements, fee letters, and other security documents
or instruments, which shall be in form and substance reasonably acceptable to the Required Consenting
Senior Creditors, the Debtors, and, solely with respect to those terms and provisions that would have a
material adverse effect on the value of the distributions to the Holders of 2021 Notes Claims, the Required
Consenting 2021 Noteholders. If the New ABL Credit Agreement governs Converted DIP Claims, the
New ABL Credit Agreement Documents shall be consistent with the requirements set forth in the New
ABL Credit Agreement Term Sheet.

        172.  “New ABL Credit Agreement Lenders” means each of the lenders under the New ABL
Credit Agreement, solely in their capacity as such.

        173.    “New ABL Credit Agreement Term Sheet” means the Exit Facility Term Sheet, as defined
in the DIP Credit Agreement.

        174.   “New ABL Indebtedness” means all indebtedness, guarantees, or other obligations arising
under the New ABL Credit Agreement Documents.

         175.    “New Boards” means, collectively, the boards of directors or managers of Reorganized
iHeart and any other Reorganized Debtor, if applicable, on and after the Issuance Date to be appointed in
accordance with the Plan, the initial board members of which shall be identified, to the extent known, at or
prior to the Confirmation Hearing.

        176.    “New CCOH Corporate Governance Documents” means the documents providing for
corporate governance of CCOH upon the CCOH Separation, including charters, certificates of
incorporation, bylaws, operating agreements, or other organizational documents, formation documents, or
shareholders’ agreements, as applicable, which shall be consistent with the terms of the CCOH Plan and
Separation Settlement and otherwise in form and substance reasonably acceptable to the Required
Consenting Senior Creditors, the Debtors, and CCOH.

                                                    17
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 28 of 192



         177.    “New Corporate Governance Documents” means the documents providing for corporate
governance of the Reorganized Debtors, including charters, certificates of incorporation, bylaws, operating
agreements, or other organizational documents, formation documents, or shareholders’ agreements, as
applicable, consistent with section 1123(a)(6) of the Bankruptcy Code (as applicable), which shall be in
form and substance reasonably acceptable to the Required Consenting Senior Creditors, the Debtors, and,
solely with respect to those terms and provisions that would have a material adverse effect on the value of
the distributions to (a) the Holders of 2021 Notes Claims, the Required Consenting 2021 Noteholders and
(b) the Consenting Sponsors on account of their iHeart Interests, the Consenting Sponsors, and forms of
which may be included in the Plan Supplement.

       178.   “New Debt” means the $5,750,000,000 in principal amount of new debt comprised of New
Term Loans, New Secured Notes, and New Unsecured Notes to be issued pursuant to the Plan and the New
Debt Documents.

        179.    “New Debt Agreements” means the indentures or loan agreements governing the New Debt,
the form of which shall be included in the Plan Supplement, and which shall be in form and substance
reasonably acceptable to the Required Consenting Senior Creditors and the Debtors, following consultation
with the Required Consenting 2021 Noteholders; and provided further that any terms and provisions that
would have a material adverse effect on the value of the distributions to (a) the Holders of 2021 Notes
Claims shall require the consent of the Required Consenting 2021 Noteholders and (b) the Consenting
Sponsors on account of their iHeart Interests shall require the consent of the Consenting Sponsors.

         180.    “New Debt Documents” means, collectively, the New Debt Agreements, and all other
agreements, documents, and instruments evidencing or securing the New Debt, to be delivered or entered
into in connection therewith (including any guarantee agreements, pledge and collateral agreements,
intercreditor agreements, subordination agreements, fee letters, and other security documents), which shall
be in form and substance reasonably acceptable to the Required Consenting Senior Creditors and the
Debtors, following consultation with the Required Consenting 2021 Noteholders; and provided further that
any terms and provisions that would have a material adverse effect on the value of the distributions to
(a) the Holders of 2021 Notes Claims shall require the consent of the Required Consenting 2021
Noteholders and (b) the Consenting Sponsors on account of their iHeart Interests shall require the consent
of the Consenting Sponsors.

        181.   “New iHeart Class A Common Stock” means the new shares of class A common stock in
Reorganized iHeart, par value $0.001 per share, to be issued on the Effective Date or upon exercise of the
Special Warrants, as applicable, pursuant to the terms of the Plan, the Equity Allocation Mechanism, the
New Corporate Governance Documents, and the Special Warrant Agreement.

         182.    “New iHeart Class B Common Stock” means the new shares of limited-voting class B
common stock in Reorganized iHeart, par value $0.001 per share, to be issued on the Effective Date or
upon exercise of the Special Warrants, as applicable, pursuant to the terms of the Plan, the Equity Allocation
Mechanism, the New Corporate Governance Documents, and the Special Warrant Agreement. The terms
of the New iHeart Class B Common Stock will provide that any share of New iHeart Class B Common
Stock may be converted, at the election of the Holder of such share, into New iHeart Class A Common
Stock on a one-for-one basis (subject to adjustments for stock splits, combinations, dividends, or
distributions with respect to the New iHeart Class A Common Stock), subject to (a) a determination by
Reorganized iHeart that such conversion would not result in a violation of the Communications Act or any
rules or regulations promulgated by the FCC and (b) the receipt of any necessary approval from the FCC.

        183.   “New iHeart Common Stock” means, collectively, the New iHeart Class A Common Stock
and the New iHeart Class B Common Stock.

                                                     18
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 29 of 192



       184.  “New Secured Notes” means secured notes to be issued pursuant to the Plan and the New
Debt Documents in the principal amount set forth in the Plan Supplement.

      185.   “New Term Loans” means secured term loans to be issued pursuant to the Plan and the
New Debt Documents in the principal amount set forth in the Plan Supplement.

      186.   “New Unsecured Notes” means unsecured notes to be issued pursuant to the Plan and the
New Debt Documents in the principal amount set forth in the Plan Supplement.

        187.    “Non-9.0% PGN Due 2019 Claim” means any Claim that is (a) a 9.0% PGN Due 2021
Claim, (b) a 9.0% PGN Due 2022 Claim, (c) a 10.625% PGN Claim, or (d) an 11.25% PGN Claim.

        188.     “Non-Obligor    Debtors”    means,      collectively,   (a) iHeart   and   (b) iHeartMedia
Capital II, LLC.

         189.   “Notes” means, collectively, (a) the 10.625% PGNs, (b) the 11.25% PGNs, (c) the 9.0%
PGNs Due 2019, (d) the 9.0% PGNs Due 2021, (e) the 9.0% PGNs Due 2022, (f) the 2021 Notes, and
(g) the Legacy Notes.

       190.   “Notes Claim” means any Claim that is (a) a PGN Claim, (b) a 2021 Notes Claim, or (c) a
Legacy Notes Claim.

       191.   “Notes Indentures” means, collectively, (a) the 10.625% PGN Indenture, (b) the 11.25%
PGN Indenture, (c) the 9.0% PGN Due 2019 Indenture, (d) the 9.0% PGN Due 2021 Indenture, (e) the
9.0% PGN Due 2022 Indenture, (f) the 2021 Notes Indenture, and (g) the Legacy Notes Indenture.

         192.   “Notes Trustees and Agents” means, collectively, (a) the PGN Trustees and Agents,
(b) the 2021 Notes Trustee, (c) the 2021 Notes Agent, and (d) the Legacy Notes Trustee.

        193.    “Other Secured Claim” means a Secured Claim against a Debtor that is not: (a) a DIP
Claim; (b) a Secured Term Loan Credit Agreement Claim; (c) a Secured PGN Claim; or (d) a Secured Tax
Claim.

         194.    “Ownership Certification” means a written certification, in the form attached to the
FCC Ownership Procedures Order, which shall be sufficient to enable the Debtors or Reorganized Debtors,
as applicable, to determine (a) the extent to which direct and indirect voting and equity interests of the
certifying party are held by non-U.S. Persons, as determined under section 310(b) of the Communications
Act, as interpreted and applied by the FCC and (b) whether the holding of more than 4.99 percent of the
New iHeart Class A Common Stock by the certifying party would result in a violation of FCC ownership
rules or be inconsistent with the FCC Approval.

       195.    “Ownership Certification Deadline” means the deadline set forth in the FCC Ownership
Procedures Order for returning Ownership Certifications.

        196.    “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

        197.    “Petition Date” means March 14, 2018.

        198.     “Petition for Declaratory Ruling” means a filing that shall be submitted to the FCC by the
Debtors or Reorganized Debtors pursuant to 47 C.F.R. §§ 1.5000 et seq. for Reorganized iHeart to exceed
the 25 percent indirect foreign ownership benchmark contained in 47 U.S.C. § 310(b)(4).

                                                    19
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 30 of 192



       199.  “PGN Claim” means any Claim against a Debtor that is a 9.0% PGN Due 2019 Claim or a
Non-9.0% PGN Due 2019 Claim.

         200.  “PGN Trustees and Agents” means, collectively, (a) the 10.625% PGN Trustee,
(b) the 10.625% PGN Agent, (c) the 11.25% PGN Trustee, (d) the 11.25% PGN Agent, (e) the 9.0% PGN
Due 2019 Trustee, (f) the 9.0% PGN Due 2019 Agent, (g) the 9.0% PGN Due 2021 Trustee, (h) the
9.0% PGN Due 2021 Agent, (i) the 9.0% PGN Due 2022 Trustee, and (j) the 9.0% PGN Due 2022 Agent.

        201.   “Plan” means this Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of
iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code and all exhibits,
supplements, appendices, and schedules, as may be altered, amended, supplemented, or otherwise modified
from time to time in accordance with Article X.A hereof, including the Plan Supplement (as altered,
amended, supplemented, or otherwise modified from time to time), which is incorporated herein by
reference and made part of the Plan as if set forth herein.

        202.    “Plan Settlement” means the good-faith compromises and settlements provided by the
Plan, including, but not limited to, the Committee Plan Settlement and the CCOH Plan and Separation
Settlement, as described in the Disclosure Statement and Article IV.A of the Plan.

         203.     “Plan Supplement” means the compilation of documents and forms of documents,
agreements, schedules, and exhibits to the Plan, to be Filed by the Debtors no later than fourteen days before
the Voting Deadline or such later date as may be approved by the Bankruptcy Court, as it may thereafter
be amended, supplemented, or otherwise modified from time to time in accordance with the terms of the
Plan, the Bankruptcy Code, the Bankruptcy Rules, and applicable law, which shall be in form and substance
reasonably acceptable to the Required Consenting Senior Creditors and the Debtors, and (a) solely with
respect to those terms and provisions that would have a material adverse effect on the value of the
distributions to the Holders of 2021 Notes Claims, the Required Consenting 2021 Noteholders, (b) solely
with respect to those terms and provisions that would have a material adverse effect on the value of the
distributions to the Consenting Sponsors on account of their iHeart Interests or impair the releases in favor
of the Consenting Sponsors provided under the Plan or the CCOH Plan and Separation Settlement, the
Consenting Sponsors, (c) solely with respect to the provisions that impact the Committee, the treatment of
General Unsecured Claims, the distributions of Cash to Holders of General Unsecured Claims, and the
releases and exculpations to be granted to the Committee and its members solely in their capacity as
members of the Committee, the Committee, and (d) solely with respect to those terms and provisions that
impact CCOH or the CCOH Plan and Separation Settlement, or impair the releases in favor of CCOH,
CCOH.

       204.     “Post-Emergence Equity Incentive Program” means the management incentive plan to be
adopted by the New Board(s) on the Effective Date to be in effect on and after the Effective Date, the form
of which shall be included in the Plan Supplement.

        205.     “Preferred Stock Term Sheet” means the term sheet governing the Radio NewCo Preferred
Stock and the CCOH Preferred Stock, the form of which shall be included in the Plan Supplement, and
which shall be in form and substance reasonably acceptable to the Debtors, the Required Consenting Senior
Creditors, and, (a) solely with respect to the those terms and provisions that would have a material adverse
effect on the value of the distribution to (x) the Holders of 2021 Notes Claims, the Required Consenting
2021 Noteholders, and (y) the Consenting Sponsors on account of their iHeart Interests, the Consenting
Sponsors, and (b) solely with respect to the CCOH Preferred Stock, CCOH.

        206.    “Preferred Stock Transactions” means, as part of the Taxable Separation: (a) on or before
the Effective Date, but in all cases before the CCOH Separation, and pursuant to prearranged and binding

                                                     20
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 31 of 192



agreements, (i) the issuance of the Radio NewCo Preferred Stock to CCH, and (ii) the sale of Radio NewCo
Preferred Stock by CCH and the issuance of the CCOH Preferred Stock by CCOH (or its successor) to one
or more third party investors in exchange for Cash or other consideration to be determined; provided,
however, that Holders of Allowed Claims or Allowed Interests receiving Special Warrants, New iHeart
Common Stock, or beneficial interests in the FCC Trust pursuant to the Plan shall not be permitted to
purchase the Radio NewCo Preferred Stock and Holders of Allowed Claims receiving CCOH Interests
pursuant to the Plan shall not be permitted to purchase the CCOH Preferred Stock; (b) if applicable, the
distribution of Cash received in connection with the issuance of the Radio NewCo Preferred Stock to fund
recoveries under the Plan; and (c) if applicable, the use of such Cash received in connection with the
issuance of the CCOH Preferred Stock as a source of liquidity for CCOH (or its successor) or the
distribution of such Cash to fund recoveries under the Plan.

       207.   “Priority Non-Tax Claim” means any Claim against a Debtor, other than an Administrative
Claim or a Priority Tax Claim, entitled to priority in right of payment under section 507(a) of the
Bankruptcy Code.

        208.     “Priority Tax Claim” means any Claim of a Governmental Unit against a Debtor of the
kind specified in section 507(a)(8) of the Bankruptcy Code.

        209.     “Pro Rata” means the proportion that an Allowed Claim or an Allowed Interest in a
particular Class bears to the aggregate amount of Allowed Claims or Allowed Interests in that Class.

        210.     “Professional” means an Entity: (a) employed in the Chapter 11 Cases pursuant to an order
of the Bankruptcy Court in accordance with sections 327, 363, or 1103 of the Bankruptcy Code and to be
compensated for services rendered and expenses incurred pursuant to sections 327, 328, 329, 330, 331,
and 363 of the Bankruptcy Code; or (b) for which compensation and reimbursement has been Allowed by
Final Order of the Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy Code.

        211.    “Professional Fee Claim” means any Administrative Claim by a Professional for
compensation for services rendered or reimbursement of expenses incurred by such Professional through
and including the Effective Date to the extent such fees and expenses have not been paid pursuant to an
order of the Bankruptcy Court. To the extent the Bankruptcy Court denies or reduces by a Final Order any
amount of a Professional’s requested fees and expenses, then the amount by which such fees or expenses
are reduced or denied shall reduce the applicable Professional Fee Claim.

        212.    “Professional Fee Escrow Amount” means the aggregate amount of Professional Fee
Claims and other unpaid fees and expenses the Professionals have incurred or will incur in rendering
services in connection with the Chapter 11 Cases prior to and as of the Confirmation Date, which shall be
estimated pursuant to the method set forth in Article II.B of the Plan.

        213.    “Professional Fee Escrow Account” means an interest-bearing account funded by the
Debtors with Cash as soon as is reasonably practicable after the Confirmation Date and no later than the
Effective Date in an amount equal to the Professional Fee Escrow Amount.

       214.    “Proof of Claim” means a written proof of Claim Filed against any of the Debtors in the
Chapter 11 Cases.

       215.    “Proof of Interest” means a written proof of Interest Filed against any of the Debtors in the
Chapter 11 Cases.



                                                    21
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 32 of 192



        216.    “Radio NewCo” means the new holding company organized by CCH in connection with
the consummation of the Restructuring Transactions to hold the equity interests of certain entities that
conduct certain operations, as set forth in the Restructuring Transactions Memorandum.

         217.   “Radio NewCo Preferred Stock” means, if the Taxable Separation is effectuated pursuant
to the terms and conditions set forth in Article IV.G, the new contingent-voting preferred stock of Radio
NewCo issued pursuant to the Preferred Stock Transactions.

       218.      “Regulations” means the United States Treasury regulations promulgated pursuant to the
Tax Code.

         219.   “Reinstate,” “Reinstated,” or “Reinstatement” means, with respect to Claims and Interests,
that the Claim or Interest shall be rendered unimpaired in accordance with section 1124 of the Bankruptcy
Code.

        220.    “Rejected Executory Contract and Unexpired Lease List” means the list, as determined by
the Debtors or the Reorganized Debtors, as applicable, of certain Executory Contracts and Unexpired
Leases to be rejected by the Reorganized Debtors pursuant to the Plan, as the same may be amended,
modified, or supplemented from time by the Debtors or Reorganized Debtors, as applicable, in accordance
with the Plan, which list shall be included in the Plan Supplement.

        221.    “Related Party” means, collectively, current and former directors, managers, officers,
equity holders (regardless of whether such interests are held directly or indirectly), affiliated investment
funds or investment vehicles, predecessors, participants, successors, assigns, subsidiaries, affiliates,
managed accounts or funds, partners, limited partners, general partners, principals, members, management
companies, fund advisors, employees, agents, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, and other professionals.

         222.     “Released Party” means, collectively, and in each case in its capacity as such: (a) each of
the Debtors; (b) each of the Reorganized Debtors; (c) each Holder of a DIP Claim; (d) the DIP Agent;
(e) the New ABL Credit Agreement Lenders; (f) the New ABL Credit Agreement Agent; (g) each
Consenting Stakeholder; (h) the Term Loan Credit Agreement Agent; (i) each of the PGN Trustees and
Agents; (j) the 2021 Notes Agent; (k) the 2021 Notes Trustee; (l) the Committee and each member of the
Committee (solely in its capacity as a member of the Committee); (m) each of the ABL Secured Parties;
(n) CCOH; (o) each current and former Affiliate of each Entity in clauses (a) through (n); (p) each Related
Party of each Entity in clauses (a) through (o); and (q) DTC; provided that any Holder of a Claim against
or Interest in the Debtors that is not a Releasing Party shall not be a “Released Party.”

         223.     “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each
of the Debtors; (b) each of the Reorganized Debtors; (c) each Holder of a DIP Claim; (d) the DIP Agent;
(e) the New ABL Credit Agreement Lenders; (f) the New ABL Credit Agreement Agent; (g) each
Consenting Stakeholder; (h) the Term Loan Credit Agreement Agent; (i) each of the PGN Trustees and
Agents; (j) the 2021 Notes Agent; (k) the 2021 Notes Trustee; (l) all Holders of Claims against the Debtors;
(m) all Holders of Interests in the Debtors; (n) the Committee and each member of the Committee (solely
in its capacity as a member of the Committee); (o) each of the ABL Secured Parties; (p) CCOH; (q) each
current and former Affiliate of each Entity in clauses (a) through (p); and (r) each Related Party of each
Entity in clauses (a) through (q); provided that any Entity that opts out of or otherwise objects to the releases
in the Plan shall not be a “Releasing Party.”

       224.   “Remaining Distribution” means, collectively, the Remaining Equity Distribution and the
Remaining Non-Equity Distribution.

                                                       22
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 33 of 192



        225.    “Remaining Equity Distribution” means Special Warrants, New iHeart Common Stock, or
a combination of Special Warrants and New iHeart Common Stock, as determined in accordance with the
Equity Allocation Mechanism, constituting, in the aggregate (and inclusive of the shares of New iHeart
Common Stock that may be received by Holders of Allowed Secured Term Loan Credit Agreement Claims,
Allowed Secured PGN Claims, or Allowed Guarantor Funded Debt Unsecured Claims upon the exercise
of the Special Warrants (if any) received as part of this Remaining Equity Distribution), 89.72 percent of
the New iHeart Common Stock on a fully diluted basis (but excluding and subject to dilution on account of
the Post-Emergence Equity Incentive Program).

       226.     “Remaining Non-Equity Distribution” means $5,296,830,943 in aggregate principal
amount of the New Debt, allocated proportionally by principal amount among New Term Loans, New
Secured Notes, and New Unsecured Notes.

        227.     “Reorganized Debtor” means a Debtor, or any successor or assign thereto, by merger,
consolidation, amalgamation, arrangement, continuance, restructuring, conversion, spinoff, or otherwise,
on and after the Effective Date.

        228.     “Reorganized iHeart” means iHeart, or any successor or assign thereto, by merger,
consolidation, amalgamation, arrangement, continuance, restructuring, conversion, spinoff, or otherwise,
on and after the Effective Date.

        229.    “Repaid DIP Claims” has the meaning set forth in Article II.C of the Plan.

        230.    “Required Consenting 2021 Noteholders” shall have the meaning set forth in the
Restructuring Support Agreement.

        231.    “Required Consenting Senior Creditors” shall have the meaning set forth in the
Restructuring Support Agreement.

         232.    “Restructuring Support Agreement” means that certain Restructuring Support Agreement,
made and entered into as of March 16, 2018, by and among the Debtors, the Consenting Creditors
(as defined therein) party thereto from time to time, and the Consenting Sponsors (as defined therein) party
thereto from time to time, as such may be amended from time to time in accordance with its terms.

        233.    “Restructuring Transactions” means the transactions described in Article IV.B of the Plan.

         234.    “Restructuring Transactions Memorandum” means that certain memorandum describing
the steps to be carried out to effectuate the Restructuring Transactions, the form of which shall be included
in the Plan Supplement.

        235.    “Schedule of Retained Causes of Action” means the schedule of certain Causes of Action
of the Debtors that are not released, waived, or transferred pursuant to the Plan, as the same may be
amended, modified, or supplemented from time to time by the Debtors, which shall be included in the Plan
Supplement, provided that such schedule shall not include any Causes of Action against any Released Party,
and any such inclusion will be deemed void ab initio.

       236.      “Schedules” means, collectively, the schedules of assets and liabilities, schedules of
Executory Contracts and Unexpired Leases, and statements of financial affairs Filed by each of the Debtors
pursuant to section 521 of the Bankruptcy Code, as such schedules and statements may have been or may
be amended, modified, or supplemented from time to time.


                                                     23
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 34 of 192



        237.     “SEC” means the United States Securities and Exchange Commission.

        238.    “Section 510(b) Claim” means any Claim against a Debtor subject to subordination under
section 510(b) of the Bankruptcy Code.

         239.    “Secured” means, when referring to a Claim: (a) secured by a Lien on property in which
the applicable Estate has an interest, which Lien is valid, perfected, and enforceable pursuant to applicable
law or by reason of a Final Order of the Bankruptcy Court, or that is subject to a valid right of setoff pursuant
to section 553 of the Bankruptcy Code, to the extent of the value of the creditor’s interest in such Estate’s
interest in such property or to the extent of the amount subject to setoff, as applicable, as determined in
accordance with section 506(a) of the Bankruptcy Code; or (b) Allowed pursuant to the Plan as a Secured
Claim.

       240.  “Secured 9.0% Due 2019 PGN Claim” means any Secured Claim against a Debtor that is
a 9.0% PGN Due 2019 Claim.

          241.   “Secured Non-9.0% Due 2019 PGN Claim” means any Secured Claim against a Debtor
that is a Non-9.0% PGN Due 2019 Claim.

       242.    “Secured PGN Claim” means any Claim against a Debtor that is a Secured 9.0% PGN Due
2019 Claim or a Secured Non-9.0% PGN Due 2019 Claim.

         243.   “Secured Tax Claim” means any Secured Claim against a Debtor that, absent its secured
status, would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code
(determined irrespective of time limitations), including any related Secured Claim for penalties.

       244.   “Secured Term Loan / 2019 PGN Claim” means any Claim against a Debtor that is a
Secured Term Loan Credit Agreement Claim or a Secured 9.0% Due 2019 PGN Claim.

        245.    “Secured Term Loan / 2019 PGN Supplemental Equity Distribution” means Special
Warrants, New iHeart Common Stock, or a combination of Special Warrants and New iHeart Common
Stock, as determined in accordance with the Equity Allocation Mechanism, constituting, in the aggregate
(and inclusive of the shares of New iHeart Common Stock that may be received by Holders of Allowed
Term Loan / 2019 PGN Claims upon the exercise of the Special Warrants (if any) received as part of this
Secured Term Loan / 2019 PGN Supplemental Equity Distribution), 2.21 percent of the New iHeart
Common Stock on a fully diluted basis (but excluding and subject to dilution on account of the
Post-Emergence Equity Incentive Program).

       246.    “Secured Term Loan / 2019 PGN Supplemental Non-Equity Distribution” means
$131,000,000 aggregate principal amount of the New Debt, allocated proportionally by principal amount
of New Term Loans, New Secured Notes, and New Unsecured Notes.

      247.     “Secured Term Loan / 2019 PGN Supplemental Distribution” means, collectively, the
Term Loan / 2019 PGN Supplemental Equity Distribution and the Term Loan / 2019 PGN Supplemental
Non-Equity Distribution.

          248.  “Secured Term Loan Credit Agreement Claim” means any Secured Claim against a Debtor
that is a Term Loan Credit Agreement Claim.

         249.    “Securities Act” means the U.S. Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, as now in
effect or hereafter amended, and the rules and regulations promulgated thereunder.

                                                       24
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 35 of 192



        250.    “Security” has the meaning set forth in section 2(a)(1) of the Securities Act.

        251.      “Special Warrant” means a warrant, issued by Reorganized iHeart pursuant to the Plan, the
Equity Allocation Mechanism, and the Special Warrant Agreement, to purchase New iHeart Common
Stock, the terms of which will provide that it will not be exercisable unless such exercise complies with
applicable law, which shall be in form and substance reasonably acceptable to the Debtors, the Required
Consenting Senior Creditors, solely with respect to those terms and provisions that would have a material
adverse effect on the value of the distributions to the Holders of 2021 Notes Claims, the Required
Consenting 2021 Noteholders, and, solely with respect to those terms and provisions that would have a
material adverse effect on the value of the distributions to the Consenting Sponsors on account of their
iHeart Interests, the Consenting Sponsors.

        252.    “Special Warrant Agreement” means the warrant agreement, to be effective on the
Effective Date, governing any Special Warrants that may be issued by Reorganized iHeart, the form of
which shall be included in the Plan Supplement.

       253.     “Sponsor Unsecured Claims” means any General Unsecured Claim held by the Consenting
Sponsors other than those under or related to any Indemnification Provision.

        254.    “Standing Motion” means, collectively, the Motion of the Official Committee of Unsecured
Creditors of iHeartMedia, Inc., et al. for Standing to Prosecute Causes of Action on Behalf of the Debtors’
Estates [Docket No. 1089] and the Amended Motion of the Official Committee of Unsecured Creditors of
iHeartMedia, Inc., et al. for Standing to Prosecute Causes of Action on Behalf of the Debtors’ Estates
[Docket No. 1095] filed by the Committee on July 9, 2018, and July 10, 2018, respectively.

         255.    “Subsidiary Guarantors” means, collectively, (a) AMFM Broadcasting Licenses, LLC,
(b) AMFM Broadcasting, Inc., (c) AMFM Operating, Inc., (d) AMFM Radio Licenses, LLC, (e) AMFM
Texas Broadcasting, LP, (f) AMFM Texas Licenses, LLC, (g) AMFM Texas, LLC, (h) Capstar Radio
Operating Company, (i) Capstar TX, LLC, (j) CC Broadcast Holdings, Inc., (k) CC Finco Holdings, LLC,
(l) CC Licenses, LLC, (m) Christal Radio Sales, Inc., (n) Cine Guarantors II, Inc., (o) Citicasters Co.,
(p) Citicasters Licenses, Inc., (q) Clear Channel Broadcasting Licenses, Inc., (r) Clear Channel Holdings,
Inc., (s) Clear Channel Investments, Inc., (t) Clear Channel Metro, LLC, (u) Clear Channel Mexico
Holdings, Inc., (v) Clear Channel Real Estate, LLC, (w) Critical Mass Media, Inc., (x) iHeartMedia +
Entertainment, Inc., (y) iHeartMedia Management Services, Inc., (z) iHM Identity, Inc., (aa) Katz
Communications, Inc., (bb) Katz Media Group, Inc., (cc) Katz Millennium Sales & Marketing, Inc.,
(dd) Katz Net Radio Sales, Inc., (ee) M Street Corporation, (ff) Premiere Networks, Inc., (gg) Terrestrial
RF Licensing, Inc., (hh) TTWN Media Networks, LLC, and (ii) TTWN Networks, LLC.

        256.   “Tax Code” means the United States Internal Revenue Code of 1986, as now in effect or
hereafter amended, and the rules and regulations promulgated thereunder.

        257.     “Taxable Separation” means the CCOH Separation (and any related transactions), if
structured with the intent of the Debtors realizing and recognizing any gains or losses in connection with
such transactions for U.S. federal income tax purposes.

         258.    “Tax-Free Separation” means the CCOH Separation (and any related transactions), if
structured with the intent of the Debtors avoiding the recognition of any gain or loss realized with respect
to such transactions for U.S. federal income tax purposes.

      259.      “Term Lender Group” shall have the meaning set forth in the Restructuring Support
Agreement.

                                                    25
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 36 of 192



       260.    “Term Loan / 2019 PGN Claim” means any Claim that is a Term Loan Credit Agreement
Claim or a 9.0% PGN Due 2019 Claim.

      261.      “Term Loan / PGN Group” shall have the meaning set forth in the Restructuring Support
Agreement.

        262.     “Term Loan / PGN Deficiency Claim” means any Claim against a Debtor that is (a) a Term
Loan Credit Agreement Claim that is not a Secured Term Loan Credit Agreement Claim or (b) a PGN
Claim that is not a Secured PGN Claim.

        263.    “Term Loan Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 13, 2008, as amended and restated as of February 23, 2011, among iHC, as
parent borrower, the certain subsidiary co-borrowers party thereto, certain foreign subsidiary revolving
borrowers party thereto, iHeart Capital I, as holdings, the Term Loan Credit Agreement Agent, as
administrative agent, swing line lender, and L/C issuer, and the other lenders party thereto, as amended,
amended and restated, supplemented, or otherwise modified from time to time.

        264.    “Term Loan Credit Agreement Agent” means Citibank, N.A., in its capacity as
administrative agent under the Term Loan Credit Agreement Documents, and any predecessors and
successors in such capacity.

        265.    “Term Loan Credit Agreement Claim” means any Claim against a Debtor arising under,
derived from, secured by, based on, or related to the Term Loan Credit Agreement Documents.

          266.    “Term Loan Credit Agreement Documents” means, collectively, the Term Loan Credit
Agreement and all other agreements, documents, and instruments related thereto, including any guarantee
agreements, pledge and collateral agreements, intercreditor agreements, subordination agreements, fee
letters, and other security documents.

        267.    “Texas Litigation” means the following proceedings: (a) iHeartCommunications, Inc. v.
Benefit Street Partners LLC et al., No. 2016 CI 04006 in the District Court of Bexar County, Texas;
(b) iHeartCommunications, Inc. v. Canyon Capital Advisors LLC et al., No. 2016 CI 07857 in the District
Court of Bexar County, Texas; (c) iHeartCommunications, Inc. et al. v. Benefit Street Partners LLC et al.,
Cause No. 2016 CI 12468 in the District Court of Bexar County, Texas; (d) Franklin Advisers, Inc., et al.
v. iHeart Communications, Inc., Case No. 04-16-00532-CV, in the Fourth Court of Appeals District, San
Antonio, Texas; (e) iHeartCommunications, Inc. et al. v. U.S. Bank National Association, Case No. 2016
CI 21286 in the District Court of Bexar County, Texas; and (f) all appellate proceedings related to any of
the foregoing.

        268.     “Transfer of Control” means the transfer of control of the FCC Licenses held by any of the
subsidiaries of iHeartMedia, Inc. as a result of the issuance of the New iHeart Common Stock and/or Special
Warrants to Holders of Allowed Term Loan Credit Agreement Claims, Allowed PGN Claims, Allowed
iHC 2021 / Legacy Notes Claims, and Allowed iHeart Interests, or to holders of beneficial interests in the
FCC Trust after the FCC grants the FCC Long Form Applications.

      269.  “TTWN Debtors” means, collectively, Clear Channel Metro LLC, TTWN Networks, LLC,
and TTWN Media Networks, LLC.

         270.   “Unclaimed Distribution” means any distribution under the Plan on account of an Allowed
Claim or Allowed Interest to a Holder that has not: (a) accepted a particular distribution or, in the case of
distributions made by check, negotiated such check; (b) given notice to the Reorganized Debtors of an

                                                     26
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 37 of 192



intent to accept a particular distribution; (c) responded to the Debtors’ or Reorganized Debtors’ requests
for information necessary to facilitate a particular distribution; or (d) taken any other action necessary to
facilitate such distribution.

         271.   “Unexpired Lease” means a lease to which one or more of the Debtors is a party that is
subject to assumption or rejection under section 365 or section 1123 of the Bankruptcy Code.

         272.     “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of Claims or
Interests that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

        273.     “U.S. Trustee” means the United States Trustee for the Southern District of Texas.

        274.     “Voting Deadline” means November 16, 2018 at 5:00 p.m. prevailing Central Time, or
such later date and time as agreed to by the Debtors and CCOH as to the CCOH Due From Claim.

B.      Rules of Interpretation

         For purposes of the Plan: (1) in the appropriate context, each term, whether stated in the singular
or the plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine,
or neuter gender shall include the masculine, feminine, and the neuter gender; (2) unless otherwise
specified, any reference herein to a contract, lease, instrument, release, indenture, or other agreement or
document being in a particular form or on particular terms and conditions means that the referenced
document shall be substantially in that form or substantially on those terms and conditions; (3) unless
otherwise specified, any reference herein to an existing document, schedule, or exhibit, whether or not
Filed, having been Filed, or to be Filed, shall mean that document, schedule, or exhibit, as it may thereafter
have been or may thereafter be validly amended, amended and restated, supplemented, or otherwise
modified; (4) unless otherwise specified, any reference to an Entity as a Holder of a Claim or Interest or as
a Consenting Stakeholder includes that Entity’s authorized successors and assigns; (5) unless otherwise
specified, all references herein to “Articles” are references to Articles hereof or hereto; (6) unless otherwise
specified, all references herein to exhibits are references to exhibits in the Plan Supplement; (7) unless
otherwise specified, the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than
to any particular portion of the Plan; (8) captions and headings to Articles are inserted for convenience of
reference only and are not intended to be a part of or to affect the interpretation of the Plan; (9) unless
otherwise specified, the rules of construction set forth in section 102 of the Bankruptcy Code shall apply;
(10) any term used in capitalized form herein that is not otherwise defined but that is used in the Bankruptcy
Code or the Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy Code or the
Bankruptcy Rules, as applicable; (11) references to docket numbers of documents Filed in the Chapter 11
Cases are references to the docket numbers under the Bankruptcy Court’s CM/ECF system; (12); unless
otherwise specified, all references to statutes, regulations, orders, rules of courts, and the like shall mean as
amended from time to time, to the extent applicable to the Chapter 11 Cases; (13) any effectuating
provisions may be interpreted by the Debtors or the Reorganized Debtors in such a manner that is consistent
with the overall purpose and intent of the Plan all without further notice to or action, order, or approval of
the Bankruptcy Court or any other Entity; (14) any references herein to the Effective Date shall mean the
Effective Date or as soon as reasonably practicable thereafter; and (15) all references herein to consent,
acceptance, or approval shall (unless otherwise specified) be deemed to include the requirement that such
consent, acceptance, or approval be evidenced by a writing, which (unless otherwise specified) may be
conveyed by counsel for the respective parties that have such consent, acceptance, or approval rights,
including by electronic mail.




                                                       27
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 38 of 192



C.      Computation of Time

        Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply
in computing any period of time prescribed or allowed herein. If the date on which a transaction may occur
pursuant to the Plan shall occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.

D.      Governing Law

          Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and
Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of New York, without giving
effect to the principles of conflict of laws, shall govern the rights, obligations, construction, and
implementation of the Plan, any agreements, documents, instruments, or contracts executed or entered into
in connection with the Plan (except as otherwise set forth in those agreements, documents, instruments, or
contracts, in which case the governing law of such agreement shall control); provided that corporate, limited
liability company, or partnership governance matters relating to the Debtors or the Reorganized Debtors,
as applicable, shall be governed by the laws of the jurisdiction of incorporation or formation of the relevant
Debtor or Reorganized Debtor, as applicable.

E.      Reference to Monetary Figures

        All references in the Plan to monetary figures refer to currency of the United States of America,
unless otherwise expressly provided.

F.      Nonconsolidated Plan

         Although for purposes of administrative convenience and efficiency the Plan has been filed as a
joint plan for each of the Debtors and presents together Classes of Claims against and Interests in the
Debtors, the Plan does not provide for the substantive consolidation of any of the Debtors.



                           ADMINISTRATIVE AND PRIORITY CLAIMS

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Professional Fee Claims, DIP Claims, and Priority Tax Claims have not been classified and thus are
excluded from the Classes of Claims and Interests set forth in Article III of the Plan.

A.      Administrative Claims

         Except as otherwise specifically provided in the Plan, and except to the extent that a Holder of an
Allowed Administrative Claim agrees to a less favorable treatment with respect to such Holder, to the extent
an Allowed Administrative Claim has not already been paid in full or otherwise satisfied during the
Chapter 11 Cases, each Holder of an Allowed Administrative Claim (other than Holders of Professional
Fee Claims and Holders of DIP Claims) will receive in full and final satisfaction, compromise, settlement,
release, and discharge of, and in exchange for, such Administrative Claim, an amount of Cash equal to the
amount of the unpaid or unsatisfied portion of such Allowed Administrative Claim in accordance with the
following: (1) if such Administrative Claim is Allowed on or prior to the Effective Date, no later than
30 days after the Effective Date or as soon as reasonably practicable thereafter (or, if not then due, when
such Allowed Administrative Claim is due or as soon as reasonably practicable thereafter); (2) if such
Administrative Claim is not Allowed as of the Effective Date, no later than 30 days after the date on which

                                                     28
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 39 of 192



an order Allowing such Administrative Claim becomes a Final Order, or as soon as reasonably practicable
thereafter; (3) if such Allowed Administrative Claim is based on liabilities incurred by the Debtors in the
ordinary course of their business after the Petition Date, in accordance with the terms and conditions of the
particular transaction or course of business giving rise to such Allowed Administrative Claim, without any
further action by the Holder of such Allowed Administrative Claim; (4) at such time and upon such terms
as may be agreed upon by the Holder of such Allowed Administrative Claim and the Debtors or the
Reorganized Debtors, as applicable; or (5) at such time and upon such terms as set forth in a Final Order of
the Bankruptcy Court.

        A notice setting forth the Administrative Claims Bar Date will be (a) Filed on the Bankruptcy
Court’s docket and served with the notice of entry of the Confirmation Order, and (b) posted on the Claims,
Noticing, and Solicitation Agent’s website. Except as otherwise provided in this Article II.A, and except
for Professional Fee Claims, DIP Claims, Administrative Claims of CCOH, and Claims for Consenting
Stakeholder Fees, and unless previously Filed, requests for payment of Administrative Claims (other than
Administrative Claims arising under section 503(b)(9) of the Bankruptcy Code) must be Filed and served
on the Reorganized Debtors pursuant to the procedures specified in the Confirmation Order and the notice
of entry of the Confirmation Order no later than the Administrative Claims Bar Date. Holders of
Administrative Claims that are required to, but do not, File and serve a request for payment of such
Administrative Claims by the Administrative Claims Bar Date shall be forever barred, estopped, and
enjoined from asserting such Administrative Claims against the Debtors, the Reorganized Debtors, or their
property, and such Administrative Claims shall be deemed discharged as of the Effective Date without the
need for any objection from the Reorganized Debtors or any notice to or action, order, or approval of the
Bankruptcy Court or any other Entity. Notwithstanding the foregoing, no request for payment of an
Administrative Claim need be Filed with respect to an Administrative Claim previously Allowed by Final
Order of the Bankruptcy Court.

         Objections to requests for payment of such Administrative Claims, if any, must be Filed with the
Bankruptcy Court and served on the Reorganized Debtors and the requesting Holder no later than the
Administrative Claims Objection Bar Date. After notice and a hearing in accordance with the procedures
established by the Bankruptcy Code, the Bankruptcy Rules, and prior Bankruptcy Court orders, the Allowed
amounts, if any, of Administrative Claims shall be determined by, and satisfied in accordance with, an order
that becomes a Final Order of the Bankruptcy Court.

B.      Professional Fee Claims

                Final Fee Applications and Payment of Professional Fee Claims

        All final requests for payment of Professional Fee Claims for services rendered and reimbursement
of expenses incurred prior to the Confirmation Date must be Filed no later than 60 days after the Effective
Date. The Bankruptcy Court shall determine the Allowed amounts of such Professional Fee Claims after
notice and a hearing in accordance with the procedures established by the Bankruptcy Code, Bankruptcy
Rules, and prior Bankruptcy Court orders. The Reorganized Debtors shall pay Professional Fee Claims
owing to the Professionals in Cash to such Professionals in the amount the Bankruptcy Court Allows,
including from funds held in the Professional Fee Escrow Account as soon as reasonably practicable after
such Professional Fee Claims are Allowed by entry of an order of the Bankruptcy Court; provided that the
Debtors’ and the Reorganized Debtors’ obligations to pay Allowed Professional Fee Claims shall not be
limited or deemed limited to funds held in the Professional Fee Escrow Account.




                                                     29
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 40 of 192



                 Professional Fee Escrow Account

         As soon as is reasonably practicable after the Confirmation Date and no later than the Effective
Date, the Reorganized Debtors shall establish and fund the Professional Fee Escrow Account with Cash
equal to the Professional Fee Escrow Amount. The Professional Fee Escrow Account shall be maintained
in trust solely for the Professionals and for no other Entities until all Professional Fee Claims Allowed by
the Bankruptcy Court have been irrevocably paid in full to the Professionals pursuant to one or more Final
Orders of the Bankruptcy Court. No Liens, claims, or interests shall encumber the Professional Fee Escrow
Account or Cash held in the Professional Fee Escrow Account in any way. No funds held in the Professional
Fee Escrow Account shall be property of the Estates of the Debtors or the Reorganized Debtors. When all
Professional Fee Claims Allowed by the Bankruptcy Court have been irrevocably paid in full to the
Professionals pursuant to one or more Final Orders of the Bankruptcy Court, any remaining funds held in
the Professional Fee Escrow Account shall be turned over to the Reorganized Debtors without any further
notice to or action, order, or approval of the Bankruptcy Court or any other Entity.

                 Professional Fee Escrow Amount

         The Professionals shall deliver to the Debtors a reasonable and good-faith estimate of their unpaid
fees and expenses incurred in rendering services to the Debtors before and as of the Confirmation Date
projected to be outstanding as of the anticipated Effective Date, and shall deliver such estimate no later than
five Business Days prior to the anticipated Effective Date. For the avoidance of doubt, no such estimate
shall be considered or deemed an admission or limitation with respect to the amount of the fees and expenses
that are the subject of a Professional’s final request for payment of Professional Fee Claims Filed with the
Bankruptcy Court, and such Professionals are not bound to any extent by the estimates. If a Professional
does not provide an estimate, the Debtors may estimate the unpaid and unbilled fees and expenses of such
Professional. The total aggregate amount so estimated to be outstanding as of the anticipated Effective
Date shall be utilized by the Debtors to determine the amount to be funded to the Professional Fee Escrow
Account; provided that the Reorganized Debtors shall use Cash on hand to increase the amount of the
Professional Fee Escrow Account to the extent fee applications are Filed after the Effective Date in excess
of the amount held in the Professional Fee Escrow Account based on such estimates.

                 Post-Confirmation Fees and Expenses

         Except as otherwise specifically provided in the Plan, for any fees and expenses incurred from and
after the Confirmation Date, the Debtors shall, in the ordinary course of business and without any further
notice to or action, order, or approval of the Bankruptcy Court, pay in Cash the reasonable and documented
legal, professional, or other fees and expenses related to implementation of the Plan and Consummation
incurred by the Debtors, the Reorganized Debtors, or the Committee. For any fees and expenses incurred
from and after the Confirmation Date, the Debtors and Reorganized Debtors, as applicable, shall pay, within
ten Business Days after submission of a detailed invoice to the Debtors or Reorganized Debtors, as
applicable, such reasonable claims for compensation or reimbursement of expenses incurred by the
Professionals of the Debtors, Reorganized Debtors, and the Committee, as applicable. If the Debtors or
Reorganized Debtors, as applicable, dispute the reasonableness of any such invoice, the Debtors or
Reorganized Debtors, as applicable, or the affected Professional may submit such dispute to the Bankruptcy
Court for a determination of the reasonableness of any such invoice, and the disputed portion of such invoice
shall not be paid until the dispute is resolved. From and after the Confirmation Date, any requirement that
Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy Code or the Interim
Compensation Order in seeking retention or compensation for services rendered after such date shall
terminate, and the Reorganized Debtors may employ and pay any Professional in the ordinary course of
business without any further notice to or action, order, or approval of the Bankruptcy Court.


                                                      30
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 41 of 192



C.      DIP Claims

        The DIP Claims shall be Allowed as of the Effective Date in an amount equal to (a) the principal
amount outstanding under the DIP Facilities on such date, (b) all interest accrued and unpaid thereon to the
date of payment and (c) any and all accrued and unpaid fees, expenses and indemnification or other
obligations of any kind payable under the DIP Credit Agreement Documents.

         Except to the extent that a Holder of an Allowed DIP Claim agrees to a less favorable treatment, in
full and final satisfaction, compromise, settlement, release, and discharge of, and in exchange for, each
Allowed DIP Claim, on the Effective Date, all Holders of Allowed DIP Claims shall (a) to the extent clause
(b) below does not apply, receive payment in full in Cash of their Allowed DIP Claims from the Debtors
(the “Repaid DIP Claims”), at which time all Liens and security interests granted to secure such obligations
shall be automatically terminated and of no further force and effect without any further notice to or action,
order, or approval of the Bankruptcy Court or any other Entity or (b) solely in the event that the conditions
precedent set forth on Annex I of the New ABL Credit Agreement Term Sheet shall have been satisfied
prior to or contemporaneously with the Effective Date or validly waived, have their Allowed DIP Claims
converted into New ABL Indebtedness on a dollar-for-dollar basis (such converted DIP Claims the
“Converted DIP Claims”) in accordance with the terms of the New ABL Credit Agreement (under clause
(i) of the definition thereof), the New ABL Credit Agreement Term Sheet and the DIP Credit Agreement
(including, without limitation, Section 2.18), and the Holders of such Converted DIP Claims shall upon
such conversion become New ABL Credit Agreement Lenders. If the Allowed DIP Claims become
Converted DIP Claims, contemporaneously with such conversion, all liens and security interests granted to
secure the obligations arising under the DIP Credit Agreement shall continue, remain in effect and be
deemed to secure the obligations under the New ABL Credit Agreement Documents (the “Continuing
Liens”).

         Notwithstanding anything to the contrary in the Plan or the Confirmation Order (including, for the
avoidance of doubt, Articles VIII.B and VIII.C of the Plan), (i) any Contingent DIP Obligations that do not
receive the treatment above shall survive the Effective Date, shall not be discharged or released pursuant to
the Plan or the Confirmation Order, and, solely in the event that the Allowed DIP Claims become Converted
DIP Claims, shall continue to be secured by all liens and security interests granted to secure the obligations
arising under the New ABL Credit Agreement, and (ii) the DIP Facilities and the DIP Credit Agreement
Documents shall continue in full force and effect after the Effective Date with respect to any obligations
thereunder governing (A) the Contingent DIP Obligations and (B) the relationships among the DIP Agent
and the DIP Lenders, as applicable, including but not limited to, those provisions relating to the rights of
the DIP Agent and the DIP Lenders to expense reimbursement, indemnification and other similar amounts
(either from the Debtors or the DIP Lenders), reinstatement obligations pursuant to Section 10.28 of the
DIP Credit Agreement and any provisions that may survive termination or maturity of the DIP Facilities in
accordance with the terms thereof. After the Effective Date, the Reorganized Debtors shall continue to
reimburse the DIP Agent and the DIP Lenders for any reasonable fees and expenses (including reasonable
and documented legal fees and expenses) incurred by the DIP Agent and the DIP Lenders after the Effective
Date that survive termination or maturity of the DIP Facilities in accordance with the terms thereof. The
Reorganized Debtors shall pay all of the amounts that may become payable to the DIP Agent or any of the
DIP Lenders under any of the foregoing provisions in accordance with the terms of the DIP Credit
Agreement Documents.

        Notwithstanding anything to the contrary in the Plan or the Confirmation Order, requests for
payment and expenses of professionals compensated pursuant to the DIP Order are not required to be filed
and served other than in compliance with the procedures set forth in the DIP Order.



                                                     31
         Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 42 of 192



D.          Priority Tax Claims

         Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less favorable
treatment, in full and final satisfaction, compromise, settlement, release, and discharge of, and in exchange
for, each Allowed Priority Tax Claim, each Holder of such Allowed Priority Tax Claim shall be treated in
accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.



                                      CLASSIFICATION, TREATMENT,
                                  AND VOTING OF CLAIMS AND INTERESTS

A.          Classification of Claims and Interests

         Except for the Claims addressed in Article II of the Plan, all Claims against and Interests in the
Debtors are classified in the Classes set forth in this Article III for all purposes, including voting,
Confirmation, and distributions pursuant to the Plan and in accordance with section 1122 and 1123(a)(1)
of the Bankruptcy Code. A Claim or an Interest is classified in a particular Class only to the extent that the
Claim or Interest qualifies within the description of that Class and is classified in other Classes to the extent
that any portion of the Claim or Interest qualifies within the description of such other Classes. A Claim or
an Interest also is classified in a particular Class for the purpose of receiving distributions under the Plan
only to the extent that such Claim or Interest is an Allowed Claim or Allowed Interest in that Class and has
not been paid, released, or otherwise satisfied prior to the Effective Date.

B.          Summary of Classification

         A summary of the classification of Claims against and Interests in each Debtor pursuant to the Plan
is summarized in the following chart. The Plan constitutes a separate chapter 11 plan for each of the
Debtors, and accordingly, the classification of Claims and Interests set forth below apply separately to each
of the Debtors. All of the potential Classes for the Debtors are set forth herein. Certain of the Debtors may
not have Holders of Claims or Interests in a particular Class or Classes, and such Claims or Interests shall
be treated as set forth in Article III.E hereof. Voting tabulations for recording acceptances or rejections of
the Plan shall be conducted on a Debtor-by-Debtor basis as set forth above.1

    Class       Claim or Interest                        Status              Voting Rights

    1           Secured Tax Claims                       Unimpaired          Not Entitled to Vote (Deemed to Accept)

    2           Other Secured Claims                     Unimpaired          Not Entitled to Vote (Deemed to Accept)

    3           Priority Non-Tax Claims                  Unimpaired          Not Entitled to Vote (Deemed to Accept)

                Secured Term Loan / 2019 PGN
    4                                                    Impaired            Entitled to Vote
                Claims




1       The Debtors reserve the right to separately classify Claims or Interests to the extent necessary to comply with any
        requirements under the Bankruptcy Code or applicable law.


                                                             32
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 43 of 192




 Class      Claim or Interest                    Status         Voting Rights

            Secured Non-9.0% PGN Due 2019
 5A         Claims Other Than Exchange           Impaired       Entitled to Vote
            11.25% PGN Claims

            Secured Exchange 11.25% PGN
 5B                                              Impaired       Entitled to Vote
            Claims

 6          iHC 2021 / Legacy Notes Claims       Impaired       Entitled to Vote

            General Unsecured Claims Against
 7A                                              Unimpaired     Not Entitled to Vote (Deemed to Accept)
            Non-Obligor Debtors

            General Unsecured Claims Against
 7B                                              Unimpaired     Not Entitled to Vote (Deemed to Accept)
            TTWN Debtors

            Term Loan/PGN Deficiency Claims
 7C                                              Impaired       Entitled to Vote
            Against the TTWN Debtors

 7D         iHC Unsecured Claims                 Impaired       Entitled to Vote

            Guarantor Funded Debt Unsecured
            Claims (Other Than Exchange
 7E         11.25% PGN Claims) Against           Impaired       Entitled to Vote
            Guarantor Debtors Other Than CCH
            and the TTWN Debtors

            Guarantor Funded Debt Unsecured
 7F                                              Impaired       Entitled to Vote
            Claims Against CCH

 7G         Guarantor General Unsecured Claims   Impaired       Entitled to Vote

 8          CCOH Due From Claims                 Impaired       Entitled to Vote


 9          iHeart Interests                     Impaired       Entitled to Vote


 10         Section 510(b) Claims                Impaired       Not Entitled to Vote (Deemed to Reject)

                                                 Unimpaired /   Not Entitled to Vote (Presumed to Accept
 11         Intercompany Claims
                                                 Impaired       or Deemed to Reject)

                                                 Unimpaired /   Not Entitled to Vote (Presumed to Accept
 12         Intercompany Interests
                                                 Impaired       or Deemed to Reject)


C.       Treatment of Classes of Claims and Interests

        Subject to Article VI hereof, each Holder of an Allowed Claim or Allowed Interest, as applicable,
shall receive under the Plan the treatment described below in full and final satisfaction, compromise,
settlement, release, and discharge of, and in exchange for, such Holder’s Allowed Claim or Allowed


                                                    33
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 44 of 192



Interest, except to the extent different treatment is agreed to by the Debtors or Reorganized Debtors, as
applicable, and the Holder of such Allowed Claim or Allowed Interest, as applicable.

                Class 1 — Secured Tax Claims

                (a)     Classification: Class 1 consists of all Secured Tax Claims.

                (b)     Treatment: Each Holder of an Allowed Secured Tax Claim shall receive, at the
                        option of the applicable Reorganized Debtor:

                        (i)     payment in full in Cash of such Holder’s Allowed Secured Tax Claim; or

                        (ii)    equal semi-annual Cash payments commencing as of the Effective Date or
                                as soon as reasonably practicable thereafter and continuing for five years,
                                in an aggregate amount equal to such Allowed Secured Tax Claim,
                                together with interest at the applicable non-default rate under applicable
                                non-bankruptcy law, subject to the option of the applicable Reorganized
                                Debtor to prepay the entire amount of such Allowed Secured Tax Claim
                                during such time period.

                (c)     Voting: Class 1 is Unimpaired under the Plan. Holders of Allowed Secured Tax
                        Claims are conclusively presumed to have accepted the Plan pursuant to
                        section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
                        to vote to accept or reject the Plan.

                Class 2 — Other Secured Claims

                (a)     Classification: Class 2 consists of all Other Secured Claims.

                (b)     Treatment: Each Holder of an Allowed Other Secured Claim shall receive, at the
                        option of the applicable Reorganized Debtor:

                        (i)     payment in full in Cash of such Holder’s Allowed Other Secured Claim;

                        (ii)    Reinstatement of such Holder’s Allowed Other Secured Claim;

                        (iii)   delivery of the collateral securing such Holder’s Allowed Other Secured
                                Claim; or

                        (iv)    such other treatment rendering such Holder’s Allowed Other Secured
                                Claim Unimpaired.

                (c)     Voting: Class 2 is Unimpaired under the Plan. Holders of Allowed Other Secured
                        Claims are conclusively presumed to have accepted the Plan pursuant to
                        section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
                        to vote to accept or reject the Plan.

                Class 3 — Priority Non-Tax Claims

                (a)     Classification: Class 3 consists of all Priority Non-Tax Claims.



                                                   34
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 45 of 192



       (b)    Treatment: Each Holder of an Allowed Priority Non-Tax Claim shall receive, at
              the option of the applicable Reorganized Debtor, payment in full in Cash of such
              Holder’s Allowed Priority Non-Tax Claim or such other treatment rendering
              such Holder’s Allowed Priority Non-Tax Claim Unimpaired.

       (c)    Voting: Class 3 is Unimpaired under the Plan. Holders of Allowed Priority
              Non-Tax Claims are conclusively presumed to have accepted the Plan pursuant to
              section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
              to vote to accept or reject the Plan.

       Class 4 — Secured Term Loan / 2019 PGN Claims

       (a)    Classification: Class 4 consists of all Secured Term Loan / 2019 PGN Claims.

       (b)    Allowance: The Secured Term Loan / 2019 PGN Claims shall be Allowed,
              without offset, recoupment, reductions, or deduction of any kind, in an aggregate
              amount equal to $1,306,230,566, comprised of: (i) $990,479,068 on account of
              the Term Loan Credit Agreement Claims; and (ii) $315,751,498 on account of the
              9.0% PGN Due 2019 Claims.

       (c)    Treatment: Each Holder of an Allowed Secured Term Loan / 2019 PGN Claim
              shall receive its Pro Rata share (calculated based on the total aggregate amount of
              Allowed Claims in Class 4 that are not Intercompany Notes Claims) of:

              (i)     either (x) the Secured Term Loan / 2019 PGN Supplemental Distribution
                      or (y) if the FCC Trust is utilized as described in the Plan, the Secured
                      Term Loan / 2019 PGN Supplemental Non-Equity Distribution and
                      2.21 percent of the beneficial interests in the FCC Trust;

              (ii)    either (x) 13.99 percent of the Remaining Distribution or (y) if the FCC
                      Trust is utilized as described in the Plan, 13.99 percent of the Remaining
                      Non-Equity Distribution and 12.55 percent of the beneficial interests in
                      the FCC Trust; and

              (iii)   Class 4’s Pro Rata share (calculated based on the total aggregate amount
                      of Allowed Claims in Class 4, Class 5A, and Class 5B that are not
                      Intercompany Notes Claims) of the Excess Cash.

              Pursuant to the Plan Settlement, each Secured Term Loan / 2019 PGN Claim that
              is an Intercompany Notes Claim will be cancelled and there shall be no
              distributions made on account of any such Secured Term Loan / 2019 PGN Claim.

       (d)    Voting: Class 4 is Impaired under the Plan. Therefore, Holders of Allowed
              Secured Term Loan / 2019 PGN Claims are entitled to vote to accept or reject the
              Plan.

       Class 5A — Secured Non-9.0% PGN Due 2019 Claims Other Than Exchange 11.25%
       PGN Claims

       (a)    Classification: Class 5A consists of all Secured Non-9.0% PGN Due 2019 Claims
              other than Exchange 11.25% PGN Claims.

                                         35
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 46 of 192



       (b)   Allowance: The Secured Non-9.0% PGN Due 2019 Claims shall be Allowed,
             without offset, recoupment, reductions, or deduction of any kind, in an aggregate
             amount equal to $589,302,043, comprised of: (i) $240,812,176 on account of the
             9.0% PGN Due 2021 Claims; (ii) $137,147,612 on account of the 9.0% PGN Due
             2022 Claims; (iii) $131,303,253 on account of the 10.625% PGN Claims; and
             (iv) $80,039,002 on account of the 11.25% PGN Claims that are not Exchange
             11.25% PGN Claims.

       (c)   Treatment: Each Holder of an Allowed Secured Non-9.0% PGN Due 2019 Claim
             other than Exchange 11.25% PGN Claims shall receive its Pro Rata share
             (calculated based on the total aggregate amount of Allowed Claims in Class 5A
             that are not Intercompany Notes Claims) of:

             (i)     either (x) 7.42 percent of the Remaining Distribution or (y) if the FCC
                     Trust is utilized as described in the Plan, 7.42 percent of the Remaining
                     Non-Equity Distribution and 6.66 percent of the beneficial interests in the
                     FCC Trust; and

             (ii)    Class 5A’s Pro Rata share (calculated based on the total aggregate amount
                     of Allowed Claims in Class 4, Class 5A, and Class 5B that are not
                     Intercompany Notes Claims) of the Excess Cash.

             Pursuant to the Plan Settlement, each Secured Non-9.0% PGN Due 2019 Claim
             other than an Exchange 11.25% PGN Claim that is an Intercompany Notes Claim
             will be cancelled and there shall be no distributions made on account of any such
             Secured Non-9.0% PGN Due 2019 Claim other than an Exchange 11.25% PGN
             Claim.

       (d)   Voting: Class 5A is Impaired under the Plan. Therefore, Holders of Allowed
             Secured Non-9.0% PGN Due 2019 Claims are entitled to vote to accept or reject
             the Plan.

       Class 5B — Secured Exchange 11.25% PGN Claims

       (a)   Classification: Class 5B consists of all Secured Exchange 11.25% PGN Claims.

       (b)   Allowance: The Secured Exchange 11.25% PGN Claims in Class 5B shall be
             Allowed, without offset, recoupment, reductions, or deduction of any kind, in an
             aggregate amount equal to $374,864,583.

       (c)   Treatment: Each Holder of an Allowed Secured Exchange 11.25% PGN Claim
             shall receive its Pro Rata share of:

             (i)     either (x) the Exchange 11.25% PGNs Distribution or (y) if the FCC Trust
                     is utilized as described in the Plan, the Exchange 11.25% PGNs
                     Non-Equity Distribution and 2.07 percent of the beneficial interests in the
                     FCC Trust; and

             (ii)    Class 5B’s Pro Rata share (calculated based on the total aggregate amount
                     of Allowed Claims in Class 4, Class 5A, and Class 5B that are not
                     Intercompany Notes Claims) of the Excess Cash.

                                        36
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 47 of 192



              Pursuant to the Plan Settlement, each Secured Exchange 11.25% PGN Claim that
              is an Intercompany Notes Claim will be cancelled and there shall be no
              distributions made on account of any such Secured Exchange 11.25% PGN Claim.

       (d)    Voting: Class 5B is Impaired under the Plan. Therefore, Holders of Allowed
              Secured Exchange 11.25% PGN Claims are entitled to vote to accept or reject the
              Plan.

       Class 6 — iHC 2021 / Legacy Notes Claims

       (a)    Classification: Class 6 consists of all iHC 2021 / Legacy Notes Claims.

       (b)    Allowance: The iHC 2021 / Legacy Notes Claims shall be Allowed against iHC,
              without offset, recoupment, reductions, or deduction of any kind, in an aggregate
              amount equal to $2,408,796,061 on account of the 2021 Notes Claims.

       (c)    Treatment: Each Holder of an Allowed iHC 2021 / Legacy Notes Claim shall
              receive its Pro Rata share (calculated based on the total aggregate amount of
              Allowed Claims in Class 6 that are not Intercompany Notes Claims) of:

              (i)     $200,000,000 aggregate principal amount of the New Debt, allocated
                      proportionally by principal amount among New Term Loans, New
                      Secured Notes, and New Unsecured Notes; and

              (ii)    either (x) the iHC 2021 / Legacy Notes Equity Distribution or (y) if the
                      FCC Trust is utilized as described in the Plan, 5.0 percent of the beneficial
                      interests in the FCC Trust.

              Pursuant to the Plan Settlement, each iHC 2021 / Legacy Notes Claim that is an
              Intercompany Notes Claim will be cancelled without any distribution on account
              of such iHC 2021 / Legacy Notes Claim, and (i) the distribution that otherwise
              would have been made on account of such Intercompany Notes Claims that are
              2021 Notes Claims shall be allocated, Pro Rata, to Holders of Allowed 2021 Notes
              Claims that are not Intercompany Notes Claims, and (ii) the distribution that
              otherwise would have been made on account of such Intercompany Notes Claims
              that are Legacy Notes Claims shall be allocated, Pro Rata, to Holders of Allowed
              Legacy Notes Claims that are not Intercompany Notes Claims.

       (d)    Voting: Class 6 is Impaired under the Plan. Therefore, Holders of Allowed iHC
              2021 / Legacy Notes Claims are entitled to vote to accept or reject the Plan.

       Class 7A — General Unsecured Claims Against Non-Obligor Debtors

       (a)    Classification: Class 7A consists of all General Unsecured Claims against the
              Non-Obligor Debtors.

       (b)    Treatment: Each Holder of an Allowed General Unsecured Claim against the
              Non-Obligor Debtors shall receive, at the option of the applicable Reorganized
              Non-Obligor Debtor, payment in full in Cash of such Holder’s Allowed General
              Unsecured Claim against such Non-Obligor Debtor or such other treatment


                                          37
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 48 of 192



              rendering such Holder’s Allowed General Unsecured Claim against such Non-
              Obligor Debtor Unimpaired.

       (c)    Voting: Class 7A is Unimpaired under the Plan. Holders of Allowed General
              Unsecured Claims against the Non-Obligor Debtors are conclusively presumed to
              have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
              Therefore, such Holders are not entitled to vote to accept or reject the Plan.

       Class 7B — General Unsecured Claims Against TTWN Debtors

       (a)    Classification: Class 7B consists of all General Unsecured Claims against the
              TTWN Debtors.

       (b)    Treatment: Each Holder of an Allowed General Unsecured Claim against the
              TTWN Debtors shall receive, at the option of the applicable Reorganized TTWN
              Debtor, payment in full in Cash of such Holder’s Allowed General Unsecured
              Claim against a TTWN Debtor or such other treatment rendering such Holder’s
              Allowed General Unsecured Claim against a TTWN Debtor Unimpaired.

       (c)    Voting: Class 7B is Unimpaired under the Plan. Holders of Allowed General
              Unsecured Claims against the TTWN Debtors are conclusively presumed to have
              accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
              such Holders are not entitled to vote to accept or reject the Plan.

       Class 7C — Term Loan/PGN Deficiency Claims Against the TTWN Debtors

       (a)    Classification: Class 7C consists of all Term Loan / PGN Deficiency Claims
              against the TTWN Debtors.

       (b)    Allowance: The Term Loan / PGN Deficiency Claims in Class 7C shall be
              Allowed against the TTWN Debtors, without offset, recoupment, reductions, or
              deduction of any kind, in an aggregate amount equal to $10,949,779,638,
              comprised of: (i) $5,423,876,352 on account of the Term Loan Credit Agreement
              Claims; (ii) $1,729,059,339 on account of the 9.0% PGN Due 2019 Claims;
              (iii) $1,551,540,953 on account of the 9.0% PGN Due 2021 Claims;
              (iv) $883,635,286 on account of the 9.0% PGN Due 2022 Claims;
              (v) $845,980,374 on account of the 10.625% PGN Claims; and (vi) $515,687,333
              on account of the 11.25% PGN Claims.

       (c)    Treatment: Pursuant to the Plan Settlement, the distributions on account of each
              Term Loan / PGN Deficiency Claim in this class shall be deemed satisfied by the
              distributions provided in Class 7E and the distributions to other parties provided
              in Class 6, Class 7D, Class 7G, and Class 8.

       (d)    Voting: Class 7C is Impaired under the Plan. Holders of Allowed Term Loan /
              PGN Deficiency Claims against the TTWN Debtors are entitled to vote to accept
              or reject the Plan.

       Class 7D — iHC Unsecured Claims

       (a)    Classification: Class 7D consists of all iHC Unsecured Claims.

                                         38
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 49 of 192



       (b)    Allowance: The Term Loan / PGN Deficiency Claims in Class 7D shall be
              Allowed against iHC, without offset, recoupment, reductions, or deduction of any
              kind, in an aggregate amount equal to $13,454,622,496, comprised of:
              (i) $6,414,355,420 on account of the Term Loan Credit Agreement Claims;
              (ii) $2,044,810,838 on account of the 9.0% PGN Due 2019 Claims;
              (iii) $1,834,875,000 on account of the 9.0% PGN Due 2021 Claims;
              (iv) $1,045,000,000 on account of the 9.0% PGN Due 2022 Claims;
              (v) $1,000,468,750 on account of the 10.625% PGN Claims; and
              (vi) $1,115,112,488 on account of the 11.25% PGN Claims.

       (c)    Treatment: Each Holder of an Allowed iHC Unsecured Claim shall receive
              payment of Cash equal to the greater of (i) 14.44 percent of the Allowed amount
              of such Allowed iHC Unsecured Claim and (ii) the percentage recovery provided
              to the Holders of iHC Unsecured Claims, CCOH Due From Claims, and/or iHC
              2021 / Legacy Notes Claims. For the avoidance of doubt, any determination of
              whether any other Allowed unsecured Claim against iHC receives a greater
              recovery shall not consider or include (a) any consideration included in the
              transactions contemplated by the Plan in connection with the CCOH Separation,
              (b) recoveries for Claims against Debtors other than iHC, and (c) recoveries for
              Claims or Interests that are subordinate to Allowed General Unsecured Claims
              against iHC. Pursuant to the Plan Settlement, each Term Loan / PGN Deficiency
              Claim against iHC will be cancelled without any distribution on account of such
              Term Loan / PGN Deficiency Claim against iHC.

       (d)    Voting: Class 7D is Impaired under the Plan. Therefore, Holders of Allowed iHC
              Unsecured Claims are entitled to vote to accept or reject the Plan.

       Class 7E — Guarantor Funded Debt Unsecured Claims (Other Than Exchange 11.25%
       PGN Claims) Against Guarantor Debtors Other Than CCH and the TTWN Debtors

       (a)    Classification: Class 7E consists of all Guarantor Funded Debt Unsecured Claims,
              other than Exchange 11.25% PGN Claims, against Guarantor Debtors other than
              CCH and the TTWN Debtors.

       (b)    Allowance: The Term Loan / PGN Deficiency Claims in Class 7E shall be
              Allowed against each Guarantor Debtor other than CCH and the TTWN Debtors,
              without offset, recoupment, reductions, or deduction of any kind, in an aggregate
              amount equal to $10,949,779,638, comprised of: (i) $5,423,876,352 on account of
              the Term Loan Credit Agreement Claims; (ii) $1,729,059,339 on account of the
              9.0% PGN Due 2019 Claims; (iii) $1,551,540,953 on account of the 9.0% PGN
              Due 2021 Claims; (iv) $883,635,286 on account of the 9.0% PGN Due 2022
              Claims; (v) $845,980,374 on account of the 10.625% PGN Claims; and
              (vi) $515,687,333 on account of the 11.25% PGN Claims that are not Exchange
              11.25% PGN Claims. The 2021 Notes Claims in Class 7E shall be Allowed against
              each Guarantor Debtor other than CCH and the TTWN Debtors, without offset,
              recoupment, reductions, or deduction of any kind, in an aggregate amount equal to
              $2,408,796,061.

       (c)    Treatment: Each Holder of an Allowed Guarantor Funded Debt Unsecured Claim,
              excluding Allowed Exchange 11.25% PGN Claims, against a Guarantor Debtor
              other than CCH and the TTWN Debtors shall receive its Pro Rata share of (a) 78.59

                                         39
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 50 of 192



              percent of the Remaining Distribution or (b) if the FCC Trust is utilized as
              described in the Plan, 70.51 percent of the beneficial interests in the FCC Trust
              and 78.59 percent of the Remaining Non-Equity Distribution; provided that all
              distributions on account of the 2021 Notes Claims in Class 7E shall be distributed
              to the Holders of the Allowed Term Loan / PGN Deficiency Claims that are not
              Intercompany Notes Claims pursuant to the 2021 Notes Indenture; provided
              further that the distributions that otherwise would have been made on account of
              Intercompany Notes Claims that are Term Loan / PGN Deficiency Claims
              (excluding Exchange 11.25% PGN Claims) shall be allocated, Pro Rata, to Holders
              of Allowed Term Loan / PGN Deficiency Claims (excluding Exchange 11.25%
              PGN Claims) that are not Intercompany Notes Claims.

       (d)    Voting: Class 7E is Impaired under the Plan. Therefore, Holders of Allowed
              Guarantor Funded Debt Unsecured Claims (other than Exchange 11.25% PGN
              Claims) against Guarantor Debtors other than CCH and the TTWN Debtors are
              entitled to vote to accept or reject the Plan.

       Class 7F — Guarantor Funded Debt Unsecured Claims Against CCH

       (a)    Classification: Class 7F consists of all Guarantor Funded Debt Unsecured Claims
              against CCH.

       (b)    Allowance: The Term Loan / PGN Deficiency Claims in Class 7F shall be Allowed
              against CCH, without offset, recoupment, reductions, or deduction of any kind, in
              an aggregate amount equal to $13,454,622,496, comprised of: (i) $6,414,355,420
              on account of the Term Loan Credit Agreement Claims; (ii) $2,044,810,838 on
              account of the 9.0% PGN Due 2019 Claims; (iii) $1,834,875,000 on account of the
              9.0% PGN Due 2021 Claims; (iv) $1,045,000,000 on account of the 9.0% PGN
              Due 2022 Claims; (v) $1,000,468,750 on account of the 10.625% PGN Claims;
              and (vi) $1,115,112,488 on account of the 11.25% PGN Claims. The 2021 Notes
              Claims in Class 7F shall be Allowed against CCH, without offset, recoupment,
              reductions, or deduction of any kind, in an aggregate amount equal to
              $2,408,796,061.

       (c)    Treatment: Each Holder of an Allowed Guarantor Funded Debt Unsecured Claim
              against CCH shall receive its Pro Rata share of 100 percent of the CCOH Interests
              held by the Debtors and CC Finco, LLC and Broader Media, LLC, which are non-
              Debtor affiliates of the Debtors (which is estimated to be approximately 89.5
              percent of all outstanding CCOH Interests); provided that all distributions on
              account of the 2021 Notes claims in Class 7F shall be distributed to the Holders of
              Allowed Term Loan / PGN Deficiency Claims that are not Intercompany Notes
              Claims pursuant to the 2021 Notes Indenture; provided further that the
              distributions that otherwise would have been made on account of Intercompany
              Notes Claims that are Term Loan / PGN Deficiency Claims shall be allocated, Pro
              Rata, to Holders of Allowed Term Loan / PGN Deficiency Claims that are not
              Holders of Intercompany Notes Claims.

       (d)    Voting: Class 7F is Impaired under the Plan. Therefore, Holders of Allowed
              Guarantor Funded Debt Unsecured Claims against CCH are entitled to vote to
              accept or reject the Plan.


                                         40
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 51 of 192



       Class 7G — Guarantor General Unsecured Claims

       (a)     Classification: Class 7G consists of all Guarantor General Unsecured Claims.

       (b)     Treatment: Each Holder of an Allowed Guarantor General Unsecured Claim shall
               receive its Pro Rata share of the Guarantor General Unsecured Recovery Cash
               Pool; provided that no Holder of an Allowed Guarantor General Unsecured Claim
               shall receive a recovery (i) less than 45 percent of such Holder’s Allowed Claim
               or (ii) greater than 55 percent of such Holder’s Allowed Claim.

       (c)     Voting: Class 7G is Impaired under the Plan. Therefore, Holders of Allowed
               Guarantor General Unsecured Claims are entitled to vote to accept or reject the
               Plan.

       Class 8 — CCOH Due From Claims

       (a)     Classification: Class 8 consists of all CCOH Due From Claims.

       (b)     Allowance: The CCOH Due From Claims in Class 8 shall be Allowed, without
               offset, recoupment, reductions, or deduction of any kind, in an aggregate amount
               equal to $1,031,721,306.

       (c)     Treatment: Each Holder of an Allowed CCOH Due From Claim shall receive
               payment of Cash equal to 14.44 percent of the Allowed amount of such Allowed
               CCOH Due From Claim.

       (d)     Voting: Class 8 is Impaired under the Plan. Therefore, Holders of Allowed CCOH
               Due From Claims are entitled to vote to accept or reject the Plan.

       Class 9 — iHeart Interests

       (a)     Classification: Class 9 consists of all iHeart Interests.

       (b)     Allowance: iHeart Interests held by the Consenting Sponsors shall be deemed
               Allowed as of the Effective Date.

       (c)     Treatment: Each Holder of an Allowed iHeart Interest shall receive its share of
               either (x) the iHeart Interests Equity Distribution or (y) if the FCC Trust is utilized
               as described in the Plan, 1.0 percent of the beneficial interests in the FCC Trust,
               and such distributions shall be made in accordance with the terms of the documents
               providing for corporate governance of iHeart.

       (d)     Voting: Class 9 is Impaired under the Plan. Therefore, Holders of Allowed iHeart
               Interests are entitled to vote to accept or reject the Plan.

       Class 10 — Section 510(b) Claims

       (a)     Classification: Class 10 consists of all Section 510(b) Claims.

       (b)     Allowance: Notwithstanding anything to the contrary herein, a Section 510(b)
               Claim may only become Allowed by Final Order of the Bankruptcy Court. The
               Debtors are not aware of any valid Section 510(b) Claim and believe that no such
                                            41
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 52 of 192



                        Section 510(b) Claim exists. Accordingly, the Debtors believe that Class 10 shall
                        be deemed eliminated from the Plan in accordance with Article III.E of the Plan.

                (c)     Treatment: All Section 510(b) Claims, if any, shall be discharged, cancelled,
                        released, and extinguished as of the Effective Date, and will be of no further force
                        or effect, and Holders of Allowed Section 510(b) Claims will not receive any
                        distribution on account of such Allowed Section 510(b) Claims.

                (d)     Voting: Class 10 is Impaired under the Plan. Holders of Section 510(b) Claims, if
                        any, are conclusively presumed to have rejected the Plan pursuant to
                        section 1126(g) of the Bankruptcy Code. Therefore, such Holders are not entitled
                        to vote to accept or reject the Plan.

                Class 11 — Intercompany Claims

                (a)     Classification: Class 11 consists of all Intercompany Claims.

                (b)     Treatment: All Intercompany Claims shall be, at the option of the Reorganized
                        Debtors with the consent of the Required Consenting Senior Creditors, either
                        (a) Reinstated or (b) cancelled without any distribution on account of such
                        interests.

                (c)     Voting: Holders of Intercompany Claims are either Unimpaired, and such Holders
                        of Intercompany Claims are conclusively presumed to have accepted the Plan
                        under section 1126(f) of the Bankruptcy Code, or Impaired, and such Holders of
                        Intercompany Claims are conclusively presumed to have rejected the Plan pursuant
                        to section 1126(g) of the Bankruptcy Code. Therefore, such Holders are not
                        entitled to vote to accept or reject the Plan.

                Class 12 — Intercompany Interests

                (a)     Classification: Class 12 consists of all Intercompany Interests.

                (b)     Treatment: All Intercompany Interests shall be, at the option of the Reorganized
                        Debtors, either (a) Reinstated in accordance with Article III.G of the Plan or
                        (b) cancelled without any distribution on account of such Intercompany Interests.

                (c)     Voting: Holders of Intercompany Interests are either Unimpaired, and such
                        Holders of Intercompany Interests are conclusively presumed to have accepted the
                        Plan under section 1126(f) of the Bankruptcy Code, or Impaired, and such Holders
                        of Intercompany Interests are conclusively presumed to have rejected the Plan
                        pursuant to section 1126(g) of the Bankruptcy Code. Therefore, such Holders are
                        not entitled to vote to accept or reject the Plan.

D.      Special Provision Governing Unimpaired Claims

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the
Reorganized Debtors’ rights in respect of any Unimpaired Claim, including all rights in respect of legal and
equitable defenses to or setoffs or recoupments against any such Unimpaired Claim. Unless otherwise
Allowed, Claims that are Unimpaired shall remain Disputed Claims under the Plan.


                                                    42
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 53 of 192



E.      Elimination of Vacant Classes; Presumed Acceptance by Non-Voting Classes

         Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed
Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court in an amount greater than zero
as of the date of the Confirmation Hearing shall be considered vacant and deemed eliminated from the Plan
for purposes of voting to accept or reject the Plan and for purposes of determining acceptance or rejection
of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code. If a Class contains Claims
or Interests eligible to vote and no Holders of Claims or Interests eligible to vote in such Class vote to
accept or reject the Plan, the Holders of such Claims or Interests in such Class shall be presumed to have
accepted the Plan.

F.      Subordinated Claims

         Except as expressly provided herein, the allowance, classification, and treatment of all Allowed
Claims against and Allowed Interests in the Debtors and the respective distributions and treatments under
the Plan take into account and conform to the relative priority and rights of the Claims and Interests in each
Class in connection with any contractual, legal, and equitable subordination rights relating thereto, whether
arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or
otherwise. Except with respect to a Term Loan Credit Agreement Claim, a PGN Claim, the CCOH Due
From Claim, or a 2021 Notes Claim (which are to be Allowed as set forth in this Plan and shall not be
subject to offset, recoupment, or reduction), pursuant to section 510 of the Bankruptcy Code, the Debtors
and the Reorganized Debtors reserve the right to reclassify any Allowed Claim or Allowed Interest in
accordance with any contractual, legal, or equitable subordination relating thereto.

G.      Intercompany Interests

        To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not
being received by Holders of such Intercompany Interests on account of their Intercompany Interests but
for the purposes of administrative convenience and in exchange for the Debtors’ and the Reorganized
Debtors’ agreement under the Plan to provide management services to certain other Debtors and
Reorganized Debtors, and to use certain funds and assets to make certain distributions and satisfy certain
obligations as set forth in the Plan of certain other Debtors and Reorganized Debtors to the Holders of
certain Allowed Claims and Allowed Interests.

H.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

        Section 1129(a)(10) of the Bankruptcy Code is satisfied for purposes of Confirmation by
acceptance of the Plan by at least one Impaired Class of Claims or Interests. The Debtors shall seek
Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to any rejecting
Class of Claims or Interests. The Debtors reserve the right to modify the Plan in accordance with Article X
of the Plan to the extent, if any, that Confirmation pursuant to section 1129(b) of the Bankruptcy Code
requires modification, including by modifying the treatment applicable to a Class of Claims or Interests to
render such Class of Claims or Interests Unimpaired to the extent permitted by the Bankruptcy Code and
the Bankruptcy Rules.




                                                     43
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 54 of 192




                      PROVISIONS FOR IMPLEMENTATION OF THE PLAN

A.      General Settlement of Claims and Interests

         As discussed in detail in the Disclosure Statement and as otherwise provided herein, pursuant to
section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification,
distributions, releases, and other benefits provided under the Plan, on the Effective Date, the provisions of
the Plan shall constitute a good-faith compromise and settlement of all Claims, Interests, Causes of Action,
and controversies released, settled, compromised, discharged, or otherwise resolved pursuant to the Plan.
The Plan shall be deemed a motion to approve the good-faith compromise and settlement of all such Claims,
Interests, Causes of Action, and controversies pursuant to Bankruptcy Rule 9019, and the entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise and settlement,
including the Committee Plan Settlement and CCOH Plan and Separation Settlement, under section 1123
of the Bankruptcy Code and Bankruptcy Rule 9019 of all such Claims, Interests, Causes of Action, and
controversies, as well as a finding by the Bankruptcy Court that such compromise and settlement is fair,
equitable, reasonable, and in the best interests of the Debtors, their Estates, Holders of Claims and Interests,
and CCOH (as to the CCOH Plan and Separation Settlement). As part of and in consideration of the
Committee Plan Settlement and in exchange for the Committee’s support of, among other things, the
releases and treatment of Claims and Interests held by the Consenting Sponsors and their Affiliates under
the Plan, the Confirmation Order shall provide that the Sponsor Unsecured Claims shall be deemed
withdrawn with prejudice as of the Effective Date. Subject to Article VI of the Plan, all distributions made
to Holders of Allowed Claims and Allowed Interests in any Class are intended to be and shall be final.

B.      Restructuring Transactions

         On or before the Effective Date, the applicable Debtors or Reorganized Debtors will, among other
things, enter into any transaction, including those transactions set forth in the Restructuring Transactions
Memorandum, and will take any action as may be necessary or advisable to effect the transactions described
in the Plan, including, as applicable, the issuance, transfer, or cancellation of any assets, securities, notes,
instruments, certificates, and other documents required to be issued, transferred, or cancelled pursuant to
the Plan, one or more intercompany mergers, consolidations, amalgamations, arrangements, continuances,
restructurings, conversions, dispositions, dissolutions, transfers, liquidations, spinoffs, intercompany sales,
purchases, or other corporate transactions (collectively, the “Restructuring Transactions”). The actions to
implement the Restructuring Transactions may include: (1) the execution and delivery of appropriate
agreements or other documents of merger, consolidation, amalgamation, arrangement, continuance,
restructuring, conversion, disposition, dissolution, transfer, liquidation, spinoff, sale, or purchase containing
terms that are consistent with the terms of the Plan and that satisfy the requirements of applicable law and
any other terms to which the applicable Entities may agree; (2) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt,
or obligation on terms consistent with the terms of the Plan and having other terms for which the applicable
parties agree; (3) the filing of appropriate certificates or articles of incorporation, reincorporation,
formation, merger, consolidation, conversion, amalgamation, arrangement, continuance, dissolution, or
other organizational documents pursuant to applicable law; (4) the execution and delivery of the New Debt
Documents, and any filing related thereto; (5) the execution and delivery of the New ABL Credit
Agreement Documents, and any filing related thereto; (6) the execution and delivery of the CCOH
Separation Documents, and any filing related thereto; (7) if the FCC Trust is utilized as described in the
Plan, the execution of the FCC Trust Agreement; (8) the filing of any required FCC Applications;
(9) consummation of the Preferred Stock Transactions; and (10) all other actions that the applicable
Reorganized Debtors determine to be necessary or advisable, including making filings or recordings that
may be required by applicable law in connection with the Plan.
                                                       44
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 55 of 192



        The Confirmation Order shall and shall be deemed to, pursuant to sections 1123 and 363 of the
Bankruptcy Code, authorize, among other things, all actions as may be necessary or appropriate to effect
any transaction described in, approved by, contemplated by, or necessary to effectuate the Plan, including
the Restructuring Transactions.

C.      Sources of Consideration for Plan Distributions

         Distributions under the Plan will be funded with, or effectuated by, as applicable, (1) Cash held on
the Effective Date by or for the benefit of the Debtors, (2) the issuance of the New iHeart Common Stock,
the Special Warrants, and, if applicable, the beneficial interests in the FCC Trust, (3) the issuance of or
borrowings under the New Debt, (4) the issuance of or borrowings under the New ABL Credit Agreement,
(5) the CCOH Interests currently held by the Debtors and non-Debtors CC Finco, LLC and Broader Media,
LLC as they exist after the CCOH/CCH Merger, (6) if applicable, the Cash proceeds of the Preferred Stock
Transactions, if any, (7) the waiver by Holders of certain Term Loan / PGN Deficiency Claims of such
Holders’ recoveries from certain Debtors on account of such Claims, (8) the Guarantor General Unsecured
Recovery Cash Pool, and (9) the waiver by each Debtor that is a Holder of an Intercompany Notes Claim
of its recoveries on account of such Claims. In accordance with and upon consummation of the
Restructuring Transactions, iHC (or the applicable entity as provided by the Restructuring Transactions
Memorandum) shall make all distributions under the Plan with respect to all Allowed Claims against and
Allowed Interests in all of the Debtors. No right of subrogation or contribution shall ever arise in favor of
any Guarantor Debtor against iHC with respect to or on account of any distribution under the Plan, unless
otherwise provided by the Restructuring Transactions Memorandum.

D.     Issuance and Distribution of New iHeart Common Stock, Special Warrants, and/or the
Beneficial Interests in the FCC Trust

        On the Effective Date, the Interests in iHeart shall be cancelled, and Reorganized iHeart shall issue
the New iHeart Common Stock and the Special Warrants, or, if applicable, the beneficial interests in the
FCC Trust to applicable Holders of Claims and Interests in exchange for such Holders’ respective Claims
against or Interests in the Debtors as set forth in Article III.C hereof; provided that the iHeart Interests may
instead be Reinstated as New iHeart Common Stock with respect to the distributions of New iHeart
Common Stock to Holders of Allowed iHeart Interests. If the FCC Trust is utilized as described in the
Plan, then after the FCC grants the FCC Long Form Applications, the New iHeart Common Stock and/or
Special Warrants will be issued to the holders of the beneficial interests in the FCC Trust as set forth in the
Plan. The issuance of the New iHeart Common Stock and/or the Special Warrants is authorized without
the need for any further corporate action and without the need for any further action by Holders of any
Claims or Interests.

         All of the New iHeart Common Stock issued pursuant to the Plan shall be duly authorized, validly
issued, fully paid, and non-assessable, and the Special Warrants issued pursuant to the Plan shall be duly
authorized and validly issued. Each distribution and issuance of the New iHeart Common Stock and/or
Special Warrants under the Plan shall be governed by the terms and conditions set forth in the Plan
applicable to such distribution or issuance and by the terms and conditions of the instruments evidencing
or relating to such distribution or issuance, which terms and conditions shall bind each Entity receiving
such distribution or issuance. For the avoidance of doubt, the acceptance of New iHeart Common Stock
and/or Special Warrants by any Holder of any Claim or Interest shall be deemed as such Holder’s agreement
to the New Corporate Governance Documents and/or the Special Warrant Agreement, as applicable, as
each may be amended or modified from time to time following the Effective Date in accordance with its
terms.



                                                      45
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 56 of 192



         Subject to meeting the applicable listing standards of a U.S. stock exchange, Reorganized iHeart
will use its reasonable best efforts to obtain a listing for the New iHeart Class A Common Stock on a
recognized U.S. stock exchange as promptly as reasonably practicable on or after the Issuance Date.
Subject to meeting the applicable requirements for pink sheet trading and cooperation from a market maker,
in the event that listing on a recognized U.S. stock exchange has not occurred by or on the Issuance Date,
Reorganized iHeart will use its reasonable best efforts to qualify the New iHeart Class A Common Stock
for trading in the pink sheets until such time as the New iHeart Class A Common Stock is listed on a
recognized U.S. stock exchange.

E.      Issuance of New Debt

         On the Effective Date, to the extent the New Debt has not been replaced with Cash proceeds of
third-party market financing that becomes available on or prior to the Effective Date, iHC and its applicable
Debtor Affiliates will execute the New Debt Documents, pursuant to which iHC will issue the New Debt
to applicable Holders of Claims in partial exchange for such Holders’ respective Claims as set forth in
Article III.C hereof. The issuance of the New Debt is authorized without the need for any further corporate
action and without the need for any further action by Holders of any Claims or Interests. All Holders of
Allowed Term Loan Credit Agreement Claims, Allowed PGN Claims, and Allowed iHC 2021 / Legacy
Notes Claims entitled to distributions of New Debt hereunder shall be deemed to be a party to, and bound
by, the applicable New Debt Documents, regardless of whether such Holder has executed a signature page.
On the Effective Date, all of the Liens and security interests to be granted in accordance with the New Debt
Documents (1) shall be deemed to be granted, (2) shall be legal, binding, and enforceable Liens on, and
security interests in, the collateral granted thereunder in accordance with the terms of the New Debt
Documents, (3) shall be deemed perfected on the Effective Date and (4) shall not be subject to
recharacterization or equitable subordination for any purposes whatsoever and shall not constitute
preferential transfers or fraudulent conveyances under the Bankruptcy Code or any applicable
nonbankruptcy law.

         Subject to the occurrence of the Effective Date, the New Debt Documents shall constitute legal,
valid, and binding obligations of iHC and its applicable Debtor Affiliates party thereto and shall be
enforceable in accordance with their respective terms. Each distribution and issuance of the New Debt
under the Plan shall be governed by the terms and conditions set forth in the Plan applicable to such
distribution or issuance and by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity receiving such distribution or
issuance. For the avoidance of doubt, the acceptance of New Debt by any Holder of any Claim shall be
deemed as such Holder’s agreement to the New Debt Documents, as each may be amended or modified
from time to time following the Effective Date in accordance with its terms.

         The Reorganized Debtors and the Holders that are granted such Liens and security interests shall
be authorized to make all filings and recordings, and to obtain all governmental approvals and consents
necessary to establish and perfect such Liens and security interests under the provisions of the applicable
state, federal, or other law that would be applicable in the absence of the Plan and the Confirmation Order
(it being understood that perfection shall occur automatically by virtue of entry of the Confirmation Order,
and any such filings, recordings, approvals, and consents shall not be required), and the Reorganized
Debtors shall thereafter cooperate to make all other filings and recordings that otherwise would be necessary
under applicable law to give notice of such Liens and security interests to third parties.

        Some or all of the New Debt may be replaced with cash proceeds of third-party market financing
that becomes available on or prior to the Effective Date. Any reduction of New Debt shall be made
proportionally across all Holders of Claims and Interests that are entitled to receive New Debt under the
Plan.

                                                     46
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 57 of 192



F.      The New ABL Credit Agreement Documents

        On the Effective Date, iHC, the DIP Subsidiary Borrowers, and the other applicable Debtors will
execute and deliver, file, record and/or issue, as applicable, the New ABL Credit Agreement Documents.
On the Effective Date, all of the Liens and security interests to be granted in accordance with the New ABL
Credit Agreement Documents, and solely in the event that the Allowed DIP Claims become Converted DIP
Claims, the Continuing Liens (1) shall be deemed to be granted, (2) shall be legal, binding, and enforceable
Liens on, and security interests in, the collateral granted thereunder in accordance with the terms of the
New ABL Credit Agreement Documents, (3) shall be deemed perfected, and (4) shall be deemed granted
in good faith as an inducement to the lenders thereunder to extend credit under the New ABL Credit
Agreement and shall be deemed not to constitute a fraudulent conveyance or fraudulent transfer, shall not
otherwise be subject to avoidance or subordination, and the priorities of such Liens shall be as set forth in
the New ABL Credit Agreement Documents. Subject to the occurrence of the Effective Date,
notwithstanding anything to the contrary in the Plan or the Confirmation Order (including, for the avoidance
of doubt, Articles VIII.B and VIII.C of the Plan), the New ABL Credit Agreement Documents shall
constitute legal, valid, and binding obligations of reorganized iHC, the reorganized DIP Subsidiary
Borrowers, and the other applicable Reorganized Debtors party thereto and shall be enforceable in
accordance with their respective terms.

         Entering into the New ABL Credit Agreement Documents, and the incurrence of obligations
thereunder, is authorized pursuant to the Confirmation Order without the need for (x) (i) any further act or
action under applicable law, regulation, order or rule or the vote, consent, authorization or approval of any
Entity, including the need for any further action by Holders of any Claims or Interests or (ii) further notice
to the Bankruptcy Court, and (y) entry of the Confirmation Order shall be deemed approval of the New
ABL Credit Agreement Documents (including the transactions contemplated thereby, and all actions to be
taken, undertakings to be made, and obligations and guarantees to be incurred and fees paid in connection
therewith), to the extent not previously approved by the Bankruptcy Court, and shall constitute an Approval
Order, as such term is defined in the New ABL Credit Agreement Term Sheet.

G.      The CCOH Separation

        On or before the Effective Date, and pursuant to the CCOH Plan and Separation Settlement, the
applicable Debtors will execute the CCOH Separation Documents, and on the Effective Date, the CCOH
Separation will occur, pursuant to a Taxable Separation or a Tax-Free Separation.

         To effectuate the CCOH Separation as a Taxable Separation, CCOH will merge with and into CCH,
with CCH surviving the merger (the “CCOH/CCH Merger”) on the Effective Date. Prior to the
CCOH/CCH Merger, (i) CCH will be released from its guarantee of all of the Debtors’ prepetition and
postpetition indebtedness, including the DIP Facility, (ii) CCH will transfer its radio subsidiaries and certain
other assets to iHC, and (iii) Broader Media, LLC and CC Finco, LLC will distribute their CCOH stock to
CCH. CCH will file a Form S-4 registration statement with the SEC to register the CCOH Interests that
will be issued to the CCOH Class A common stockholders in the CCOH/CCH Merger in exchange for their
CCOH Class A common stock. The CCOH Interests cannot be issued to the CCOH stockholders until
(i) the SEC declares the Form S-4 registration statement effective, and (ii) 20 calendar days have passed
from the mailing of an Information Statement on Schedule 14C to CCOH’s Class A common stockholders.
On the Effective Date, the Reorganized Debtors will transfer the CCOH Interests held by the Debtors upon
completion of the CCOH/CCH Merger to Holders of Allowed Guarantor Funded Debt Unsecured Claims
against CCH in exchange for such Holders’ respective Claims as set forth in Article III.C of the Plan.

       To effectuate the CCOH Separation as a Tax-Free Separation, on the Effective Date, the
Reorganized Debtors will transfer the CCOH Interests held by the Debtors and by CC Finco, LLC and

                                                      47
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 58 of 192



Broader Media, LLC (which are non-Debtor affiliates of the Debtors) to applicable Holders of Allowed
Guarantor Funded Debt Unsecured Claims against CCH in exchange for such Holders’ respective Claims
as set forth in Article III.C hereof.

         The Confirmation Order shall constitute the Bankruptcy Court’s approval of the CCOH Plan and
Separation Settlement and the CCOH Separation Documents, and the CCOH Plan and Separation
Settlement and the CCOH Separation shall be authorized without the need for any further action by Holders
of any Claims or Interests; provided that CCOH (or its successor) shall have taken any and all actions
required by applicable corporate law, securities laws, and stock exchange requirements. Subject to the
occurrence of the Effective Date, the CCOH Separation Documents shall constitute legal, valid, and binding
obligations of the Debtors and shall be enforceable in accordance with their respective terms. The
distribution of CCOH Interests under the Plan shall be governed by the terms and conditions set forth in the
Plan applicable to such distribution and by the terms and conditions of the instruments evidencing or
relating to such distribution, which terms and conditions shall bind each Entity receiving such distribution,
and shall be subject to compliance with applicable corporate law, securities laws, and stock exchange
requirements. For the avoidance of doubt, the acceptance of the CCOH Interests by any Holder of any
Claim shall be deemed as such Holder’s agreement to the CCOH Separation Documents, as each may be
amended or modified from time to time following the Effective Date in accordance with its terms.

        Subject to meeting the applicable listing standards of a U.S. stock exchange, the Debtors or the
Reorganized Debtors, as applicable, shall use commercially reasonable efforts to cause CCOH (or its
successor) to use its reasonable best efforts to obtain or maintain a listing for the CCOH Interests on a
recognized U.S. stock exchange upon the effective date of the CCOH Separation.

H.      Preferred Stock Transactions

         If the Taxable Separation is effectuated pursuant to the terms and conditions set forth in Article
IV.G, Radio NewCo, CCH, and CCOH (or its successor) shall enter into the Preferred Stock Transactions.
Under the Preferred Stock Transactions, Radio NewCo and CCOH (or its successor) will be authorized to
issue a certain number of shares of Radio NewCo Preferred Stock and CCOH Preferred Stock, respectively,
on terms to be disclosed in the Preferred Stock Term Sheet. The Radio NewCo Preferred Stock will initially
be issued to CCH and will be sold by CCH to one or more third party investors in exchange for Cash. Radio
NewCo, CCH, and CCOH (or its successor) shall issue and execute all securities, instruments, certificates,
and other documents required to effectuate the Preferred Stock Transactions. All of the shares of Radio
NewCo Preferred Stock and CCOH Preferred Stock issued pursuant to the Plan shall be duly authorized,
validly issued, fully paid, and non-assessable. The Preferred Stock Transactions are authorized without the
need for any further corporate action. If CCOH issues the CCOH Preferred Stock and CCOH subsequently
merges with another entity pursuant to the Restructuring Transactions, such CCOH Preferred Stock will be
exchanged for new CCOH Preferred Stock issued by the surviving entity in such merger.

         CCH will distribute the Cash proceeds from the sale of the Radio NewCo Preferred Stock to iHC
prior to the CCOH Separation, and iHC shall use such proceeds to fund distributions to certain Holders of
Allowed Claims against the Debtors in accordance with the Plan. CCOH (or its successor) shall be entitled
to retain the Cash proceeds from the sale of the CCOH Preferred Stock and use such proceeds at its
discretion.

I.      Waiver of Turnover Rights

        Solely to the extent provided in Article III.C hereof and pursuant to the Plan Settlement, on the
Effective Date, the Holders of Term Loan Credit Agreement Claims and PGN Claims, the Term Loan Credit


                                                     48
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 59 of 192



Agreement Agent, and the PGN Trustees and Agents shall be deemed to have waived their turnover rights
under the 2021 Notes Indenture.

J.      FCC Licenses

        The required FCC Long Form Applications shall be filed, as promptly as practicable. In addition,
the Debtors shall file a Petition for Declaratory Ruling; provided that the Debtors may file such Petition for
Declaratory Ruling after the Effective Date and, if such Petition for Declaratory Ruling is filed prior to the
Effective Date, its grant shall not be a condition to Consummation. After the FCC Long Form Applications
are filed, any Entity that thereafter acquires a Term Loan Credit Agreement Claim, PGN Claim,
iHC 2021 / Legacy Notes Claim, or an iHeart Interest may be issued Special Warrants in lieu of any New
iHeart Common Stock that would otherwise be issued to such Entity under the Plan. In addition, the Debtors
may request that the Bankruptcy Court implement restrictions on trading of Claims and Interests that might
adversely affect the FCC Approval process. The Debtors shall diligently prosecute the FCC Applications,
including the Petition for Declaratory Ruling that the Debtors or Reorganized Debtors file, and shall
promptly provide such additional documents or information requested by the FCC in connection with its
review of the foregoing.

K.      FCC Trust

                Generally

         In the event that the Debtors and the Required Consenting Senior Creditors determine that approval
of the FCC Long Form Applications is causing or may cause unwanted delay in Consummation of the Plan,
the Debtors shall, subject to the consent of the Required Consenting Senior Creditors, promptly seek FCC
consent to establish, for the benefit of the Holders of Allowed Claims and Allowed Interests that may be
entitled to distributions from the FCC Trust under the Plan, the FCC Trust; provided that in the event the
CCOH Separation is to be consummated in a Tax-Free Separation, the use of the FCC Trust shall be subject
to concluding that the use of such trust will not cause the Tax-Free Separation to fail to be tax-free or
otherwise prevent the implementation of the Tax-Free Separation. The powers, authority, responsibilities,
and duties of the FCC Trust and the FCC Trustees shall be set forth in and shall be governed by the FCC
Trust Agreement. The FCC Trust Agreement shall contain provisions customary to trust agreements
utilized in comparable circumstances, including, without limitation, provisions necessary to ensure the
continued treatment of the FCC Trust as a “grantor trust” and a “liquidation trust,” and the beneficiaries of
the FCC Trust as the grantors and owners thereof, for United States federal income tax purposes; provided
that to the extent any assets of the FCC Trust are subject to uncertain distribution because of any
unliquidated, disputed, or contingent claims, such assets shall be held in a sub-account subject to treatment
as a disputed ownership fund for United States federal income tax purposes. The FCC Trust and the FCC
Trustees, including any successors, shall be bound by the Plan and shall not challenge any provision of the
Plan.

                Creation and Funding of the FCC Trust

        On or before the Effective Date, if the FCC Trust is implemented, the FCC Trust Agreement shall
be executed in a manner consistent with the Plan. In that event, and subject to the required FCC Approval,
iHeart will establish the FCC Trust in accordance with the FCC Trust Agreement for the benefit of the
Holders of Allowed Claims and Allowed Interests that may be entitled to distributions from the FCC Trust
under the Plan, and iHeart will deposit with the FCC Trust the minimum amount necessary for the
recognition of the FCC Trust for United States federal income tax purposes.



                                                     49
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 60 of 192



                 Appointment of the FCC Trustees

       On the Effective Date, and in compliance with the provisions of the Plan and the FCC Trust
Agreement, if the FCC Trust is implemented, the Debtors will appoint the FCC Trustees in accordance with
the FCC Trust Agreement and, thereafter, any successor FCC Trustees shall be appointed and serve in
accordance with the FCC Trust Agreement. The FCC Trustees or any successor thereto will administer the
FCC Trust in accordance with the Plan and the FCC Trust Agreement.

                 Contributions to the FCC Trust

         If the FCC Trust is utilized as described in the Plan, Reorganized iHeart shall issue the New iHeart
Common Stock and/or Special Warrants to the FCC Trust on the Effective Date for the benefit of the
Holders of Allowed Term Loan Credit Agreement Claims, Allowed PGN Claims, Allowed iHC
2021 / Legacy Notes Claims, and Allowed iHeart Interests that otherwise would have been entitled to
receive a distribution of such New iHeart Common Stock and/or Special Warrants pursuant to Article III.C
of the Plan.

                 Treatment of the FCC Trust

         For all federal income tax purposes, the Debtors intend that, other than with respect to any assets
of the FCC Trust that are subject to potential disputed claims of ownership or uncertain distributions, (a) the
FCC Trust be classified as a “liquidating trust” under Section 301.7701-4(d) of the Regulations and qualify
as a “grantor trust” under Section 671 of the Tax Code and (b) any beneficiaries of the FCC Trust will be
treated as grantors and deemed owners thereof. Accordingly, for all United States federal income tax
purposes, it is intended that any beneficiaries of the FCC Trust be treated as if they had received a
distribution of an undivided interest in the assets of the FCC Trust (i.e., the New iHeart Common Stock
and/or Special Warrants) and then contributed such undivided interest to the FCC Trust. In the event the
FCC Trust is implemented, the FCC Trustees shall, in an expeditious but orderly manner, make timely
distributions to beneficiaries of the FCC Trust pursuant to the Plan and the FCC Trust Agreement and not
unduly prolong its duration. The FCC Trust shall not be deemed a successor in interest of the Debtors for
any purpose other than as specifically set forth herein or in the FCC Trust Agreement.

         With respect to any of the assets of the FCC Trust that are subject to potential disputed claims of
ownership or uncertain distributions, the Debtors intend that such assets will be subject to disputed
ownership fund treatment under Section 1.468B-9 of the Regulations. Any such disputed ownership fund
will be subject to separate entity taxation.

                 Transferability of Beneficial Interests

         Ownership of a beneficial interest in the FCC Trust shall be uncertificated and shall be in book
entry form. The beneficial interests in the FCC Trust will not be registered pursuant to the Securities Act,
as amended, or any state securities law. If the beneficial interests in the FCC Trust constitute Securities,
the parties hereto intend that the exemption provisions of section 1145 of the Bankruptcy Code will apply
to the beneficial interests. The beneficial interests will be transferable, subject to the terms of the FCC Trust
Agreement.

                 Distributions; Withholding

         In the event the FCC Trust is implemented, the FCC Trustees or the Distribution Agent shall make
distributions to the beneficiaries of the FCC Trust when and as authorized pursuant to the FCC Trust
Agreement in compliance with the Plan and the FCC Approval, provided that distributions to Holders of

                                                       50
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 61 of 192



Allowed Notes Claims may be made to or at the direction of the applicable Notes Trustees and Agents and
the iHeart Transfer Agent, each of which may act (but is not required to) as Distribution Agent for
distributions from the FCC Trust to the respective Holders of such Claims in accordance with the Plan
(including as provided in, and subject to the limitations set forth in, Article VI.C.1 of the Plan) and the
applicable indentures in the case of the Allowed Notes Claims, subject to implementing a mechanism with
respect to the beneficial interests in the FCC Trust to be held by Holders of Allowed Notes Claims and
Allowed iHeart Interests. The FCC Trustees may withhold from amounts otherwise distributable from the
FCC Trust to any Entity any and all amounts required to be withheld by the FCC Trust Agreement or any
law, regulation, rule, ruling, directive, treaty, or other governmental requirement, including the FCC
Approval, and in accordance with Article VI.D of the Plan.

                 Termination of the FCC Trust

         To the extent created, the FCC Trust shall terminate as soon as practicable, but in no event later
than the third anniversary of the Effective Date; provided that, on or after the date that is less than 30 days
before such termination date, the Bankruptcy Court, upon motion by a party in interest, may extend the
term of the FCC Trust for a finite period if such an extension is necessary to complete any pending matters
required under the FCC Trust Agreement; provided further that the aggregate of all extensions shall not
exceed two years unless the FCC Trustees receive an opinion of counsel or a favorable ruling from the
Internal Revenue Service to the effect that any such extension would not adversely affect the status of the
FCC Trust as a liquidating trust within the meaning of Section 301.7701-4(d) of the Regulations.
Notwithstanding the foregoing, multiple extensions may be obtained so long as the conditions in the
preceding sentence are met no more than six months prior to the expiration of the then-current termination
date of the FCC Trust.

L.      Corporate Existence

        Except as otherwise provided in the Plan, each Debtor shall continue to exist after the Effective
Date as a separate corporate entity, limited liability company, partnership, or other form, as the case may
be, with all the powers of a corporation, limited liability company, partnership, or other form, as the case
may be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated
or formed and pursuant to the respective certificate of incorporation and bylaws (or other formation
documents) in effect prior to the Effective Date, except to the extent such certificate of incorporation and
bylaws (or other formation documents) are amended pursuant to the Plan or otherwise, and to the extent
such documents are amended, such documents are deemed to be amended pursuant to the Plan and require
no further action or approval.

M.      New Corporate Governance Documents

         To the extent advisable or required under the Plan or applicable non-bankruptcy law, on the
Effective Date, except as otherwise provided in the Plan or the Restructuring Transactions Memorandum,
the Reorganized Debtors will file their respective New Corporate Governance Documents with the
applicable Secretary of State and/or other applicable authorities in the state, province, or country of
incorporation or formation in accordance with the applicable corporate or formational laws of the respective
state, province, or country of incorporation. Pursuant to section 1123(a)(6) of the Bankruptcy Code, the
New Corporate Governance Documents will prohibit the issuance of non-voting equity securities. After
the Effective Date, the Reorganized Debtors may amend, amend and restate, supplement, or modify the
New Corporate Governance Documents, and the Reorganized Debtors may file their respective certificates
or articles of incorporation, bylaws, or such other applicable formation documents, and other constituent
documents as permitted by the laws of the respective states, provinces, or countries of incorporation or
formation and the New Corporate Governance Documents.

                                                      51
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 62 of 192



N.      New Boards

        Pursuant to section 1129(a)(5) of the Bankruptcy Code, to the extent known, the Debtors will
disclose at or prior to the Confirmation Hearing the identity and affiliations of any Person proposed to serve
on the New Boards. To the extent any such Person is an Insider, the Debtors also will disclose the nature
of any compensation to be paid to such Person. Each such Person shall serve from and after taking office
pursuant to the terms of the applicable New Corporate Governance Documents.

                 Reorganized iHeart

        On the Issuance Date, the members of the New Board of Reorganized iHeart shall take office and
replace the then-existing Board of Directors of iHeart. All directors, managers, and other members of
existing boards or governance bodies of the Debtors, as applicable, shall cease to hold office or have any
authority from and after such time to the extent not expressly included in the roster of the applicable New
Board. The New Board of Reorganized iHeart shall consist of nine voting members. The Board Selection
Committee shall be responsible for interviewing and selecting the remaining members. The Chief
Executive Officer and President/Chief Operating Officer/Chief Financial Officer of iHeart shall have the
right to consult with the Board Selection Committee regarding such candidates. The Board Selection
Committee may take recommendations for potential directors from the Chief Executive Officer and
President/Chief Operating Officer/Chief Financial Officer of iHeart, a qualified search firm, or any of the
Consenting Stakeholders. The Board Selection Committee shall consult with the Chief Executive Officer
and President/Chief Operating Officer/Chief Financial Officer of iHeart to determine an appropriate
number of independent directors.

       If the New iHeart Common Stock is issued to the FCC Trust, during the period of time that the
New iHeart Common Stock is held by the FCC Trust (pending the FCC’s grant of the FCC Long Form
Applications), then the board of directors of Reorganized iHeart shall consist of the same individuals as the
FCC Trustees.

                 CCOH (Or Its Successor)

         The Board Selection Committee shall interview and select individuals to be nominated and elected
by the CCOH board of directors to serve on the board of CCOH or its successor with terms commencing
prior to the distribution of CCOH Interests on the Effective Date to applicable Holders of Allowed
Guarantor Funded Debt Unsecured Claims against CCH. The election process shall be done in compliance
with applicable corporate law and securities law requirements, and the composition of the board of CCOH
or its successor shall be in compliance with applicable requirements of any stock exchange on which the
CCOH Interests will be listed.

O.      Corporate Action

         Upon the Effective Date, all actions contemplated under the Plan shall be deemed authorized and
approved in all respects, and, to the extent taken prior to the Effective Date, ratified without any requirement
for further action by Holders of Claims or Interests, directors, managers, or officers of the Debtors, the
Reorganized Debtors, or any other Entity, including: (1) selection of the directors, managers, members,
and officers for the Reorganized Debtors; (2) the distribution of the New iHeart Common Stock and Special
Warrants or, if applicable, the beneficial interests in the FCC Trust; (3) the applicable Reorganized Debtors’
entry into, delivery, and performance under the New Debt Documents; (4) the applicable Reorganized
Debtors’ entry into, delivery, and performance under the New ABL Credit Agreement Documents; (5) the
Preferred Stock Transactions (if any); (6) implementation of the Restructuring Transactions and
performance of all actions and transactions contemplated hereby and thereby; (7) adoption of the New

                                                      52
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 63 of 192



Corporate Governance Documents; (8) the rejection, assumption, or assumption and assignment, as
applicable, of Executory Contracts and Unexpired Leases; (9) implementation of the CCOH Plan and
Separation Settlement and the transactions contemplated thereby; and (10) all other acts or actions
contemplated by the Plan or reasonably necessary or appropriate to promptly consummate the Restructuring
Transactions (whether to occur before, on, or after the Effective Date). All matters provided for in the Plan
involving the corporate structure of the Debtors or the Reorganized Debtors, as applicable, and any
corporate action required by the Debtors or the Reorganized Debtors, as applicable, in connection with the
Plan shall be deemed to have occurred on, and shall be in effect as of, the Effective Date, without any
requirement of further action by the security holders, directors, managers, or officers of the Debtors or the
Reorganized Debtors, as applicable. On or, as applicable, prior to the Effective Date, the appropriate
officers of the Debtors or the Reorganized Debtors, as applicable, shall be authorized and, as applicable,
directed to issue, execute, and deliver the agreements, documents, securities, certificates of incorporation,
certificates of formation, bylaws, operating agreements, and instruments contemplated under the Plan (or
necessary or desirable to effect the transactions contemplated under the Plan) in the name of and on behalf
of the Reorganized Debtors, including the New iHeart Common Stock, the Special Warrants, the New Debt
Documents, the New ABL Credit Agreement Documents, the Radio NewCo Preferred Stock, the CCOH
Preferred Stock, the New Corporate Governance Documents, and, if applicable, the FCC Trust Agreement,
and any and all other agreements, documents, securities, and instruments relating to the foregoing. The
authorizations and approvals contemplated by this Article IV.O shall be effective notwithstanding any
requirements under non-bankruptcy law.

P.      Vesting of Assets in the Reorganized Debtors

        Except as otherwise provided in the Plan (including, for the avoidance of doubt, the Restructuring
Transactions), or in any agreement, instrument, or other document incorporated in the Plan, notwithstanding
any prohibition of assignability under applicable non-bankruptcy law and in accordance with section 1141
of the Bankruptcy Code, on the Effective Date, all property in each Debtor’s Estate, all Causes of Action
of the Debtors (unless otherwise released or discharged pursuant to the Plan or the CCOH Plan and
Separation Settlement), and any property acquired by any of the Debtors under the Plan shall vest in each
respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or other encumbrances (except
for Liens securing obligations under the New Debt Documents, Liens securing obligations under the New
ABL Credit Agreement Documents (including the Contingent DIP Obligations secured by the New ABL
Credit Agreement Documents, if applicable), and Liens securing obligations on account of any Other
Secured Claims that are Reinstated pursuant to the Plan). On and after the Effective Date, except as
otherwise provided herein, and subject to compliance with the applicable provisions of the Communications
Act, each Reorganized Debtor may operate its business and may use, acquire, or dispose of property and
compromise or settle any Claims, Interests, or Causes of Action without supervision or approval by the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules; provided that
the Bankruptcy Court shall retain jurisdiction with respect to the FCC Trust, if established, as set forth in
Article XI of the Plan.

Q.      Cancellation of Notes, Instruments, Certificates, and Other Documents

         On the Effective Date, except as otherwise specifically provided in the Plan, the Confirmation
Order, or any agreement, instrument, or other document entered into in connection with or pursuant to the
Plan or the Restructuring Transactions, all notes, bonds, indentures, Certificates, Securities, shares,
purchase rights, options, warrants, collateral agreements, subordination agreements, intercreditor
agreements, or other instruments or documents directly or indirectly evidencing, creating, or relating to any
indebtedness or obligations of, or ownership interest in, the Debtors giving rise to any rights or obligations
relating to Claims against or Interests in the Debtors (except with respect to any Claim or Interest that is
Reinstated pursuant to the Plan) shall be deemed cancelled and surrendered without any need for a Holder

                                                     53
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 64 of 192



to take further action with respect thereto, and the obligations of the Debtors or the Reorganized Debtors,
as applicable, and any non-Debtor Affiliates thereunder or in any way related thereto shall be deemed
satisfied in full, released, and discharged; provided that, notwithstanding such cancellation, satisfaction,
release, and discharge, anything to the contrary contained in the Plan or Confirmation Order, Confirmation,
or the occurrence of the Effective Date, any such document or instrument that governs the rights, claims,
or remedies of the Holder of a Claim or Interest shall continue in effect solely for purposes of: (1) allowing
Holders to receive distributions as specified under the Plan; and (2) allowing and preserving the rights of
the Term Loan Credit Agreement Agent and Notes Trustees and Agents, as applicable, to make distributions
as specified under the Plan on account of Allowed Claims and Allowed Interests, as applicable, including
allowing the Notes Trustees and Agents to submit invoices for any amount and enforce any obligation owed
to them under the Plan to the extent authorized or allowed by the applicable Notes Indenture (including, for
the avoidance of doubt, pursuant to Article VI.C.1 of the Plan).

R.      Effectuating Documents; Further Transactions

        On and after the Effective Date, the Reorganized Debtors, and the directors, managers, officers,
authorized persons, and members thereof, are authorized to and may issue, execute, deliver, file, or record
such contracts, Securities, instruments, releases, and other agreements or documents and take such actions
as may be necessary or appropriate to effectuate, implement, and further evidence the terms and conditions
of the Plan, the Restructuring Transactions, the New Debt Documents, the New ABL Credit Agreement
Documents, the New iHeart Common Stock, the Special Warrants, the CCOH Plan and Separation
Settlement, the New Corporate Governance Documents, and the Securities issued pursuant to the Plan in
the name of and on behalf of the Reorganized Debtors, without the need for any approvals, authorizations,
or consents except for those expressly required under the Plan.

S.      Section 1145 Exemption

         Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and distribution of the
1145 Securities shall be exempt from, among other things, the registration requirements of section 5 of the
Securities Act and any other applicable law requiring registration prior to the offering, issuance,
distribution, or sale of Securities. The 1145 Securities to be issued under the Plan (1) will not be “restricted
securities” as defined in rule 144(a)(3) under the Securities Act and (2) will be freely tradable and
transferable in the United States by the recipients thereof that (a) are not “affiliates” of the Debtors as
defined in Rule 144(a)(1) under the Securities Act, (b) have not been “affiliates” within 90 days of such
transfer, and (c) are not entities that are “underwriters” as defined in section 1145(b)(1) of the Bankruptcy
Code, and subject to compliance with applicable securities laws and any rules and regulations of the SEC,
if any, applicable at the time of any future transfer of such 1145 Securities and subject to any restrictions
in the New Corporate Governance Documents; provided that transfer of the 1145 Securities may be
restricted by the Communications Act and the rules of the FCC, the New Corporate Governance
Documents, the Special Warrant Agreement, and, if the FCC Trust is implemented, the FCC Trust
Agreement. Should the Reorganized Debtors elect on or after the Effective Date to reflect any ownership
of the 1145 Securities to be issued under the Plan through the facilities of DTC, the Reorganized Debtors
need not provide any further evidence other than the Plan or the Confirmation Order with respect to the
treatment of the 1145 Securities to be issued under the Plan under applicable securities laws. DTC shall be
required to accept and conclusively rely upon the Plan and Confirmation Order in lieu of a legal opinion
regarding whether the 1145 Securities to be issued under the Plan are exempt from registration and/or
eligible for DTC book-entry delivery, settlement, and depository services. Notwithstanding anything to the
contrary in the Plan, no Entity (including, for the avoidance of doubt, DTC) may require a legal opinion
regarding the validity of any transaction contemplated by the Plan, including, for the avoidance of doubt,
whether the 1145 Securities to be issued under the Plan are exempt from registration and/or eligible for
DTC book-entry delivery, settlement, and depository services.

                                                      54
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 65 of 192



         The 4(a)(2) Securities will be issued without registration in reliance upon the exemption set forth
in Section 4(a)(2) of the Securities Act and/or Regulation D promulgated thereunder, or any similar
registration exemption applicable outside of the United States or, to the extent permitted by law,
section 1145 of the Bankruptcy Code. Any securities issued in reliance on Section 4(a)(2) and/or
Regulation D or any similar registration exemption applicable outside of the United States will be
“restricted securities” subject to resale restrictions and may be resold, exchanged, assigned, or otherwise
transferred only pursuant to registration, or an applicable exemption from registration under the Securities
Act and other applicable law and subject to any restrictions in the New Corporate Governance Documents,
the Communications Act and the rules of the FCC.

T.      Section 1146(a) Exemption

         To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers (whether
from a Debtor to a Reorganized Debtor or to any other Entity) of property under the Plan or pursuant to:
(1) the issuance, distribution, transfer, or exchange of any debt, equity security, or other interest in the
Debtors or the Reorganized Debtors; (2) the Restructuring Transactions; (3) the creation, modification,
consolidation, termination, refinancing, and/or recording of any mortgage, deed of trust, or other security
interest, or the securing of additional indebtedness by such or other means; (4) the making, assignment, or
recording of any lease or sublease; or (5) the making, delivery, or recording of any deed or other instrument
of transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale,
assignments, or other instrument of transfer executed in connection with any transaction arising out of,
contemplated by, or in any way related to the Plan, shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage
recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or recording fee, or other
similar tax or governmental assessment, and upon entry of the Confirmation Order, the appropriate state or
local governmental officials or agents shall forgo the collection of any such tax or governmental assessment
and accept for filing and recordation any of the foregoing instruments or other documents without the
payment of any such tax, recordation fee, or governmental assessment. All filing or recording officers (or
any other Person with authority over any of the foregoing), wherever located and by whomever appointed,
shall comply with the requirements of section 1146(c) of the Bankruptcy Code, shall forgo the collection
of any such tax or governmental assessment, and shall accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or governmental assessment.

U.      Post-Emergence Equity Incentive Program

        On the Effective Date, the New Board(s) will adopt and implement the Post-Emergence Equity
Incentive Program, to be in effect on and after the Effective Date, pursuant to which certain directors,
managers, officers, and employees of the Reorganized Debtors will be granted awards on terms to be
disclosed in the Plan Supplement. The Post-Emergence Equity Incentive Program shall reserve up to eight
percent of the New iHeart Common Stock on a fully diluted basis for certain managers, officers, and
employees of the Reorganized Debtors in the form of options, restricted stock units, and/or other equity-
based awards.

V.      Employee Matters

        Unless otherwise provided herein or otherwise amended or modified as set forth in the Assumed
Executory Contract and Unexpired Lease List, all employee wages, compensation, benefit, and incentive
programs in place as of the Effective Date with the Debtors shall be assumed by the Reorganized Debtors
and shall remain in place as of the Effective Date, and the Reorganized Debtors will continue to honor such
agreements, arrangements, programs, and plans.              Notwithstanding the foregoing, pursuant to
section 1129(a)(13) of the Bankruptcy Code, from and after the Effective Date, all retiree benefits (as such

                                                     55
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 66 of 192



term is defined in section 1114 of the Bankruptcy Code), if any, shall continue to be paid in accordance
with applicable law.

W.      Preservation of Rights of Action

         In accordance with section 1123(b) of the Bankruptcy Code, the Reorganized Debtors shall retain
and may enforce all rights to commence and pursue any and all Causes of Action of the Debtors, whether
arising before or after the Petition Date, including any actions specifically enumerated in the Schedule of
Retained Causes of Action, and the Reorganized Debtors’ rights to commence, prosecute, or settle such
Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date, other than the
Causes of Action released by the Debtors pursuant to the releases and exculpations contained in the Plan,
including in Article VIII of the Plan, which shall be deemed released and waived by the Debtors and
Reorganized Debtors as of the Effective Date.

         The Reorganized Debtors may pursue such Causes of Action, as appropriate, in accordance with
the best interests of the Reorganized Debtors. No Entity may rely on the absence of a specific reference
in the Plan, the Plan Supplement, the Disclosure Statement, or the Schedule of Retained Causes of
Action to any Cause of Action against it as any indication that the Debtors or the Reorganized
Debtors, as applicable, will not pursue any and all available Causes of Action of the Debtors against
it. The Debtors and the Reorganized Debtors expressly reserve all rights to prosecute any and all
Causes of Action against any Entity, except as otherwise provided in the Plan, including Article VIII
of the Plan. Unless any Cause of Action of the Debtors against an Entity is expressly waived, relinquished,
exculpated, released, compromised, or settled in the Plan or pursuant to a Final Order, the Reorganized
Debtors expressly reserve all such Causes of Action for later adjudication, and, therefore, no preclusion
doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion,
estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or
as a consequence of Confirmation or Consummation. Notwithstanding the foregoing, the Texas Litigation
shall be dismissed with prejudice on the Effective Date.

         The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors
notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during the
Chapter 11 Cases or pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code,
any Cause of Action that a Debtor may hold against any Entity shall vest in the applicable Reorganized
Debtor, except as otherwise provided in the Plan, including Article VIII of the Plan. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall retain and may exclusively
enforce any and all such Causes of Action. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
release, withdraw, or litigate to judgment any such Causes of Action, or to decline to do any of the
foregoing, without the consent or approval of any third party or any further notice to or action, order, or
approval of the Bankruptcy Court.

X.      Consenting Stakeholder Fees

        On the Effective Date, the Reorganized Debtors shall pay all Consenting Stakeholder Fees to the
extent not already paid by the Debtors. After the Effective Date, the Reorganized Debtors shall pay all
Consenting Stakeholder Fees in Cash, to the extent not already paid by the Debtors, in each case, within
ten Business Days of receipt by the Reorganized Debtors of an invoice from any Entity entitled to a
Consenting Stakeholder Fee for any unpaid Consenting Stakeholder Fees.




                                                     56
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 67 of 192



Y.      Guarantor General Unsecured Recovery Cash Pool

        On the Effective Date, the Debtors shall establish and fund the Guarantor General Unsecured
Recovery Cash Pool Account with Cash in an amount equal to the Guarantor General Unsecured Recovery
Cash Pool, which shall be held in trust for distributions to Holders of Allowed Guarantor General Unsecured
Claims as provided herein. The Guarantor General Unsecured Recovery Cash Pool Account (1) shall not
be and shall not be deemed property of the Debtors or the Reorganized Debtors, (2) shall be held in trust to
fund distributions as provided herein, and (3) no Liens, Claims, or Interests shall encumber the Guarantor
General Unsecured Recovery Cash Pool Account in any way (whether on account of the New ABL
Indebtedness, the New Debt, or otherwise).

        Following the Effective Date, if necessary to comply with the requirements set forth in this Plan,
the Reorganized Debtors shall contribute Cash to the Guarantor General Unsecured Recovery Cash Pool
Account to account for the Guarantor General Unsecured Recovery Cash Pool Supplement. In the event
that Cash remains in the Guarantor General Unsecured Recovery Cash Pool after (a) the reconciliation of
all General Unsecured Claims against Non-Obligor Debtors and Guarantor Debtors, and (b) all distributions
have been made to Holders of Allowed General Unsecured Claims against Non-Obligor Debtors and
Allowed General Unsecured Claims against Guarantor Debtors as provided herein, such Cash shall be
remitted to the Reorganized Debtors.

Z.      Dismissal of the Committee’s Standing Motion and Disputed ABL Claims Objection

        The Confirmation Order shall provide that on the Effective Date, (a) the Standing Motion shall be
deemed withdrawn with prejudice and (b) the Disputed ABL Claims Objection shall be deemed withdrawn
with prejudice.


          TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.      Assumption and Rejection of Executory Contracts and Unexpired Leases

         On the Effective Date, except as otherwise provided herein, each Executory Contract and
Unexpired Lease (including those set forth in the Assumed Executory Contract and Unexpired Lease List)
shall be deemed assumed as of the Effective Date by the applicable Debtor pursuant to sections 365
and 1123 of the Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) was previously
assumed, assumed and assigned, or rejected by the Debtors; (2) previously expired or terminated pursuant
to its own terms; (3) is identified on the Rejected Executory Contract and Unexpired Lease List; or (4) is
the subject of a motion to reject that is pending on the Effective Date. On the Effective Date, except as
otherwise provided herein, each Executory Contract and Unexpired Lease that is identified on the Rejected
Executory Contract and Unexpired Lease List shall be deemed rejected as of the Effective Date by the
applicable Debtor pursuant to sections 365 and 1123 of the Bankruptcy Code.

        Entry of the Confirmation Order by the Bankruptcy Court shall, subject to and upon the occurrence
of the Effective Date, constitute a Final Order approving the assumptions, assumptions and assignments,
and rejections, as applicable, of the Executory Contracts and Unexpired Leases as set forth in the Plan, the
Assumed Executory Contract and Unexpired Lease List, and the Rejected Executory Contract and
Unexpired Lease List, as applicable, pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Any
motions to assume, assume and assign, or reject Executory Contracts or Unexpired Leases pending on the
Effective Date shall be subject to approval by the Bankruptcy Court on or after the Effective Date by a
Final Order. Unless otherwise indicated, assumptions, assumptions and assignments, or rejections of
Executory Contracts and Unexpired Leases pursuant to the Plan are effective as of the Effective Date. Each
                                                    57
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 68 of 192



Executory Contract and Unexpired Lease assumed pursuant to the Plan or by any order of the Bankruptcy
Court, which has not been assigned to a third party prior to the Confirmation Date, shall re-vest in and be
fully enforceable by the applicable contracting Reorganized Debtor in accordance with its terms, except as
such terms may be modified by the provisions of the Plan or any order of the Bankruptcy Court authorizing
and providing for its assumption under applicable federal law. Notwithstanding anything to the contrary in
the Plan, the Debtors or the Reorganized Debtors, as applicable, shall have the right to alter, amend, modify,
or supplement the Rejected Executory Contract and Unexpired Lease List or the Assumed Executory
Contract and Unexpired Lease List identified in this Article V.A of the Plan and in the Plan Supplement at
any time through and including 45 days after the Effective Date.

        To the extent that any provision in any Executory Contract or Unexpired Lease assumed or assumed
and assigned pursuant to the Plan restricts or prevents, or purports to restrict or prevent, or is breached or
deemed breached by, the assumption or assumption and assignment of such Executory Contract or
Unexpired Lease (including any “change of control” provision), then such provision shall be deemed
modified such that the transactions contemplated by the Plan shall not entitle the non-Debtor party or parties
to such Executory Contract or Unexpired Lease to terminate such Executory Contract or Unexpired Lease
or to exercise any other default-related rights with respect thereto.

B.      Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases

        Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall
not constitute a termination of preexisting obligations owed to the Debtors or the Reorganized Debtors, as
applicable, under such Executory Contract or Unexpired Lease. Without limiting the general nature of the
foregoing, and notwithstanding any non-bankruptcy law to the contrary, the Debtors and Reorganized
Debtors expressly reserve and do not waive any right to receive, or any continuing obligation of a
counterparty to provide, warranties or continued maintenance obligations on goods previously purchased
by the Debtors contracting from non-Debtor counterparties to any rejected Executory Contract or Unexpired
Lease.

C.      Claims Based on Rejection of Executory Contracts or Unexpired Leases

         Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with
respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the
Plan or the Confirmation Order, if any, must be Filed with the Claims, Noticing, and Solicitation Agent and
served on the Debtors or Reorganized Debtors, as applicable, no later than 30 days after the date of entry
of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection. Any
Claims arising from the rejection of an Executory Contract or Unexpired Lease not Filed with the
Bankruptcy Court within such time will be automatically disallowed, forever barred from assertion,
and shall not be enforceable against the Debtors or the Reorganized Debtors, the Estates, or their
property without the need for any objection by the Reorganized Debtors or further notice to, or
action, order, or approval of the Bankruptcy Court or any other Entity, and any Claim arising out
of the rejection of the Executory Contract or Unexpired Lease shall be deemed fully satisfied,
released, and discharged, and be subject to the permanent injunction set forth in Article VIII.E of
the Plan, including any Claims against any Debtor listed on the Schedules as unliquidated,
contingent, or disputed. All Allowed Claims arising from the rejection by any Debtor of any Executory
Contract or Unexpired Lease shall be treated as a General Unsecured Claim in accordance with Article III.C
of the Plan.




                                                     58
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 69 of 192



D.      Cure of Defaults for Executory Contracts and Unexpired Leases Assumed

         Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed
pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment
of the default amount in Cash on the Effective Date, subject to the limitation described below, or on such
other terms as the parties to such Executory Contracts or Unexpired Leases may otherwise agree. In the
event of a dispute regarding (1) the amount of any payments to cure such a default, (2) the ability of the
Reorganized Debtors or any assignee to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease to be
assumed, or (3) any other matter pertaining to assumption, the cure payments required by section 365(b)(1)
of the Bankruptcy Code shall be made following the entry of a Final Order or orders resolving the dispute
and approving the assumption; provided that the Reorganized Debtors may settle any such dispute without
any further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity; provided,
further, that notwithstanding anything to the contrary herein, prior to the entry of a Final Order resolving
any such dispute and approving the assumption of any such Executory Contract or Unexpired Lease, the
Reorganized Debtors shall have the right to reject any such Executory Contract or Unexpired Lease that is
subject to dispute, whether by amending the Rejected Executory Contract and Unexpired Lease List in
accordance with Article V.A of the Plan or otherwise.

         At least twenty-one days prior to the first day of the Confirmation Hearing, the Debtors shall
provide for notices of proposed assumption or assumption and assignment and proposed cure amounts to
be sent to applicable third parties, which notices will include procedures for objecting thereto and resolution
of disputes by the Bankruptcy Court. Any objection by a counterparty to an Executory Contract or
Unexpired Lease to a proposed assumption or assumption and assignment or related cure amount must be
Filed, served, and actually received by the Debtors no later than seven days prior to the first day of the
Confirmation Hearing. Any counterparty to an Executory Contract or Unexpired Lease that fails to timely
object to the proposed assumption or cure amount will be deemed to have assented to such assumption or
assumption and assignment and cure amount.

         Assumption or assumption and assignment of any Executory Contract or Unexpired Lease pursuant
to the Plan or otherwise shall result in the full release and satisfaction of any Claims or defaults, whether
monetary or nonmonetary, including defaults of provisions restricting the change in control or ownership
interest composition or other bankruptcy-related defaults, arising under any assumed Executory Contract
or Unexpired Lease at any time prior to the effective date of assumption or assumption and assignment.
Any Proofs of Claim Filed with respect to an Executory Contract or Unexpired Lease that has been
assumed in the Chapter 11 Cases, including pursuant to the Confirmation Order, shall be deemed
disallowed and expunged as of the Effective Date, without further notice to or action, order, or
approval of the Bankruptcy Court or any other Entity.

E.      Modifications, Amendments, Supplements, Restatements, or Other Agreements

        Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed
or assumed and assigned shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and all Executory
Contracts and Unexpired Leases related thereto, if any, including all easements, licenses, permits, rights,
privileges, immunities, options, rights of first refusal, and any other interests, unless any of the foregoing
agreements has been previously rejected or repudiated or is rejected or repudiated under the Plan.

       Modifications, amendments, supplements, and restatements to prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed


                                                      59
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 70 of 192



to alter the prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or
amount of any Claims that may arise in connection therewith.

F.      Indemnification Provisions

          On and as of the Effective Date, the Indemnification Provisions will be assumed by the Debtors,
and shall be reinstated and remain intact, irrevocable, and shall survive the Effective Date, and the
Reorganized Debtors’ governance documents shall provide for indemnification, defense, reimbursement,
and limitation of liability of, and advancement of fees and expenses to, the Debtors’ and the Reorganized
Debtors’ current and former directors, equityholders, managers, officers, members, employees, attorneys,
accountants, investment bankers, and other professionals to the fullest extent permitted by law and at least
to the same extent as provided under the Indemnification Provisions against any Cause of Action whether
direct or derivative, liquidated or unliquidated, fixed or contingent, disputed or undisputed, matured or
unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted; provided that the
Reorganized Debtors shall not indemnify any Person for any Cause of Action arising out of or related to
any act or omission that is a criminal act or constitutes actual fraud, gross negligence, bad faith, or willful
misconduct. None of the Reorganized Debtors will amend or restate their respective governance documents
before, on, or after the Effective Date to terminate or materially adversely affect any of the Reorganized
Debtors’ obligations to provide such rights to indemnification, defense, reimbursement, limitation of
liability, or advancement of fees and expenses. Entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval of the Debtors’ foregoing assumption of each of the Indemnification
Provisions.

G.      Insurance Policies

         Each of the Debtors’ insurance policies, including each of the D&O Liability Insurance Policies,
and any agreements, documents, or instruments relating thereto, are treated as and deemed to be Executory
Contracts under the Plan. Unless otherwise provided in the Plan, on the Effective Date, each of the Debtors
shall be deemed to have assumed all insurance policies and all agreements, documents, and instruments
relating thereto, and such insurance policies and such agreements, documents, or instruments relating
thereto shall re-vest in the applicable Reorganized Debtor, including each of the D&O Liability Insurance
Policies, and any agreements, documents, or instruments relating thereto. Entry of the Confirmation Order
shall constitute the Bankruptcy Court’s approval of the Debtors’ foregoing assumption of each of the
insurance policies and any agreements, documents, or instruments relating thereto. In addition, on and after
the Effective Date, none of the Reorganized Debtors shall terminate or otherwise reduce, limit, or restrict
the coverage under any of the D&O Liability Insurance Policies with respect to conduct occurring prior
thereto, and all directors, managers, officers, members, and trustees of the Debtors who served in such
capacity at any time prior to the Effective Date, subject to the terms and conditions of the D&O Liability
Insurance Policies, shall be entitled to the full benefits of any such D&O Liability Insurance Policy for the
full term of such policy regardless of whether such directors, managers, officers, members, or trustees
remain in such positions after the Effective Date. Notwithstanding anything to the contrary in Article VIII,
all of the Debtors’ current and former directors’, managers’, officers’, members’, and trustees’ rights as
beneficiaries of the D&O Liability Insurance Policies are preserved to the extent set forth herein.

                 Chubb and AIG Insurance Contracts

         Notwithstanding anything to the contrary in the Disclosure Statement, the Plan, the Plan
Supplement, the Confirmation Order, any cure notice, any other document related to any of the foregoing,
or any other order of the Bankruptcy Court (including, without limitation, any other provision that purports
to be preemptory or supervening, grants an injunction or release, confers Bankruptcy Court jurisdiction, or
requires a party to object to or opt out of any releases): (a) on the Effective Date (1) the Debtors shall be

                                                      60
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 71 of 192



deemed to have assumed all insurance policies that have been issued at any time by ACE American
Insurance Company, Federal Insurance Company, and/or each of their affiliates and successors (together
with ESIS, Inc., the “Chubb Companies”) or National Union Fire Insurance Company of Pittsburgh, Pa.
and/or each of their affiliates and successors (collectively, the “AIG Companies,” and together with the
Chubb Companies, collectively, the “Insurers”) to any of the Debtors (or any of their predecessors), and
any agreements, endorsements, addenda, schedules, documents, or instruments relating thereto
(collectively, the “Insurance Contracts”) in their entirety pursuant to sections 105 and 365 of the
Bankruptcy Code and (2) such Insurance Contracts shall vest in the Reorganized Debtors; (b) all Insurance
Contracts (including any and all letters of credit and other collateral and security provided in relation
thereto) and all debts, obligations, and liabilities of the Debtors (and, after the Effective Date, of the
Reorganized Debtors) thereunder, whether arising before or after the Effective Date, shall survive and shall
not be amended, modified, waived, released, discharged or impaired in any respect; (c) nothing shall alter,
modify, amend, affect, impair or prejudice the legal, equitable or contractual rights, obligations, and
defenses of the Insurers, the Debtors (or, after the Effective Date, the Reorganized Debtors), or any other
individual or entity, as applicable, under any Insurance Contracts (including, but not limited to, (i) any
agreement to arbitrate disputes, (ii) any provisions regarding the application, provision, maintenance, use,
nature and priority of collateral/security, and (iii) any provisions regarding the payment of any retention by
the Debtors or Reorganized Debtors, as applicable, or any amounts within any deductible by the Insurers,
and the obligation of the Debtors to pay or reimburse the Insurers therefor); any such rights and obligations
shall be determined under the Insurance Contracts and applicable non-bankruptcy law as if the Chapter 11
Cases had not occurred; (d) nothing alters or modifies the duty, if any, that the Insurers have to pay claims
covered by the Insurance Contracts and the Insurers’ right to seek payment or reimbursement from the
Debtors (or after the Effective Date, the Reorganized Debtors) or draw on any collateral or security therefor
subject to the Insurance Contracts and applicable non-bankruptcy law as if the Chapter 11 Cases had not
occurred; (e) the claims of the Insurers (whether arising before or after the Effective Date) under the
Insurance Contracts (i) shall be paid in full in the ordinary course of business by the Debtors (or after the
Effective Date, the Reorganized Debtors) and the Insurers shall not need to or be required to file or serve
an Administrative Claim, a Cure Claim, or an objection to a proposed cure amount, and (ii) shall not be
discharged or released by the Plan or the Confirmation Order or any other order of the Bankruptcy Court;
and (f) the automatic stay of Bankruptcy Code section 362(a) and the injunctions set forth in Article VIII.E
of the Plan, if and to the extent applicable, shall be deemed lifted without further order of this Court, solely
to permit: (I) claimants with valid workers’ compensation claims or direct action claims against the Insurers
under applicable non-bankruptcy law to proceed with their claims; (II) the Insurers to administer, handle,
defend, settle, and/or pay, in the ordinary course of business and without further order of this Bankruptcy
Court, (A) workers’ compensation claims, (B) claims where a claimant asserts a direct claim against any of
the Insurers under applicable non-bankruptcy law, or an order has been entered by this Court granting a
claimant relief from the automatic stay to proceed with its claim, and (C) all fees, costs, and expenses in
relation to each of the foregoing; (III) the Insurers to draw against any or all of the collateral or security
provided by or on behalf of the Debtors (or the Reorganized Debtors, as applicable) at any time and to hold
the proceeds thereof as security for the obligations of the Debtors (and the Reorganized Debtors, as
applicable) and/or apply such proceeds to the obligations of the Debtors (and the Reorganized Debtors, as
applicable) under the applicable Insurance Contracts, in such order as the Insurers may determine; and (IV)
the Insurers to cancel any Insurance Contracts, and take other actions relating thereto, to the extent
permissible under applicable non-bankruptcy law, and in accordance with the terms of the Insurance
Contracts. Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
foregoing. For the avoidance of doubt, the Insurance Contracts shall include D&O Liability Insurance
Policies to the extent such policies are issued by the Insurers.




                                                      61
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 72 of 192



H.      Reservation of Rights

        Neither the exclusion nor the inclusion of any Executory Contract or Unexpired Lease on the
Assumed Executory Contract and Unexpired Lease List or the Rejected Executory Contract and Unexpired
Lease List, nor anything contained in the Plan, shall constitute an admission by the Debtors that any such
contract or lease is in fact an Executory Contract or Unexpired Lease or that any of the Reorganized Debtors
has any liability thereunder. If there is a dispute regarding whether a contract or lease is or was executory
or unexpired at the time of assumption or rejection, the Debtors or the Reorganized Debtors, as applicable,
shall have 30 days following entry of a Final Order resolving such dispute to alter the treatment of such
contract or lease under the Plan, including by rejecting such contract or lease nunc pro tunc to the
Confirmation Date.

I.      Nonoccurrence of Effective Date

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction
with respect to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to
section 365(d)(4) of the Bankruptcy Code.

J.      Contracts and Leases Entered into After the Petition Date

        Contracts and leases entered into after the Petition Date by any Debtor, including any Executory
Contracts and Unexpired Leases assumed by such Debtor, will be performed by the applicable Debtor or
Reorganized Debtor liable thereunder in the ordinary course of its business. Accordingly, such contracts
and leases (including any assumed Executory Contracts and Unexpired Leases) will survive and remain
unaffected by the entry of the Confirmation Order.



                           PROVISIONS GOVERNING DISTRIBUTIONS

A.      Timing and Calculation of Amounts to Be Distributed

         Except (1) as otherwise provided herein, (2) upon a Final Order, or (3) as otherwise agreed to by
the Debtors or the Reorganized Debtors, as the case may be, and the Holder of the applicable Claim or
Interest, on the Effective Date or as soon as reasonably practicable thereafter (or if a Claim or Interest is
not an Allowed Claim or Interest on the Effective Date, on the next Distribution Date after such Claim or
Interest becomes, as applicable, an Allowed Claim or Interest, or as soon as reasonably practicable
thereafter), each Holder of an Allowed Claim or Interest shall receive the full amount of distributions that
the Plan provides for Allowed Claims or Allowed Interests in the applicable Class from the Distribution
Agent. Specifically with respect to Holders of Allowed Guarantor General Unsecured Claims, each such
Holder shall receive from the Guarantor General Unsecured Claims Pool Account (1) an initial distribution
in Cash equal to 45 percent of such Holder’s Allowed Guarantor General Unsecured Claim on the Effective
Date or as soon as reasonably practicable thereafter (or if such Claim is not an Allowed Claim on the
Effective Date, on the next Distribution Date after such Claim becomes an Allowed Claim) and (2) upon
completion of the Claims reconciliation process, its Pro Rata share of a potential supplemental Cash
distribution (i.e., the Guarantor General Unsecured Recovery Cash Pool Supplement) in accordance with
Article III.C.14 of the Plan. In the event that any payment or distribution under the Plan is required to be
made or performed on a date that is not a Business Day, then the making of such payment or distribution
may be completed on the next succeeding Business Day, but shall be deemed to have been completed as of
the required date. Except as specifically provided in the Plan, Holders of Claims or Interests shall not be


                                                     62
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 73 of 192



entitled to interest, dividends, or accruals on the distributions provided for in the Plan, regardless of whether
such distributions are delivered on or at any time after the Effective Date.

B.      Rights and Powers of Distribution Agent

                 Powers of the Distribution Agent

          The Distribution Agent shall be empowered to: (a) effect all actions and execute all agreements,
instruments, and other documents necessary to perform its duties and exercise its rights under the Plan;
(b) make all distributions contemplated under the Plan; (c) employ professionals to represent it with respect
to its responsibilities and powers; and (d) exercise such other powers as may be vested in the Distribution
Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Distribution Agent to
be necessary and proper to implement the provisions of the Plan.

                 Expenses Incurred on or after the Effective Date

        Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and
expenses incurred by the Distribution Agent (including any of the Notes Trustees and Agents acting as a
Distribution Agent) on or after the Effective Date (including taxes) and any reasonable compensation and
expense reimbursement claims (including reasonable attorney and/or other professional fees and expenses)
made by such Distribution Agent shall be paid in Cash by the Reorganized Debtors, in each case, within
ten Business Days of receipt by the Reorganized Debtors of an invoice from such Distribution Agent for
any such amounts.

C.      Delivery of Distributions and Undeliverable or Unclaimed Distributions

                 Distributions Generally

         Except as otherwise provided herein, the Distribution Agent shall make all distributions required
under the Plan. The Distribution Agent shall not be required to give any bond or surety or other security
for the performance of its duties unless otherwise ordered by the Bankruptcy Court. Additionally, in the
event that the Distribution Agent is so otherwise ordered, all costs and expenses of procuring any such bond
or surety shall be borne by the Reorganized Debtors.

         Notwithstanding any provision of the Plan to the contrary, distributions to Holders of Allowed
Notes Claims and Allowed iHeart Interests may be made to or at the direction of the applicable Notes
Trustees and Agents, the iHeart Transfer Agent, or the CCOH Transfer Agent, as applicable, each of which
may act as Distribution Agent (or direct the Distribution Agent) for distributions to the respective Holders
of such Claims or Interests in accordance with the Plan and the applicable indentures in the case of Allowed
Notes Claims. As applicable, the Notes Trustees and Agents, the iHeart Transfer Agent, and the CCOH
Transfer Agent may transfer or direct the transfer of such distributions directly through the facilities of DTC
(whether by means of book-entry exchange, free delivery, or otherwise) and will be entitled to recognize
and deal for all purposes under the Plan with the respective Holders of such Claims to the extent consistent
with the customary practices of DTC. Notwithstanding anything to the contrary herein, such distributions
shall be subject in all respects to any rights of the Notes Trustees and Agents, the iHeart Transfer Agent,
and the CCOH Transfer Agent to assert a charging lien against such distributions. For the avoidance of
doubt, The Bank of New York Mellon, in its capacity as Legacy Notes Trustee for the issuance of the 5.50%
Legacy Notes, shall have the right to assert a charging lien against distributions that would have been made
to the 5.50% Legacy Notes but are instead being distributed to Holders of the non-5.50% Legacy Notes
pursuant to the Plan. All distributions to be made to Holders of Allowed Notes Claims and Allowed iHeart
Interests through DTC shall be made eligible for distribution through the facilities of DTC and, for the

                                                       63
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 74 of 192



avoidance of doubt, under no circumstances will any of the Notes Trustees and Agents be responsible for
making or required to make any distribution under the Plan to Holders of Allowed Notes Claims if such
distribution is not eligible to be distributed through the facilities of DTC.

         Except as otherwise provided herein, and notwithstanding any authority to the contrary,
distributions to Holders of Allowed Claims and Allowed Interests, including Claims and Interests that
become Allowed Claims or Allowed Interests after the Effective Date, shall be made to Holders by the
Distribution Agent: (a) to the address of each such Holder as set forth in the Debtors’ books and records
(or if the Debtors have been notified in writing, on or before the date that is 10 Business Days before the
Effective Date, of a change of address, to the changed address) or in the Claims Register as of the
Distribution Record Date; or (b) on any counsel that has appeared in the Chapter 11 Cases on the Holder’s
behalf; provided that the address for each Holder of an Allowed Claim or Allowed Interest shall be deemed
to be the address set forth in, as applicable, any Proof of Claim or Proof of Interest Filed by such Holder,
or, if no Proof of Claim or Proof of Interest has been Filed, the address set forth in the Schedules. If a
Holder holds more than one Claim in any one Class, all Claims of the Holder may be aggregated into one
Claim, and one distribution may be made with respect to the aggregated Claim. Notwithstanding anything
to the contrary in the Plan, including this Article VI.C, the Debtors, the Reorganized Debtors, any
Distribution Agent, the Notes Trustees and Agents, the iHeart Transfer Agent, or the CCOH Transfer Agent,
as applicable, shall not incur any liability whatsoever on account of any distributions under the Plan.

                 Distributions on Account of Obligations of Multiple Debtors

        Holders of Allowed Claims (other than Secured Term Loan / PGN Claims and Guarantor Funded
Debt Unsecured Claims) may assert such Claims against each Debtor obligated with respect to such Claims,
and such Claims shall be entitled to share in the recovery provided for the applicable Class of Claims against
each obligated Debtor based upon the full Allowed amount of such Claims. Notwithstanding the foregoing,
in no case shall the aggregate value of all property received or retained under the Plan on account of any
Allowed Claim exceed 100 percent of the underlying Allowed claim plus applicable interest, if any.

        For all purposes associated with distributions under the Plan on account of any Secured Term
Loan / PGN Claim, all guarantees by any Debtor of the obligations of any other Debtor, as well as any joint
and several liability of any Debtor with respect to any other Debtor, shall be deemed eliminated so that any
obligation that could otherwise be asserted against more than one Debtor shall result in a single distribution
under the Plan. Any such Claims shall be released and discharged pursuant to Article VIII of the Plan and
shall be subject to all potential objections, defenses, and counterclaims, and to estimation pursuant to
section 502(c) of the Bankruptcy Code.

                 Record Date of Distributions

         On the Distribution Record Date, the Claims Register shall be closed and any party responsible for
making distributions shall instead be authorized and entitled to recognize only those record Holders listed
on the Claims Register as of the close of business on the Distribution Record Date. Notwithstanding the
foregoing, distributions to Holders of Allowed Term Loan Credit Agreement Claims and Allowed iHeart
Interests that are not deposited in DTC shall be made to such Holders that are listed on the register or related
document maintained by the Term Loan Credit Agreement Agent or the iHeart Transfer Agent, as
applicable, as of the Distribution Record Date. The Distribution Record Date shall not apply to Notes
Claims and iHeart Interests deposited with DTC, the Holders of which shall receive distributions in
accordance with the customary procedures of DTC. In addition, distributions to Holders of Allowed Term
Loan Credit Agreement Claims and Allowed iHeart Interests (whether or not deposited in DTC) are subject
to the Equity Allocation Mechanism.


                                                      64
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 75 of 192



                 Special Rules for Distributions to Holders of Disputed Claims and Interests

         Notwithstanding any provision otherwise in the Plan and except as otherwise agreed to by the
Reorganized Debtors, on the one hand, and the Holder of a Disputed Claim or Disputed Interest, on the
other hand, or as set forth in a Final Order, no partial payments and no partial distributions shall be made
with respect to a Disputed Claim or Disputed Interest until all of the Disputed Claim or Disputed Interest
has become an Allowed Claim or Allowed Interest, as applicable, or has otherwise been resolved by
settlement or Final Order; provided that, if the Reorganized Debtors do not dispute a portion of an amount
asserted pursuant to an otherwise Disputed Claim or Disputed Interest, the Distribution Agent may make a
partial distribution on account of that portion of such Claim or Interest that is not Disputed at the time and
in the manner that the Distribution Agent makes distributions to similarly situated Holders of Allowed
Claims and Allowed Interests pursuant to the Plan. Any dividends or other distributions arising from
property distributed to Holders of Allowed Claims or Interests, as applicable, in a Class and paid to such
Holders under the Plan shall also be paid, in the applicable amounts, to any Holder of a Disputed Claim or
Interest, as applicable, in such Class that becomes an Allowed Claim or Interest after the date or dates that
such dividends or other distributions were earlier paid to Holders of Allowed Claims or Interests in such
Class.

                 De Minimis Distributions; Minimum Distributions

         No fractional units or amounts of New iHeart Common Stock, Special Warrants, New Debt, CCOH
Interests, or beneficial interests in the FCC Trust, if applicable, shall be distributed, and no Cash shall be
distributed in lieu of such fractional amounts, and such fractional amount shall be deemed to be zero. When
any distribution pursuant to the Plan on account of an Allowed Claim or Interest would otherwise result in
the issuance of a number of units or amounts of New iHeart Common Stock, Special Warrants, New Debt,
CCOH Interests, or beneficial interests in the FCC Trust, if applicable, that is not a whole number, the
actual distribution of units or amounts of New iHeart Common Stock, Special Warrants, New Debt, CCOH
Interests, or beneficial interests in the FCC Trust, if applicable, shall be rounded as follows: (a) fractions
of greater than one-half shall be rounded to the next higher whole number; and (b) fractions of one-half or
less shall be rounded to the next lower whole number with no further payment thereto. The total number of
authorized units or amounts of New iHeart Common Stock, Special Warrants, New Debt, CCOH Interests,
or beneficial interests in the FCC Trust, if applicable, to be distributed to Holders of Allowed Claims and
Interests shall be adjusted as necessary to account for the foregoing rounding; provided that DTC shall be
considered a single holder for purposes of distributions; and provided further that with respect to CCOH
Interests, the foregoing rounding principles may be adjusted to prevent the total number of authorized units
or amounts of CCOH Interests to be distributed to Holders of Allowed Claims and Interests from increasing.

        The Distribution Agent shall not make any distributions to a Holder of an Allowed Claim or an
Allowed Interest on account of such Allowed Claim or Allowed Interest of New iHeart Common Stock,
Special Warrants, New Debt, CCOH Interests, beneficial interests in the FCC Trust, if applicable, or Cash
where such distribution is valued, in the reasonable discretion of the Distribution Agent, at less than
$100.00, and each Claim or Interest to which this limitation applies shall be discharged pursuant to
Article VIII of the Plan and its Holder shall be forever barred pursuant to Article VIII of the Plan from
asserting that Claim against or Interest in the Reorganized Debtors or their property.

                 Undeliverable Distributions and Unclaimed Property

        In the event that either (a) a distribution to any Holder is returned as undeliverable or (b) the Holder
of an Allowed Claim or Allowed Interest does not respond to a request by the Debtors or the Distribution
Agent for information necessary to facilitate a particular distribution, no distribution to such Holder shall
be made unless and until the Distribution Agent has determined the then-current address of such Holder or

                                                      65
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 76 of 192



received the necessary information to facilitate a particular distribution, at which time such distribution
shall be made to such Holder without interest, dividends, or other accruals of any kind; provided that such
distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code on the date
that is six months after the later of (x) the Effective Date and (y) the date of the distribution. After such
date, all unclaimed property or interests in property shall revert to the Reorganized Debtors automatically
and without need for a further order by the Bankruptcy Court (notwithstanding any applicable local, state,
federal, or foreign escheat, abandoned, or unclaimed property laws to the contrary), and the Claim or
Interest of any Holder to such property or interest in property shall be discharged and forever barred.
Notwithstanding the foregoing, subject to Article IV.Y of the Plan, any such distribution described herein
which is intended for a Holder of an Allowed Guarantor General Unsecured Claim shall be remitted to the
Guarantor General Unsecured Recovery Cash Pool.

                Manner of Payment Pursuant to the Plan

       At the option of the Distribution Agent, any Cash payment to be made hereunder may be made by
check, wire transfer, Automated Clearing House, or credit card, or as otherwise provided in applicable
agreements; provided, however, that distributions of Cash to Holders of Allowed Notes Claims shall be
made through the facilities of DTC.

                No Distributions to Holders of Intercompany Notes Claims

         In accordance with the waiver by each Debtor that is a Holder of an Intercompany Notes Claim of
its recoveries on account of such Intercompany Notes Claim and Article III.C of the Plan, the Debtors shall
implement procedures to ensure that there shall be no distributions made to any Holders of Intercompany
Notes Claims on account of such Intercompany Notes Claims.

D.      Compliance Matters

        In connection with the Plan, to the extent applicable, the Reorganized Debtors and any Distribution
Agent shall comply with all tax withholding and reporting requirements imposed on them by any
Governmental Unit, and all distributions pursuant to the Plan shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors
and the Distribution Agent shall be authorized to take all actions necessary or appropriate to comply with
such withholding and reporting requirements, including liquidating a portion of the distribution to be made
under the Plan to generate sufficient funds to pay applicable withholding taxes, withholding distributions
pending receipt of information necessary to facilitate such distributions, or establishing any other
mechanisms they believe are reasonable and appropriate. The Reorganized Debtors reserve the right to
allocate all distributions made under the Plan in compliance with all applicable wage garnishments,
alimony, child support, and other spousal awards, liens, and encumbrances.

E.      Foreign Currency Exchange Rate

        Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any Claim
asserted in currency other than U.S. dollars shall be automatically deemed converted to the equivalent U.S.




                                                     66
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 77 of 192



dollar value using the exchange rate for the applicable currency as published in The Wall Street Journal,
National Edition, on the Petition Date.

F.      Claims Paid or Payable by Third Parties

                 Claims Paid by Third Parties

         The Debtors or the Reorganized Debtors, as applicable, shall reduce a Claim, and such Claim (or
portion thereof) shall be disallowed without an objection to such Claim having to be Filed and without any
further notice to or action, order, or approval of the Bankruptcy Court, to the extent that the Holder of such
Claim receives a payment on account of such Claim from a party that is not a Debtor or Reorganized Debtor
(or other Distribution Agent), as applicable. To the extent a Holder of a Claim receives a distribution on
account of such Claim and receives payment from a party that is not a Debtor or a Reorganized Debtor (or
other Distribution Agent), as applicable, on account of such Claim, such Holder shall, within 10 Business
Days of receipt thereof, repay, return, or deliver any distribution held by or transferred to the Holder to the
applicable Reorganized Debtor to the extent the Holder’s total recovery on account of such Claim from the
third party and under the Plan exceeds the amount of such Claim as of the date of any such distribution
under the Plan. The failure of such Holder to timely repay, return, or deliver such distribution shall result
in the Holder owing the applicable Reorganized Debtor annualized interest at the Federal Judgment Rate
on such amount owed for each Business Day after the 10-Business Day grace period specified above until
the amount is repaid.

                 Claims Payable by Third Parties

         No distributions under the Plan shall be made on account of an Allowed Claim that is payable
pursuant to one of the Debtors’ insurance policies, including the Chubb Insurance Contracts, until the
Holder of such Allowed Claim has exhausted all remedies with respect to such insurance policy. To the
extent that one or more of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the
extent adjudicated by a court of competent jurisdiction), then immediately upon such satisfaction, such
Claim may be expunged to the extent of any such satisfaction on the Claims Register by the Claims,
Noticing, and Solicitation Agent without an objection to such Claim having to be Filed and without any
further notice to or action, order, or approval of the Bankruptcy Court.

                 Applicability of Insurance Policies

        Except as otherwise provided herein, distributions to Holders of Allowed Claims shall be in
accordance with the provisions of any applicable insurance policy, including the Chubb Insurance
Contracts. Nothing contained in the Plan shall constitute or be deemed a release, settlement, satisfaction,
compromise, or waiver of any rights, defenses, or Cause of Action that the Debtors or any other Entity may
hold against any other Entity, including insurers, under any policies of insurance (including the Chubb
Insurance Contracts), agreements related thereto, or applicable indemnity, nor shall anything contained
herein constitute or be deemed a waiver by such insurers of any rights or defenses, including coverage
defenses, held by such insurers under the applicable insurance policies (including the Chubb Insurance
Contracts), agreements related thereto, and applicable non-bankruptcy law.

G.      Setoffs and Recoupment

        Except as otherwise expressly provided for herein and except with respect to a Term Loan Credit
Agreement Claim, a PGN Claim, the CCOH Due From Claim, or a 2021 Notes Claim (none of which shall
be subject to setoff, recoupment, reduction, or deduction), each Debtor, Reorganized Debtor, or such
Entity’s designee as instructed by such Debtor or Reorganized Debtor, as applicable, may, pursuant to the

                                                       67
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 78 of 192



Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-bankruptcy law, or as
may be agreed to by the Holder of a Claim, setoff against or recoup from an Allowed Claim and any
distributions to be made pursuant to the Plan on account of such Allowed Claim, any Cause of Action of
any nature whatsoever that the Debtor or Reorganized Debtor, as applicable, may have against the Holder
of such Allowed Claim, to the extent such Causes of Action have not been otherwise compromised, settled,
or released on or prior to the Effective Date (whether pursuant to the Plan or otherwise); provided that
neither the failure to effect such a setoff or recoupment nor the allowance of any Claim pursuant to the Plan
shall constitute a waiver or release by the Debtors or the Reorganized Debtors of any such Causes of Action
the Debtors or Reorganized Debtors may possess against such Holder.

H.      Allocation between Principal and Accrued Interest

         Except as otherwise provided herein, the aggregate consideration paid to Holders with respect to
their Allowed Claims shall be treated pursuant to the Plan as allocated first to the principal amount of such
Allowed Claims (to the extent thereof and as determined for federal income tax purposes) and second, to
the extent the consideration exceeds the principal amount of the Allowed Claims, to the remaining portion
of such Allowed Claim, if any.



              PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED,
                             AND DISPUTED CLAIMS

A.      Resolution of Disputed Claims

                Allowance of Claims and Interests

          On and after the Effective Date, each of the Reorganized Debtors shall have and shall retain any
and all rights and defenses the applicable Debtor had with respect to any Claim or Interest immediately
before the Effective Date, including any Cause of Action retained pursuant to Article IV.W of the Plan.
Except as expressly provided in the Plan or in any order entered in the Chapter 11 Cases before the Effective
Date (including the Confirmation Order), no Claim against or Interest in any Debtor shall become an
Allowed Claim or Allowed Interest unless and until such Claim or Interest is deemed Allowed under the
Plan or the Bankruptcy Code, or the Bankruptcy Court has entered a Final Order, including the
Confirmation Order (when it becomes a Final Order), in the Chapter 11 Cases allowing such Claim or
Interest.

                Claims and Interests Administration Responsibilities

         Except as otherwise specifically provided in the Plan, and notwithstanding any requirements that
may be imposed pursuant to Bankruptcy Rule 9019, on and after the Effective Date, the Reorganized
Debtors (or any authorized agent or assignee thereof) shall have the sole authority: (a) to File, withdraw,
or litigate to judgment, objections to Disputed Claims against or Disputed Interests in any of the Debtors;
(b) to settle or compromise any Disputed Claim or Disputed Interest without any further notice to or action,
order, or approval by the Bankruptcy Court; and (c) to administer and adjust the Claims Register to reflect
any such settlements or compromises without any further notice to or action, order, or approval by the
Bankruptcy Court.




                                                     68
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 79 of 192



                 Estimation of Claims

          Before or after the Effective Date, the Debtors or the Reorganized Debtors may (but are not required
to), at any time, request that the Bankruptcy Court estimate any Disputed Claim pursuant to applicable law,
including pursuant to section 502(c) of the Bankruptcy Code, for any reason, regardless of whether any
party previously has objected to such Disputed Claim or whether the Bankruptcy Court has ruled on any
such objection, and the Bankruptcy Court shall retain jurisdiction under sections 157 and 1334 of the
Judicial Code to estimate any such Disputed Claim, including during the litigation of any objection to any
Disputed Claim or during the pendency of any appeal relating to such objection. Notwithstanding any
provision otherwise in the Plan, a Disputed Claim that has been expunged from the Claims Register, but
that either is subject to appeal or has not been the subject of a Final Order, shall be deemed to be estimated
at zero dollars, unless otherwise ordered by the Bankruptcy Court. In the event that the Bankruptcy Court
estimates any Disputed Claim, that estimated amount shall constitute a maximum limitation on such
Disputed Claim for all purposes under the Plan (including for purposes of distributions and discharge) and
may be used as evidence in any supplemental proceedings, and the Debtors or the Reorganized Debtors
may elect to pursue any supplemental proceedings to object to any ultimate distribution on such Disputed
Claim; provided that such limitation shall not apply to Disputed Claims against any of the Debtors requested
by the Debtors to be estimated for voting purposes only. Notwithstanding section 502(j) of the Bankruptcy
Code, in no event shall any Holder of a Disputed Claim that has been estimated pursuant to section 502(c)
of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such estimation unless such
Holder has Filed a motion requesting the right to seek such reconsideration on or before 14 days after the
date on which such Disputed Claim is estimated.

       Each of the foregoing Disputed Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Disputed Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.

B.      Time to File Objections to Disputed Claims and Disputed Interests.

         Any objections to Disputed Claims and Disputed Interests shall be Filed on or before the later of
(1) the first Business Day following the date that is 180 days after the Effective Date and (2) such later date
as may be specifically fixed by the Bankruptcy Court. For the avoidance of doubt, the Bankruptcy Court
may extend the time period to object to Disputed Claims and Disputed Interests.

C.      Disputed Claims Reserve

        On the Effective Date, the Debtors shall establish one or more reserves of New Debt for any
Disputed Claim or Disputed Interest entitled to receive New Debt to the extent such Claim or Interest is
ultimately Allowed existing as of the Effective Date, which reserve(s) shall be administered by the
Reorganized Debtors or the Distribution Agent, as applicable. After the Effective Date, the Reorganized
Debtors or the Distribution Agent shall hold such New Debt in such reserve(s) in trust for the benefit of the
Holders of Claims and Interests ultimately determined to be Allowed after the Effective Date. The
Reorganized Debtors or the Distribution Agent shall distribute such amounts (net of any expenses, including
any taxes relating thereto), as provided herein, as such Claims and Interests are resolved by a Final Order
or agreed to by settlement, and such amounts will be distributable on account of such Claims and Interests
as such amounts would have been distributable had such Claims and Interests been Allowed Claims and
Allowed Interests as of the Effective Date under Article III of the Plan solely to the extent of the amounts
available in the applicable reserve(s).

         The Debtors, the Reorganized Debtors, and CCH will distribute to Holders of Allowed Claims and
Interests any New iHeart Common Stock, Special Warrants, beneficial interests in the FCC Trust (if the

                                                      69
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 80 of 192



FCC Trust is utilized as described in the Plan), or CCOH Interests (as applicable) when such Disputed
Claims or Disputed Interests are Allowed pursuant to Article VII of the Plan.

D.      Adjustment to Claims and Interests without Objection

         Any Claim or Interest that has been paid, satisfied, amended, superseded, cancelled, or otherwise
expunged (including pursuant to the Plan) may be adjusted or expunged on the Claims Register at the
direction of the Reorganized Debtors without the Reorganized Debtors having to File an application,
motion, complaint, objection, or any other legal proceeding seeking to object to such Claim or Interest and
without any further notice to or action, order, or approval of the Bankruptcy Court. Additionally, any Claim
or Interest that is duplicative or redundant with another Claim or Interest against the same Debtor may be
adjusted or expunged on the Claims Register at the direction of the Reorganized Debtors without the
Reorganized Debtors having to File an application, motion, complaint, objection, or any other legal
proceeding seeking to object to such Claim or Interest and without any further notice to or action, order, or
approval of the Bankruptcy Court.

E.      No Interest

         Unless otherwise specifically provided for herein or by Final Order of the Bankruptcy Court,
postpetition interest shall not accrue or be paid on Claims against or Interests in the Debtors, and no Holder
of a Claim against or Interest in the Debtors shall be entitled to interest accruing on or after the Petition
Date on any such Claim or Interest. Additionally, and without limiting the foregoing, interest shall not
accrue or be paid on any Disputed Claim with respect to the period from the Effective Date to the date a
final distribution is made on account of such Disputed Claim, if and when such Disputed Claim becomes
an Allowed Claim.

F.      Disallowance of Claims

         Except as otherwise expressly provided for herein, all Claims of any Entity from which property is
recoverable, based on an order from the Bankruptcy Court, under section 542, 543, 550, or 553 of the
Bankruptcy Code or that is a transferee of a transfer that is avoidable, based on an order from the Bankruptcy
Court, under section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be
deemed disallowed pursuant to section 502(d) of the Bankruptcy Code, and Holders of such Claims may
not receive any distributions on account of such Claims until such time as such Causes of Action against
that Entity have been settled or a Final Order with respect thereto has been entered by the Bankruptcy Court
and all sums due, if any, to the Debtors by that Entity have been turned over or paid to the Debtors or the
Reorganized Debtors, as applicable.

        Subject in all respects to Article V.F, all Proofs of Claim Filed on account of an indemnification
obligation to a director, officer, or employee shall be deemed satisfied and expunged from the Claims
Register as of the Effective Date to the extent such indemnification obligation is assumed (or honored or
reaffirmed, as the case may be) pursuant to the Plan, without any further notice to, action, order, or approval
of the Bankruptcy Court.

        Except as otherwise provided herein, agreed to by the Reorganized Debtors or otherwise
pursuant to an order of the Bankruptcy Court, all Proofs of Claim Filed after the applicable Claims
Bar Date shall be deemed disallowed in full and expunged as of the Effective Date, forever barred,
estopped, and enjoined from assertion, and shall not be enforceable against any Reorganized Debtor,
without the need for any objection by the Reorganized Debtors or any further notice to or action,
order, or approval of the Bankruptcy Court.


                                                      70
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 81 of 192



G.      Amendments to Proofs of Claim

         A Proof of Claim against or Proof of Interest in any Debtor may be amended before the
Confirmation Date only as agreed upon by the Debtors and the Holder of such Claim or Interest or as
otherwise permitted by the Bankruptcy Court, the Bankruptcy Rules, or applicable nonbankruptcy law. On
or after the Effective Date, except as provided in the Plan or the Confirmation Order, a Proof of Claim or
Proof of Interest may not be Filed or amended without the prior authorization of the Bankruptcy Court or
the Reorganized Debtors, and any such new or amended Proof of Claim or Proof of Interest Filed shall be
deemed disallowed in full and expunged without any further action, order, or approval of the Bankruptcy
Court absent prior Bankruptcy Court approval or agreement by the Debtors or Reorganized Debtors, as
applicable; provided that the foregoing shall not apply to Administrative Claims other than 503(b)(9)
Claims.

H.      Distributions after Allowance

         To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions (if any)
shall be made to the Holder of such Allowed Claim in accordance with the provisions of the Plan. As soon
as practicable after the date that the order or judgment of the Bankruptcy Court allowing any Disputed
Claim becomes a Final Order, the Distribution Agent shall provide to the Holder of such Allowed Claim
the distribution (if any) to which such Holder is entitled under the Plan as of the Effective Date, less any
previous distribution (if any) that was made on account of the undisputed portion of such Allowed Claim,
without any interest, dividends, or accruals to be paid on account of such Allowed Claim unless required
under applicable bankruptcy law or as otherwise provided in Article III.B



                            EFFECT OF CONFIRMATION OF THE PLAN

A.      Discharge of Claims and Termination of Interests

          To the maximum extent provided by section 1141(d) of the Bankruptcy Code, and except as
otherwise specifically provided in the Plan or in any contract, instrument, or other agreement or document
created pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan shall be in
complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims (including any
Intercompany Claims resolved or compromised after the Effective Date by the Reorganized Debtors),
Interests, and Causes of Action of any nature whatsoever, including any interest accrued on Claims or
Interests from and after the Petition Date, whether known or unknown, against, liabilities of, Liens on,
obligations of, rights against, and Interests in, the Debtors or any of their assets or properties, regardless of
whether any property shall have been distributed or retained pursuant to the Plan on account of such Claims
and Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date, any
liability (including withdrawal liability) to the extent such Claims or Interests relate to services performed
by current or former employees of the Debtors prior to the Effective Date and that arise from a termination
of employment, any contingent or non-contingent liability on account of representations or warranties
issued on or before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or
502(i) of the Bankruptcy Code, in each case whether or not: (1) a Proof of Claim or Proof of Interest based
upon such debt, right, or Interest is Filed or deemed Filed pursuant to section 501 of the Bankruptcy Code;
(2) a Claim or Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the Holder of such a Claim or Interest has accepted the Plan. Any default by the
Debtors or their Affiliates with respect to any Claim or Interest that existed immediately prior to or on
account of filing of the Chapter 11 Cases shall be deemed cured (and no longer continuing) on the Effective


                                                       71
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 82 of 192



Date. The Confirmation Order shall be a judicial determination of the discharge of all Claims and Interests
subject to the occurrence of the Effective Date.

B.      Releases by the Debtors

         Pursuant to section 1123(b) of the Bankruptcy Code, on and after the Effective Date, in
exchange for good and valuable consideration, including the obligations of the Debtors under the
Plan and the contributions of the Released Parties to facilitate and implement the Plan, to the fullest
extent permissible under applicable law, as such law may be extended or integrated after the Effective
Date, each Released Party is deemed conclusively, absolutely, unconditionally, irrevocably, and
forever released and discharged by each and all of the Debtors, the Reorganized Debtors, and their
Estates, in each case on behalf of themselves and their respective successors, assigns, and
representatives, and any and all other entities who may purport to assert any Cause of Action,
directly or derivatively, by, through, for, or because of the foregoing entities, from any and all Causes
of Action, including any derivative claims asserted or assertable on behalf of any of the Debtors, that
the Debtors, the Reorganized Debtors, or their Estates or Affiliates, as applicable, would have been
legally entitled to assert in its own right (whether individually or collectively) or on behalf of the
Holder of any Claim against, or Interest in, a Debtor or other Entity, based on or relating to, or in
any manner arising from, in whole or in part, the Debtors, the Debtors’ capital structure, the
assertion or enforcement of rights and remedies against the Debtors, the Debtors’ in- or out-of-court
restructuring efforts, intercompany transactions between or among the Debtors and/or their
Affiliates, the purchase, sale, or rescission of the purchase or sale of any Security of the Debtors or
the Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any Claim
or Interest that is treated in the Plan, the business or contractual arrangements between any Debtor
and any Released Party, the Term Loan Credit Agreement Documents, the Notes and Notes
Indentures, the Chapter 11 Cases and related adversary proceedings, the formulation, preparation,
dissemination, negotiation, filing, or consummation of the Restructuring Support Agreement, the
Disclosure Statement, the DIP Credit Agreement Documents, the New ABL Credit Agreement
Documents, the Plan, or any Restructuring Transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the Restructuring Support
Agreement, the Disclosure Statement, the DIP Credit Agreement Documents, the New ABL Credit
Agreement Documents, or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan, including
providing any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document, or other agreement contemplated by the Plan or the reliance by any Released Party on
the Plan or the Confirmation Order in lieu of such legal opinion, the issuance or distribution of
securities pursuant to the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, including the claims and causes of action
asserted in the Texas Litigation and the CCOH Litigation. Notwithstanding anything to the contrary
in the foregoing, the releases set forth above do not release any obligations of any Entity arising after
the Effective Date under the Plan, the Confirmation Order, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to section 1123(b) and Bankruptcy Rule 9019, of the releases described in this Article VIII.B by the
Debtors, which includes by reference each of the related provisions and definitions contained in this
Plan, and further, shall constitute the Bankruptcy Court’s finding that each release described in this
Article VIII.B is: (1) in exchange for the good and valuable consideration provided by the Released
Parties; (2) a good-faith settlement and compromise of such Causes of Action; (3) in the best interests

                                                    72
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 83 of 192



of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given
and made after due notice and opportunity for hearing; (6) a sound exercise of the Debtors’ business
judgment; and (7) a bar to any of the Debtors or Reorganized Debtors or their respective Estates
asserting any Cause of Action related thereto, of any kind, against any of the Released Parties or
their property.

C.      Releases by Holders of Claims and Interests

         On and after the Effective Date, in exchange for good and valuable consideration, including
the obligations of the Debtors under the Plan and the contributions of the Released Parties to
facilitate and implement the Plan, to the fullest extent permissible under applicable law, as such law
may be extended or integrated after the Effective Date, each of the Releasing Parties is deemed to
have conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged each
Debtor, Reorganized Debtor, and Released Party from any and all Causes of Action, including any
derivative claims asserted or assertable on behalf of any of the Debtors, the Reorganized Debtors, or
their Estates or Affiliates, as applicable, that such Entity would have been legally entitled to assert in
its own right (whether individually or collectively) or on behalf of the Holder of any Claim against,
or Interest in, a Debtor or other Entity, based on or relating to, or in any manner arising from, in
whole or in part, the Debtors, the Debtors’ capital structure, the assertion or enforcement of rights
and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions between or among the Debtors and/or their Affiliates, the purchase, sale,
or rescission of the purchase or sale of any Security of the Debtors or the Reorganized Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in
the Plan, the business or contractual arrangements between any Debtor and any Released Party, the
Term Loan Credit Agreement Documents, the Notes and Notes Indentures, the Chapter 11 Cases
and related adversary proceedings, the formulation, preparation, dissemination, negotiation, filing,
or consummation of the Restructuring Support Agreement, the Disclosure Statement, the DIP Credit
Agreement Documents, the New ABL Credit Agreement Documents, the Plan, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document created or entered into
in connection with the Restructuring Support Agreement, the Disclosure Statement, the DIP Credit
Agreement Documents, the New ABL Credit Agreement Documents, or the Plan, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration
and implementation of the Plan, including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement contemplated by the
Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of such
legal opinion, the issuance or distribution of securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective Date,
including the claims and causes of action asserted in the Texas Litigation and the CCOH Litigation.
Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
any obligations of any Entity arising after the Effective Date under the Plan, the Confirmation Order,
any Restructuring Transaction, or any document, instrument, or agreement (including those set forth
in the Plan Supplement) executed to implement the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases described in this Article VIII.C, which includes by reference
each of the related provisions and definitions contained in this Plan, and further, shall constitute the
Bankruptcy Court’s finding that each release described in this Article VIII.C is: (1) in exchange for
the good and valuable consideration provided by the Released Parties; (2) a good-faith settlement
and compromise of such Causes of Action; (3) in the best interests of the Debtors and all Holders of
Claims and Interests; (4) fair, equitable, and reasonable; (5) given and made after due notice and

                                                   73
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 84 of 192



opportunity for hearing; (6) a sound exercise of the Debtors’ business judgment; and (7) a bar to any
of the Releasing Parties or the Debtors or Reorganized Debtors or their respective Estates asserting
any Cause of Action related thereto, of any kind, against any of the Released Parties or their property.

D.      Exculpation

        Notwithstanding anything herein to the contrary, and upon entry of the Confirmation Order,
no Exculpated Party shall have or incur, and each Exculpated Party is released and exculpated from,
any liability to any holder of a Cause of Action, Claim, or Interest for any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, filing, or consummation of the Restructuring Support Agreement, the
Disclosure Statement, the DIP Credit Agreement Documents, the ABL Credit Agreement
Documents, the Plan, or any Restructuring Transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the Restructuring Support
Agreement, the Disclosure Statement, the DIP Credit Agreement Documents, the ABL Credit
Agreement Documents, the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including providing
any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document, or other agreement contemplated by the Plan or the reliance by any Exculpated Party on
the Plan or the Confirmation Order in lieu of such legal opinion, the issuance or distribution of
securities pursuant to the Plan or the distribution of property under the Plan or any other agreement
(whether or not such issuance or distribution occurs following the Effective Date), negotiations
regarding or concerning any of the foregoing, or the administration of the Plan or property to be
distributed hereunder, except for Causes of Action related to any act or omission that is determined
by Final Order to have constituted actual fraud, willful misconduct, or gross negligence, but in all
respects such Entities shall be entitled to reasonably rely upon the advice of counsel with respect to
their duties and responsibilities pursuant to the Plan. The Exculpated Parties have, and upon
Consummation of the Plan shall be deemed to have, participated in good faith and in compliance
with the applicable laws with regard to the solicitation of votes and distribution of consideration
pursuant to the Plan and, therefore, are not, and on account of such distributions shall not be, liable
at any time for the violation of any applicable law, rule, or regulation governing the solicitation of
acceptances or rejections of the Plan or such distributions made pursuant to the Plan.

E.      Injunction

        Except as otherwise expressly provided in the Plan, the Confirmation Order, or for
obligations issued or required to be paid pursuant to the Plan or the Confirmation Order, all Entities
who have held, hold, or may hold Claims, Interests, or Causes of Action that have been released,
discharged, or are subject to exculpation are permanently enjoined and precluded, from and after
the Effective Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing
in any manner any action or other proceeding of any kind on account of or in connection with or with
respect to any such Claims, Interests, or Causes of Action; (2) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against such Entities on
account of or in connection with or with respect to any such Claims, Interests, or Causes of Action;
(3) creating, perfecting, or enforcing any Lien, Claim, or encumbrance of any kind against such
Entities or the property or the estates of such Entities on account of or in connection with or with
respect to any such Claims, Interests, or Causes of Action; (4) asserting any right of setoff,
subrogation, or recoupment of any kind against any obligation due from such Entities or against the
property of such Entities on account of or in connection with or with respect to any such Claims,
Interests, or Causes of Action, unless such Holder has Filed a motion requesting the right to perform

                                                  74
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 85 of 192



such setoff on or before the Effective Date, and notwithstanding any indication in any Proof of Claim
or Proof of Interest or otherwise that such Holder asserts, has, or intends to preserve any right of
setoff pursuant to applicable law or otherwise; and (5) commencing or continuing in any manner any
action or other proceeding of any kind against such Entities on account of or in connection with or
with respect to any such Claims, Interests, or Causes of Action released, settled, or compromised
pursuant to the Plan.

        Upon entry of the Confirmation Order, all Holders of Claims and Interests and their
respective current and former directors, managers, officers, principals, predecessors, successors,
employees, agents, and direct and indirect Affiliates shall be enjoined from taking any actions to
interfere with the implementation or Consummation of the Plan. Each Holder of an Allowed Claim
or Allowed Interest, as applicable, by accepting, or being eligible to accept, distributions under or
Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be deemed to have
consented to the injunction provisions set forth in this Article VIII.E.

F.      Release of Liens

         Except as otherwise provided in the Plan, the Plan Supplement, the New Debt Documents,
the New ABL Credit Agreement Documents, or any contract, instrument, release, or other agreement
or document created pursuant to the Plan or the Confirmation Order, on the Effective Date, and
concurrently with the applicable distributions made pursuant to the Plan, all mortgages, deeds of
trust, Liens, pledges, or other security interests against any property of the Estates (other than, solely
in the event that the Allowed DIP Claims become Converted DIP Claims, the Continuing Liens and
the Liens securing the Contingent DIP Obligations) shall be fully released, settled, compromised, and
discharged, and all of the right, title, and interest of any holder of such mortgages, deeds of trust,
Liens, pledges, or other security interests against any property of the Debtors shall automatically
revert to the applicable Debtor or Reorganized Debtor, as applicable, and their successors and
assigns, in each case, without any further approval or order of the Bankruptcy Court and without
any action or Filing being required to be made by the Debtors. Any Holder of such Secured Claim
(and the applicable agents for such Holder) shall be authorized and directed to release any collateral
or other property of any Debtor (including any cash collateral and possessory collateral) held by such
Holder (and the applicable agents for such Holder), and to take such actions as requested by the
Debtors or Reorganized Debtors to evidence the release of such Lien, including the execution,
delivery, and filing or recording of such documents evidencing such releases. The presentation or
filing of the Confirmation Order to or with any local, state, federal, or foreign agency or department
shall constitute good and sufficient evidence of, but shall not be required to effect, the termination of
such Liens.

G.      Protection against Discriminatory Treatment

         To the maximum extent provided by section 525 of the Bankruptcy Code, and consistent with
paragraph 2 of Article VI of the United States Constitution, no Entity, including no Governmental Unit,
shall discriminate against any Reorganized Debtor or deny, revoke, suspend, or refuse to renew a license,
permit, charter, franchise, or other similar grant to, condition such a grant to, discriminate with respect to
such a grant against, any Reorganized Debtor, or any Entity with which a Reorganized Debtor has been or
is associated, solely because such Reorganized Debtor was a debtor under chapter 11 of the Bankruptcy
Code, may have been insolvent before the commencement of the Chapter 11 Cases (or during the
Chapter 11 Cases but before such Debtor was granted or denied a discharge), or has not paid a debt that is
dischargeable in the Chapter 11 Cases.



                                                     75
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 86 of 192



H.      Recoupment

        In no event shall any Holder of a Claim or Interest be entitled to recoup any Claim or Interest
against any Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such Holder
actually has performed such recoupment and provided notice thereof in writing to the Debtors on or before
the Confirmation Date, notwithstanding any indication in any Proof of Claim or Proof of Interest or
otherwise that such Holder asserts, has, or intends to preserve any right of recoupment.

I.      Document Retention

        On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance
with their standard document retention policy, as may be altered, amended, modified, or supplemented by
the Reorganized Debtors.

J.      Reimbursement or Contribution

         If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant
to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the
time of allowance or disallowance, such Claim shall be forever disallowed and expunged notwithstanding
section 502(j) of the Bankruptcy Code, unless prior to the Confirmation Date: (1) such Claim has been
adjudicated as non-contingent; or (2) the relevant Holder of a Claim has Filed a non-contingent Proof of
Claim on account of such Claim and a Final Order has been entered prior to the Confirmation Date
determining such Claim as no longer contingent.

K.      Term of Injunctions or Stays

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect
in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the
Bankruptcy Court, and extant on the Confirmation Date (excluding any injunctions or stays contained in
the Plan or the Confirmation Order), shall remain in full force and effect until the Effective Date. All
injunctions or stays contained in the Plan or the Confirmation Order shall remain in full force and
effect in accordance with their terms.

L.      SEC Rights Reserved

        Notwithstanding any provision herein to the contrary or an abstention from voting on the Plan, no
provision of the Plan, or any order confirming the Plan: (i) releases any non-Debtor Person or Entity
(including any Released Party) from any Claim or Cause of Action of the SEC; or (ii) enjoins, limits, impairs
or delays the SEC from commencing or continuing any Claims, Causes of Action, proceedings or
investigations against any non-Debtor Person or Entity (including any Released Party) in any forum.

M.      Release of Preference Actions

         As of the Effective Date, the Debtors, on behalf of themselves and their Estates, shall be deemed
to waive and release all Avoidance Actions arising under section 547 of the Bankruptcy Code or any
comparable “preference” action arising under applicable non-bankruptcy law; provided that, except as
expressly provided in this Article VIII.M or the Confirmation Order, the Reorganized Debtors shall retain
the right to assert any Claims assertable in any Avoidance Action as defenses or counterclaims in any Cause
of Action brought by any Entity.




                                                      76
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 87 of 192




                     CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

A.      Conditions Precedent to the Effective Date.

        It shall be a condition to the Effective Date that the following conditions shall have been satisfied
or waived pursuant to Article IX.B of the Plan:

        1.      The Bankruptcy Court shall have entered the Disclosure Statement Order, which order shall
                be in form and substance reasonably acceptable to the Required Consenting Senior
                Creditors, the Debtors, and, solely with respect to those terms and provisions that would
                have a material adverse effect on the value of the distributions to (a) the Holders of 2021
                Notes Claims, the Required Consenting 2021 Noteholders, (b) the Consenting Sponsors on
                account of their iHeart Interests, the Consenting Sponsors, and (c) CCOH, CCOH, and
                such order shall be a Final Order and in full force and effect.

        2.      The Bankruptcy Court shall have entered the Confirmation Order, which order shall be in
                form and substance reasonably acceptable to the Required Consenting Senior Creditors,
                the Debtors, the DIP Agent, and, solely with respect to those terms and provisions that
                (a) would have a material adverse effect on the value of the distributions to (i) the Holders
                of 2021 Notes Claims, the Required Consenting 2021 Noteholders and (ii) the Consenting
                Sponsors on account of their iHeart Interests, the Consenting Sponsors, (b) impact the
                Committee, the treatment of General Unsecured Claims, the distribution of Cash to Holders
                of Allowed General Unsecured Claims, and the releases and exculpation to be granted to
                the Committee and its members, the Committee, (c) impact the ABL Secured Parties, the
                ABL Agent, and (d) impact CCOH or the CCOH Plan and Separation Settlement, or impair
                the releases in favor of CCOH, CCOH, and such order shall not have been stayed, modified,
                or vacated on appeal.

        3.      The Plan Supplement, including any amendments, modifications, or supplements to the
                documents, schedules, or exhibits included therein shall have been Filed with the
                Bankruptcy Court pursuant to the terms of the Plan.

        4.      The Internal Revenue Service shall have issued a private letter ruling to iHeart or iHeart
                shall have received an opinion of counsel or accounting firm chosen by the Debtors, in
                each case in form and substance reasonably acceptable to the Debtors and the Required
                Consenting Senior Creditors, with respect to any and all matter(s) that such parties have
                reasonably determined that the receipt of a private letter ruling or an opinion of counsel or
                accounting firm is advisable with respect to the Restructuring Transactions.

        5.      The Reorganized Debtors shall have executed and delivered the New ABL Credit
                Agreement Documents and shall have issued the New ABL Credit Agreement
                Indebtedness in connection therewith.

        6.      All DIP Claims (other than Contingent DIP Obligations that continue Unimpaired) shall
                have become either Repaid DIP Claims or Converted DIP Claims.

        7.      The New Debt shall have been issued by Reorganized iHC.

        8.      The New iHeart Common Stock and, if necessary, the Special Warrants shall have been
                issued by Reorganized iHeart.

                                                     77
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 88 of 192



 9.    If the Taxable Separation is effectuated pursuant to the terms and conditions set forth in
       Article IV.G, the Preferred Stock Transactions shall have occurred.

 10.   The FCC Approval and any other authorizations, consents, regulatory approvals, rulings,
       or documents required to implement and effectuate the Plan shall have been obtained.

 11.   If the FCC Trust is utilized as described in the Plan, the FCC Trust shall have been
       established in accordance with the provisions of the Plan and the FCC Trust Agreement.

 12.   The Professional Fee Escrow Account shall have been established and funded with Cash
       in accordance with Article II.B.2 of the Plan.

 13.   The Reorganized Debtors shall have entered into all documents effectuating the separation
       of CCOH from the Debtors, including all such documents attached to the CCOH Plan and
       Separation Settlement.

 14.   The Restructuring Support Agreement shall not have been terminated.

 15.   The Reorganized Debtors shall have paid, to the extent unpaid and invoiced at least five
       Business Days prior to the Effective Date, all Consenting Stakeholder Fees.

 16.   All actions, documents, certificates, and agreements necessary to implement this Plan shall
       have been effectuated or executed and delivered to the required parties and, to the extent
       required, filed with the applicable Governmental Units as provided for in the Plan.

 17.   Each of the New Corporate Governance Documents will be in full force and effect as of
       the Effective Date.

 18.   (a) The Required Consenting Senior Creditors shall have determined in their reasonable
       judgment, with the assistance of their financial and legal advisors, that (i) the aggregate
       amount of Allowed General Unsecured Claims against Non-Obligor Debtors classified into
       Class 7A is reasonably expected to be equal to or less than $4.75 million; (ii) the aggregate
       amount of Allowed General Unsecured Claims against the TTWN Debtors classified into
       Class 7B is reasonably expected to be equal to or less than $3.0 million, and (iii) the
       aggregate amount of Allowed iHC Unsecured Claims classified into Class 7D, excluding
       Term Loan / PGN Deficiency Claims, is reasonably expected to be equal to or less than
       $2.0 million or (b) the Bankruptcy Court shall have entered a Final Order estimating (i) the
       aggregate amount of Allowed General Unsecured Claims against Non-Obligor Debtors
       classified into Class 7A to be equal to or less than $4.75 million; (ii) the aggregate amount
       of Allowed General Unsecured Claims against the TTWN Debtors classified into Class 7B
       to be equal to or less than $3.0 million, and (iii) the aggregate amount of Allowed iHC
       Unsecured Claims classified into Class 7D, excluding Term Loan / PGN Deficiency
       Claims, to be equal to or less than $2.0 million.

 19.   The Guarantor General Unsecured Recovery Cash Pool Account shall have been
       established and funded in Cash in accordance with Article IV.Y.

 20.   The Sponsor Unsecured Claims shall have been deemed withdrawn with prejudice.




                                           78
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 89 of 192



B.      Waiver of Conditions Precedent

         The Debtors may, with the prior written consent of (a) the Required Consenting Senior Creditors,
(b) solely with respect to Articles IX.A.2 and IX.A.6, the DIP Agent, (c) solely with respect to Article IX.A
6, the DIP Lenders (d) solely with respect to those terms and provisions that would have a material adverse
effect on the value of the distributions to the Holders of 2021 Notes Claims, the Required Consenting 2021
Noteholders, (e) solely with respect to those terms and provisions that would have a material adverse effect
on the value of the distributions to the Consenting Sponsors on account of their iHeart Interests, the
Consenting Sponsors, (f) solely with respect to those terms and provisions that impact CCOH or the CCOH
Plan and Separation Settlement, and the releases to be granted to CCOH, CCOH and (g) solely with respect
to Articles IX.A.19 and IX.A.20, the Committee (in each case for (a) through (g), such consents not to be
unreasonably withheld) waive any of the conditions to the Effective Date set forth in Article IX.A of the
Plan, other than the conditions set forth in (i) Article IX.A.10–11 and (ii) Article IX.A.16 (which condition
may only be waived by the party entitled to payment in accordance with such condition) at any time without
any notice to any other parties in interest and without any further notice to or action, order, or approval of
the Bankruptcy Court, and without any formal action other than proceeding to confirm and consummate
the Plan.

C.      Effect of Non-Occurrence of Conditions to Consummation

         If the Effective Date does not occur, then the Plan will be null and void in all respects and nothing
contained in the Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any Claims,
Interests, or Causes of Action held by any Debtor or any other Entity; (2) prejudice in any manner the rights
of any Debtor or any other Entity; or (3) constitute an admission, acknowledgment, offer, or undertaking
of any sort by any Debtor or any other Entity in any respect.



             MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.      Modification of Plan

         Subject to the limitations and terms contained in the Plan, the Debtors reserve the right to (1) amend
or modify the Plan before the entry of the Confirmation Order, in accordance with the Bankruptcy Code
and the Bankruptcy Rules and with the consent of (a) the Required Consenting Senior Creditors, (b) solely
with respect to those terms and provisions that would have a material adverse effect on the value of the
distributions to the Holders of 2021 Notes Claims, the Required Consenting 2021 Noteholders, (c) solely
with respect to those terms and provisions that would have a material adverse effect on the value of the
distributions to the Consenting Sponsors on account of their iHeart Interests or impair the releases in favor
of the Consenting Sponsors provided in the Plan, the Consenting Sponsors, (d) solely with respect to those
terms and provisions that impact the Committee, the treatment of General Unsecured Claims, the
distribution of Cash to Holders of Allowed General Unsecured Claims, and the releases or exculpation to
be granted to the Committee and its members, the Committee, (e) solely with respect to those terms and
provisions that impact the ABL Secured Parties, the ABL Agent, and (f) solely with respect to those terms
and provisions that impact CCOH or the CCOH Plan and Separation Settlement, or impair the releases in
favor of CCOH, CCOH and (2) after the entry of the Confirmation Order (with the consent of (a) the
Required Consenting Senior Creditors, (b) solely with respect to those terms and provisions that would
have a material adverse effect on the value of the distributions to the Holders of 2021 Notes Claims, the
Required Consenting 2021 Noteholders, (c) solely with respect to those terms and provisions that would
have a material adverse effect on the value of the distributions to the Consenting Sponsors on account of
their iHeart Interests or impair the releases in favor of the Consenting Sponsors provided in the Plan or the

                                                      79
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 90 of 192



CCOH Plan and Separation Settlement, the Consenting Sponsors, (d) solely with respect to those terms and
provisions that impact the Committee, the treatment of General Unsecured Claims, the distribution of Cash
to Holders of Allowed General Unsecured Claims, and the releases and exculpation to be granted to the
Committee and its members, the Committee, (e) solely with respect to those terms and provisions that
impact the ABL Secured Parties, the ABL Agent, and (f) solely with respect to those terms and provisions
that impact CCOH or the CCOH Plan and Separation Settlement, or impair the releases in favor of CCOH,
CCOH, the Debtors or the Reorganized Debtors, as applicable, may, upon order of the Bankruptcy Court,
amend or modify the Plan, in accordance with section 1127(b) of the Bankruptcy Code, remedy any defect
or omission, or reconcile any inconsistency in the Plan in such manner as may be necessary to carry out the
purpose and intent of the Plan consistent with the terms set forth herein.

B.      Effect of Confirmation on Modifications

        Entry of the Confirmation Order shall constitute approval of all modifications or amendments to
the Plan occurring after the solicitation thereof pursuant to section 1127(a) of the Bankruptcy Code and a
finding that such modifications to the Plan do not require additional disclosure or resolicitation under
Bankruptcy Rule 3019.


C.      Withdrawal of Plan

          The Debtors reserve the right to revoke or withdraw the Plan with respect to any or all Debtors
before the Confirmation Date and to File subsequent chapter 11 plans. If the Debtors revoke or withdraw
the Plan, or if Confirmation or the Effective Date does not occur, then: (1) the Plan will be null and void
in all respects; (2) any settlement or compromise not previously approved by Final Order of the Bankruptcy
Court embodied in the Plan (including the fixing or limiting to an amount certain of the Claims or Interests
or Classes of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases
effectuated by the Plan, and any document or agreement executed pursuant to the Plan will be null and void
in all respects; and (3) nothing contained in the Plan shall (a) constitute a waiver or release of any Claims,
Interests, or Causes of Action by any Entity, (b) prejudice in any manner the rights of any Debtor or any
other Entity, or (c) constitute an admission, acknowledgement, offer, or undertaking of any sort by any
Debtor or any other Entity.



                                   RETENTION OF JURISDICTION

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, the
Bankruptcy Court shall retain exclusive jurisdiction over all matters arising out of, or related to, the
Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including
jurisdiction to:

         1.     allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured
or unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment
of any Claim or Interest and the resolution of any and all objections to the secured or unsecured status,
priority, amount, or allowance of Claims or Interests;

        2.       decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals authorized
pursuant to the Bankruptcy Code or the Plan;


                                                     80
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 91 of 192



         3.      resolve any matters related to Executory Contracts or Unexpired Leases, including: (a) the
assumption, assumption and assignment, or rejection of any Executory Contract or Unexpired Lease to
which a Debtor is party or with respect to which a Debtor may be liable and to hear, determine, and, if
necessary, liquidate, any cure claims or other Claims arising therefrom, including pursuant to section 365
of the Bankruptcy Code; (b) any potential contractual obligation under any Executory Contract or
Unexpired Lease that is assumed or assumed and assigned; and (c) any dispute regarding whether a contract
or lease is or was executory, expired, or terminated;

         4.       ensure that distributions to Holders of Allowed Claims and Allowed Interests are
accomplished pursuant to the provisions of the Plan and adjudicate any and all disputes arising from or
relating to distributions under the Plan;

        5.      adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated
matters, and any other matters, and grant or deny any applications involving a Debtor or the Estates that
may be pending on the Effective Date;

         6.      enter and implement such orders as may be necessary or appropriate to execute, implement,
or consummate the provisions of (a) contracts, instruments, releases, indentures, and other agreements or
documents approved by Final Order in the Chapter 11 Cases and (b) the Plan, the Confirmation Order, and
contracts, instruments, releases, indentures, and other agreements or documents created in connection with
the Plan; provided that the Bankruptcy Court shall not retain jurisdiction over disputes concerning
documents contained in the Plan Supplement that have a jurisdictional, forum selection, or dispute
resolution clause that refers disputes to a different court;

        7.      enter and enforce any order for the sale of property pursuant to sections 363, 1123, or
1146(a) of the Bankruptcy Code;

        8.      grant any consensual request to extend the deadline for assuming or rejecting Unexpired
Leases pursuant to section 365(d)(4) of the Bankruptcy Code;

        9.      issue injunctions, enter and implement other orders, or take such other actions as may be
necessary or appropriate to restrain interference by any Entity with Consummation or enforcement of the
Plan;

         10.     hear, determine, and resolve any cases, matters, controversies, suits, disputes, or Causes of
Action in connection with or in any way related to the Chapter 11 Cases, including: (a) with respect to the
repayment or return of distributions and the recovery of additional amounts owed by the Holder of a Claim
or an Interest for amounts not timely repaid pursuant to Article VI of the Plan; (b) with respect to the
releases, injunctions, and other provisions contained in Article VIII of the Plan, including entry of such
orders as may be necessary or appropriate to implement such releases, injunctions, and other provisions;
(c) that may arise in connection with the Consummation, interpretation, implementation, or enforcement of
the Plan and the Confirmation Order; or (d) related to section 1141 of the Bankruptcy Code;

     11.     decide and resolve all matters related to the issuance of the New Debt, the New iHeart
Common Stock, and the Special Warrants;

        12.    enter and implement such orders as are necessary or appropriate regarding the actions of
the FCC Trust pursuant to the terms of the Plan and the FCC Trust Agreement, including orders regarding
the FCC Trustees’ operating decisions and exercise of control over the New iHeart Common Stock and
Special Warrants;


                                                     81
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 92 of 192



         13.     enter and implement such orders as are necessary or appropriate if the Confirmation Order
is for any reason modified, stayed, reversed, revoked, or vacated;

        14.     adjudicate any and all disputes arising from or relating to distributions under the Plan or
any transactions contemplated therein;

        15.     consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Bankruptcy Court order, including the Confirmation Order;

         16.     enforce all orders, judgments, injunctions, releases, exculpations, indemnifications, and
rulings entered in connection with the Chapter 11 Cases with respect to any Entity, and resolve any cases,
controversies, suits, or disputes that may arise in connection with any Entity’s rights arising from or
obligations incurred in connection with the Plan;

        17.     hear and determine matters concerning local, state, federal, and foreign taxes in accordance
with sections 346, 505, and 1146 of the Bankruptcy Code;

        18.     enter an order or Final Decree concluding or closing the Chapter 11 Cases;

        19.     enforce all orders previously entered by the Bankruptcy Court; and

        20.    hear and determine any other matters related to the Chapter 11 Cases and not inconsistent
with the Bankruptcy Code or the Judicial Code.

         Nothing herein limits the jurisdiction of the Bankruptcy Court to interpret and enforce the Plan and
all contracts, instruments, releases, indentures, and other agreements or documents created in connection
with the Plan, or the Disclosure Statement, without regard to whether the controversy with respect to which
such interpretation or enforcement relates may be pending in any state or other federal court of competent
jurisdiction.

         If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
otherwise without jurisdiction over any matter arising in, arising under, or related to the Chapter 11 Cases,
including the matters set forth in this Article XI, the provisions of this Article XI shall have no effect on
and shall not control, limit, or prohibit the exercise of jurisdiction by any other court having competent
jurisdiction with respect to such matter.

        Unless otherwise specifically provided herein or in a prior order of the Bankruptcy Court, the
Bankruptcy Court shall have exclusive jurisdiction to hear and determine disputes concerning Claims
against or Interests in the Debtors that arose prior to the Effective Date.



                                  MISCELLANEOUS PROVISIONS

A.      Immediate Binding Effect

         Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the occurrence of
the Effective Date, the terms of the Plan shall be immediately effective and enforceable and deemed binding
upon the Debtors, the Reorganized Debtors, and any and all Holders of Claims or Interests (irrespective of
whether such Claims or Interests are deemed to have accepted the Plan), all Entities that are parties to or
are subject to the settlements, compromises, releases, discharges, exculpations, and injunctions described
in the Plan, each Entity acquiring property under the Plan, and any and all non-Debtor parties to Executory
                                                     82
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 93 of 192



Contracts and Unexpired Leases with the Debtors. All Claims against and Interests in the Debtors shall be
as fixed, adjusted, or compromised, as applicable, pursuant to the Plan regardless of whether any Holder of
a Claim or Interest has voted on the Plan.

B.      Additional Documents

         On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements
and other documents as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan; provided that such agreements and other documents shall be in form and substance
reasonably acceptable to the Required Consenting Senior Creditors and, solely with respect to those terms
and provisions that would have a material adverse effect on the value of the distributions to (1) the Holders
of 2021 Notes Claims, the Required Consenting 2021 Noteholders, and (2) the Consenting Sponsors on
account of their iHeart Interests, the Consenting Sponsors. The Debtors or the Reorganized Debtors, as
applicable, and all Holders of Claims and Interests receiving distributions pursuant to the Plan and all other
parties in interest shall, from time to time, prepare, execute, and deliver any agreements or documents and
take any other actions as may be necessary or advisable to effectuate the provisions and intent of the Plan.

C.      Payment of Statutory Fees

        All fees and applicable interest payable pursuant to section 1930 of the Judicial Code and 31 U.S.C.
§ 3717, as applicable, as determined by the Bankruptcy Court at a hearing pursuant to section 1128 of the
Bankruptcy Code, shall be paid by each of the Reorganized Debtors (or the Distribution Agent on behalf
of the Reorganized Debtors) for each quarter (including any fraction thereof) until the Chapter 11 Cases are
converted, dismissed, or a Final Decree is issued, whichever occurs first.

D.      Statutory Committee and Cessation of Fee and Expense Payment.

         On the Effective Date, any statutory committee appointed in the Chapter 11 Cases, including the
Committee, shall dissolve, and members thereof shall be released from all rights and duties from or related
to the Chapter 11 Cases, provided, however, that the Committee will stay in existence solely for the limited
purpose of (a) filing and prosecuting final fee applications, and (b) participating in any adversary
proceeding commenced after the date of this Plan in which the Committee is named as a defendant,
including any appeals thereof. The Reorganized Debtors shall not be responsible for paying any fees or
expenses incurred by the members of or advisors to any statutory committees after the Effective Date,
except for the fees and expenses incurred by the Committee’s professionals in connection with the matters
identified in clauses (a) and (b) of the foregoing sentence.

E.      Reservation of Rights

         Except as expressly set forth herein, the Plan shall have no force or effect unless the Bankruptcy
Court shall enter the Confirmation Order, and the Confirmation Order shall have no force or effect if the
Effective Date does not occur. None of the Filing of the Plan, any statement or provision contained in the
Plan, or the taking of any action by any Debtor with respect to the Plan, the Disclosure Statement, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with
respect to the Holders of Claims or Interests, unless and until the Effective Date has occurred.

F.      Successors and Assigns

         The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding
on, and shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer,
director, agent, representative, attorney, beneficiary, or guardian, if any, of each such Entity.

                                                       83
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 94 of 192



G.      Service of Documents

        After the Effective Date, any pleading, notice, or other document required by the Plan to be served
on or delivered to the Reorganized Debtors shall be served on:

         Reorganized Debtors                iHeartMedia, Inc.
                                            20880 Stone Oak Parkway
                                            San Antonio, Texas, 78258
                                            Attention: Robert Walls, General Counsel

                                            with copies for information only (which shall not
                                            constitute notice) to:

         Counsel to the Debtors             Kirkland & Ellis LLP
                                            Kirkland & Ellis International LLP
                                            300 North LaSalle Street
                                            Chicago, Illinois 60654
                                            Attention: Anup Sathy, P.C., William A.
                                            Guerrieri, Brian D. Wolfe, and Benjamin M.
                                            Rhode

                                            Kirkland & Ellis LLP
                                            Kirkland & Ellis International LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Attention: Christopher J. Marcus, P.C.
         Counsel to the Term Loan /         Jones Day
         PGN Group                          555 South Flower Street
                                            Fiftieth Floor
                                            Los Angeles, California 90071
                                            Attention: Bruce Bennett, Joshua M. Mester,
                                            and James Johnston

         Counsel to the Term Lender         Arnold & Porter Kaye Scholer LLP
         Group                              70 W. Madison Street, Suite 4200
                                            Chicago, IL 60602
                                            Attention: Michael D. Messersmith

                                            Arnold & Porter Kaye Scholer LLP
                                            250 W. 55th Street
                                            New York, NY 10019
                                            Attention: Alan Glantz

         Counsel to the 2021 Noteholder     Gibson, Dunn & Crutcher LLP
         Group                              333 South Grand Avenue
                                            Los Angeles, California 90071
                                            Attention: Robert Klyman and Matthew J.
                                            Williams




                                                    84
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 95 of 192



         Counsel to the Consenting            Weil, Gotshal & Manges LLP
         Sponsors                             767 Fifth Avenue
                                              New York, New York 10153
                                              Attention: Matthew S. Barr and Gabriel A.
                                              Morgan


         Counsel to the DIP Agent             Davis Polk & Wardwell LLP
                                              450 Lexington Avenue
                                              New York, New York 10017
                                              Attention: Eli J. Vonnegut and Stephen D.
                                              Piraino


         Counsel to the Committee             Akin Gump Strauss Hauer & Feld LLP
                                              One Bryant Park
                                              New York, New York 10036
                                              Attention: Ira S. Dizengoff, Philip C. Dublin,
                                              and Naomi Moss


         Counsel to the CCOH Special          Willkie Farr & Gallagher LLP
         Committee                            787 Seventh Avenue
                                              New York, New York 10019
                                              Attention: Matthew A. Feldman and Paul V.
                                              Shalhoub


         Counsel to CCOH                      Wilson Sonsini Goodrich & Rosati, P.C.
                                              1301 Avenue of the Americas
                                              New York, New York 10019
                                              Attention: Benjamin Hoch



         Counsel to GAMCO Asset               Entwistle & Cappucci, LLP
         Management, Inc.                     299 Park Avenue, 20th Floor
                                              New York, New York 10171
                                              Attention: Andrew J. Entwistle



H.      Entire Agreement; Controlling Document

         Except as otherwise indicated, on the Effective Date, the Plan supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings, and representations with
respect to the subject matter of the Plan, all of which will have become merged and integrated into the Plan.
Except as set forth in the Plan, in the event that any provision of the Restructuring Support Agreement, the
Disclosure Statement, the Plan Supplement, or any order (other than the Confirmation Order) referenced in
the Plan (or any exhibits, schedules, appendices, supplements, or amendments to any of the foregoing),
conflict with or are in any way inconsistent with any provision of the Plan, the Plan shall govern and control.


                                                      85
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 96 of 192



In the event of any inconsistency between the Plan and the Confirmation Order, the Confirmation Order
shall control.

I.      Plan Supplement

         All exhibits and documents included in the Plan Supplement are incorporated into and are a part of
the Plan as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits
and documents shall be made available upon written request to the Debtors’ counsel at the address above
or by downloading such exhibits and documents from the website of the Claims, Noticing, and
Solicitation Agent at https://cases.primeclerk.com/iheartmedia or the Bankruptcy Court’s website at
http://www.txs.uscourts.gov/bankruptcy. Unless otherwise ordered by the Bankruptcy Court, to the extent
any exhibit or document in the Plan Supplement is inconsistent with the terms of any part of the Plan that
does not constitute the Plan Supplement, such part of the Plan that does not constitute the Plan Supplement
shall control.

J.      Non-Severability

         If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be
invalid, void, or unenforceable, the Bankruptcy Court, at the request of the Debtors in consultation with the
Required Consenting Senior Creditors and the Required Consenting 2021 Noteholders, shall have the power
to alter and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions
of the Plan will remain in full force and effect and will in no way be affected, impaired, or invalidated by
such holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial determination
and shall provide that each term and provision of the Plan, the New Corporate Governance Documents, the
New Debt Documents, the New ABL Credit Agreement Documents, as any of such documents may have
been altered or interpreted in accordance with the foregoing, is: (1) valid and enforceable pursuant to their
terms; (2) integral to the Plan and may not be deleted or modified without the consent of the parties thereto;
and (3) non-severable and mutually dependent.

K.      Votes Solicited in Good Faith

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the
Plan in good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the
Bankruptcy Code, the Debtors, the Consenting Stakeholders, and each of their respective Affiliates, and
each of their and their Affiliates’ agents, representatives, members, principals, shareholders, officers,
directors, employees, advisors, and attorneys, in each case solely in their respective capacities as such, will
be deemed to have participated in good faith and in compliance with the Bankruptcy Code in the offer,
issuance, sale, and purchase of Securities offered and sold under the Plan and any previous plan, and,
therefore, neither any of such parties nor individuals or the Reorganized Debtors will have any liability for
the violation of any applicable law, rule, or regulation governing the solicitation of votes on the Plan or the
offer, issuance, sale, or purchase of the Securities offered and sold under the Plan or any previous plan.

L.      Closing of Chapter 11 Cases

        The Reorganized Debtors shall, promptly after the full administration of the Chapter 11 Cases, File
all documents required by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close
the Chapter 11 Cases.


                                                       86
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 97 of 192



M.      Waiver or Estoppel

         Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim or Interest should be Allowed in a certain amount, in
a certain priority, Secured or not subordinated by virtue of an agreement made with the Debtors or their
counsel, or any other Entity, if such agreement was not disclosed in the Plan, the Disclosure Statement, or
papers Filed prior to the Confirmation Date.

N.      Substantial Consummation

        On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.




                                                    87
   Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 98 of 192



Dated: [____], 2018                      IHEARTMEDIA, INC.
                                         on behalf of itself and all other Debtors



                                         Scott Hamilton
                                         Chief Accounting Officer
                                         iHeartMedia, Inc.




                                    88
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 99 of 192



                               Exhibit B

         Redline Reflecting Changes from the Fifth Amended Plan
             Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 100 of 192



                                                                                          SOLICITATION VERSION


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                   §
    In re:                                                         §         Chapter 11
                                                                   §
    IHEARTMEDIA, et al.,1                                          §         Case No. 18-31274 (MI)
                                                                   §
                                Debtors.                           §         (Jointly Administered)
                                                                   §

                    MODIFIED FIFTH AMENDED JOINT CHAPTER 11 PLAN OF
                  REORGANIZATION OF IHEARTMEDIA, INC. AND ITS DEBTOR
               AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

  NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN OFFER, ACCEPTANCE,
  COMMITMENT, OR LEGALLY BINDING OBLIGATION OF THE DEBTORS OR ANY
  OTHER PARTY IN INTEREST AND THIS PLAN IS SUBJECT TO APPROVAL BY THE
BANKRUPTCY COURT AND OTHER CUSTOMARY CONDITIONS. THIS PLAN IS NOT AN
                OFFER WITH RESPECT TO ANY SECURITIES.

                    YOU SHOULD NOT RELY ON THE INFORMATION
            CONTAINED IN, OR THE TERMS OF, THIS PLAN FOR ANY PURPOSE
        PRIOR TO THE CONFIRMATION OF THIS PLAN BY THE BANKRUPTCY COURT.


    Patricia B. Tomasco (TX Bar No. 01797600)                       James H.M. Sprayregen, P.C.
    Elizabeth C. Freeman (TX Bar No. 24009222)                      Anup Sathy, P.C. (admitted pro hac vice)
    Matthew D. Cavenaugh (TX Bar No. 24062656)                      Brian D. Wolfe (admitted pro hac vice)
    JACKSON WALKER L.L.P.                                           William A. Guerrieri (admitted pro hac vice)
    1401 McKinney Street, Suite 1900                                Benjamin M. Rhode (admitted pro hac vice)
    Houston, Texas 77010                                            KIRKLAND & ELLIS LLP
    Telephone: (713) 752-4284                                       KIRKLAND & ELLIS INTERNATIONAL LLP
    Facsimile:    (713) 752-4221                                    300 North LaSalle Street
    Email:        ptomasco@jw.com                                   Chicago, Illinois 60654
                  efreeman@jw.com                                   Telephone: (312) 862-2000
                  mcavenaugh@jw.com                                 Facsimile: (312) 862-2200
                                                                    Email: james.sprayregen@kirkland.com
    Co-Counsel to the Debtors and                                          anup.sathy@kirkland.com
    Debtors in Possession                                                  brian.wolfe@kirkland.com
                                                                           will.guerrieri@kirkland.com
                                                                           benjamin.rhode@kirkland.com

1      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
       complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
       provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
       noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia,
       Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Pkwy., San Antonio,
       Texas 78258.



KE 51668382
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 101 of 192




                                -and-

                                Christopher J. Marcus, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone: (212) 446-4800
                                Facsimile: (212) 446-4900
                                Email:        christopher.marcus@kirkland.com

                                Co-Counsel to the Debtors and
                                Debtors in Possession
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 102 of 192




                                         TABLE OF CONTENTS

                                                                                                                                        Page




A.    Defined Terms .................................................................................................................... 1
B.    Rules of Interpretation ...................................................................................................... 27
C.    Computation of Time ........................................................................................................ 28
D.    Governing Law ................................................................................................................. 28
E.    Reference to Monetary Figures ......................................................................................... 28
F.    Nonconsolidated Plan ....................................................................................................... 28


A.    Administrative Claims ...................................................................................................... 28
B.    Professional Fee Claims.................................................................................................... 29
C.    DIP Claims........................................................................................................................ 31
D.    Priority Tax Claims ........................................................................................................... 32


A.    Classification of Claims and Interests............................................................................... 32
B.    Summary of Classification................................................................................................ 32
C.    Treatment of Classes of Claims and Interests ................................................................... 33
D.    Special Provision Governing Unimpaired Claims ............................................................ 42
E.    Elimination of Vacant Classes; Presumed Acceptance by Non-Voting Classes .............. 43
F.    Subordinated Claims ......................................................................................................... 43
G.    Intercompany Interests ...................................................................................................... 43
H.    Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
      Code .................................................................................................................................. 43


A.    General Settlement of Claims and Interests ...................................................................... 44
B.    Restructuring Transactions ............................................................................................... 44
C.    Sources of Consideration for Plan Distributions............................................................... 45
D.    Issuance and Distribution of New iHeart Common Stock, Special Warrants, and/or
      the Beneficial Interests in the FCC Trust .......................................................................... 45
E.    Issuance of New Debt ....................................................................................................... 46
F.    The New ABL Credit Agreement Documents .................................................................. 47
G.    The CCOH Separation ...................................................................................................... 47
H.    Preferred Stock Transactions ............................................................................................ 48
I.    Waiver of Turnover Rights ............................................................................................... 48
J.    FCC Licenses .................................................................................................................... 49
K.    FCC Trust ......................................................................................................................... 49
L.    Corporate Existence .......................................................................................................... 51
M.    New Corporate Governance Documents .......................................................................... 51
N.    New Boards....................................................................................................................... 52
O.    Corporate Action............................................................................................................... 52

                                                             i
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 103 of 192




P.    Vesting of Assets in the Reorganized Debtors ................................................................. 53
Q.    Cancellation of Notes, Instruments, Certificates, and Other Documents ......................... 53
R.    Effectuating Documents; Further Transactions ................................................................ 54
S.    Section 1145 Exemption ................................................................................................... 54
T.    Section 1146(a) Exemption............................................................................................... 55
U.    Post-Emergence Equity Incentive Program ...................................................................... 55
V.    Employee Matters ............................................................................................................. 55
W.    Preservation of Rights of Action....................................................................................... 56
X.    Consenting Stakeholder Fees ............................................................................................ 56
Y.    Guarantor General Unsecured Recovery Cash Pool ......................................................... 57
Z.    Dismissal of the Committee’s Standing Motion and Disputed ABL Claims
      Objection........................................................................................................................... 57


A.    Assumption and Rejection of Executory Contracts and Unexpired Leases...................... 57
B.    Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired
      Leases................................................................................................................................ 58
C.    Claims Based on Rejection of Executory Contracts or Unexpired Leases ....................... 58
D.    Cure of Defaults for Executory Contracts and Unexpired Leases Assumed .................... 59
E.    Modifications, Amendments, Supplements, Restatements, or Other Agreements ........... 59
F.    Indemnification Provisions ............................................................................................... 60
G.    Insurance Policies ............................................................................................................. 60
H.    Reservation of Rights........................................................................................................ 62
I.    Nonoccurrence of Effective Date...................................................................................... 62
J.    Contracts and Leases Entered into After the Petition Date............................................... 62


A.    Timing and Calculation of Amounts to Be Distributed .................................................... 62
B.    Rights and Powers of Distribution Agent ......................................................................... 63
C.    Delivery of Distributions and Undeliverable or Unclaimed Distributions ....................... 63
D.    Compliance Matters .......................................................................................................... 66
E.    Foreign Currency Exchange Rate ..................................................................................... 66
F.    Claims Paid or Payable by Third Parties .......................................................................... 67
G.    Setoffs and Recoupment ................................................................................................... 67
H.    Allocation between Principal and Accrued Interest.......................................................... 68


A.    Resolution of Disputed Claims ......................................................................................... 68
B.    Time to File Objections to Disputed Claims and Disputed Interests. ............................... 69
C.    Disputed Claims Reserve .................................................................................................. 69
D.    Adjustment to Claims and Interests without Objection .................................................... 70
E.    No Interest......................................................................................................................... 70
F.    Disallowance of Claims .................................................................................................... 70
G.    Amendments to Proofs of Claim....................................................................................... 71
H.    Distributions after Allowance ........................................................................................... 71


A.    Discharge of Claims and Termination of Interests ........................................................... 71
B.    Releases by the Debtors .................................................................................................... 72

                                                            ii
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 104 of 192




C.    Releases by Holders of Claims and Interests .................................................................... 73
D.    Exculpation ....................................................................................................................... 74
E.    Injunction .......................................................................................................................... 74
F.    Release of Liens ................................................................................................................ 75
G.    Protection against Discriminatory Treatment ................................................................... 75
H.    Recoupment ...................................................................................................................... 76
I.    Document Retention ......................................................................................................... 76
J.    Reimbursement or Contribution ....................................................................................... 76
K.    Term of Injunctions or Stays............................................................................................. 76
L.    SEC Rights Reserved ........................................................................................................ 76
M.    Release of Preference Actions .......................................................................................... 76


A.    Conditions Precedent to the Effective Date. ..................................................................... 77
B.    Waiver of Conditions Precedent ....................................................................................... 79
C.    Effect of Non-Occurrence of Conditions to Consummation ............................................ 79


A.    Modification of Plan ......................................................................................................... 79
B.    Effect of Confirmation on Modifications ......................................................................... 80
C.    Withdrawal of Plan ........................................................................................................... 80




A.    Immediate Binding Effect ................................................................................................. 82
B.    Additional Documents ...................................................................................................... 83
C.    Payment of Statutory Fees ................................................................................................ 83
D.    Statutory Committee and Cessation of Fee and Expense Payment................................... 83
E.    Reservation of Rights........................................................................................................ 83
F.    Successors and Assigns .................................................................................................... 83
G.    Service of Documents ....................................................................................................... 84
H.    Entire Agreement; Controlling Document ........................................................................ 85
I.    Plan Supplement ............................................................................................................... 86
J.    Non-Severability ............................................................................................................... 86
K.    Votes Solicited in Good Faith ........................................................................................... 86
L.    Closing of Chapter 11 Cases ............................................................................................. 86
M.    Waiver or Estoppel ........................................................................................................... 87
N.    Substantial Consummation ............................................................................................... 87




                                                            iii
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 105 of 192




                                             INTRODUCTION

         iHeartMedia, Inc. and its debtor affiliates in the above-captioned chapter 11 cases, as debtors and
debtors in possession, propose this modified fifth amended joint chapter 11 plan of reorganization. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly administered
pursuant to an order of the Bankruptcy Court [Docket No. 76]. This Plan constitutes a separate chapter 11
plan for each Debtor for the resolution of outstanding Claims against and Interests in each Debtor pursuant
to the Bankruptcy Code, and unless otherwise set forth herein, the classifications and treatment of Claims
against and Interests in the Debtors set forth in Article III of the Plan apply separately with respect to each
Debtor. Each Debtor is a proponent of the Plan within the meaning of section 1129 of the Bankruptcy
Code.

         Pursuant to section 1125(b) of the Bankruptcy Code, votes to accept or reject a chapter 11 plan
cannot be solicited from holders of claims or interests entitled to vote on a chapter 11 plan until a disclosure
statement has been approved by a bankruptcy court and distributed to such holders. On September 20, 2018,
the Bankruptcy Court entered the Disclosure Statement Order, which, among other things, approved the
Disclosure Statement, established procedures for voting on the Plan, and scheduled the Confirmation
Hearing. On October 18, 2018, the Bankruptcy Court entered the Order (I) Approving the Debtors’
Continued Solicitation of the Fifth Amended Plan and the Adequacy of the Supplemental Disclosure in
Connection Therewith, (II) Modifying Certain Deadlines and Procedures in Connection With Plan
Confirmation and Shortening Notice With Respect Thereto, (III) Approving the Form of Ballots in
Connection Therewith, and (IV) Granting Related Relief, which, among other things, approved the
supplement to the Disclosure Statement and modified Confirmation schedule. Holders of Claims against
and Interests in the Debtors should refer to the Disclosure Statement for a discussion of the Debtors’ history,
business, properties, operations, historical financial information, projections of future operations, and risk
factors, as well as a summary and description of the Plan, the Restructuring Transactions that the Debtors
seek to consummate on the Effective Date of the Plan, and various related matters.



                 DEFINED TERMS, RULES OF INTERPRETATION,
         COMPUTATION OF TIME, GOVERNING LAW, AND OTHER REFERENCES

A.      Defined Terms

        Capitalized terms used in this Plan have the meanings ascribed to them below.

         1.      “10.625% PGN Agent” means Deutsche Bank Trust Company Americas, in its capacity as
collateral agent under the 10.625% PGN Indenture, and any predecessors and successors in such capacity.

        2.      “10.625% PGN Claim” means any Claim against a Debtor arising under, derived from,
secured by, based on, or related to the 10.625% PGNs or the 10.625% PGN Indenture.

        3.     “10.625% PGN Indenture” means that certain Indenture, dated as of February 26, 2015,
among iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the
10.625% PGN Trustee, as trustee, paying agent, registrar, authentication agent, and transfer agent, and
the 10.625% PGN Agent, as collateral agent, providing for the issuance of 10.625% PGNs, as amended,
supplemented, or otherwise modified from time to time.




                                                       1
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 106 of 192




        4.      “10.625% PGN Trustee” means U.S. Bank National Association, in its capacities as trustee,
paying agent, registrar, authentication agent, and transfer agent under the 10.625% PGN Indenture, and any
predecessors and successors in such capacities.

       5.        “10.625% PGNs” means the 10.625% priority guarantee notes due 2023, issued by iHC
pursuant to the 10.625% PGN Indenture.

         6.      “11.25% PGN Agent” means Deutsche Bank Trust Company Americas, in its capacity as
collateral agent under the 11.25% PGN Indenture, and any predecessors and successors in such capacity.

        7.      “11.25% PGN Claim” means any Claim against a Debtor arising under, derived from,
secured by, based on, or related to the 11.25% PGNs or the 11.25% PGN Indenture.

        8.       “11.25% PGN Indenture” means that certain Indenture, dated as of February 28, 2013,
among iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the 11.25% PGN
Trustee, as trustee, paying agent, registrar, authentication agent, and transfer agent, and the 11.25% PGN
Agent, as collateral agent, providing for the issuance of 11.25% PGNs, as amended, supplemented, or
otherwise modified from time to time.

        9.       “11.25% PGN Trustee” means UMB Bank, National Association, solely in its capacities
as successor trustee, paying agent, registrar, authentication agent, and transfer agent under the 11.25% PGN
Indenture, and any predecessors and successors in such capacities.

       10.       “11.25% PGNs” means the 11.25% priority guarantee notes due 2021, issued by iHC
pursuant to the 11.25% PGN Indenture.

         11.      “1145 Securities” means, collectively, the New iHeart Common Stock (including New
iHeart Common Stock issued upon exercise of the Special Warrants and New iHeart Class A Common
Stock issued upon conversion of New iHeart Class B Common Stock), the Special Warrants, the New Debt
(to the extent issued in the form of bonds), and the CCOH Interests distributed to Holders of Claims, as
well as, if applicable, the beneficial interests in the FCC Trust and the shares of New iHeart Common Stock
and/or Special Warrants to be issued to the holders of such beneficial interests after the FCC grants the FCC
Long Form Applications.

        12.    “2021 Noteholder Group Representatives” shall have the meaning set forth in the
Restructuring Support Agreement and shall additionally include Porter Hedges LLP, Quinn Emanuel
Urquhart & Sullivan, LLP, and one special FCC counsel.

       13.     “2021 Notes” means the 14.000% senior notes due 2021, issued by iHC pursuant to the
2021 Notes Indenture.

        14.     “2021 Notes Agent” means Deutsche Bank Trust Company Americas, in its capacities as
paying agent, registrar, and transfer agent under the 2021 Notes Indenture, and any predecessors and
successors in such capacities.

        15.     “2021 Notes Claim” means any Claim against a Debtor arising under, derived from,
secured by, based on, or related to the 2021 Notes or the 2021 Notes Indenture.

        16.      “2021 Notes Indenture” means that certain Indenture, dated as of June 21, 2013, among
iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the 2021 Notes Trustee,




                                                     2
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 107 of 192




as trustee, and the 2021 Notes Agent, as paying agent, registrar, and transfer agent, providing for the
issuance of the 2021 Notes, as amended, supplemented, or otherwise modified from time to time.

       17.     “2021 Notes Trustee” means Delaware Trust Company (as successor to Law Debenture
Trust Company of New York), in its capacity as trustee under the 2021 Notes Indenture, and any
predecessors and successors in such capacity.

        18.      “4(a)(2) Securities” means, collectively, the Radio NewCo Preferred Stock and the CCOH
Preferred Stock, if issued in a Taxable Separation, and the New Debt, to the extent issued in the form of
bonds in a third-party market financing.

        19.    “5.50% Legacy Notes” means the 5.50% senior notes due 2016, issued by iHC pursuant to
the Legacy Notes Indenture.

        20.    “6.875% Legacy Notes” means the 6.875% senior notes due 2018, issued by iHC pursuant
to the Legacy Notes Indenture.

       21.       “7.25% Legacy Notes” means the 7.25% debentures due October 15, 2027, issued by iHC
pursuant to the Legacy Notes Indenture.

        22.      “9.0% PGN Due 2019 Agent” means Deutsche Bank Trust Company Americas, in its
capacity as collateral agent under the 9.0% PGN Due 2019 Indenture, and any predecessors and successors
in such capacity.

        23.     “9.0% PGN Due 2019 Claim” means any Claim against a Debtor arising under, derived
from, secured by, based on, or related to the 9.0% PGNs Due 2019 or the 9.0% PGN Due 2019 Indenture.

       24.     “9.0% PGN Due 2019 Indenture” means that certain Indenture, dated as of October 25,
2012, among iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the 9.0%
PGN Due 2019 Trustee, as trustee, paying agent, registrar, custodian, and transfer agent, and the 9.0% PGN
Due 2019 Agent, as collateral agent, providing for the issuance of 9.0% PGNs Due 2019, as amended,
supplemented, or otherwise modified from time to time.

        25.     “9.0% PGN Due 2019 Trustee” means, collectively, Wilmington Trust, National
Association, in its capacities as successor trustee, paying agent, registrar, custodian, and transfer agent
under the 9.0% PGN Due 2019 Indenture, and any predecessors and successors in such capacities.

       26.       “9.0% PGNs Due 2019” means the 9.0% priority guarantee notes due 2019, issued by iHC
pursuant to the 9.0% PGN Due 2019 Indenture.

        27.     “9.0% PGN Due 2021 Agent” means Deutsche Bank Trust Company Americas, in its
capacities as collateral agent, paying agent, registrar, authentication agent, custodian, and transfer agent
under the 9.0% PGN Due 2021 Indenture, and any predecessors and successors in such capacities.

        28.     “9.0% PGN Due 2021 Claim” means any Claim against a Debtor arising under, derived
from, secured by, based on, or related to the 9.0% PGNs Due 2021 or the 9.0% PGN Due 2021 Indenture.

       29.    “9.0% PGN Due 2021 Indenture” means that certain Indenture, dated as of February 23,
2011, among iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the 9.0%
PGN Due 2021 Trustee, as trustee, and the 9.0% PGN Due 2021 Agent, as collateral agent, paying agent,




                                                     3
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 108 of 192




registrar, authentication agent, custodian, and transfer agent, providing for the issuance of 9.0% PGNs Due
2021, as amended, supplemented, or otherwise modified from time to time.

        30.      “9.0% PGN Due 2021 Trustee” means BOKF, National Association, solely in its capacity
as successor trustee under the 9.0% PGN Due 2021 Indenture, and any predecessors and successors in such
capacity.

       31.       “9.0% PGNs Due 2021” means the 9.0% priority guarantee notes due 2021, issued by iHC
pursuant to the 9.0% PGN Due 2021 Indenture.

        32.      “9.0% PGN Due 2022 Agent” means Deutsche Bank Trust Company Americas, in its
capacity as collateral agent under the 9.0% PGN Due 2022 Indenture, and any predecessors and successors
in such capacity.

        33.     “9.0% PGN Due 2022 Claim” means any Claim against a Debtor arising under, derived
from, secured by, based on, or related to the 9.0% PGNs Due 2022 or the 9.0% PGN Due 2022 Indenture.

        34.     “9.0% PGN Due 2022 Indenture” means that certain Indenture, dated as of September 10,
2014, among iHC, as the issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, the 9.0%
PGN Due 2022 Trustee, as trustee, paying agent, registrar, authentication agent, custodian, and transfer
agent, and the 9.0% PGN Due 2022 Agent, as collateral agent, providing for the issuance of 9.0% PGNs
Due 2022, as amended supplemented, or otherwise modified from time to time.

        35.     “9.0% PGN Due 2022 Trustee” means Wilmington Trust, National Association, in its
capacity as successor trustee, paying agent, registrar, authentication agent, custodian, and transfer agent
under the 9.0% PGN Due 2022 Indenture, and any predecessors and successors in such capacities.

       36.       “9.0% PGNs Due 2022” means the 9.0% priority guarantee notes due 2022, issued by iHC
pursuant to the 9.0% PGN Due 2022 Indenture.

         37.     “ABL Agent” means TPG Specialty Lending, Inc., in its capacity as administrative agent,
for the benefit of itself and the other ABL Secured Parties that are party to the ABL Credit Agreement.

        38.     “ABL Credit Agreement” means that certain Credit Agreement, dated as of November 30,
2017, by and between the ABL Agent, the other ABL Secured Parties, iHC as parent borrower, the several
subsidiary borrowers thereto, and iHeart Capital I, as amended, restated, amended and restated,
supplemented, or otherwise modified prior to the commencement of these Chapter 11 Cases.

         39.      “ABL Secured Parties” means the ABL Agent and those certain lenders and letter of credit
issuers party to the ABL Credit Agreement.

        40.      “Administrative Claim” means a Claim against a Debtor for the costs and expenses of
administration of the Chapter 11 Cases arising on or prior to the Effective Date pursuant to sections 328,
330, or 503(b) of the Bankruptcy Code and entitled to priority pursuant to sections 507(a)(2), 507(b),
or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs and expenses incurred
on or after the Petition Date until and including the Effective Date of preserving the Estates and operating
the Debtors’ businesses; and (b) Allowed Professional Fee Claims.

       41.     “Administrative Claims Bar Date” means the deadline for Filing requests for payment of
Administrative Claims (other than requests for payment of Professional Fee Claims and Administrative




                                                     4
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 109 of 192




Claims arising under section 503(b)(9) of the Bankruptcy Code), which shall be 30 days after the Effective
Date.

        42.      “Administrative Claims Objection Bar Date” means the deadline for filing objections to
requests for payment of Administrative Claims (other than requests for payment of Professional Fee Claims
and Claims arising under section 503(b)(9) of the Bankruptcy Code), which shall be the later of (a) 60 days
after the Effective Date and (b) 60 days after the Filing of the applicable request for payment of an
Administrative Claim; provided that the Administrative Claims Objection Bar Date may be extended by
order of the Bankruptcy Court.

        43.     “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

         44.      “Allowed” means, with respect to any Claim against or Interest in a Debtor, except as
otherwise provided in the Plan: (a) a Claim that is evidenced by a Proof of Claim or a request for payment
of an Administrative Claim, as applicable, that is Filed on or before the applicable Claims Bar Date (or for
which Claim under the Plan, the Bankruptcy Code, or pursuant to a Final Order, a Proof of Claim or request
for payment of an Administrative Claim is not required to be Filed); (b) a Claim that is listed in the
Schedules as not contingent, not unliquidated, and not disputed, and for which no contrary or superseding
Proof of Claim, as applicable, has been timely Filed; or (c) a Claim or Interest allowed pursuant to the Plan
or a Final Order of the Bankruptcy Court; provided that, with respect to a Claim described in clauses
(a) and (b) above, such Claim shall be considered Allowed only if, and to the extent that, with respect to
such Claim, no objection to the allowance thereof is interposed within the applicable period of time fixed
by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or such an objection is
so interposed and the Claim has been allowed by a Final Order. Except as otherwise specified in the Plan,
any Final Order, or as otherwise agreed by the Debtors, and except for any Claim that is Secured by property
of a value in excess of the principal amount of such Claims (as determined by Final Order of the Bankruptcy
Court), the amount of an Allowed Claim shall not include interest or fees on such Claim accruing from and
after the Petition Date. Except with respect to a Term Loan Credit Agreement Claim, a PGN Claim, or a
2021 Notes Claim (none of which shall be subject to offset, recoupment, or reduction), for purposes of
determining the amount of an Allowed Claim, there shall be deducted therefrom an amount equal to the
amount of any Claim that the Debtors may hold against the Holder thereof, to the extent such Claim may
be offset, recouped, or otherwise reduced under applicable law. Any Claim that has been or is hereafter
listed in the Schedules as contingent, unliquidated, or disputed, and for which no Proof of Claim is or has
been timely Filed, is not considered Allowed and shall be expunged without further action by the Debtors
and without further notice to any party or action, approval, or order of the Bankruptcy Court. Except with
respect to a Term Loan Credit Agreement Claim, a PGN Claim, the CCOH Due From Claim, or a 2021
Notes Claim (none of which shall be subject to section 502(d) of the Bankruptcy Code), notwithstanding
anything to the contrary herein, no Claim of any Entity subject to section 502(d) of the Bankruptcy Code
shall be deemed Allowed unless and until such Entity pays in full the amount that it owes the applicable
Debtor or Reorganized Debtor, as applicable. For the avoidance of doubt: (x) any Proof of Claim or any
request for payment of an Administrative Claim (other than requests for payment of Professional Fee
Claims), that is Filed after the applicable Claims Bar Date shall not be Allowed for any purposes whatsoever
absent entry of a Final Order allowing such late-filed Claim and (y) the Debtors may affirmatively
determine to deem Unimpaired Claims Allowed to the same extent such Claims would be allowed under
applicable non-bankruptcy law. “Allow” and “Allowing” shall have correlative meanings.

        45.     “Assumed Executory Contract and Unexpired Lease List” means the list, as determined by
the Debtors or the Reorganized Debtors, as applicable, of certain Executory Contracts and Unexpired
Leases to be assumed by the Reorganized Debtors pursuant to the Plan, as the same may be amended,
modified, or supplemented from time to time by the Debtors or Reorganized Debtors, as applicable, in
accordance with the Plan, which list shall be included in the Plan Supplement.


                                                     5
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 110 of 192




         46.      “Avoidance Actions” means any and all actual or potential avoidance, recovery,
subordination, or other Causes of Action or remedies that may be brought by or on behalf of the Debtors or
their Estates or other authorized parties in interest under the Bankruptcy Code or applicable non-bankruptcy
law, including Causes of Action or remedies under sections 502, 510, 542, 544, 545, 547–553, and 724(a)
of the Bankruptcy Code or under other similar or related local, state, federal, or foreign statutes and common
law, including fraudulent transfer laws.

         47.     “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, and
the rules and regulations promulgated thereunder, as applicable to the Chapter 11 Cases.

        48.      “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
of Texas, Houston Division, or any other court having jurisdiction over the Chapter 11 Cases, including to
the extent of the withdrawal of reference under section 157 of the Judicial Code, the United States District
Court for the Southern District of Texas.

        49.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as applicable to the
Chapter 11 Cases, promulgated by the United States Supreme Court under section 2075 of the Judicial Code
and the general, local, and chambers rules of the Bankruptcy Court.

        50.     “Bar Date Order” means the Order (I) Setting Bar Dates for Filing Proofs of Claim,
Including Requests for Payment Under Section 503(b)(9), (II) Establishing Amended Schedules Bar Date
and Rejection Damages Bar Date, (III) Approving the Form and Manner for Filing Proofs of Claim,
Including Section 503(b)(9) Requests, and (IV) Approving Notice of Bar Dates [Docket No. 743].

        51.     “Board Selection Committee” means the committee of seven Persons formed prior to the
Effective Date, one of whom shall be appointed by the Consenting Sponsors and the remainder of whom
shall be appointed by the Required Consenting Senior Creditors, with responsibility for interviewing and
selecting non-management members of the Reorganized iHeart New Board and the board of directors of
CCOH as set forth in Article IV.N of the Plan.

         52.    “Business Day” means any day, other than a Saturday, Sunday, or a “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).

        53.     “Cash” means the legal tender of the United States of America or the equivalent thereof,
including bank deposits and checks.

        54.     “Cash Collateral Order” means the Final Order (I) Authorizing Postpetition Use of Cash
Collateral and (II) Granting Adequate Protection to Prepetition Lenders Pursuant to 11 U.S.C. §§ 105,
361, 362, 363, and 507, Bankruptcy Rules 2002, 4001, and 9014, and Local Bankruptcy Rules 4001-(b)
and 4002-1 [Docket No. 452].

        55.     “Causes of Action” means any action, claim, cross-claim, third-party claim, cause of action,
controversy, demand, right, Lien, indemnity, interest, guaranty, suit, obligation, liability, debt, damage,
remedy, judgment, account, defense, offset, power, privilege, license, or franchise of any kind or character
whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent
or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed
or undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on, or after
the Petition Date, in contract or in tort, at law or in equity, or pursuant to any other theory of law or
otherwise. For the avoidance of doubt, “Causes of Action” include: (a) any right of setoff, counterclaim,
or recoupment and any claim for breach of contract or for breach of duties imposed by law or in equity;
(b) any claim based on or relating to, or in any manner arising from, in whole or in part, tort, breach of


                                                      6
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 111 of 192




contract, breach of fiduciary duty, violation of local, state, federal, or foreign law, or breach of any duty
imposed by law or in equity, including securities laws, negligence, and gross negligence; (c) any right to
object to or otherwise contest Claims or Interests; (d) any Claim pursuant to section 362 or chapter 5 of the
Bankruptcy Code; (e) any claim or defense, including fraud, mistake, duress, usury, and any other defenses
set forth in section 558 of the Bankruptcy Code; and (f) any Avoidance Action.

       56.      “CCH” means Clear Channel Holdings, Inc., a corporation incorporated under the laws of
Nevada.

        57.     “CCOH” means Clear Channel Outdoor Holdings, Inc., a corporation incorporated under
the laws of Delaware.

       58.     “CCOH Due From Claim” means any Claim held by CCOH against iHC, including any
Claim arising under, derived from, secured by, based on, or related to the Intercompany Revolving
Promissory Note.

        59.      “CCOH Interest” means any Interest in CCOH (or its successor).), excluding the CCOH
Preferred Stock.

       60.    “CCOH Litigation” means Norfolk County Retirement System v. Hendrix, C.A.
No. 2017-0930-JRS in the Court of Chancery of the State of Delaware.

         61.      “CCOH Plan and Separation Settlement” means the settlement of potential Claims and
Causes of Action amongst CCOH, GAMCO Asset Management, Inc., and the Debtors arising under certain
intercompany arrangements identified in Article VII.P of the Disclosure Statement, the putative class action
lawsuit currently pending in the Court of Chancery of the State of Delaware, captioned GAMCO Asset
Management, Inc. v. Hendrix, et al., C.A. No. 2018-0633-JRS, and CCOH’s and GAMCO Asset
Management, Inc.’s potential objections to Confirmation, as reflected in that certain Settlement Agreement
among the Debtors, CCOH, the Sponsor Entities, the Delaware Individual Defendants, and the Settling
Plaintiffs, dated as of [____], 2018.

        61.62. “CCOH Preferred Stock” means, if the Taxable Separation is effectuated pursuant to the
terms and conditions set forth in Article IV.G, the new contingent-voting preferred stock of CCOH (or its
successor) issued pursuant to the Preferred Stock Transactions.

        62.63. “CCOH Separation” means the separation of CCOH (or its successor) and the Subsidiaries
of CCOH (or its successor) from the Debtors in accordance with the Plan and the CCOH Plan and
Separation Settlement.

        63.64. “CCOH Separation Documents” means all agreements, documents, and instruments
evidencing, effectuating, or relating to the CCOH Separation and the CCOH Plan and Separation
Settlement, to be delivered or entered into in connection therewith (including any registration statement,
information statement, settlement agreement, separation agreement, merger agreement, transition services
agreement, tax matters agreement, merger agreement, and loan agreement, each of which may be included
in the Plan Supplement, as well as any registration statement, information statement, shareholders
agreement, and other documents), which shall be consistent with the terms of the CCOH Plan and
Separation Settlement and otherwise in form and substance reasonably acceptable to the Required
Consenting Senior Creditors, CCOH, the Debtors, and, solely with respect to those terms and provisions
that would have a material adverse effect on the value of the distributions to, or the releases under the Plan
or the CCOH Plan and Separation Settlement in favor of (a) the Holders of 2021 Notes Claims, the Required



                                                      7
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 112 of 192




Consenting 2021 Noteholders and (b) the Consenting Sponsors on account of their iHeart Interests, the
Consenting Sponsors.

        64.65. “CCOH Transfer Agent” means Computershare Trust Company, in its capacity as transfer
agent for CCOH’s existing Class A Common Stock and Class B Common Stock.

         65.66. “Certificate” means any document, instrument, or other writing evidencing a Claim against
or an Interest in the Debtors.

        66.67. “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the case
pending for that Debtor in the Bankruptcy Court under chapter 11 of the Bankruptcy Code and (b) when
used with reference to all Debtors, the procedurally consolidated chapter 11 cases pending for the Debtors
in the Bankruptcy Court under chapter 11 of the Bankruptcy Code pursuant to the Order (I) Directing Joint
Administration of the Chapter 11 Cases and (II) Granting Related Relief [Docket No. 76].

        67.68. “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

         68.69. “Claims Bar Date” means, collectively, the applicable dates (including the Administrative
Claims Bar Date) by which Proofs of Claim and requests for payment of Administrative Claims must be
Filed, as established by: (a) the Bar Date Order; (b) a Final Order of the Bankruptcy Court; or (c) the Plan.

        69.70. “Claims, Noticing, and Solicitation Agent” means Prime Clerk LLC, in its capacity as the
claims, noticing, and solicitation agent in the Chapter 11 Cases for the Debtors and any successors
appointed by an order of the Bankruptcy Court.

        70.71. “Claims Register” means the official register of Claims against and Interests in the Debtors
maintained by the Clerk of the Bankruptcy Court or the Claims, Noticing, and Solicitation Agent.

         71.72. “Class” means a class of Claims against or Interests in the Debtors as set forth in Article III
of the Plan in accordance with section 1122(a) of the Bankruptcy Code.

       72.73. “Class B Election” means an affirmative election made by a Holder of an Allowed Term
Loan Credit Agreement Claim, an Allowed PGN Claim, an Allowed iHC 2021 / Legacy Notes Claim, or
an Allowed iHeart Interest on such Holder’s Ownership Certification to receive New iHeart Class B
Common Stock in lieu of New iHeart Class A Common Stock.

        73.74. “Committee” means the Official Committee of Unsecured Creditors appointed by the
U.S. Trustee in the Chapter 11 Cases pursuant to section 1102(a) of the Bankruptcy Code, as it may be
reconstituted from time to time.

         74.75. “Committee Plan Settlement” means the settlement of the Claims and Causes of Action
identified in the Standing Motion, Disputed ABL Claims Objection, and the Committee’s potential
objections to Confirmation.

        75.76. “Communications Act” means chapter 5 of title 47 of the United States Code, 47 U.S.C.
§§ 151–622, as now in effect or hereafter amended, or any other successor federal statute, and the rules and
regulations promulgated thereunder.

        76.77. “Confirmation” means the Bankruptcy Court’s entry of the Confirmation Order on the
docket of the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003 and 9021.




                                                      8
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 113 of 192




        77.78. “Confirmation Date” means the date on which Confirmation occurs.

        78.79. “Confirmation Hearing” means the hearing before the Bankruptcy Court pursuant to
section 1128 of the Bankruptcy Code at which the Debtors will seek Confirmation of the Plan.

       79.80. “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

      80.81. “Consenting Sponsors” shall have the meaning set forth in the Restructuring Support
Agreement.

      81.82. “Consenting Stakeholder” shall have the meaning set forth in the Restructuring Support
Agreement.

        82.83. “Consenting Stakeholder Fees” means the reasonable and documented fees and expenses
incurred at any time on or prior to the Effective Date in connection with the Debtors by (a) members of the
Term Loan/PGN Group, (b) members of the Term Lender Group, (c) the 2021 Noteholder Group
Representatives, (d) the Consenting Sponsors, (e) the Term Loan Credit Agreement Agent, (f) the
PGN Trustees and Agents, (g) the 2021 Notes Trustee, and (h) the 2021 Notes Agent.

        83.84. “Consummation” means the occurrence of the Effective Date.

        84.85. “Contingent DIP Obligations” means all of the Debtors’ obligations under the DIP Credit
Agreement Documents that are contingent and/or unliquidated (including, without limitation, those set forth
in Section 10.04 and 10.05 of the DIP Credit Agreement), but excluding (i) DIP Claims that, as of or prior
to the Effective Date, become either Repaid DIP Claims or Converted DIP Claims and (ii) DIP Claims as
to which a claim has been asserted on or prior to the Effective Date.

        85.86. “Continuing Liens” has the meaning set forth in Article II.C of the Plan.

        86.87.   “Converted DIP Claims” has the meaning set forth in Article II.C of the Plan.

        87.88. “Cure Claim” means a Claim (unless waived or modified by the applicable counterparty)
based upon a Debtor’s default under an Executory Contract or an Unexpired Lease assumed by such Debtor
under section 365 of the Bankruptcy Code, other than a default that is not required to be cured pursuant to
section 365(b)(2) of the Bankruptcy Code.

        88.89. “Debtor” means one of the Debtors, in its capacity as a debtor and debtor in possession.

          89.90. “Debtors” means, collectively, (a) AMFM Broadcasting Licenses, LLC, (b) AMFM
Broadcasting, Inc., (c) AMFM Operating, Inc., (d) AMFM Radio Licenses, LLC, (e) AMFM Texas
Broadcasting, LP, (f) AMFM Texas Licenses, LLC, (g) AMFM Texas, LLC, (h) Capstar Radio Operating
Company, (i) Capstar TX, LLC, (j) CC Broadcast Holdings, Inc., (k) CC Finco Holdings, LLC,
(l) CC Licenses, LLC, (m) Christal Radio Sales, Inc., (n) Cine Guarantors II, Inc., (o) Citicasters Co.,
(p) Citicasters Licenses, Inc., (q) Clear Channel Broadcasting Licenses, Inc., (r) Clear Channel Holdings,
Inc., (s) Clear Channel Investments, Inc., (t) Clear Channel Metro, LLC, (u) Clear Channel Mexico
Holdings, Inc., (v) Clear Channel Real Estate, LLC, (w) Critical Mass Media, Inc., (x) iHC,
(y) iHeartMedia + Entertainment, Inc., (z) iHeart Capital I, (aa) iHeartMedia Capital II, LLC, (bb) iHeart,
(cc) iHeartMedia Management Services, Inc., (dd) iHM Identity, Inc., (ee) Katz Communications, Inc.,
(ff) Katz Media Group, Inc., (gg) Katz Millennium Sales & Marketing, Inc., (hh) Katz Net Radio Sales,
Inc., (ii) M Street Corporation, (jj) Premiere Networks, Inc., (kk) Terrestrial RF Licensing, Inc., (ll) TTWN


                                                     9
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 114 of 192




Media Networks, LLC, and (mm) TTWN Networks, LLC, each in its respective capacity as a debtor and
debtor in possession in the Chapter 11 Cases.

        90.91. “Declaratory Ruling” means a declaratory ruling adopted by the FCC granting the relief
requested in a Petition for Declaratory Ruling.

        91.92. “DIP Agent” means Citibank, N.A., in its capacity as administrative agent under the DIP
Credit Agreement, and any successors in such capacity.

        92.93. “DIP Claim” means any Claim against a Debtor arising under, derived from, secured by,
based on, or related to the DIP Credit Agreement Documents, including, but not limited to, any and all
principal amounts outstanding, fees, expenses, costs, other charges and accrued but unpaid interest arising
under the DIP Credit Agreement.

        93.94. “DIP Credit Agreement” means that certain Superpriority Secured Debtor-In-Possession
Credit Agreement, dated as of June 14, 2018, among iHC, the DIP Subsidiary Borrowers, iHeart Capital I,
the DIP Agent, as administrative agent, Citigroup Global Markets Inc., Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA, PNC Capital Markets LLC, and RBC Capital Markets, as lead arrangers, and
the other lenders and L/C issuers party thereto, as amended, amended and restated, supplemented, or
otherwise modified from time to time.

        94.95. “DIP Credit Agreement Documents” means the DIP Credit Agreement and all other
agreements, documents, instruments, and amendments related thereto, including the DIP Order and any
guaranty agreements, pledge and collateral agreements, UCC financing statements or other perfection
documents, intercreditor agreements, subordination agreements, fee letters, and other security agreements.

        95.96. “DIP Facilities” means those certain debtor-in-possession financing facilities governed by
the DIP Credit Agreement Documents.

        96.97. “DIP Lenders” has the meaning set forth in the DIP Order.

        97.98. “DIP Order” means the Order (I) Authorizing Debtors to Obtain Postpetition Financing
Pursuant to 11 U.S.C. §§ 105, 362, 363(b), 364(c)(1) and 364(e), (II) Granting Adequate Protection to
Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and 507(b) and (III) Authorizing
Debtors to Obtain Exit Financing [Docket No. 918].

         98.99. “DIP Subsidiary Borrowers” means, collectively, (a) AMFM Broadcasting, Inc.,
(b) AMFM Texas Broadcasting, LP, (c) Capstar Radio Operating Company, (d) Christal Radio Sales, Inc.,
(d) Citicasters Co., (e) iHeartMedia + Entertainment, Inc., (f) Katz Communications, Inc., (g) Katz
Millennium Sales & Marketing, Inc., (h) Premiere Networks, Inc., and (i) any additional borrowers made
party to the DIP Credit Agreement pursuant to Section 6.11 thereof or otherwise.

        99.100. “Disclosure Statement” means the Disclosure Statement Relating to the Fourth Amended
Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
Chapter 11 of the Bankruptcy Code [Docket No. 1484], approved by the Bankruptcy Court on September
20, 2018, as supplemented by the Disclosure Statement Supplement for the Fifth Amended Joint Chapter
11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the
Bankruptcy Code [Docket No. 1633], as may be amended, supplemented, or otherwise modified from time
to time, including all exhibits and schedules thereto and references therein that relate to the Plan, that is
prepared and distributed in accordance with the Bankruptcy Code, the Bankruptcy Rules, and any other
applicable law and approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code.


                                                     10
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 115 of 192




         100.101.        “Disclosure Statement Order” means the Order (I) Approving the Adequacy of the
Disclosure Statement, (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation
of the Debtors’ Proposed Joint Plan of Reorganization, (III) Approving the Forms of Ballots and Notices
in Connection Therewith, (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related
Relief [Docket No. 1481], entered by the Bankruptcy Court on September 20, 2018, as supplemented by
the Order (I) Approving the Debtors’ Continued Solicitation of the Fifth Amended Plan and the Adequacy
of the Supplemental Disclosure in Connection Therewith, (II) Modifying Certain Deadlines and Procedures
in Connection With Plan Confirmation and Shortening Notice With Respect Thereto, (III) Approving the
Form of Ballots in Connection Therewith, and (IV) Granting Related Relief [Docket No. 1631], entered by
the Bankruptcy Court on October 18, 2018, approving, among other things, the Disclosure Statement and
solicitation procedures with respect to the Plan.

       101.102.          “Disputed” means a Claim or an Interest or any portion thereof: (a) that is not
Allowed; and (b) that is not disallowed under the Plan, the Bankruptcy Code, or a Final Order.

         102.103.      “Disputed ABL Claims Objection” means the Objection of the Official Committee
of Unsecured Creditors to the ABL Disputed Amounts [Docket No. 1056] filed by the Committee on July
6, 2018.

         103.104.        “Distribution Agent” means, as applicable, the Reorganized Debtors or any Entity
or Entities designated by the Reorganized Debtors to make or to facilitate distributions that are to be made
pursuant to the Plan.

        104.105.         “Distribution Date” means, except as otherwise set forth herein, the date or dates
determined by the Reorganized Debtors, on or after the Effective Date, upon which the Distribution Agent
shall make distributions to Holders of Allowed Claims entitled to receive distributions under the Plan.

        105.106.           “Distribution Record Date” means, other than with respect to Securities of the
Debtors deposited with DTC, the record date for purposes of determining which Holders of Allowed Claims
against or Allowed Interests in the Debtors are eligible to receive distributions under the Plan, which date
shall be the Confirmation Date, or such other date as is agreed to by the Debtors and the Required
Consenting Senior Creditors or designated in a Final Order of the Bankruptcy Court. The Distribution
Record Date shall not apply to Securities of the Debtors deposited with DTC, the holders of which shall
receive a distribution in accordance with Article VI of the Plan and, as applicable, the customary procedures
of DTC.

         106.107.         “D&O Liability Insurance Policies” means all insurance policies that have been
issued (or provide coverage) at any time to directors’, managers’, officers’, members’, and trustees’ liability
maintained by the Debtors, the Reorganized Debtors, or the Estates as of the Effective Date (including any
“tail policy”) and all agreements, documents, or instruments relating thereto.

        107.108.         “DTC” means The Depository Trust Company.

         108.109.         “Effective Date” means the date that is the first Business Day after the
Confirmation Date on which (a) all conditions precedent to the occurrence of the Effective Date set forth
in Article IX.A of the Plan have been satisfied or waived in accordance with Article IX.B of the Plan, (b) no
stay of the Confirmation Order is in effect, and (c) the Debtors declare the Plan effective. Any action to be
taken on the Effective Date may be taken on or as soon as reasonably practicable thereafter.

        109.110.     “Equity Allocation Mechanism” means the methodology for allocating the New
iHeart Common Stock and Special Warrants among the Holders of Allowed Term Loan Credit Agreement


                                                      11
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 116 of 192




Claims, Allowed PGN Claims, Allowed iHC 2021 / Legacy Notes Claims, and Allowed iHeart Interests set
forth on Exhibit A to the Plan.

        110.111.         “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

         111.112.        “Estate” means, as to each Debtor, the estate created on the Petition Date for the
Debtor in its Chapter 11 Case pursuant to sections 301 and 541 of the Bankruptcy Code and all property
(as defined in section 541 of the Bankruptcy Code) acquired by the Debtor after the Petition Date through
and including the Effective Date.

         112.113.        “Excess Cash” means all excess cash estimated after payment of, among other
things, all Restructuring Transaction costs and, after consideration of a reserve for minimum liquidity for
Reorganized iHeart, which reserve shall be in an amount agreed upon between the Debtors and the Required
Consenting Senior Creditors by the date of the entry of the Disclosure Statement Order.

      113.114.    “Exchange 11.25% PGNs” means the 11.25% PGNs bearing CUSIP Nos.
45174HAF4, 45174HAG2, 45174HAZ0, 45174HBA4, 45174HBB2, and U45057AC7.

      114.115.         “Exchange 11.25% PGNs Distribution” means, collectively, the Exchange 11.25%
PGNs Equity Distribution and the Exchange 11.25% PGNs Non-Equity Distribution.

        115.116.          “Exchange 11.25% PGNs Equity Distribution” means Special Warrants, New
iHeart Common Stock, or a combination of Special Warrants and New iHeart Common Stock, as
determined in accordance with the Equity Allocation Mechanism, constituting, in the aggregate (and
inclusive of the shares of New iHeart Common Stock that may be received by Holders of Exchange 11.25%
PGN Claims upon the exercise of the Special Warrants (if any) received as part of this Exchange 11.25%
PGNs Equity Distribution), 2.07 percent of the New iHeart Common Stock on a fully diluted basis (but
excluding and subject to dilution on account of the Post-Emergence Equity Incentive Program).

       116.117.        “Exchange 11.25% PGNs Non-Equity Distribution” means $122,169,057 in
aggregate principal amount of the New Debt, allocated proportionally by principal amount among New
Term Loans, New Secured Notes, and New Unsecured Notes.

          117.118.        “Exchange 11.25% PGN Claims” means any Claim against a Debtor arising under,
derived from, secured by, based on, or related to the Exchange 11.25% PGNs or the 11.25% PGN Indenture
as it relates to the Exchange 11.25% PGNs.

        118.119.          “Exculpated Party” means, collectively, and in each case in its capacity as such:
(a) each of the Debtors; (b) each of the Reorganized Debtors; (c) the Committee and the members of the
Committee, solely in their capacities as members of the Committee, (d) each current and former Affiliate
of each Entity in clauses (a) through (c); and (e) each Related Party of each Entity in clauses (a) through (d).

        119.120.           “Executory Contract” means a contract to which one or more of the Debtors is a
party that is subject to assumption or rejection under section 365 or 1123 of the Bankruptcy Code.

        120.121.         “FCC” means the Federal Communications Commission, including any official
bureau or division thereof acting on delegated authority, and any successor Governmental Unit performing
functions similar to those performed by the Federal Communications Commission on the Effective Date.




                                                      12
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 117 of 192




        121.122.         “FCC Applications” means, collectively, each requisite application, petition, or
other request filed or to be filed with the FCC in connection with the Restructuring Transactions or this
Plan, including the FCC Long Form Applications.

        122.123.         “FCC Approval” means the FCC’s grant of (a) the FCC Long Form Applications
or (b) consent to the implementation of the FCC Trust pending the grant of the FCC Long Form
Applications, whichever comes first; provided that the possibility that an appeal, request for stay, or petition
for rehearing or review by a court or administrative agency may be filed with respect to such grant, or that
the FCC may reconsider or review such grant on its own authority, shall not prevent such grant from
constituting FCC Approval for purposes of the Plan.

       123.124.          “FCC Licenses” means broadcasting and other licenses, authorizations, waivers,
and permits that are issued from time to time by the FCC.

      124.125.         “FCC Long Form Applications” means the applications filed with the FCC seeking
FCC consent to the Transfer of Control.

       125.126.       “FCC Ownership Procedures Order” means the Order Establishing Procedures
for Compliance with FCC Media and Foreign Ownership Requirements [Docket No. 1480], entered by the
Bankruptcy Court on September 20, 2018, establishing procedures for, among other things, completion and
submission of the Ownership Certifications.

         126.127.         “FCC Trust” means the trust or other entity acceptable to the FCC, which will
remain subject to the supervision of the Bankruptcy Court, that may be created on or before the Effective
Date into which the New iHeart Common Stock and/or Special Warrants will be issued if the FCC Trust is
utilized as described in the Plan.

         127.128.         “FCC Trust Agreement” means the trust agreement that will, if the FCC Trust is to
be utilized as described in the Plan, among other things: (a) establish and govern the FCC Trust; and (b)
set forth the respective powers, duties, and responsibilities of the FCC Trustees, the form of which shall be
included in the Plan Supplement, and which shall be in form and substance reasonably acceptable to the
Debtors, the Required Consenting Senior Creditors, and, solely with respect to the those terms and
provisions that would have a material adverse effect on the value of the distribution to (x) the Holders of
2021 Notes Claims, the Required Consenting 2021 Noteholders, and (y) the Consenting Sponsors on
account of their iHeart Interests, the Consenting Sponsors.

         128.129.         “FCC Trustees” means those Persons, including the members of the existing board
of directors of iHeart, and such other Persons designated to manage the FCC Trust. The FCC Trustees shall
be the fiduciaries responsible for implementing the applicable provisions of the Plan relating to the
FCC Trust in accordance with the FCC Trust Agreement. If the New iHeart Common Stock is issued to the
FCC Trust, the Reorganized iHeart New Board shall consist of the same individuals as the FCC Trustees
during the period that the New iHeart Common Stock is held by the FCC Trust.

         129.130.        “Federal Judgment Rate” means the federal judgment interest rate in effect as of
the Petition Date calculated as set forth in section 1961 of the Judicial Code.

         130.131.         “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with
the Bankruptcy Court or its authorized designee, or, with respect to the filing of a Proof of Claim or Proof
of Interest, the Claims, Noticing, and Solicitation Agent.

        131.132.         “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.


                                                      13
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 118 of 192




          132.133.       “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court
or other court of competent jurisdiction with respect to the relevant subject matter that has not been reversed,
stayed, modified, or amended, and as to which the time to appeal, petition for certiorari, or move for a new
trial, reargument, reconsideration, or rehearing has expired and no appeal, petition for certiorari, or motion
for a new trial, reargument, reconsideration, or rehearing has been timely taken or filed, or as to which any
appeal that has been or may be taken or any petition for certiorari or any motion for a new trial, reargument,
reconsideration, or rehearing that has been or may be made or filed has been resolved by the highest court
to which the order or judgment could be appealed or from which certiorari could be sought or the motion
for a new trial, reargument, reconsideration, or rehearing shall have been denied, resulted in no modification
of such order (if any such motion has been or may be granted), or have otherwise been dismissed with
prejudice; provided that the possibility that a motion under rule 60 of the Federal Rules of Civil Procedure
or any comparable Bankruptcy Rule may be filed relating to such order or judgment shall not cause such
order or judgment to not be a Final Order.

          133.134.       “General Unsecured Claim” means any Claim against a Debtor that is not Secured
and is not (a) an Administrative Claim, (b) a Priority Tax Claim, (c) a Priority Non-Tax Claim, (d) a DIP
Claim (e) a Term Loan Credit Agreement Claim, (f) a PGN Claim, (g) a 2021 Notes Claim, (h) a Legacy
Notes Claim, (i) a CCOH Due From Claim, (j) an Intercompany Claim, (k) an Intercompany Notes Claim,
or (l) a Section 510(b) Claim.

       134.135.          “Governmental Unit” has the meaning set forth in section 101(27) of the
Bankruptcy Code.

       135.136.        “Guarantor Debtors” means, collectively, (a) the Debtors that are Subsidiary
Guarantors and (b) iHeart Capital I.

        136.137.       “Guarantor General Unsecured Claim” means any General Unsecured Claim
against a Guarantor Debtor that is not a TTWN Debtor.

         137.138.       “Guarantor General Unsecured Recovery Cash Pool” means Cash in the amount
equal to $17,500,000, minus the Guarantor General Unsecured Recovery Cash Pool Reduction (if any), plus
the Guarantor General Unsecured Recovery Cash Pool Supplement (if any).

        138.139.        “Guarantor General Unsecured Recovery Cash Pool Account” means a segregated
account to be funded on or prior to the Effective Date in accordance with Article IV.Y.

       139.140.          “Guarantor General Unsecured Recovery Cash Pool Reduction” means an amount
(which shall not be less than zero) equal to (i) the aggregate amount of (a) Allowed General Unsecured
Claims against Non-Obligor Debtors plus (b) Allowed General Unsecured Claims against the TTWN
Debtors, minus (ii) $2,300,000.

         140.141.        “Guarantor General Unsecured Recovery Cash Pool Supplement” means, in the
event that Holders of Allowed Guarantor General Unsecured Claims would receive a recovery of less than
50 percent on account of such Claims (without taking into account the Guarantor Unsecured Recovery Cash
Pool Supplement), an amount (which shall not be less than zero) equal to 50 percent of the amount that
would otherwise be necessary to provide Holders of Allowed Guarantor General Unsecured Claims with a
recovery of 50 percent on account of such Claims (the “Additional True-Up Cash”); provided that to the
extent the amount of the Additional True-Up Cash is insufficient to provide Holders of Allowed Guarantor
General Unsecured Claims with a recovery of 45 percent on account of such Claims, the Additional True-
Up Cash shall be increased by the amount of Cash necessary to provide such Holders with a recovery of 45
percent on account of such Claims.


                                                      14
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 119 of 192




        141.142.       “Guarantor Funded Debt Unsecured Claim” means any Claim against a Guarantor
Debtor that is not a TTWN Debtor that is a (a) Term Loan / PGN Deficiency Claim or (b) 2021 Notes
Claim.

        142.143.         “Holder” means an Entity holding a Claim against or an Interest in any Debtor.

        143.144.        “iHC” means iHeartCommunications, Inc., a corporation incorporated under the
laws of Texas, formerly known as Clear Channel Communications, Inc.

       144.145.        “iHC 2021 / Legacy Notes Claim” means any Claim against iHC that is a (a) 2021
Notes Claim or (b) Legacy Notes Claim.

        145.146.          “iHC 2021 / Legacy Notes Equity Distribution” means Special Warrants, New
iHeart Common Stock, or a combination of Special Warrants and New iHeart Common Stock, as
determined in accordance with the Equity Allocation Mechanism, constituting, in the aggregate (and
inclusive of the shares of New iHeart Common Stock that may be received by Holders of iHC 2021 / Legacy
Notes Claims upon the exercise of the Special Warrants (if any) received as part of this iHC 2021 / Legacy
Notes Equity Distribution), 5.0 percent of the New iHeart Common Stock on a fully diluted basis (but
excluding and subject to dilution on account of the Post-Emergence Equity Incentive Program).

      146.147.       “iHC Unsecured Claim” means any Claim against iHC that is a (a) Term Loan /
PGN Deficiency Claim or (b) General Unsecured Claim.

       147.148.       “iHeart” means iHeartMedia, Inc., a corporation incorporated under the laws of
Delaware, formerly known as CC Media Holdings, Inc.

        148.149.        “iHeart Capital I” means iHeartMedia Capital I, LLC, a company organized under
the laws of Delaware, formerly known as Clear Channel Capital I, LLC.

        149.150.         “iHeart Interest” means any issued and outstanding common stock in iHeart.

        150.151.        “iHeart Interests Equity Distribution” means Special Warrants, New iHeart
Common Stock, or a combination of Special Warrants and New iHeart Common Stock, as determined in
accordance with the Equity Allocation Mechanism, constituting, in the aggregate (and inclusive of the
shares of New iHeart Common Stock that may be received by Holders of iHeart Interests upon the exercise
of the Special Warrants (if any) received as part of the iHeart Interests Equity Distribution), 1.0 percent of
the New iHeart Common Stock on a fully diluted basis (but excluding and subject to dilution on account of
the Post-Emergence Equity Incentive Program).

         151.152.         “iHeart Transfer Agent” means Computershare Trust Company, in its capacity as
transfer agent for iHeart’s existing Class A Common Stock and Class B Common Stock.

         152.153.         “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims
or Interests that is impaired within the meaning of section 1124 of the Bankruptcy Code.

        153.154.         “Indemnification Provisions” means the provisions in place before or as of the
Effective Date, whether in a Debtor’s bylaws, certificates of incorporation, limited liability company
agreement, partnership agreement, management agreement, other formation or organizational document,
board resolution, indemnification agreement, contract, or otherwise providing the basis for any obligation
of a Debtor as of the Effective Date to indemnify, defend, reimburse, or limit the liability of, or to advance
fees and expenses to, any of the Debtors’ current and former directors, equityholders, managers, officers,


                                                     15
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 120 of 192




members, employees, attorneys, accountants, investment bankers, and other professionals, and each such
Entity’s respective Aaffiliates, as applicable.

        154.155.         “Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

       155.156.          “Intercompany Claim” means any Claim against a Debtor that is held by another
Debtor or a direct or indirect subsidiary of a Debtor, other than a PGN Claim, 2021 Notes Claim, Legacy
Notes Claim, Term Loan Credit Agreement Claim, or CCOH Due From Claim.

        156.157.         “Intercompany Interest” means any Interest in one Debtor held by another Debtor
or an Affiliate of a Debtor, other than an iHeart Interest.

       157.158.          “Intercompany Notes Claim” means any PGN Claim, 2021 Notes Claim, or Legacy
Notes Claim that is held by a Debtor.

       158.159.         “Intercompany Revolving Promissory Note” means that certain Revolving
Promissory Note, dated November 10, 2005, between iHC, as maker, and CCOH, as payee, as amended,
amended and restated, supplemented, or otherwise modified from time to time.

         159.160.        “Interest” means any equity security as such term is defined in section 101(16) of
the Bankruptcy Code, including all issued, unissued, authorized, or outstanding shares of capital stock and
any other common stock, preferred stock, limited liability company interests, and any other equity,
ownership, or profit interests of an Entity, including all options, warrants, rights, stock appreciation rights,
phantom stock rights, restricted stock units, redemption rights, repurchase rights, convertible, exercisable,
or exchangeable securities, or other agreements, arrangements, or commitments of any character relating
to, or whose value is related to, any such interest or other ownership interest in an Entity whether or not
arising under or in connection with any employment agreement and whether or not certificated, transferable,
preferred, common, voting, or denominated “stock” or a similar security.

         160.161.         “Interim Compensation Order” means the Order Establishing Procedures for
Interim Compensation and Reimbursement of Expenses for Professionals [Docket No. 442], entered by the
Bankruptcy Court on April 12, 2018, as the same may be modified by a Bankruptcy Court order approving
the retention of a specific Professional or otherwise.

        161.162.          “Issuance Date” means (a) the Effective Date or (b) if the FCC Trust is utilized as
described in the Plan, the date of any issuance of New iHeart Common Stock or Special Warrants to the
holders of beneficial interests in the FCC Trust.

        162.163.         “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001
and the rules and regulations promulgated thereunder, as applicable to the Chapter 11 Cases.

        163.164.       “Legacy Notes” means, collectively, the 6.875% Legacy Notes, the 5.50% Legacy
Notes, and the 7.25% Legacy Notes.

        164.165.        “Legacy Notes Claim” means any Claim against a Debtor arising under, derived
from, secured by, based on, or related to the Legacy Notes or the Legacy Notes Indenture.

         165.166.       “Legacy Notes Indenture” means that certain Senior Indenture, dated as of October
1, 1997, between iHC and the Legacy Notes Trustee, as trustee, providing for the issuance of securities in
series (including the issuance of the 7.25% Legacy Notes), as amended, supplemented, or otherwise
modified from time to time, including by (a) that certain Third Supplemental Indenture, dated as of June


                                                      16
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 121 of 192




16, 1998, between iHC and the Legacy Notes Trustee, as trustee, providing for the issuance of the 6.875%
Legacy Notes and (b) that certain Nineteenth Supplemental Indenture, dated as of December 16, 2004,
between iHC and the Legacy Notes Trustee, as trustee, providing for the issuance of the 5.50% Legacy
Notes.

        166.167.         “Legacy Notes Trustee” means Wilmington Savings Fund Society, FSB, and The
Bank of New York Mellon, in their capacities as trustee or as successor trustee under the Legacy Notes
Indenture, as applicable, and any predecessors and successors in such capacity.

        167.168.        “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

         168.169.          “New ABL Credit Agreement” means either (i) the Exit Facility Agreement, as
defined in the DIP Credit Agreement, which shall be in form and substance consistent with the requirements
set forth in the New ABL Credit Agreement Term Sheet or (ii) a new Credit Agreement among iHC, the
DIP Subsidiary Borrowers, iHeart Capital I, the New ABL Credit Agreement Agent, and the New ABL
Credit Agreement Lenders party thereto, to be effective on the Effective Date, the proceeds of which shall
be used to pay in full in Cash all DIP Claims. The form of the New ABL Credit Agreement shall be included
in the Plan Supplement and shall be in form and substance reasonably acceptable to the Required
Consenting Senior Creditors, the Debtors, and, solely with respect to those terms and provisions that would
have a material adverse effect on the value of the distributions to the Holders of 2021 Notes Claims, the
Required Consenting 2021 Noteholders.

      169.170.      “New ABL Credit Agreement Agent” means the administrative agent under the
New ABL Credit Agreement, and any successors thereto in such capacity.

        170.171.        “New ABL Credit Agreement Documents” means, collectively, the New ABL
Credit Agreement and all other agreements, documents, and instruments related thereto, including any
guarantee agreements, pledge and collateral agreements, notes, UCC financing statements or other
perfection documents, intercreditor agreements, subordination agreements, fee letters, and other security
documents or instruments, which shall be in form and substance reasonably acceptable to the Required
Consenting Senior Creditors, the Debtors, and, solely with respect to those terms and provisions that would
have a material adverse effect on the value of the distributions to the Holders of 2021 Notes Claims, the
Required Consenting 2021 Noteholders. If the New ABL Credit Agreement governs Converted DIP
Claims, the New ABL Credit Agreement Documents shall be consistent with the requirements set forth in
the New ABL Credit Agreement Term Sheet.

      171.172.       “New ABL Credit Agreement Lenders” means each of the lenders under the New
ABL Credit Agreement, solely in their capacity as such.

        172.173.        “New ABL Credit Agreement Term Sheet” means the Exit Facility Term Sheet, as
defined in the DIP Credit Agreement.

         173.174.      “New ABL Indebtedness” means all indebtedness, guarantees, or other obligations
arising under the New ABL Credit Agreement Documents.

        174.175.         “New Boards” means, collectively, the boards of directors or managers of
Reorganized iHeart and any other Reorganized Debtor, if applicable, on and after the Issuance Date to be
appointed in accordance with the Plan, the initial board members of which shall be identified, to the extent
known, at or prior to the Confirmation Hearing.




                                                    17
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 122 of 192




        175.176.        “New CCOH Corporate Governance Documents” means the documents providing
for corporate governance of CCOH upon the CCOH Separation, including charters, certificates of
incorporation, bylaws, operating agreements, or other organizational documents, formation documents, or
shareholders’ agreements, as applicable, which shall be consistent with the terms of the CCOH Plan and
Separation Settlement and otherwise in form and substance reasonably acceptable to the Required
Consenting Senior Creditors, the Debtors, and CCOH.

        176.177.         “New Corporate Governance Documents” means the documents providing for
corporate governance of the Reorganized Debtors, including charters, certificates of incorporation, bylaws,
operating agreements, or other organizational documents, formation documents, or shareholders’
agreements, as applicable, consistent with section 1123(a)(6) of the Bankruptcy Code (as applicable), which
shall be in form and substance reasonably acceptable to the Required Consenting Senior Creditors, the
Debtors, and, solely with respect to those terms and provisions that would have a material adverse effect
on the value of the distributions to (a) the Holders of 2021 Notes Claims, the Required Consenting 2021
Noteholders and (b) the Consenting Sponsors on account of their iHeart Interests, the Consenting Sponsors,
and forms of which may be included in the Plan Supplement.

       177.178.      “New Debt” means the $5,750,000,000 in principal amount of new debt comprised
of New Term Loans, New Secured Notes, and New Unsecured Notes to be issued pursuant to the Plan and
the New Debt Documents.

        178.179.        “New Debt Agreements” means the indentures or loan agreements governing the
New Debt, the form of which shall be included in the Plan Supplement, and which shall be in form and
substance reasonably acceptable to the Required Consenting Senior Creditors and the Debtors, following
consultation with the Required Consenting 2021 Noteholders; and provided further that any terms and
provisions that would have a material adverse effect on the value of the distributions to (a) the Holders of
2021 Notes Claims shall require the consent of the Required Consenting 2021 Noteholders and (b) the
Consenting Sponsors on account of their iHeart Interests shall require the consent of the Consenting
Sponsors.

         179.180.         “New Debt Documents” means, collectively, the New Debt Agreements, and all
other agreements, documents, and instruments evidencing or securing the New Debt, to be delivered or
entered into in connection therewith (including any guarantee agreements, pledge and collateral
agreements, intercreditor agreements, subordination agreements, fee letters, and other security documents),
which shall be in form and substance reasonably acceptable to the Required Consenting Senior Creditors
and the Debtors, following consultation with the Required Consenting 2021 Noteholders; and provided
further that any terms and provisions that would have a material adverse effect on the value of the
distributions to (a) the Holders of 2021 Notes Claims shall require the consent of the Required Consenting
2021 Noteholders and (b) the Consenting Sponsors on account of their iHeart Interests shall require the
consent of the Consenting Sponsors.

         180.181.        “New iHeart Class A Common Stock” means the new shares of class A common
stock in Reorganized iHeart, par value $0.001 per share, to be issued on the Effective Date or upon exercise
of the Special Warrants, as applicable, pursuant to the terms of the Plan, the Equity Allocation Mechanism,
the New Corporate Governance Documents, and the Special Warrant Agreement.

        181.182.        “New iHeart Class B Common Stock” means the new shares of limited-voting class
B common stock in Reorganized iHeart, par value $0.001 per share, to be issued on the Effective Date or
upon exercise of the Special Warrants, as applicable, pursuant to the terms of the Plan, the Equity Allocation
Mechanism, the New Corporate Governance Documents, and the Special Warrant Agreement. The terms
of the New iHeart Class B Common Stock will provide that any share of New iHeart Class B Common


                                                     18
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 123 of 192




Stock may be converted, at the election of the Holder of such share, into New iHeart Class A Common
Stock on a one-for-one basis (subject to adjustments for stock splits, combinations, dividends, or
distributions with respect to the New iHeart Class A Common Stock), subject to (a) a determination by
Reorganized iHeart that such conversion would not result in a violation of the Communications Act or any
rules or regulations promulgated by the FCC and (b) the receipt of any necessary approval from the FCC.

     182.183.        “New iHeart Common Stock” means, collectively, the New iHeart Class A
Common Stock and the New iHeart Class B Common Stock.

       183.184.     “New Secured Notes” means secured notes to be issued pursuant to the Plan and
the New Debt Documents in the principal amount set forth in the Plan Supplement.

       184.185.     “New Term Loans” means secured term loans to be issued pursuant to the Plan and
the New Debt Documents in the principal amount set forth in the Plan Supplement.

        185.186.     “New Unsecured Notes” means unsecured notes to be issued pursuant to the Plan
and the New Debt Documents in the principal amount set forth in the Plan Supplement.

       186.187.        “Non-9.0% PGN Due 2019 Claim” means any Claim that is (a) a 9.0% PGN Due
2021 Claim, (b) a 9.0% PGN Due 2022 Claim, (c) a 10.625% PGN Claim, or (d) an 11.25% PGN Claim.

        187.188.        “Non-Obligor Debtors” means, collectively, (a) iHeart and (b) iHeartMedia
Capital II, LLC.

         188.189.     “Notes” means, collectively, (a) the 10.625% PGNs, (b) the 11.25% PGNs, (c) the
9.0% PGNs Due 2019, (d) the 9.0% PGNs Due 2021, (e) the 9.0% PGNs Due 2022, (f) the 2021 Notes, and
(g) the Legacy Notes.

         189.190.       “Notes Claim” means any Claim that is (a) a PGN Claim, (b) a 2021 Notes Claim,
or (c) a Legacy Notes Claim.

         190.191.     “Notes Indentures” means, collectively, (a) the 10.625% PGN Indenture, (b) the
11.25% PGN Indenture, (c) the 9.0% PGN Due 2019 Indenture, (d) the 9.0% PGN Due 2021 Indenture,
(e) the 9.0% PGN Due 2022 Indenture, (f) the 2021 Notes Indenture, and (g) the Legacy Notes Indenture.

        191.192.       “Notes Trustees and Agents” means, collectively, (a) the PGN Trustees and
Agents, (b) the 2021 Notes Trustee, (c) the 2021 Notes Agent, and (d) the Legacy Notes Trustee.

       192.193.        “Other Secured Claim” means a Secured Claim against a Debtor that is not: (a) a
DIP Claim; (b) a Secured Term Loan Credit Agreement Claim; (c) a Secured PGN Claim; or (d) a Secured
Tax Claim.

        193.194.         “Ownership Certification” means a written certification, in the form attached to
the FCC Ownership Procedures Order, which shall be sufficient to enable the Debtors or Reorganized
Debtors, as applicable, to determine (a) the extent to which direct and indirect voting and equity interests
of the certifying party are held by non-U.S. Persons, as determined under section 310(b) of the
Communications Act, as interpreted and applied by the FCC and (b) whether the holding of more than 4.99
percent of the New iHeart Class A Common Stock by the certifying party would result in a violation of
FCC ownership rules or be inconsistent with the FCC Approval.




                                                    19
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 124 of 192




      194.195.        “Ownership Certification Deadline” means the deadline set forth in the FCC
Ownership Procedures Order for returning Ownership Certifications.

        195.196.         “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

        196.197.         “Petition Date” means March 14, 2018.

        197.198.        “Petition for Declaratory Ruling” means a filing that shall be submitted to the FCC
by the Debtors or Reorganized Debtors pursuant to 47 C.F.R. §§ 1.5000 et seq. for Reorganized iHeart to
exceed the 25 percent indirect foreign ownership benchmark contained in 47 U.S.C. § 310(b)(4).

       198.199.       “PGN Claim” means any Claim against a Debtor that is a 9.0% PGN Due 2019
Claim or a Non-9.0% PGN Due 2019 Claim.

         199.200.      “PGN Trustees and Agents” means, collectively, (a) the 10.625% PGN Trustee,
(b) the 10.625% PGN Agent, (c) the 11.25% PGN Trustee, (d) the 11.25% PGN Agent, (e) the 9.0% PGN
Due 2019 Trustee, (f) the 9.0% PGN Due 2019 Agent, (g) the 9.0% PGN Due 2021 Trustee, (h) the
9.0% PGN Due 2021 Agent, (i) the 9.0% PGN Due 2022 Trustee, and (j) the 9.0% PGN Due 2022 Agent.

        200.201.         “Plan” means this Modified Fifth Amended Joint Chapter 11 Plan of
Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
Code and all exhibits, supplements, appendices, and schedules, as may be altered, amended, supplemented,
or otherwise modified from time to time in accordance with Article X.A hereof, including the Plan
Supplement (as altered, amended, supplemented, or otherwise modified from time to time), which is
incorporated herein by reference and made part of the Plan as if set forth herein.

        201.202.         “Plan Settlement” means the good-faith compromises and settlements provided by
the Plan, including, but not limited to, the Committee Plan Settlement and the CCOH Plan and Separation
Settlement, as described in the Disclosure Statement and Article IV.A of the Plan.

         202.203.        “Plan Supplement” means the compilation of documents and forms of documents,
agreements, schedules, and exhibits to the Plan, to be Filed by the Debtors no later than fourteen days before
the Voting Deadline or such later date as may be approved by the Bankruptcy Court, as it may thereafter
be amended, supplemented, or otherwise modified from time to time in accordance with the terms of the
Plan, the Bankruptcy Code, the Bankruptcy Rules, and applicable law, which shall be in form and substance
reasonably acceptable to the Required Consenting Senior Creditors and the Debtors, and (a) solely with
respect to those terms and provisions that would have a material adverse effect on the value of the
distributions to the Holders of 2021 Notes Claims, the Required Consenting 2021 Noteholders, (b) solely
with respect to those terms and provisions that would have a material adverse effect on the value of the
distributions to the Consenting Sponsors on account of their iHeart Interests or impair the releases in favor
of the Consenting Sponsors provided under the Plan or the CCOH Plan and Separation Settlement, the
Consenting Sponsors, and (c) solely with respect to the provisions that impact the Committee, the treatment
of General Unsecured Claims, the distributions of Cash to Holders of General Unsecured Claims, and the
releases and exculpations to be granted to the Committee and its members solely in their capacity as
members of the Committee, the Committee, and (d) solely with respect to those terms and provisions that
impact CCOH or the CCOH Plan and Separation Settlement, or impair the releases in favor of CCOH,
CCOH.

         203.204.        “Post-Emergence Equity Incentive Program” means the management incentive
plan to be adopted by the New Board(s) on the Effective Date to be in effect on and after the Effective Date,
the form of which shall be included in the Plan Supplement.


                                                     20
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 125 of 192




        204.205.         “Preferred Stock Term Sheet” means the term sheet governing the Radio NewCo
Preferred Stock and the CCOH Preferred Stock, the form of which shall be included in the Plan Supplement,
and which shall be in form and substance reasonably acceptable to the Debtors, the Required Consenting
Senior Creditors, and, (a) solely with respect to the those terms and provisions that would have a material
adverse effect on the value of the distribution to (x) the Holders of 2021 Notes Claims, the Required
Consenting 2021 Noteholders, and (y) the Consenting Sponsors on account of their iHeart Interests, the
Consenting Sponsors, and (b) solely with respect to the CCOH Preferred Stock, CCOH.

         205.206.        “Preferred Stock Transactions” means, as part of the Taxable Separation: (a) on
or before the Effective Date, but in all cases before the CCOH Separation, and pursuant to prearranged and
binding agreements, (i) the issuance of the Radio NewCo Preferred Stock to CCH, and (ii) the sale of Radio
NewCo Preferred Stock by CCH and the issuance of the CCOH Preferred Stock by CCOH (or its successor)
to one or more third party investors in exchange for Cash or other consideration to be determined; provided,
however, that Holders of Allowed Claims or Allowed Interests receiving Special Warrants, New iHeart
Common Stock, or beneficial interests in the FCC Trust pursuant to the Plan shall not be permitted to
purchase the Radio NewCo Preferred Stock and Holders of Allowed Claims receiving CCOH Interests
pursuant to the Plan shall not be permitted to purchase the CCOH Preferred Stock; (b) if applicable, the
distribution of Cash received in connection with the issuance of the Radio NewCo Preferred Stock to fund
recoveries under the Plan; and (c) if applicable, the use of such Cash received in connection with the
issuance of the CCOH Preferred Stock as a source of liquidity for CCOH (or its successor) or the
distribution of such Cash to fund recoveries under the Plan.

        206.207.       “Priority Non-Tax Claim” means any Claim against a Debtor, other than an
Administrative Claim or a Priority Tax Claim, entitled to priority in right of payment under section 507(a)
of the Bankruptcy Code.

         207.208.         “Priority Tax Claim” means any Claim of a Governmental Unit against a Debtor
of the kind specified in section 507(a)(8) of the Bankruptcy Code.

         208.209.         “Pro Rata” means the proportion that an Allowed Claim or an Allowed Interest in
a particular Class bears to the aggregate amount of Allowed Claims or Allowed Interests in that Class.

        209.210.         “Professional” means an Entity: (a) employed in the Chapter 11 Cases pursuant
to an order of the Bankruptcy Court in accordance with sections 327, 363, or 1103 of the Bankruptcy Code
and to be compensated for services rendered and expenses incurred pursuant to sections 327, 328, 329, 330,
331, and 363 of the Bankruptcy Code; or (b) for which compensation and reimbursement has been Allowed
by Final Order of the Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy Code.

        210.211.        “Professional Fee Claim” means any Administrative Claim by a Professional for
compensation for services rendered or reimbursement of expenses incurred by such Professional through
and including the Effective Date to the extent such fees and expenses have not been paid pursuant to an
order of the Bankruptcy Court. To the extent the Bankruptcy Court denies or reduces by a Final Order any
amount of a Professional’s requested fees and expenses, then the amount by which such fees or expenses
are reduced or denied shall reduce the applicable Professional Fee Claim.

        211.212.         “Professional Fee Escrow Amount” means the aggregate amount of Professional
Fee Claims and other unpaid fees and expenses the Professionals have incurred or will incur in rendering
services in connection with the Chapter 11 Cases prior to and as of the Confirmation Date, which shall be
estimated pursuant to the method set forth in Article II.B of the Plan.                                        Field Code




                                                    21
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 126 of 192




        212.213.         “Professional Fee Escrow Account” means an interest-bearing account funded by
the Debtors with Cash as soon as is reasonably practicable after the Confirmation Date and no later than
the Effective Date in an amount equal to the Professional Fee Escrow Amount.

        213.214.         “Proof of Claim” means a written proof of Claim Filed against any of the Debtors
in the Chapter 11 Cases.

       214.215.         “Proof of Interest” means a written proof of Interest Filed against any of the
Debtors in the Chapter 11 Cases.

        215.216.        “Radio NewCo” means the new holding company organized by CCH in connection
with the consummation of the Restructuring Transactions to hold the equity interests of certain entities that
conduct certain operations, as set forth in the Restructuring Transactions Memorandum.

       216.217.          “Radio NewCo Preferred Stock” means, if the Taxable Separation is effectuated
pursuant to the terms and conditions set forth in Article IV.G, the new contingent-voting preferred stock of
Radio NewCo issued pursuant to the Preferred Stock Transactions.

        217.218.         “Regulations” means the United States Treasury regulations promulgated pursuant
to the Tax Code.

         218.219.        “Reinstate,” “Reinstated,” or “Reinstatement” means, with respect to Claims and
Interests, that the Claim or Interest shall be rendered unimpaired in accordance with section 1124 of the
Bankruptcy Code.

       219.220.         “Rejected Executory Contract and Unexpired Lease List” means the list, as
determined by the Debtors or the Reorganized Debtors, as applicable, of certain Executory Contracts and
Unexpired Leases to be rejected by the Reorganized Debtors pursuant to the Plan, as the same may be
amended, modified, or supplemented from time by the Debtors or Reorganized Debtors, as applicable, in
accordance with the Plan, which list shall be included in the Plan Supplement.

         220.221.        “Related Party” means, collectively, current and former directors, managers,
officers, equity holders (regardless of whether such interests are held directly or indirectly), affiliated
investment funds or investment vehicles, predecessors, participants, successors, assigns, subsidiaries,
affiliates, managed accounts or funds, partners, limited partners, general partners, principals, members,
management companies, fund advisors, employees, agents, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives, and other professionals.

        221.222.           “Released Party” means, collectively, and in each case in its capacity as such: (a)
each of the Debtors; (b) each of the Reorganized Debtors; (c) each Holder of a DIP Claim; (d) the DIP
Agent; (e) the New ABL Credit Agreement Lenders; (f) the New ABL Credit Agreement Agent; (g) each
Consenting Stakeholder; (h) the Term Loan Credit Agreement Agent; (i) each of the PGN Trustees and
Agents; (j) the 2021 Notes Agent; (k) the 2021 Notes Trustee; (l) the Committee and each member of the
Committee (solely in its capacity as a member of the Committee); (m) each of the ABL Secured Parties;
(n) CCOH; (o) each current and former Affiliate of each Entity in clauses (a) through (m); (on); (p) each
Related Party of each Entity in clauses (a) through (no); and (pq) DTC; provided that any Holder of a Claim
against or Interest in the Debtors that is not a Releasing Party shall not be a “Released Party.”

        222.223.         “Releasing Parties” means, collectively, and in each case in its capacity as such:
(a) each of the Debtors; (b) each of the Reorganized Debtors; (c) each Holder of a DIP Claim; (d) the DIP
Agent; (e) the New ABL Credit Agreement Lenders; (f) the New ABL Credit Agreement Agent; (g) each


                                                     22
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 127 of 192




Consenting Stakeholder; (h) the Term Loan Credit Agreement Agent; (i) each of the PGN Trustees and
Agents; (j) the 2021 Notes Agent; (k) the 2021 Notes Trustee; (l) all Holders of Claims against the Debtors;
(m) all Holders of Interests in the Debtors; (n) the Committee and each member of the Committee (solely
in its capacity as a member of the Committee); (o) each of the ABL Secured Parties; (p) CCOH; (q) each
current and former Affiliate of each Entity in clauses (a) through (op); and (qr) each Related Party of each
Entity in clauses (a) through (pq); provided that any Entity that opts out of or otherwise objects to the
releases in the Plan shall not be a “Releasing Party.”

        223.224.      “Remaining Distribution” means, collectively, the Remaining Equity Distribution
and the Remaining Non-Equity Distribution.

        224.225.        “Remaining Equity Distribution” means Special Warrants, New iHeart Common
Stock, or a combination of Special Warrants and New iHeart Common Stock, as determined in accordance
with the Equity Allocation Mechanism, constituting, in the aggregate (and inclusive of the shares of New
iHeart Common Stock that may be received by Holders of Allowed Secured Term Loan Credit Agreement
Claims, Allowed Secured PGN Claims, or Allowed Guarantor Funded Debt Unsecured Claims upon the
exercise of the Special Warrants (if any) received as part of this Remaining Equity Distribution), 89.72
percent of the New iHeart Common Stock on a fully diluted basis (but excluding and subject to dilution on
account of the Post-Emergence Equity Incentive Program).

        225.226.        “Remaining Non-Equity Distribution” means $5,296,830,943 in aggregate
principal amount of the New Debt, allocated proportionally by principal amount among New Term Loans,
New Secured Notes, and New Unsecured Notes.

        226.227.         “Reorganized Debtor” means a Debtor, or any successor or assign thereto, by
merger, consolidation, amalgamation, arrangement, continuance, restructuring, conversion, spinoff, or
otherwise, on and after the Effective Date.

        227.228.         “Reorganized iHeart” means iHeart, or any successor or assign thereto, by merger,
consolidation, amalgamation, arrangement, continuance, restructuring, conversion, spinoff, or otherwise,
on and after the Effective Date.

        228.229.        “Repaid DIP Claims” has the meaning set forth in Article II.C of the Plan.

        229.230.       “Required Consenting 2021 Noteholders” shall have the meaning set forth in the
Restructuring Support Agreement.

        230.231.       “Required Consenting Senior Creditors” shall have the meaning set forth in the
Restructuring Support Agreement.

         231.232.         “Restructuring Support Agreement” means that certain Restructuring Support
Agreement, made and entered into as of March 16, 2018, by and among the Debtors, the Consenting
Creditors (as defined therein) party thereto from time to time, and the Consenting Sponsors (as defined
therein) party thereto from time to time, as such may be amended from time to time in accordance with its
terms.

        232.233.        “Restructuring Transactions” means the transactions described in Article IV.B of
the Plan.




                                                    23
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 128 of 192




        233.234.         “Restructuring Transactions Memorandum” means that certain memorandum
describing the steps to be carried out to effectuate the Restructuring Transactions, the form of which shall
be included in the Plan Supplement.

        234.235.        “Schedule of Retained Causes of Action” means the schedule of certain Causes of
Action of the Debtors that are not released, waived, or transferred pursuant to the Plan, as the same may be
amended, modified, or supplemented from time to time by the Debtors, which shall be included in the Plan
Supplement, provided that such schedule shall not include any Causes of Action against any Released Party,
and any such inclusion will be deemed void ab initio.

       235.236.         “Schedules” means, collectively, the schedules of assets and liabilities, schedules
of Executory Contracts and Unexpired Leases, and statements of financial affairs Filed by each of the
Debtors pursuant to section 521 of the Bankruptcy Code, as such schedules and statements may have been
or may be amended, modified, or supplemented from time to time.

        236.237.         “SEC” means the United States Securities and Exchange Commission.

        237.238.         “Section 510(b) Claim” means any Claim against a Debtor subject to subordination
under section 510(b) of the Bankruptcy Code.

        238.239.          “Secured” means, when referring to a Claim: (a) secured by a Lien on property in
which the applicable Estate has an interest, which Lien is valid, perfected, and enforceable pursuant to
applicable law or by reason of a Final Order of the Bankruptcy Court, or that is subject to a valid right of
setoff pursuant to section 553 of the Bankruptcy Code, to the extent of the value of the creditor’s interest
in such Estate’s interest in such property or to the extent of the amount subject to setoff, as applicable, as
determined in accordance with section 506(a) of the Bankruptcy Code; or (b) Allowed pursuant to the Plan
as a Secured Claim.

          239.240.     “Secured 9.0% Due 2019 PGN Claim” means any Secured Claim against a Debtor
that is a 9.0% PGN Due 2019 Claim.

        240.241.        “Secured Non-9.0% Due 2019 PGN Claim” means any Secured Claim against a
Debtor that is a Non-9.0% PGN Due 2019 Claim.

      241.242.       “Secured PGN Claim” means any Claim against a Debtor that is a Secured 9.0%
PGN Due 2019 Claim or a Secured Non-9.0% PGN Due 2019 Claim.

        242.243.        “Secured Tax Claim” means any Secured Claim against a Debtor that, absent its
secured status, would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy
Code (determined irrespective of time limitations), including any related Secured Claim for penalties.

        243.244.       “Secured Term Loan / 2019 PGN Claim” means any Claim against a Debtor that
is a Secured Term Loan Credit Agreement Claim or a Secured 9.0% Due 2019 PGN Claim.

         244.245.       “Secured Term Loan / 2019 PGN Supplemental Equity Distribution” means
Special Warrants, New iHeart Common Stock, or a combination of Special Warrants and New iHeart
Common Stock, as determined in accordance with the Equity Allocation Mechanism, constituting, in the
aggregate (and inclusive of the shares of New iHeart Common Stock that may be received by Holders of
Allowed Term Loan / 2019 PGN Claims upon the exercise of the Special Warrants (if any) received as part
of this Secured Term Loan / 2019 PGN Supplemental Equity Distribution), 2.21 percent of the New iHeart




                                                     24
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 129 of 192




Common Stock on a fully diluted basis (but excluding and subject to dilution on account of the
Post-Emergence Equity Incentive Program).

       245.246.       “Secured Term Loan / 2019 PGN Supplemental Non-Equity Distribution” means
$131,000,000 aggregate principal amount of the New Debt, allocated proportionally by principal amount
of New Term Loans, New Secured Notes, and New Unsecured Notes.

       246.247.      “Secured Term Loan / 2019 PGN Supplemental Distribution” means, collectively,
the Term Loan / 2019 PGN Supplemental Equity Distribution and the Term Loan / 2019 PGN
Supplemental Non-Equity Distribution.

       247.248.          “Secured Term Loan Credit Agreement Claim” means any Secured Claim against
a Debtor that is a Term Loan Credit Agreement Claim.

        248.249.         “Securities Act” means the U.S. Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, as
now in effect or hereafter amended, and the rules and regulations promulgated thereunder.

        249.250.         “Security” has the meaning set forth in section 2(a)(1) of the Securities Act.

        250.251.         “Special Warrant” means a warrant, issued by Reorganized iHeart pursuant to the
Plan, the Equity Allocation Mechanism, and the Special Warrant Agreement, to purchase New iHeart
Common Stock, the terms of which will provide that it will not be exercisable unless such exercise complies
with applicable law, which shall be in form and substance reasonably acceptable to the Debtors, the
Required Consenting Senior Creditors, solely with respect to those terms and provisions that would have a
material adverse effect on the value of the distributions to the Holders of 2021 Notes Claims, the Required
Consenting 2021 Noteholders, and, solely with respect to those terms and provisions that would have a
material adverse effect on the value of the distributions to the Consenting Sponsors on account of their
iHeart Interests, the Consenting Sponsors.

        251.252.        “Special Warrant Agreement” means the warrant agreement, to be effective on the
Effective Date, governing any Special Warrants that may be issued by Reorganized iHeart, the form of
which shall be included in the Plan Supplement.

       252.253.        “Sponsor Unsecured Claims” means any General Unsecured Claim held by the
Consenting Sponsors other than those under or related to any Indemnification Provision.

        253.254.        “Standing Motion” means, collectively, the Motion of the Official Committee of
Unsecured Creditors of iHeartMedia, Inc., et al. for Standing to Prosecute Causes of Action on Behalf of
the Debtors’ Estates [Docket No. 1089] and the Amended Motion of the Official Committee of Unsecured
Creditors of iHeartMedia, Inc., et al. for Standing to Prosecute Causes of Action on Behalf of the Debtors’
Estates [Docket No. 1095] filed by the Committee on July 9, 2018, and July 10, 2018, respectively.

         254.255.        “Subsidiary Guarantors” means, collectively, (a) AMFM Broadcasting Licenses,
LLC, (b) AMFM Broadcasting, Inc., (c) AMFM Operating, Inc., (d) AMFM Radio Licenses, LLC,
(e) AMFM Texas Broadcasting, LP, (f) AMFM Texas Licenses, LLC, (g) AMFM Texas, LLC, (h) Capstar
Radio Operating Company, (i) Capstar TX, LLC, (j) CC Broadcast Holdings, Inc., (k) CC Finco Holdings,
LLC, (l) CC Licenses, LLC, (m) Christal Radio Sales, Inc., (n) Cine Guarantors II, Inc., (o) Citicasters Co.,
(p) Citicasters Licenses, Inc., (q) Clear Channel Broadcasting Licenses, Inc., (r) Clear Channel Holdings,
Inc., (s) Clear Channel Investments, Inc., (t) Clear Channel Metro, LLC, (u) Clear Channel Mexico
Holdings, Inc., (v) Clear Channel Real Estate, LLC, (w) Critical Mass Media, Inc., (x) iHeartMedia +
Entertainment, Inc., (y) iHeartMedia Management Services, Inc., (z) iHM Identity, Inc., (aa) Katz


                                                     25
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 130 of 192




Communications, Inc., (bb) Katz Media Group, Inc., (cc) Katz Millennium Sales & Marketing, Inc.,
(dd) Katz Net Radio Sales, Inc., (ee) M Street Corporation, (ff) Premiere Networks, Inc., (gg) Terrestrial
RF Licensing, Inc., (hh) TTWN Media Networks, LLC, and (ii) TTWN Networks, LLC.

         255.256.       “Tax Code” means the United States Internal Revenue Code of 1986, as now in
effect or hereafter amended, and the rules and regulations promulgated thereunder.

         256.257.         “Taxable Separation” means the CCOH Separation (and any related transactions),
if structured with the intent of the Debtors realizing and recognizing any gains or losses in connection with
such transactions for U.S. federal income tax purposes.

         257.258.          “Tax-Free Separation” means the CCOH Separation (and any related
transactions), if structured with the intent of the Debtors avoiding the recognition of any gain or loss realized
with respect to such transactions for U.S. federal income tax purposes.

       258.259.           “Term Lender Group” shall have the meaning set forth in the Restructuring
Support Agreement.

      259.260.         “Term Loan / 2019 PGN Claim” means any Claim that is a Term Loan Credit
Agreement Claim or a 9.0% PGN Due 2019 Claim.

       260.261.           “Term Loan / PGN Group” shall have the meaning set forth in the Restructuring
Support Agreement.

         261.262.       “Term Loan / PGN Deficiency Claim” means any Claim against a Debtor that is
(a) a Term Loan Credit Agreement Claim that is not a Secured Term Loan Credit Agreement Claim or (b) a
PGN Claim that is not a Secured PGN Claim.

        262.263.        “Term Loan Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 13, 2008, as amended and restated as of February 23, 2011, among iHC, as
parent borrower, the certain subsidiary co-borrowers party thereto, certain foreign subsidiary revolving
borrowers party thereto, iHeart Capital I, as holdings, the Term Loan Credit Agreement Agent, as
administrative agent, swing line lender, and L/C issuer, and the other lenders party thereto, as amended,
amended and restated, supplemented, or otherwise modified from time to time.

        263.264.        “Term Loan Credit Agreement Agent” means Citibank, N.A., in its capacity as
administrative agent under the Term Loan Credit Agreement Documents, and any predecessors and
successors in such capacity.

        264.265.        “Term Loan Credit Agreement Claim” means any Claim against a Debtor arising
under, derived from, secured by, based on, or related to the Term Loan Credit Agreement Documents.

        265.266.          “Term Loan Credit Agreement Documents” means, collectively, the Term Loan
Credit Agreement and all other agreements, documents, and instruments related thereto, including any
guarantee agreements, pledge and collateral agreements, intercreditor agreements, subordination
agreements, fee letters, and other security documents.

         266.267.         “Texas Litigation” means the following proceedings: (a) iHeartCommunications,
Inc. v. Benefit Street Partners LLC et al., No. 2016 CI 04006 in the District Court of Bexar County, Texas;
(b) iHeartCommunications, Inc. v. Canyon Capital Advisors LLC et al., No. 2016 CI 07857 in the District
Court of Bexar County, Texas; (c) iHeartCommunications, Inc. et al. v. Benefit Street Partners LLC et al.,


                                                       26
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 131 of 192




Cause No. 2016 CI 12468 in the District Court of Bexar County, Texas; (d) Franklin Advisers, Inc., et al.
v. iHeart Communications, Inc., Case No. 04-16-00532-CV, in the Fourth Court of Appeals District, San
Antonio, Texas; (e) iHeartCommunications, Inc. et al. v. U.S. Bank National Association, Case No. 2016
CI 21286 in the District Court of Bexar County, Texas; and (f) all appellate proceedings related to any of
the foregoing.

         267.268.        “Transfer of Control” means the transfer of control of the FCC Licenses held by
any of the subsidiaries of iHeartMedia, Inc. as a result of the issuance of the New iHeart Common Stock
and/or Special Warrants to Holders of Allowed Term Loan Credit Agreement Claims, Allowed PGN
Claims, Allowed iHC 2021 / Legacy Notes Claims, and Allowed iHeart Interests, or to holders of beneficial
interests in the FCC Trust after the FCC grants the FCC Long Form Applications.

       268.269.      “TTWN Debtors” means, collectively, Clear Channel Metro LLC, TTWN
Networks, LLC, and TTWN Media Networks, LLC.

         269.270.          “Unclaimed Distribution” means any distribution under the Plan on account of an
Allowed Claim or Allowed Interest to a Holder that has not: (a) accepted a particular distribution or, in the
case of distributions made by check, negotiated such check; (b) given notice to the Reorganized Debtors of
an intent to accept a particular distribution; (c) responded to the Debtors’ or Reorganized Debtors’ requests
for information necessary to facilitate a particular distribution; or (d) taken any other action necessary to
facilitate such distribution.

         270.271.        “Unexpired Lease” means a lease to which one or more of the Debtors is a party
that is subject to assumption or rejection under section 365 or section 1123 of the Bankruptcy Code.

       271.272.           “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

        272.273.         “U.S. Trustee” means the United States Trustee for the Southern District of Texas.

        273.274.         “Voting Deadline” means November 916, 2018 at 5:00 p.m. prevailing Central
Time, or such later date and time as agreed to by the Debtors and CCOH as to the CCOH Due From Claim.

B.      Rules of Interpretation

         For purposes of the Plan: (1) in the appropriate context, each term, whether stated in the singular
or the plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine,
or neuter gender shall include the masculine, feminine, and the neuter gender; (2) unless otherwise
specified, any reference herein to a contract, lease, instrument, release, indenture, or other agreement or
document being in a particular form or on particular terms and conditions means that the referenced
document shall be substantially in that form or substantially on those terms and conditions; (3) unless
otherwise specified, any reference herein to an existing document, schedule, or exhibit, whether or not
Filed, having been Filed, or to be Filed, shall mean that document, schedule, or exhibit, as it may thereafter
have been or may thereafter be validly amended, amended and restated, supplemented, or otherwise
modified; (4) unless otherwise specified, any reference to an Entity as a Holder of a Claim or Interest or as
a Consenting Stakeholder includes that Entity’s authorized successors and assigns; (5) unless otherwise
specified, all references herein to “Articles” are references to Articles hereof or hereto; (6) unless otherwise
specified, all references herein to exhibits are references to exhibits in the Plan Supplement; (7) unless
otherwise specified, the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than
to any particular portion of the Plan; (8) captions and headings to Articles are inserted for convenience of
reference only and are not intended to be a part of or to affect the interpretation of the Plan; (9) unless


                                                      27
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 132 of 192




otherwise specified, the rules of construction set forth in section 102 of the Bankruptcy Code shall apply;
(10) any term used in capitalized form herein that is not otherwise defined but that is used in the Bankruptcy
Code or the Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy Code or the
Bankruptcy Rules, as applicable; (11) references to docket numbers of documents Filed in the Chapter 11
Cases are references to the docket numbers under the Bankruptcy Court’s CM/ECF system; (12); unless
otherwise specified, all references to statutes, regulations, orders, rules of courts, and the like shall mean as
amended from time to time, to the extent applicable to the Chapter 11 Cases; (13) any effectuating
provisions may be interpreted by the Debtors or the Reorganized Debtors in such a manner that is consistent
with the overall purpose and intent of the Plan all without further notice to or action, order, or approval of
the Bankruptcy Court or any other Entity; (14) any references herein to the Effective Date shall mean the
Effective Date or as soon as reasonably practicable thereafter; and (15) all references herein to consent,
acceptance, or approval shall (unless otherwise specified) be deemed to include the requirement that such
consent, acceptance, or approval be evidenced by a writing, which (unless otherwise specified) may be
conveyed by counsel for the respective parties that have such consent, acceptance, or approval rights,
including by electronic mail.

C.      Computation of Time

        Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply
in computing any period of time prescribed or allowed herein. If the date on which a transaction may occur
pursuant to the Plan shall occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.

D.      Governing Law

          Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and
Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of New York, without giving
effect to the principles of conflict of laws, shall govern the rights, obligations, construction, and
implementation of the Plan, any agreements, documents, instruments, or contracts executed or entered into
in connection with the Plan (except as otherwise set forth in those agreements, documents, instruments, or
contracts, in which case the governing law of such agreement shall control); provided that corporate, limited
liability company, or partnership governance matters relating to the Debtors or the Reorganized Debtors,
as applicable, shall be governed by the laws of the jurisdiction of incorporation or formation of the relevant
Debtor or Reorganized Debtor, as applicable.

E.      Reference to Monetary Figures

        All references in the Plan to monetary figures refer to currency of the United States of America,
unless otherwise expressly provided.

F.      Nonconsolidated Plan

         Although for purposes of administrative convenience and efficiency the Plan has been filed as a
joint plan for each of the Debtors and presents together Classes of Claims against and Interests in the
Debtors, the Plan does not provide for the substantive consolidation of any of the Debtors.




                                                       28
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 133 of 192




                           ADMINISTRATIVE AND PRIORITY CLAIMS

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Professional Fee Claims, DIP Claims, and Priority Tax Claims have not been classified and thus are
excluded from the Classes of Claims and Interests set forth in Article III of the Plan.

A.      Administrative Claims

         Except as otherwise specifically provided in the Plan, and except to the extent that a Holder of an
Allowed Administrative Claim agrees to a less favorable treatment with respect to such Holder, to the extent
an Allowed Administrative Claim has not already been paid in full or otherwise satisfied during the
Chapter 11 Cases, each Holder of an Allowed Administrative Claim (other than Holders of Professional
Fee Claims and Holders of DIP Claims) will receive in full and final satisfaction, compromise, settlement,
release, and discharge of, and in exchange for, such Administrative Claim, an amount of Cash equal to the
amount of the unpaid or unsatisfied portion of such Allowed Administrative Claim in accordance with the
following: (1) if such Administrative Claim is Allowed on or prior to the Effective Date, no later than
30 days after the Effective Date or as soon as reasonably practicable thereafter (or, if not then due, when
such Allowed Administrative Claim is due or as soon as reasonably practicable thereafter); (2) if such
Administrative Claim is not Allowed as of the Effective Date, no later than 30 days after the date on which
an order Allowing such Administrative Claim becomes a Final Order, or as soon as reasonably practicable
thereafter; (3) if such Allowed Administrative Claim is based on liabilities incurred by the Debtors in the
ordinary course of their business after the Petition Date, in accordance with the terms and conditions of the
particular transaction or course of business giving rise to such Allowed Administrative Claim, without any
further action by the Holder of such Allowed Administrative Claim; (4) at such time and upon such terms
as may be agreed upon by the Holder of such Allowed Administrative Claim and the Debtors or the
Reorganized Debtors, as applicable; or (5) at such time and upon such terms as set forth in a Final Order of
the Bankruptcy Court.

        A notice setting forth the Administrative Claims Bar Date will be (a) Filed on the Bankruptcy
Court’s docket and served with the notice of entry of the Confirmation Order, and (b) posted on the Claims,
Noticing, and Solicitation Agent’s website. Except as otherwise provided in this Article II.A, and except
for Professional Fee Claims, DIP Claims, Administrative Claims of CCOH, and Claims for Consenting
Stakeholder Fees, and unless previously Filed, requests for payment of Administrative Claims (other than
Administrative Claims arising under section 503(b)(9) of the Bankruptcy Code) must be Filed and served
on the Reorganized Debtors pursuant to the procedures specified in the Confirmation Order and the notice
of entry of the Confirmation Order no later than the Administrative Claims Bar Date. Holders of
Administrative Claims that are required to, but do not, File and serve a request for payment of such
Administrative Claims by the Administrative Claims Bar Date shall be forever barred, estopped, and
enjoined from asserting such Administrative Claims against the Debtors, the Reorganized Debtors, or their
property, and such Administrative Claims shall be deemed discharged as of the Effective Date without the
need for any objection from the Reorganized Debtors or any notice to or action, order, or approval of the
Bankruptcy Court or any other Entity. Notwithstanding the foregoing, no request for payment of an
Administrative Claim need be Filed with respect to an Administrative Claim previously Allowed by Final
Order of the Bankruptcy Court.

         Objections to requests for payment of such Administrative Claims, if any, must be Filed with the
Bankruptcy Court and served on the Reorganized Debtors and the requesting Holder no later than the
Administrative Claims Objection Bar Date. After notice and a hearing in accordance with the procedures
established by the Bankruptcy Code, the Bankruptcy Rules, and prior Bankruptcy Court orders, the Allowed



                                                     29
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 134 of 192




amounts, if any, of Administrative Claims shall be determined by, and satisfied in accordance with, an order
that becomes a Final Order of the Bankruptcy Court.

B.      Professional Fee Claims

                 Final Fee Applications and Payment of Professional Fee Claims

        All final requests for payment of Professional Fee Claims for services rendered and reimbursement
of expenses incurred prior to the Confirmation Date must be Filed no later than 60 days after the Effective
Date. The Bankruptcy Court shall determine the Allowed amounts of such Professional Fee Claims after
notice and a hearing in accordance with the procedures established by the Bankruptcy Code, Bankruptcy
Rules, and prior Bankruptcy Court orders. The Reorganized Debtors shall pay Professional Fee Claims
owing to the Professionals in Cash to such Professionals in the amount the Bankruptcy Court Allows,
including from funds held in the Professional Fee Escrow Account as soon as reasonably practicable after
such Professional Fee Claims are Allowed by entry of an order of the Bankruptcy Court; provided that the
Debtors’ and the Reorganized Debtors’ obligations to pay Allowed Professional Fee Claims shall not be
limited or deemed limited to funds held in the Professional Fee Escrow Account.

                 Professional Fee Escrow Account

         As soon as is reasonably practicable after the Confirmation Date and no later than the Effective
Date, the Reorganized Debtors shall establish and fund the Professional Fee Escrow Account with Cash
equal to the Professional Fee Escrow Amount. The Professional Fee Escrow Account shall be maintained
in trust solely for the Professionals and for no other Entities until all Professional Fee Claims Allowed by
the Bankruptcy Court have been irrevocably paid in full to the Professionals pursuant to one or more Final
Orders of the Bankruptcy Court. No Liens, claims, or interests shall encumber the Professional Fee Escrow
Account or Cash held in the Professional Fee Escrow Account in any way. No funds held in the Professional
Fee Escrow Account shall be property of the Estates of the Debtors or the Reorganized Debtors. When all
Professional Fee Claims Allowed by the Bankruptcy Court have been irrevocably paid in full to the
Professionals pursuant to one or more Final Orders of the Bankruptcy Court, any remaining funds held in
the Professional Fee Escrow Account shall be turned over to the Reorganized Debtors without any further
notice to or action, order, or approval of the Bankruptcy Court or any other Entity.

                 Professional Fee Escrow Amount

         The Professionals shall deliver to the Debtors a reasonable and good-faith estimate of their unpaid
fees and expenses incurred in rendering services to the Debtors before and as of the Confirmation Date
projected to be outstanding as of the anticipated Effective Date, and shall deliver such estimate no later than
five Business Days prior to the anticipated Effective Date. For the avoidance of doubt, no such estimate
shall be considered or deemed an admission or limitation with respect to the amount of the fees and expenses
that are the subject of a Professional’s final request for payment of Professional Fee Claims Filed with the
Bankruptcy Court, and such Professionals are not bound to any extent by the estimates. If a Professional
does not provide an estimate, the Debtors may estimate the unpaid and unbilled fees and expenses of such
Professional. The total aggregate amount so estimated to be outstanding as of the anticipated Effective
Date shall be utilized by the Debtors to determine the amount to be funded to the Professional Fee Escrow
Account; provided that the Reorganized Debtors shall use Cash on hand to increase the amount of the
Professional Fee Escrow Account to the extent fee applications are Filed after the Effective Date in excess
of the amount held in the Professional Fee Escrow Account based on such estimates.




                                                      30
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 135 of 192




                Post-Confirmation Fees and Expenses

         Except as otherwise specifically provided in the Plan, for any fees and expenses incurred from and
after the Confirmation Date, the Debtors shall, in the ordinary course of business and without any further
notice to or action, order, or approval of the Bankruptcy Court, pay in Cash the reasonable and documented
legal, professional, or other fees and expenses related to implementation of the Plan and Consummation
incurred by the Debtors, the Reorganized Debtors, or the Committee. For any fees and expenses incurred
from and after the Confirmation Date, the Debtors and Reorganized Debtors, as applicable, shall pay, within
ten Business Days after submission of a detailed invoice to the Debtors or Reorganized Debtors, as
applicable, such reasonable claims for compensation or reimbursement of expenses incurred by the
Professionals of the Debtors, Reorganized Debtors, and the Committee, as applicable. If the Debtors or
Reorganized Debtors, as applicable, dispute the reasonableness of any such invoice, the Debtors or
Reorganized Debtors, as applicable, or the affected Professional may submit such dispute to the Bankruptcy
Court for a determination of the reasonableness of any such invoice, and the disputed portion of such invoice
shall not be paid until the dispute is resolved. From and after the Confirmation Date, any requirement that
Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy Code or the Interim
Compensation Order in seeking retention or compensation for services rendered after such date shall
terminate, and the Reorganized Debtors may employ and pay any Professional in the ordinary course of
business without any further notice to or action, order, or approval of the Bankruptcy Court.

C.      DIP Claims

        The DIP Claims shall be Allowed as of the Effective Date in an amount equal to (a) the principal
amount outstanding under the DIP Facilities on such date, (b) all interest accrued and unpaid thereon to the
date of payment and (c) any and all accrued and unpaid fees, expenses and indemnification or other
obligations of any kind payable under the DIP Credit Agreement Documents.

         Except to the extent that a Holder of an Allowed DIP Claim agrees to a less favorable treatment, in
full and final satisfaction, compromise, settlement, release, and discharge of, and in exchange for, each
Allowed DIP Claim, on the Effective Date, all Holders of Allowed DIP Claims shall (a) to the extent clause
(b) below does not apply, receive payment in full in Cash of their Allowed DIP Claims from the Debtors
(the “Repaid DIP Claims”), at which time all Liens and security interests granted to secure such obligations
shall be automatically terminated and of no further force and effect without any further notice to or action,
order, or approval of the Bankruptcy Court or any other Entity or (b) solely in the event that the conditions
precedent set forth on Annex I of the New ABL Credit Agreement Term Sheet shall have been satisfied
prior to or contemporaneously with the Effective Date or validly waived, have their Allowed DIP Claims
converted into New ABL Indebtedness on a dollar-for-dollar basis (such converted DIP Claims the
“Converted DIP Claims”) in accordance with the terms of the New ABL Credit Agreement (under clause
(i) of the definition thereof), the New ABL Credit Agreement Term Sheet and the DIP Credit Agreement
(including, without limitation, Section 2.18), and the Holders of such Converted DIP Claims shall upon
such conversion become New ABL Credit Agreement Lenders. If the Allowed DIP Claims become
Converted DIP Claims, contemporaneously with such conversion, all liens and security interests granted to
secure the obligations arising under the DIP Credit Agreement shall continue, remain in effect and be
deemed to secure the obligations under the New ABL Credit Agreement Documents (the “Continuing
Liens”).

         Notwithstanding anything to the contrary in the Plan or the Confirmation Order (including, for the
avoidance of doubt, Articles VIII.B and VIII.C of the Plan), (i) any Contingent DIP Obligations that do not
receive the treatment above shall survive the Effective Date, shall not be discharged or released pursuant to
the Plan or the Confirmation Order, and, solely in the event that the Allowed DIP Claims become Converted
DIP Claims, shall continue to be secured by all liens and security interests granted to secure the obligations


                                                     31
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 136 of 192




arising under the New ABL Credit Agreement, and (ii) the DIP Facilities and the DIP Credit Agreement
Documents shall continue in full force and effect after the Effective Date with respect to any obligations
thereunder governing (A) the Contingent DIP Obligations and (B) the relationships among the DIP Agent
and the DIP Lenders, as applicable, including but not limited to, those provisions relating to the rights of
the DIP Agent and the DIP Lenders to expense reimbursement, indemnification and other similar amounts
(either from the Debtors or the DIP Lenders), reinstatement obligations pursuant to Section 10.28 of the
DIP Credit Agreement and any provisions that may survive termination or maturity of the DIP Facilities in
accordance with the terms thereof. After the Effective Date, the Reorganized Debtors shall continue to
reimburse the DIP Agent and the DIP Lenders for any reasonable fees and expenses (including reasonable
and documented legal fees and expenses) incurred by the DIP Agent and the DIP Lenders after the Effective
Date that survive termination or maturity of the DIP Facilities in accordance with the terms thereof. The
Reorganized Debtors shall pay all of the amounts that may become payable to the DIP Agent or any of the
DIP Lenders under any of the foregoing provisions in accordance with the terms of the DIP Credit
Agreement Documents.

        Notwithstanding anything to the contrary in the Plan or the Confirmation Order, requests for
payment and expenses of professionals compensated pursuant to the DIP Order are not required to be filed
and served other than in compliance with the procedures set forth in the DIP Order.

D.      Priority Tax Claims

         Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less favorable
treatment, in full and final satisfaction, compromise, settlement, release, and discharge of, and in exchange
for, each Allowed Priority Tax Claim, each Holder of such Allowed Priority Tax Claim shall be treated in
accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.



                                 CLASSIFICATION, TREATMENT,
                             AND VOTING OF CLAIMS AND INTERESTS

A.      Classification of Claims and Interests

         Except for the Claims addressed in Article II of the Plan, all Claims against and Interests in the
Debtors are classified in the Classes set forth in this Article III for all purposes, including voting,
Confirmation, and distributions pursuant to the Plan and in accordance with section 1122 and 1123(a)(1)
of the Bankruptcy Code. A Claim or an Interest is classified in a particular Class only to the extent that the
Claim or Interest qualifies within the description of that Class and is classified in other Classes to the extent
that any portion of the Claim or Interest qualifies within the description of such other Classes. A Claim or
an Interest also is classified in a particular Class for the purpose of receiving distributions under the Plan
only to the extent that such Claim or Interest is an Allowed Claim or Allowed Interest in that Class and has
not been paid, released, or otherwise satisfied prior to the Effective Date.

B.      Summary of Classification

        A summary of the classification of Claims against and Interests in each Debtor pursuant to the Plan
is summarized in the following chart. The Plan constitutes a separate chapter 11 plan for each of the
Debtors, and accordingly, the classification of Claims and Interests set forth below apply separately to each
of the Debtors. All of the potential Classes for the Debtors are set forth herein. Certain of the Debtors may
not have Holders of Claims or Interests in a particular Class or Classes, and such Claims or Interests shall




                                                       32
            Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 137 of 192




be treated as set forth in Article III.E hereof. Voting tabulations for recording acceptances or rejections of
the Plan shall be conducted on a Debtor-by-Debtor basis as set forth above.2

    Class        Claim or Interest                        Status              Voting Rights

    1            Secured Tax Claims                       Unimpaired          Not Entitled to Vote (Deemed to Accept)

    2            Other Secured Claims                     Unimpaired          Not Entitled to Vote (Deemed to Accept)

    3            Priority Non-Tax Claims                  Unimpaired          Not Entitled to Vote (Deemed to Accept)

                 Secured Term Loan / 2019 PGN
    4                                                     Impaired            Entitled to Vote
                 Claims

                 Secured Non-9.0% PGN Due 2019
    5A           Claims Other Than Exchange               Impaired            Entitled to Vote
                 11.25% PGN Claims

                 Secured Exchange 11.25% PGN
    5B                                                    Impaired            Entitled to Vote
                 Claims

    6            iHC 2021 / Legacy Notes Claims           Impaired            Entitled to Vote

                 General Unsecured Claims Against
    7A                                                    Unimpaired          Not Entitled to Vote (Deemed to Accept)
                 Non-Obligor Debtors

                 General Unsecured Claims Against
    7B                                                    Unimpaired          Not Entitled to Vote (Deemed to Accept)
                 TTWN Debtors

                 Term Loan/PGN Deficiency Claims
    7C                                                    Impaired            Entitled to Vote
                 Against the TTWN Debtors

    7D           iHC Unsecured Claims                     Impaired            Entitled to Vote

                 Guarantor Funded Debt Unsecured
                 Claims (Other Than Exchange
    7E           11.25% PGN Claims) Against               Impaired            Entitled to Vote
                 Guarantor Debtors Other Than CCH
                 and the TTWN Debtors

                 Guarantor Funded Debt Unsecured
    7F                                                    Impaired            Entitled to Vote
                 Claims Against CCH

    7G           Guarantor General Unsecured Claims       Impaired            Entitled to Vote

    8            CCOH Due From Claims                     Impaired            Entitled to Vote


    9            iHeart Interests                         Impaired            Entitled to Vote


2        The Debtors reserve the right to separately classify Claims or Interests to the extent necessary to comply with any
         requirements under the Bankruptcy Code or applicable law.



                                                              33
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 138 of 192




 Class      Claim or Interest                       Status            Voting Rights

 10         Section 510(b) Claims                   Impaired          Not Entitled to Vote (Deemed to Reject)

                                                    Unimpaired /      Not Entitled to Vote (Presumed to Accept
 11         Intercompany Claims
                                                    Impaired          or Deemed to Reject)

                                                    Unimpaired /      Not Entitled to Vote (Presumed to Accept
 12         Intercompany Interests
                                                    Impaired          or Deemed to Reject)


C.       Treatment of Classes of Claims and Interests

         Subject to Article VI hereof, each Holder of an Allowed Claim or Allowed Interest, as applicable,
shall receive under the Plan the treatment described below in full and final satisfaction, compromise,
settlement, release, and discharge of, and in exchange for, such Holder’s Allowed Claim or Allowed
Interest, except to the extent different treatment is agreed to by the Debtors or Reorganized Debtors, as
applicable, and the Holder of such Allowed Claim or Allowed Interest, as applicable.

                 Class 1 — Secured Tax Claims

                 (a)     Classification: Class 1 consists of all Secured Tax Claims.

                 (b)     Treatment: Each Holder of an Allowed Secured Tax Claim shall receive, at the
                         option of the applicable Reorganized Debtor:

                         (i)         payment in full in Cash of such Holder’s Allowed Secured Tax Claim; or

                         (ii)        equal semi-annual Cash payments commencing as of the Effective Date or
                                     as soon as reasonably practicable thereafter and continuing for five years,
                                     in an aggregate amount equal to such Allowed Secured Tax Claim,
                                     together with interest at the applicable non-default rate under applicable
                                     non-bankruptcy law, subject to the option of the applicable Reorganized
                                     Debtor to prepay the entire amount of such Allowed Secured Tax Claim
                                     during such time period.

                 (c)     Voting: Class 1 is Unimpaired under the Plan. Holders of Allowed Secured Tax
                         Claims are conclusively presumed to have accepted the Plan pursuant to
                         section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
                         to vote to accept or reject the Plan.

                 Class 2 — Other Secured Claims

                 (a)     Classification: Class 2 consists of all Other Secured Claims.

                 (b)     Treatment: Each Holder of an Allowed Other Secured Claim shall receive, at the
                         option of the applicable Reorganized Debtor:

                         (i)         payment in full in Cash of such Holder’s Allowed Other Secured Claim;

                         (ii)        Reinstatement of such Holder’s Allowed Other Secured Claim;



                                                        34
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 139 of 192




             (iii)   delivery of the collateral securing such Holder’s Allowed Other Secured
                     Claim; or

             (iv)    such other treatment rendering such Holder’s Allowed Other Secured
                     Claim Unimpaired.

      (c)    Voting: Class 2 is Unimpaired under the Plan. Holders of Allowed Other Secured
             Claims are conclusively presumed to have accepted the Plan pursuant to
             section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
             to vote to accept or reject the Plan.

      Class 3 — Priority Non-Tax Claims

      (a)    Classification: Class 3 consists of all Priority Non-Tax Claims.

      (b)    Treatment: Each Holder of an Allowed Priority Non-Tax Claim shall receive, at
             the option of the applicable Reorganized Debtor, payment in full in Cash of such
             Holder’s Allowed Priority Non-Tax Claim or such other treatment rendering
             such Holder’s Allowed Priority Non-Tax Claim Unimpaired.

      (c)    Voting: Class 3 is Unimpaired under the Plan. Holders of Allowed Priority
             Non-Tax Claims are conclusively presumed to have accepted the Plan pursuant to
             section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
             to vote to accept or reject the Plan.

      Class 4 — Secured Term Loan / 2019 PGN Claims

      (a)    Classification: Class 4 consists of all Secured Term Loan / 2019 PGN Claims.

      (b)    Allowance: The Secured Term Loan / 2019 PGN Claims shall be Allowed,
             without offset, recoupment, reductions, or deduction of any kind, in an aggregate
             amount equal to $1,306,230,566, comprised of: (i) $990,479,068 on account of
             the Term Loan Credit Agreement Claims; and (ii) $315,751,498 on account of the
             9.0% PGN Due 2019 Claims.

      (c)    Treatment: Each Holder of an Allowed Secured Term Loan / 2019 PGN Claim
             shall receive its Pro Rata share (calculated based on the total aggregate amount of
             Allowed Claims in Class 4 that are not Intercompany Notes Claims) of:

             (i)     either (x) the Secured Term Loan / 2019 PGN Supplemental Distribution
                     or (y) if the FCC Trust is utilized as described in the Plan, the Secured
                     Term Loan / 2019 PGN Supplemental Non-Equity Distribution and
                     2.21 percent of the beneficial interests in the FCC Trust;

             (ii)    either (x) 13.99 percent of the Remaining Distribution or (y) if the FCC
                     Trust is utilized as described in the Plan, 13.99 percent of the Remaining
                     Non-Equity Distribution and 12.55 percent of the beneficial interests in
                     the FCC Trust; and




                                        35
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 140 of 192




            (iii)   Class 4’s Pro Rata share (calculated based on the total aggregate amount
                    of Allowed Claims in Class 4, Class 5A, and Class 5B that are not
                    Intercompany Notes Claims) of the Excess Cash.

            Pursuant to the Plan Settlement, each Secured Term Loan / 2019 PGN Claim that
            is an Intercompany Notes Claim will be cancelled and there shall be no
            distributions made on account of any such Secured Term Loan / 2019 PGN Claim.

      (d)   Voting: Class 4 is Impaired under the Plan. Therefore, Holders of Allowed
            Secured Term Loan / 2019 PGN Claims are entitled to vote to accept or reject the
            Plan.

      Class 5A — Secured Non-9.0% PGN Due 2019 Claims Other Than Exchange 11.25%
      PGN Claims

      (a)   Classification: Class 5A consists of all Secured Non-9.0% PGN Due 2019 Claims
            other than Exchange 11.25% PGN Claims.

      (b)   Allowance: The Secured Non-9.0% PGN Due 2019 Claims shall be Allowed,
            without offset, recoupment, reductions, or deduction of any kind, in an aggregate
            amount equal to $589,302,043, comprised of: (i) $240,812,176 on account of the
            9.0% PGN Due 2021 Claims; (ii) $137,147,612 on account of the 9.0% PGN Due
            2022 Claims; (iii) $131,303,253 on account of the 10.625% PGN Claims; and
            (iv) $80,039,002 on account of the 11.25% PGN Claims that are not Exchange
            11.25% PGN Claims.

      (c)   Treatment: Each Holder of an Allowed Secured Non-9.0% PGN Due 2019 Claim
            other than Exchange 11.25% PGN Claims shall receive its Pro Rata share
            (calculated based on the total aggregate amount of Allowed Claims in Class 5A
            that are not Intercompany Notes Claims) of:

            (i)     either (x) 7.42 percent of the Remaining Distribution or (y) if the FCC
                    Trust is utilized as described in the Plan, 7.42 percent of the Remaining
                    Non-Equity Distribution and 6.66 percent of the beneficial interests in the
                    FCC Trust; and

            (ii)    Class 5A’s Pro Rata share (calculated based on the total aggregate amount
                    of Allowed Claims in Class 4, Class 5A, and Class 5B that are not
                    Intercompany Notes Claims) of the Excess Cash.

            Pursuant to the Plan Settlement, each Secured Non-9.0% PGN Due 2019 Claim
            other than an Exchange 11.25% PGN Claim that is an Intercompany Notes Claim
            will be cancelled and there shall be no distributions made on account of any such
            Secured Non-9.0% PGN Due 2019 Claim other than an Exchange 11.25% PGN
            Claim.

      (d)   Voting: Class 5A is Impaired under the Plan. Therefore, Holders of Allowed
            Secured Non-9.0% PGN Due 2019 Claims are entitled to vote to accept or reject
            the Plan.




                                       36
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 141 of 192




      Class 5B — Secured Exchange 11.25% PGN Claims

      (a)    Classification: Class 5B consists of all Secured Exchange 11.25% PGN Claims.

      (b)    Allowance: The Secured Exchange 11.25% PGN Claims in Class 5B shall be
             Allowed, without offset, recoupment, reductions, or deduction of any kind, in an
             aggregate amount equal to $374,864,583.

      (c)    Treatment: Each Holder of an Allowed Secured Exchange 11.25% PGN Claim
             shall receive its Pro Rata share of:

             (i)     either (x) the Exchange 11.25% PGNs Distribution or (y) if the FCC Trust
                     is utilized as described in the Plan, the Exchange 11.25% PGNs
                     Non-Equity Distribution and 2.07 percent of the beneficial interests in the
                     FCC Trust; and

             (ii)    Class 5B’s Pro Rata share (calculated based on the total aggregate amount
                     of Allowed Claims in Class 4, Class 5A, and Class 5B that are not
                     Intercompany Notes Claims) of the Excess Cash.

             Pursuant to the Plan Settlement, each Secured Exchange 11.25% PGN Claim that
             is an Intercompany Notes Claim will be cancelled and there shall be no
             distributions made on account of any such Secured Exchange 11.25% PGN Claim.

      (d)    Voting: Class 5B is Impaired under the Plan. Therefore, Holders of Allowed
             Secured Exchange 11.25% PGN Claims are entitled to vote to accept or reject the
             Plan.

      Class 6 — iHC 2021 / Legacy Notes Claims

      (a)    Classification: Class 6 consists of all iHC 2021 / Legacy Notes Claims.

      (b)    Allowance: The iHC 2021 / Legacy Notes Claims shall be Allowed against iHC,
             without offset, recoupment, reductions, or deduction of any kind, in an aggregate
             amount equal to $2,408,796,061 on account of the 2021 Notes Claims.

      (c)    Treatment: Each Holder of an Allowed iHC 2021 / Legacy Notes Claim shall
             receive its Pro Rata share (calculated based on the total aggregate amount of
             Allowed Claims in Class 6 that are not Intercompany Notes Claims) of:

             (i)     $200,000,000 aggregate principal amount of the New Debt, allocated
                     proportionally by principal amount among New Term Loans, New
                     Secured Notes, and New Unsecured Notes; and

             (ii)    either (x) the iHC 2021 / Legacy Notes Equity Distribution or (y) if the
                     FCC Trust is utilized as described in the Plan, 5.0 percent of the beneficial
                     interests in the FCC Trust.

             Pursuant to the Plan Settlement, each iHC 2021 / Legacy Notes Claim that is an
             Intercompany Notes Claim will be cancelled without any distribution on account
             of such iHC 2021 / Legacy Notes Claim, and (i) the distribution that otherwise



                                         37
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 142 of 192




             would have been made on account of such Intercompany Notes Claims that are
             2021 Notes Claims shall be allocated, Pro Rata, to Holders of Allowed 2021 Notes
             Claims that are not Intercompany Notes Claims, and (ii) the distribution that
             otherwise would have been made on account of such Intercompany Notes Claims
             that are Legacy Notes Claims shall be allocated, Pro Rata, to Holders of Allowed
             Legacy Notes Claims that are not Intercompany Notes Claims.

      (d)    Voting: Class 6 is Impaired under the Plan. Therefore, Holders of Allowed iHC
             2021 / Legacy Notes Claims are entitled to vote to accept or reject the Plan.

      Class 7A — General Unsecured Claims Against Non-Obligor Debtors

      (a)    Classification: Class 7A consists of all General Unsecured Claims against the
             Non-Obligor Debtors.

      (b)    Treatment: Each Holder of an Allowed General Unsecured Claim against the
             Non-Obligor Debtors shall receive, at the option of the applicable Reorganized
             Non-Obligor Debtor, payment in full in Cash of such Holder’s Allowed General
             Unsecured Claim against such Non-Obligor Debtor or such other treatment
             rendering such Holder’s Allowed General Unsecured Claim against such Non-
             Obligor Debtor Unimpaired.

      (c)    Voting: Class 7A is Unimpaired under the Plan. Holders of Allowed General
             Unsecured Claims against the Non-Obligor Debtors are conclusively presumed to
             have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
             Therefore, such Holders are not entitled to vote to accept or reject the Plan.

      Class 7B — General Unsecured Claims Against TTWN Debtors

      (a)    Classification: Class 7B consists of all General Unsecured Claims against the
             TTWN Debtors.

      (b)    Treatment: Each Holder of an Allowed General Unsecured Claim against the
             TTWN Debtors shall receive, at the option of the applicable Reorganized TTWN
             Debtor, payment in full in Cash of such Holder’s Allowed General Unsecured
             Claim against a TTWN Debtor or such other treatment rendering such Holder’s
             Allowed General Unsecured Claim against a TTWN Debtor Unimpaired.

      (c)    Voting: Class 7B is Unimpaired under the Plan. Holders of Allowed General
             Unsecured Claims against the TTWN Debtors are conclusively presumed to have
             accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
             such Holders are not entitled to vote to accept or reject the Plan.

      Class 7C — Term Loan/PGN Deficiency Claims Against the TTWN Debtors

      (a)    Classification: Class 7C consists of all Term Loan / PGN Deficiency Claims
             against the TTWN Debtors.

      (b)    Allowance: The Term Loan / PGN Deficiency Claims in Class 7C shall be
             Allowed against the TTWN Debtors, without offset, recoupment, reductions, or
             deduction of any kind, in an aggregate amount equal to $10,949,779,638,


                                       38
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 143 of 192




             comprised of: (i) $5,423,876,352 on account of the Term Loan Credit Agreement
             Claims; (ii) $1,729,059,339 on account of the 9.0% PGN Due 2019 Claims;
             (iii) $1,551,540,953 on account of the 9.0% PGN Due 2021 Claims;
             (iv) $883,635,286 on account of the 9.0% PGN Due 2022 Claims;
             (v) $845,980,374 on account of the 10.625% PGN Claims; and (vi) $515,687,333
             on account of the 11.25% PGN Claims.

      (c)    Treatment: Pursuant to the Plan Settlement, the distributions on account of each
             Term Loan / PGN Deficiency Claim in this class shall be deemed satisfied by the
             distributions provided in Class 7E and the distributions to other parties provided
             in Class 6, Class 7D, Class 7G, and Class 8.

      (d)    Voting: Class 7C is Impaired under the Plan. Holders of Allowed Term Loan /
             PGN Deficiency Claims against the TTWN Debtors are entitled to vote to accept
             or reject the Plan.

      Class 7D — iHC Unsecured Claims

      (a)    Classification: Class 7D consists of all iHC Unsecured Claims.

      (b)    Allowance: The Term Loan / PGN Deficiency Claims in Class 7D shall be
             Allowed against iHC, without offset, recoupment, reductions, or deduction of any
             kind, in an aggregate amount equal to $13,454,622,496, comprised of:
             (i) $6,414,355,420 on account of the Term Loan Credit Agreement Claims;
             (ii) $2,044,810,838 on account of the 9.0% PGN Due 2019 Claims;
             (iii) $1,834,875,000 on account of the 9.0% PGN Due 2021 Claims;
             (iv) $1,045,000,000 on account of the 9.0% PGN Due 2022 Claims;
             (v) $1,000,468,750 on account of the 10.625% PGN Claims; and
             (vi) $1,115,112,488 on account of the 11.25% PGN Claims.

      (c)    Treatment: Each Holder of an Allowed iHC Unsecured Claim shall receive
             payment of Cash equal to the greater of (i) 14.44 percent of the Allowed amount
             of such Allowed iHC Unsecured Claim and (ii) the percentage recovery provided
             to the Holders of iHC Unsecured Claims, CCOH Due From Claims, and/or iHC
             2021 / Legacy Notes Claims. For the avoidance of doubt, any determination of
             whether any other Allowed unsecured Claim against iHC receives a greater
             recovery shall not consider or include (a) any consideration included in the
             transactions contemplated by the Plan in connection with the CCOH Separation,
             (b) recoveries for Claims against Debtors other than iHC, and (c) recoveries for
             Claims or Interests that are subordinate to Allowed General Unsecured Claims
             against iHC. Pursuant to the Plan Settlement, each Term Loan / PGN Deficiency
             Claim against iHC will be cancelled without any distribution on account of such
             Term Loan / PGN Deficiency Claim against iHC.

      (d)    Voting: Class 7D is Impaired under the Plan. Therefore, Holders of Allowed iHC
             Unsecured Claims are entitled to vote to accept or reject the Plan.




                                        39
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 144 of 192




      Class 7E — Guarantor Funded Debt Unsecured Claims (Other Than Exchange 11.25%
      PGN Claims) Against Guarantor Debtors Other Than CCH and the TTWN Debtors

      (a)    Classification: Class 7E consists of all Guarantor Funded Debt Unsecured Claims,
             other than Exchange 11.25% PGN Claims, against Guarantor Debtors other than
             CCH and the TTWN Debtors.

      (b)    Allowance: The Term Loan / PGN Deficiency Claims in Class 7E shall be
             Allowed against each Guarantor Debtor other than CCH and the TTWN Debtors,
             without offset, recoupment, reductions, or deduction of any kind, in an aggregate
             amount equal to $10,949,779,638, comprised of: (i) $5,423,876,352 on account of
             the Term Loan Credit Agreement Claims; (ii) $1,729,059,339 on account of the
             9.0% PGN Due 2019 Claims; (iii) $1,551,540,953 on account of the 9.0% PGN
             Due 2021 Claims; (iv) $883,635,286 on account of the 9.0% PGN Due 2022
             Claims; (v) $845,980,374 on account of the 10.625% PGN Claims; and
             (vi) $515,687,333 on account of the 11.25% PGN Claims that are not Exchange
             11.25% PGN Claims. The 2021 Notes Claims in Class 7E shall be Allowed against
             each Guarantor Debtor other than CCH and the TTWN Debtors, without offset,
             recoupment, reductions, or deduction of any kind, in an aggregate amount equal to
             $2,408,796,061.

      (c)    Treatment: Each Holder of an Allowed Guarantor Funded Debt Unsecured Claim,
             excluding Allowed Exchange 11.25% PGN Claims, against a Guarantor Debtor
             other than CCH and the TTWN Debtors shall receive its Pro Rata share of (a) 78.59
             percent of the Remaining Distribution or (b) if the FCC Trust is utilized as
             described in the Plan, 70.51 percent of the beneficial interests in the FCC Trust
             and 78.59 percent of the Remaining Non-Equity Distribution; provided that all
             distributions on account of the 2021 Notes Claims in Class 7E shall be distributed
             to the Holders of the Allowed Term Loan / PGN Deficiency Claims that are not
             Intercompany Notes Claims pursuant to the 2021 Notes Indenture; provided
             further that the distributions that otherwise would have been made on account of
             Intercompany Notes Claims that are Term Loan / PGN Deficiency Claims
             (excluding Exchange 11.25% PGN Claims) shall be allocated, Pro Rata, to Holders
             of Allowed Term Loan / PGN Deficiency Claims (excluding Exchange 11.25%
             PGN Claims) that are not Intercompany Notes Claims.

      (d)    Voting: Class 7E is Impaired under the Plan. Therefore, Holders of Allowed
             Guarantor Funded Debt Unsecured Claims (other than Exchange 11.25% PGN
             Claims) against Guarantor Debtors other than CCH and the TTWN Debtors are
             entitled to vote to accept or reject the Plan.

      Class 7F — Guarantor Funded Debt Unsecured Claims Against CCH

      (a)    Classification: Class 7F consists of all Guarantor Funded Debt Unsecured Claims
             against CCH.

      (b)    Allowance: The Term Loan / PGN Deficiency Claims in Class 7F shall be Allowed
             against CCH, without offset, recoupment, reductions, or deduction of any kind, in
             an aggregate amount equal to $13,454,622,496, comprised of: (i) $6,414,355,420
             on account of the Term Loan Credit Agreement Claims; (ii) $2,044,810,838 on
             account of the 9.0% PGN Due 2019 Claims; (iii) $1,834,875,000 on account of the


                                        40
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 145 of 192




             9.0% PGN Due 2021 Claims; (iv) $1,045,000,000 on account of the 9.0% PGN
             Due 2022 Claims; (v) $1,000,468,750 on account of the 10.625% PGN Claims;
             and (vi) $1,115,112,488 on account of the 11.25% PGN Claims. The 2021 Notes
             Claims in Class 7F shall be Allowed against CCH, without offset, recoupment,
             reductions, or deduction of any kind, in an aggregate amount equal to
             $2,408,796,061.

      (c)    Treatment: Each Holder of an Allowed Guarantor Funded Debt Unsecured Claim
             against CCH shall receive its Pro Rata share of 100 percent of the CCOH Interests
             held by the Debtors and CC Finco, LLC and Broader Media, LLC, which are non-
             Debtor affiliates of the Debtors (which is estimated to be approximately 89.5
             percent of all outstanding CCOH Interests); provided that all distributions on
             account of the 2021 Notes claims in Class 7F shall be distributed to the Holders of
             Allowed Term Loan / PGN Deficiency Claims that are not Intercompany Notes
             Claims pursuant to the 2021 Notes Indenture; provided further that the
             distributions that otherwise would have been made on account of Intercompany
             Notes Claims that are Term Loan / PGN Deficiency Claims shall be allocated, Pro
             Rata, to Holders of Allowed Term Loan / PGN Deficiency Claims that are not
             Holders of Intercompany Notes Claims.

      (d)    Voting: Class 7F is Impaired under the Plan. Therefore, Holders of Allowed
             Guarantor Funded Debt Unsecured Claims against CCH are entitled to vote to
             accept or reject the Plan.

      Class 7G — Guarantor General Unsecured Claims

      (a)    Classification: Class 7G consists of all Guarantor General Unsecured Claims.

      (b)    Treatment: Each Holder of an Allowed Guarantor General Unsecured Claim shall
             receive its Pro Rata share of the Guarantor General Unsecured Recovery Cash
             Pool; provided that no Holder of an Allowed Guarantor General Unsecured Claim
             shall receive a recovery (i) less than 45 percent of such Holder’s Allowed Claim
             or (ii) greater than 55 percent of such Holder’s Allowed Claim.

      (c)    Voting: Class 7G is Impaired under the Plan. Therefore, Holders of Allowed
             Guarantor General Unsecured Claims are entitled to vote to accept or reject the
             Plan.

      Class 8 — CCOH Due From Claims

      (a)    Classification: Class 8 consists of all CCOH Due From Claims.

      (b)    Allowance: The CCOH Due From Claims in Class 8 shall be Allowed, without
             offset, recoupment, reductions, or deduction of any kind, in an aggregate amount
             equal to $1,031,721,306.

      (c)    Treatment: Each Holder of an Allowed CCOH Due From Claim shall receive
             payment of Cash equal to 14.44 percent of the Allowed amount of such Allowed
             CCOH Due From Claim.




                                        41
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 146 of 192




      (d)     Voting: Class 8 is Impaired under the Plan. Therefore, Holders of Allowed CCOH
              Due From Claims are entitled to vote to accept or reject the Plan.

      Class 9 — iHeart Interests

      (a)     Classification: Class 9 consists of all iHeart Interests.

      (b)     Allowance: iHeart Interests held by the Consenting Sponsors shall be deemed
              Allowed as of the Effective Date.

      (c)     Treatment: Each Holder of an Allowed iHeart Interest shall receive its share of
              either (x) the iHeart Interests Equity Distribution or (y) if the FCC Trust is utilized
              as described in the Plan, 1.0 percent of the beneficial interests in the FCC Trust,
              and such distributions shall be made in accordance with the terms of the documents
              providing for corporate governance of iHeart.

      (d)     Voting: Class 9 is Impaired under the Plan. Therefore, Holders of Allowed iHeart
              Interests are entitled to vote to accept or reject the Plan.

      Class 10 — Section 510(b) Claims

      (a)     Classification: Class 10 consists of all Section 510(b) Claims.

      (b)     Allowance: Notwithstanding anything to the contrary herein, a Section 510(b)
              Claim may only become Allowed by Final Order of the Bankruptcy Court. The
              Debtors are not aware of any valid Section 510(b) Claim and believe that no such
              Section 510(b) Claim exists. Accordingly, the Debtors believe that Class 10 shall
              be deemed eliminated from the Plan in accordance with Article III.E of the Plan.

      (c)     Treatment: All Section 510(b) Claims, if any, shall be discharged, cancelled,
              released, and extinguished as of the Effective Date, and will be of no further force
              or effect, and Holders of Allowed Section 510(b) Claims will not receive any
              distribution on account of such Allowed Section 510(b) Claims.

      (d)     Voting: Class 10 is Impaired under the Plan. Holders of Section 510(b) Claims, if
              any, are conclusively presumed to have rejected the Plan pursuant to
              section 1126(g) of the Bankruptcy Code. Therefore, such Holders are not entitled
              to vote to accept or reject the Plan.

      Class 11 — Intercompany Claims

      (a)     Classification: Class 11 consists of all Intercompany Claims.

      (b)     Treatment: All Intercompany Claims shall be, at the option of the Reorganized
              Debtors with the consent of the Required Consenting Senior Creditors, either
              (a) Reinstated or (b) cancelled without any distribution on account of such
              interests.

      (c)     Voting: Holders of Intercompany Claims are either Unimpaired, and such Holders
              of Intercompany Claims are conclusively presumed to have accepted the Plan
              under section 1126(f) of the Bankruptcy Code, or Impaired, and such Holders of



                                           42
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 147 of 192




                         Intercompany Claims are conclusively presumed to have rejected the Plan pursuant
                         to section 1126(g) of the Bankruptcy Code. Therefore, such Holders are not
                         entitled to vote to accept or reject the Plan.

                Class 12 — Intercompany Interests

                (a)      Classification: Class 12 consists of all Intercompany Interests.

                (b)      Treatment: All Intercompany Interests shall be, at the option of the Reorganized
                         Debtors, either (a) Reinstated in accordance with Article III.G of the Plan or
                         (b) cancelled without any distribution on account of such Intercompany Interests.

                (c)      Voting: Holders of Intercompany Interests are either Unimpaired, and such
                         Holders of Intercompany Interests are conclusively presumed to have accepted the
                         Plan under section 1126(f) of the Bankruptcy Code, or Impaired, and such Holders
                         of Intercompany Interests are conclusively presumed to have rejected the Plan
                         pursuant to section 1126(g) of the Bankruptcy Code. Therefore, such Holders are
                         not entitled to vote to accept or reject the Plan.

D.      Special Provision Governing Unimpaired Claims

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the
Reorganized Debtors’ rights in respect of any Unimpaired Claim, including all rights in respect of legal and
equitable defenses to or setoffs or recoupments against any such Unimpaired Claim. Unless otherwise
Allowed, Claims that are Unimpaired shall remain Disputed Claims under the Plan.

E.      Elimination of Vacant Classes; Presumed Acceptance by Non-Voting Classes

         Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed
Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court in an amount greater than zero
as of the date of the Confirmation Hearing shall be considered vacant and deemed eliminated from the Plan
for purposes of voting to accept or reject the Plan and for purposes of determining acceptance or rejection
of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code. If a Class contains Claims
or Interests eligible to vote and no Holders of Claims or Interests eligible to vote in such Class vote to
accept or reject the Plan, the Holders of such Claims or Interests in such Class shall be presumed to have
accepted the Plan.

F.      Subordinated Claims

         Except as expressly provided herein, the allowance, classification, and treatment of all Allowed
Claims against and Allowed Interests in the Debtors and the respective distributions and treatments under
the Plan take into account and conform to the relative priority and rights of the Claims and Interests in each
Class in connection with any contractual, legal, and equitable subordination rights relating thereto, whether
arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or
otherwise. Except with respect to a Term Loan Credit Agreement Claim, a PGN Claim, the CCOH Due
From Claim, or a 2021 Notes Claim (which are to be Allowed as set forth in this Plan and shall not be
subject to offset, recoupment, or reduction), pursuant to section 510 of the Bankruptcy Code, the Debtors
and the Reorganized Debtors reserve the right to reclassify any Allowed Claim or Allowed Interest in
accordance with any contractual, legal, or equitable subordination relating thereto.




                                                     43
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 148 of 192




G.      Intercompany Interests

        To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not
being received by Holders of such Intercompany Interests on account of their Intercompany Interests but
for the purposes of administrative convenience and in exchange for the Debtors’ and the Reorganized
Debtors’ agreement under the Plan to provide management services to certain other Debtors and
Reorganized Debtors, and to use certain funds and assets to make certain distributions and satisfy certain
obligations as set forth in the Plan of certain other Debtors and Reorganized Debtors to the Holders of
certain Allowed Claims and Allowed Interests.

H.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

        Section 1129(a)(10) of the Bankruptcy Code is satisfied for purposes of Confirmation by
acceptance of the Plan by at least one Impaired Class of Claims or Interests. The Debtors shall seek
Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to any rejecting
Class of Claims or Interests. The Debtors reserve the right to modify the Plan in accordance with Article X
of the Plan to the extent, if any, that Confirmation pursuant to section 1129(b) of the Bankruptcy Code
requires modification, including by modifying the treatment applicable to a Class of Claims or Interests to
render such Class of Claims or Interests Unimpaired to the extent permitted by the Bankruptcy Code and
the Bankruptcy Rules.



                     PROVISIONS FOR IMPLEMENTATION OF THE PLAN

A.      General Settlement of Claims and Interests

         As discussed in detail in the Disclosure Statement and as otherwise provided herein, pursuant to
section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification,
distributions, releases, and other benefits provided under the Plan, on the Effective Date, the provisions of
the Plan shall constitute a good-faith compromise and settlement of all Claims, Interests, Causes of Action,
and controversies released, settled, compromised, discharged, or otherwise resolved pursuant to the Plan.
The Plan shall be deemed a motion to approve the good-faith compromise and settlement of all such Claims,
Interests, Causes of Action, and controversies pursuant to Bankruptcy Rule 9019, and the entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise and settlement,
including the Committee Plan Settlement and CCOH Plan and Separation Settlement, under section 1123
of the Bankruptcy Code and Bankruptcy Rule 9019 of all such Claims, Interests, Causes of Action, and
controversies, as well as a finding by the Bankruptcy Court that such compromise and settlement is fair,
equitable, reasonable, and in the best interests of the Debtors, their Estates, and Holders of Claims and
Interests., and CCOH (as to the CCOH Plan and Separation Settlement). As part of and in consideration of
the Committee Plan Settlement and in exchange for the Committee’s support of, among other things, the
releases and treatment of Claims and Interests held by the Consenting Sponsors and their Affiliates under
the Plan, the Confirmation Order shall provide that the Sponsor Unsecured Claims shall be deemed
withdrawn with prejudice as of the Effective Date. Subject to Article VI of the Plan, all distributions made
to Holders of Allowed Claims and Allowed Interests in any Class are intended to be and shall be final.

B.      Restructuring Transactions

         On or before the Effective Date, the applicable Debtors or Reorganized Debtors will, among other
things, enter into any transaction, including those transactions set forth in the Restructuring Transactions
Memorandum, and will take any action as may be necessary or advisable to effect the transactions described


                                                     44
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 149 of 192




in the Plan, including, as applicable, the issuance, transfer, or cancellation of any assets, securities, notes,
instruments, certificates, and other documents required to be issued, transferred, or cancelled pursuant to
the Plan, one or more intercompany mergers, consolidations, amalgamations, arrangements, continuances,
restructurings, conversions, dispositions, dissolutions, transfers, liquidations, spinoffs, intercompany sales,
purchases, or other corporate transactions (collectively, the “Restructuring Transactions”). The actions to
implement the Restructuring Transactions may include: (1) the execution and delivery of appropriate
agreements or other documents of merger, consolidation, amalgamation, arrangement, continuance,
restructuring, conversion, disposition, dissolution, transfer, liquidation, spinoff, sale, or purchase containing
terms that are consistent with the terms of the Plan and that satisfy the requirements of applicable law and
any other terms to which the applicable Entities may agree; (2) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt,
or obligation on terms consistent with the terms of the Plan and having other terms for which the applicable
parties agree; (3) the filing of appropriate certificates or articles of incorporation, reincorporation,
formation, merger, consolidation, conversion, amalgamation, arrangement, continuance, dissolution, or
other organizational documents pursuant to applicable law; (4) the execution and delivery of the New Debt
Documents, and any filing related thereto; (5) the execution and delivery of the New ABL Credit
Agreement Documents, and any filing related thereto; (6) the execution and delivery of the CCOH
Separation Documents, and any filing related thereto; (7) if the FCC Trust is utilized as described in the
Plan, the execution of the FCC Trust Agreement; (8) the filing of any required FCC Applications;
(9) consummation of the Preferred Stock Transactions; and (10) all other actions that the applicable
Reorganized Debtors determine to be necessary or advisable, including making filings or recordings that
may be required by applicable law in connection with the Plan.

        The Confirmation Order shall and shall be deemed to, pursuant to sections 1123 and 363 of the
Bankruptcy Code, authorize, among other things, all actions as may be necessary or appropriate to effect
any transaction described in, approved by, contemplated by, or necessary to effectuate the Plan, including
the Restructuring Transactions.

C.      Sources of Consideration for Plan Distributions

         Distributions under the Plan will be funded with, or effectuated by, as applicable, (1) Cash held on
the Effective Date by or for the benefit of the Debtors, (2) the issuance of the New iHeart Common Stock,
the Special Warrants, and, if applicable, the beneficial interests in the FCC Trust, (3) the issuance of or
borrowings under the New Debt, (4) the issuance of or borrowings under the New ABL Credit Agreement,
(5) the CCOH Interests currently held by the Debtors and non-Debtors CC Finco, LLC and Broader Media,
LLC as they exist after the CCOH/CCH Merger, (6) if applicable, the Cash proceeds of the Preferred Stock
Transactions, if any, (7) the waiver by Holders of certain Term Loan / PGN Deficiency Claims of such
Holders’ recoveries from certain Debtors on account of such Claims, (8) the Guarantor General Unsecured
Recovery Cash Pool, and (9) the waiver by each Debtor that is a Holder of an Intercompany Notes Claim
of its recoveries on account of such Claims. In accordance with and upon consummation of the
Restructuring Transactions, iHC (or the applicable entity as provided by the Restructuring Transactions
Memorandum) shall make all distributions under the Plan with respect to all Allowed Claims against and
Allowed Interests in all of the Debtors. No right of subrogation or contribution shall ever arise in favor of
any Guarantor Debtor against iHC with respect to or on account of any distribution under the Plan, unless
otherwise provided by the Restructuring Transactions Memorandum.

D.     Issuance and Distribution of New iHeart Common Stock, Special Warrants, and/or the
Beneficial Interests in the FCC Trust

       On the Effective Date, the Interests in iHeart shall be cancelled, and Reorganized iHeart shall issue
the New iHeart Common Stock and the Special Warrants, or, if applicable, the beneficial interests in the


                                                       45
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 150 of 192




FCC Trust to applicable Holders of Claims and Interests in exchange for such Holders’ respective Claims
against or Interests in the Debtors as set forth in Article III.C hereof; provided that the iHeart Interests may
instead be Reinstated as New iHeart Common Stock with respect to the distributions of New iHeart
Common Stock to Holders of Allowed iHeart Interests. If the FCC Trust is utilized as described in the
Plan, then after the FCC grants the FCC Long Form Applications, the New iHeart Common Stock and/or
Special Warrants will be issued to the holders of the beneficial interests in the FCC Trust as set forth in the
Plan. The issuance of the New iHeart Common Stock and/or the Special Warrants is authorized without
the need for any further corporate action and without the need for any further action by Holders of any
Claims or Interests.

         All of the New iHeart Common Stock issued pursuant to the Plan shall be duly authorized, validly
issued, fully paid, and non-assessable, and the Special Warrants issued pursuant to the Plan shall be duly
authorized and validly issued. Each distribution and issuance of the New iHeart Common Stock and/or
Special Warrants under the Plan shall be governed by the terms and conditions set forth in the Plan
applicable to such distribution or issuance and by the terms and conditions of the instruments evidencing
or relating to such distribution or issuance, which terms and conditions shall bind each Entity receiving
such distribution or issuance. For the avoidance of doubt, the acceptance of New iHeart Common Stock
and/or Special Warrants by any Holder of any Claim or Interest shall be deemed as such Holder’s agreement
to the New Corporate Governance Documents and/or the Special Warrant Agreement, as applicable, as
each may be amended or modified from time to time following the Effective Date in accordance with its
terms.

         Subject to meeting the applicable listing standards of a U.S. stock exchange, Reorganized iHeart
will use its reasonable best efforts to obtain a listing for the New iHeart Class A Common Stock on a
recognized U.S. stock exchange as promptly as reasonably practicable on or after the Issuance Date.
Subject to meeting the applicable requirements for pink sheet trading and cooperation from a market maker,
in the event that listing on a recognized U.S. stock exchange has not occurred by or on the Issuance Date,
Reorganized iHeart will use its reasonable best efforts to qualify the New iHeart Class A Common Stock
for trading in the pink sheets until such time as the New iHeart Class A Common Stock is listed on a
recognized U.S. stock exchange.

E.      Issuance of New Debt

         On the Effective Date, to the extent the New Debt has not been replaced with Cash proceeds of
third-party market financing that becomes available on or prior to the Effective Date, iHC and its applicable
Debtor Affiliates will execute the New Debt Documents, pursuant to which iHC will issue the New Debt
to applicable Holders of Claims in partial exchange for such Holders’ respective Claims as set forth in
Article III.C hereof. The issuance of the New Debt is authorized without the need for any further corporate
action and without the need for any further action by Holders of any Claims or Interests. All Holders of
Allowed Term Loan Credit Agreement Claims, Allowed PGN Claims, and Allowed iHC 2021 / Legacy
Notes Claims entitled to distributions of New Debt hereunder shall be deemed to be a party to, and bound
by, the applicable New Debt Documents, regardless of whether such Holder has executed a signature page.
On the Effective Date, all of the Liens and security interests to be granted in accordance with the New Debt
Documents (1) shall be deemed to be granted, (2) shall be legal, binding, and enforceable Liens on, and
security interests in, the collateral granted thereunder in accordance with the terms of the New Debt
Documents, (3) shall be deemed perfected on the Effective Date and (4) shall not be subject to
recharacterization or equitable subordination for any purposes whatsoever and shall not constitute
preferential transfers or fraudulent conveyances under the Bankruptcy Code or any applicable
nonbankruptcy law.




                                                      46
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 151 of 192




         Subject to the occurrence of the Effective Date, the New Debt Documents shall constitute legal,
valid, and binding obligations of iHC and its applicable Debtor Affiliates party thereto and shall be
enforceable in accordance with their respective terms. Each distribution and issuance of the New Debt
under the Plan shall be governed by the terms and conditions set forth in the Plan applicable to such
distribution or issuance and by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity receiving such distribution or
issuance. For the avoidance of doubt, the acceptance of New Debt by any Holder of any Claim shall be
deemed as such Holder’s agreement to the New Debt Documents, as each may be amended or modified
from time to time following the Effective Date in accordance with its terms.

         The Reorganized Debtors and the Holders that are granted such Liens and security interests shall
be authorized to make all filings and recordings, and to obtain all governmental approvals and consents
necessary to establish and perfect such Liens and security interests under the provisions of the applicable
state, federal, or other law that would be applicable in the absence of the Plan and the Confirmation Order
(it being understood that perfection shall occur automatically by virtue of entry of the Confirmation Order,
and any such filings, recordings, approvals, and consents shall not be required), and the Reorganized
Debtors shall thereafter cooperate to make all other filings and recordings that otherwise would be necessary
under applicable law to give notice of such Liens and security interests to third parties.

        Some or all of the New Debt may be replaced with cash proceeds of third-party market financing
that becomes available on or prior to the Effective Date. Any reduction of New Debt shall be made
proportionally across all Holders of Claims and Interests that are entitled to receive New Debt under the
Plan.

F.      The New ABL Credit Agreement Documents

        On the Effective Date, iHC, the DIP Subsidiary Borrowers, and the other applicable Debtors will
execute and deliver, file, record and/or issue, as applicable, the New ABL Credit Agreement Documents.
On the Effective Date, all of the Liens and security interests to be granted in accordance with the New ABL
Credit Agreement Documents, and solely in the event that the Allowed DIP Claims become Converted DIP
Claims, the Continuing Liens (1) shall be deemed to be granted, (2) shall be legal, binding, and enforceable
Liens on, and security interests in, the collateral granted thereunder in accordance with the terms of the
New ABL Credit Agreement Documents, (3) shall be deemed perfected, and (4) shall be deemed granted
in good faith as an inducement to the lenders thereunder to extend credit under the New ABL Credit
Agreement and shall be deemed not to constitute a fraudulent conveyance or fraudulent transfer, shall not
otherwise be subject to avoidance or subordination, and the priorities of such Liens shall be as set forth in
the New ABL Credit Agreement Documents. Subject to the occurrence of the Effective Date,
notwithstanding anything to the contrary in the Plan or the Confirmation Order (including, for the avoidance
of doubt, Articles VIII.B and VIII.C of the Plan), the New ABL Credit Agreement Documents shall
constitute legal, valid, and binding obligations of reorganized iHC, the reorganized DIP Subsidiary
Borrowers, and the other applicable Reorganized Debtors party thereto and shall be enforceable in
accordance with their respective terms.

         Entering into the New ABL Credit Agreement Documents, and the incurrence of obligations
thereunder, is authorized pursuant to the Confirmation Order without the need for (x) (i) any further act or
action under applicable law, regulation, order or rule or the vote, consent, authorization or approval of any
Entity, including the need for any further action by Holders of any Claims or Interests or (ii) further notice
to the Bankruptcy Court, and (y) entry of the Confirmation Order shall be deemed approval of the New
ABL Credit Agreement Documents (including the transactions contemplated thereby, and all actions to be
taken, undertakings to be made, and obligations and guarantees to be incurred and fees paid in connection



                                                     47
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 152 of 192




therewith), to the extent not previously approved by the Bankruptcy Court, and shall constitute an Approval
Order, as such term is defined in the New ABL Credit Agreement Term Sheet.

G.      The CCOH Separation

        On or before the Effective Date, and pursuant to the CCOH Plan and Separation Settlement, the
applicable Debtors will execute the CCOH Separation Documents, and on the Effective Date, the CCOH
Separation will occur, pursuant to a Taxable Separation or a Tax-Free Separation.

         To effectuate the CCOH Separation as a Taxable Separation, CCOH will merge with and into CCH,
with CCH surviving the merger (the “CCOH/CCH Merger”) on the Effective Date. Prior to the
CCOH/CCH Merger, (i) CCH will be released from its guarantee of all of the Debtors’ prepetition and
postpetition indebtedness, including the DIP Facility, (ii) CCH will transfer its radio subsidiaries and certain
other assets to iHC, and (iii) Broader Media, LLC and CC Finco, LLC will distribute their CCOH stock to
CCH. CCH will file a Form S-4 registration statement with the SEC to register the CCOH Interests that
will be issued to the CCOH Class A common stockholders in the CCOH/CCH Merger in exchange for their
CCOH Class A common stock. The CCOH Interests cannot be issued to the CCOH stockholders until
(i) the SEC declares the Form S-4 registration statement effective, and (ii) 20 calendar days have passed
from the mailing of an Information Statement on Schedule 14C to CCOH’s Class A common stockholders.
On the Effective Date, the Reorganized Debtors will transfer the CCOH Interests held by the Debtors upon
completion of the CCOH/CCH Merger to Holders of Allowed Guarantor Funded Debt Unsecured Claims
against CCH in exchange for such Holders’ respective Claims as set forth in Article III.C. of the Plan.

         To effectuate the CCOH Separation as a Tax-Free Separation, on the Effective Date, the
Reorganized Debtors will transfer the CCOH Interests held by the Debtors and by CC Finco, LLC and
Broader Media, LLC (which are non-Debtor affiliates of the Debtors) to applicable Holders of Allowed
Guarantor Funded Debt Unsecured Claims against CCH in exchange for such Holders’ respective Claims
as set forth in Article III.C hereof.

         The Confirmation Order shall constitute the Bankruptcy Court’s approval of the CCOH Plan and
Separation Settlement and the CCOH Separation Documents, and the CCOH Plan and Separation
Settlement and the CCOH Separation shall be authorized without the need for any further action by Holders
of any Claims or Interests; provided that CCOH (or its successor) shall have taken any and all actions
required by applicable corporate law, securities laws, and stock exchange requirements. Subject to the
occurrence of the Effective Date, the CCOH Separation Documents shall constitute legal, valid, and binding
obligations of the Debtors and shall be enforceable in accordance with their respective terms. The
distribution of CCOH Interests under the Plan shall be governed by the terms and conditions set forth in the
Plan applicable to such distribution and by the terms and conditions of the instruments evidencing or
relating to such distribution, which terms and conditions shall bind each Entity receiving such distribution,
and shall be subject to compliance with applicable corporate law, securities laws, and stock exchange
requirements. For the avoidance of doubt, the acceptance of the CCOH Interests by any Holder of any
Claim shall be deemed as such Holder’s agreement to the CCOH Separation Documents, as each may be
amended or modified from time to time following the Effective Date in accordance with its terms.

        Subject to meeting the applicable listing standards of a U.S. stock exchange, the Debtors or the
Reorganized Debtors, as applicable, shall use commercially reasonable efforts to cause CCOH (or its
successor) to use its reasonable best efforts to obtain or maintain a listing for the CCOH Interests on a
recognized U.S. stock exchange upon the effective date of the CCOH Separation.




                                                      48
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 153 of 192




H.      Preferred Stock Transactions

         If the Taxable Separation is effectuated pursuant to the terms and conditions set forth in Article
IV.G, Radio NewCo, CCH, and CCOH (or its successor) shall enter into the Preferred Stock Transactions.
Under the Preferred Stock Transactions, Radio NewCo and CCOH (or its successor) will be authorized to
issue a certain number of shares of Radio NewCo Preferred Stock and CCOH Preferred Stock, respectively,
on terms to be disclosed in the Preferred Stock Term Sheet. The Radio NewCo Preferred Stock will initially
be issued to CCH and will be sold by CCH to one or more third party investors in exchange for Cash. Radio
NewCo, CCH, and CCOH (or its successor) shall issue and execute all securities, instruments, certificates,
and other documents required to effectuate the Preferred Stock Transactions. All of the shares of Radio
NewCo Preferred Stock and CCOH Preferred Stock issued pursuant to the Plan shall be duly authorized,
validly issued, fully paid, and non-assessable. The Preferred Stock Transactions are authorized without the
need for any further corporate action. If CCOH issues the CCOH Preferred Stock and CCOH subsequently
merges with another entity pursuant to the Restructuring Transactions, such CCOH Preferred Stock will be
exchanged for new CCOH Preferred Stock issued by the surviving entity in such merger.

         CCH will distribute the Cash proceeds from the sale of the Radio NewCo Preferred Stock to iHC
prior to the CCOH Separation, and iHC shall use such proceeds to fund distributions to certain Holders of
Allowed Claims against the Debtors in accordance with the Plan. CCOH (or its successor) shall be entitled
to retain the Cash proceeds from the sale of the CCOH Preferred Stock and use such proceeds at its
discretion.

I.      Waiver of Turnover Rights

        Solely to the extent provided in Article III.C hereof and pursuant to the Plan Settlement, on the
Effective Date, the Holders of Term Loan Credit Agreement Claims and PGN Claims, the Term Loan Credit
Agreement Agent, and the PGN Trustees and Agents shall be deemed to have waived their turnover rights
under the 2021 Notes Indenture.

J.      FCC Licenses

        The required FCC Long Form Applications shall be filed, as promptly as practicable. In addition,
the Debtors shall file a Petition for Declaratory Ruling; provided that the Debtors may file such Petition for
Declaratory Ruling after the Effective Date and, if such Petition for Declaratory Ruling is filed prior to the
Effective Date, its grant shall not be a condition to Consummation. After the FCC Long Form Applications
are filed, any Entity that thereafter acquires a Term Loan Credit Agreement Claim, PGN Claim,
iHC 2021 / Legacy Notes Claim, or an iHeart Interest may be issued Special Warrants in lieu of any New
iHeart Common Stock that would otherwise be issued to such Entity under the Plan. In addition, the Debtors
may request that the Bankruptcy Court implement restrictions on trading of Claims and Interests that might
adversely affect the FCC Approval process. The Debtors shall diligently prosecute the FCC Applications,
including the Petition for Declaratory Ruling that the Debtors or Reorganized Debtors file, and shall
promptly provide such additional documents or information requested by the FCC in connection with its
review of the foregoing.

K.      FCC Trust

                Generally

        In the event that the Debtors and the Required Consenting Senior Creditors determine that approval
of the FCC Long Form Applications is causing or may cause unwanted delay in Consummation of the Plan,
the Debtors shall, subject to the consent of the Required Consenting Senior Creditors, promptly seek FCC


                                                     49
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 154 of 192




consent to establish, for the benefit of the Holders of Allowed Claims and Allowed Interests that may be
entitled to distributions from the FCC Trust under the Plan, the FCC Trust; provided that in the event the
CCOH Separation is to be consummated in a Tax-Free Separation, the use of the FCC Trust shall be subject
to concluding that the use of such trust will not cause the Tax-Free Separation to fail to be tax-free or
otherwise prevent the implementation of the Tax-Free Separation. The powers, authority, responsibilities,
and duties of the FCC Trust and the FCC Trustees shall be set forth in and shall be governed by the FCC
Trust Agreement. The FCC Trust Agreement shall contain provisions customary to trust agreements
utilized in comparable circumstances, including, without limitation, provisions necessary to ensure the
continued treatment of the FCC Trust as a “grantor trust” and a “liquidation trust,” and the beneficiaries of
the FCC Trust as the grantors and owners thereof, for United States federal income tax purposes; provided
that to the extent any assets of the FCC Trust are subject to uncertain distribution because of any
unliquidated, disputed, or contingent claims, such assets shall be held in a sub-account subject to treatment
as a disputed ownership fund for United States federal income tax purposes. The FCC Trust and the FCC
Trustees, including any successors, shall be bound by the Plan and shall not challenge any provision of the
Plan.

                 Creation and Funding of the FCC Trust

        On or before the Effective Date, if the FCC Trust is implemented, the FCC Trust Agreement shall
be executed in a manner consistent with the Plan. In that event, and subject to the required FCC Approval,
iHeart will establish the FCC Trust in accordance with the FCC Trust Agreement for the benefit of the
Holders of Allowed Claims and Allowed Interests that may be entitled to distributions from the FCC Trust
under the Plan, and iHeart will deposit with the FCC Trust the minimum amount necessary for the
recognition of the FCC Trust for United States federal income tax purposes.

                 Appointment of the FCC Trustees

       On the Effective Date, and in compliance with the provisions of the Plan and the FCC Trust
Agreement, if the FCC Trust is implemented, the Debtors will appoint the FCC Trustees in accordance with
the FCC Trust Agreement and, thereafter, any successor FCC Trustees shall be appointed and serve in
accordance with the FCC Trust Agreement. The FCC Trustees or any successor thereto will administer the
FCC Trust in accordance with the Plan and the FCC Trust Agreement.

                 Contributions to the FCC Trust

         If the FCC Trust is utilized as described in the Plan, Reorganized iHeart shall issue the New iHeart
Common Stock and/or Special Warrants to the FCC Trust on the Effective Date for the benefit of the
Holders of Allowed Term Loan Credit Agreement Claims, Allowed PGN Claims, Allowed iHC
2021 / Legacy Notes Claims, and Allowed iHeart Interests that otherwise would have been entitled to
receive a distribution of such New iHeart Common Stock and/or Special Warrants pursuant to Article III.C
of the Plan.

                 Treatment of the FCC Trust

         For all federal income tax purposes, the Debtors intend that, other than with respect to any assets
of the FCC Trust that are subject to potential disputed claims of ownership or uncertain distributions, (a) the
FCC Trust be classified as a “liquidating trust” under Section 301.7701-4(d) of the Regulations and qualify
as a “grantor trust” under Section 671 of the Tax Code and (b) any beneficiaries of the FCC Trust will be
treated as grantors and deemed owners thereof. Accordingly, for all United States federal income tax
purposes, it is intended that any beneficiaries of the FCC Trust be treated as if they had received a
distribution of an undivided interest in the assets of the FCC Trust (i.e., the New iHeart Common Stock


                                                      50
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 155 of 192




and/or Special Warrants) and then contributed such undivided interest to the FCC Trust. In the event the
FCC Trust is implemented, the FCC Trustees shall, in an expeditious but orderly manner, make timely
distributions to beneficiaries of the FCC Trust pursuant to the Plan and the FCC Trust Agreement and not
unduly prolong its duration. The FCC Trust shall not be deemed a successor in interest of the Debtors for
any purpose other than as specifically set forth herein or in the FCC Trust Agreement.

         With respect to any of the assets of the FCC Trust that are subject to potential disputed claims of
ownership or uncertain distributions, the Debtors intend that such assets will be subject to disputed
ownership fund treatment under Section 1.468B-9 of the Regulations. Any such disputed ownership fund
will be subject to separate entity taxation.

                 Transferability of Beneficial Interests

         Ownership of a beneficial interest in the FCC Trust shall be uncertificated and shall be in book
entry form. The beneficial interests in the FCC Trust will not be registered pursuant to the Securities Act,
as amended, or any state securities law. If the beneficial interests in the FCC Trust constitute Securities,
the parties hereto intend that the exemption provisions of section 1145 of the Bankruptcy Code will apply
to the beneficial interests. The beneficial interests will be transferable, subject to the terms of the FCC Trust
Agreement.

                 Distributions; Withholding

         In the event the FCC Trust is implemented, the FCC Trustees or the Distribution Agent shall make
distributions to the beneficiaries of the FCC Trust when and as authorized pursuant to the FCC Trust
Agreement in compliance with the Plan and the FCC Approval, provided that distributions to Holders of
Allowed Notes Claims may be made to or at the direction of the applicable Notes Trustees and Agents and
the iHeart Transfer Agent, each of which may act (but is not required to) as Distribution Agent for
distributions from the FCC Trust to the respective Holders of such Claims in accordance with the Plan
(including as provided in, and subject to the limitations set forth in, Article VI.C.1 of the Plan) and the
applicable indentures in the case of the Allowed Notes Claims, subject to implementing a mechanism with
respect to the beneficial interests in the FCC Trust to be held by Holders of Allowed Notes Claims and
Allowed iHeart Interests. The FCC Trustees may withhold from amounts otherwise distributable from the
FCC Trust to any Entity any and all amounts required to be withheld by the FCC Trust Agreement or any
law, regulation, rule, ruling, directive, treaty, or other governmental requirement, including the FCC
Approval, and in accordance with Article VI.D of the Plan.

                 Termination of the FCC Trust

         To the extent created, the FCC Trust shall terminate as soon as practicable, but in no event later
than the third anniversary of the Effective Date; provided that, on or after the date that is less than 30 days
before such termination date, the Bankruptcy Court, upon motion by a party in interest, may extend the
term of the FCC Trust for a finite period if such an extension is necessary to complete any pending matters
required under the FCC Trust Agreement; provided further that the aggregate of all extensions shall not
exceed two years unless the FCC Trustees receive an opinion of counsel or a favorable ruling from the
Internal Revenue Service to the effect that any such extension would not adversely affect the status of the
FCC Trust as a liquidating trust within the meaning of Section 301.7701-4(d) of the Regulations.
Notwithstanding the foregoing, multiple extensions may be obtained so long as the conditions in the
preceding sentence are met no more than six months prior to the expiration of the then-current termination
date of the FCC Trust.




                                                       51
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 156 of 192




L.      Corporate Existence

        Except as otherwise provided in the Plan, each Debtor shall continue to exist after the Effective
Date as a separate corporate entity, limited liability company, partnership, or other form, as the case may
be, with all the powers of a corporation, limited liability company, partnership, or other form, as the case
may be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated
or formed and pursuant to the respective certificate of incorporation and bylaws (or other formation
documents) in effect prior to the Effective Date, except to the extent such certificate of incorporation and
bylaws (or other formation documents) are amended pursuant to the Plan or otherwise, and to the extent
such documents are amended, such documents are deemed to be amended pursuant to the Plan and require
no further action or approval.

M.      New Corporate Governance Documents

         To the extent advisable or required under the Plan or applicable non-bankruptcy law, on the
Effective Date, except as otherwise provided in the Plan or the Restructuring Transactions Memorandum,
the Reorganized Debtors will file their respective New Corporate Governance Documents with the
applicable Secretary of State and/or other applicable authorities in the state, province, or country of
incorporation or formation in accordance with the applicable corporate or formational laws of the respective
state, province, or country of incorporation. Pursuant to section 1123(a)(6) of the Bankruptcy Code, the
New Corporate Governance Documents will prohibit the issuance of non-voting equity securities. After
the Effective Date, the Reorganized Debtors may amend, amend and restate, supplement, or modify the
New Corporate Governance Documents, and the Reorganized Debtors may file their respective certificates
or articles of incorporation, bylaws, or such other applicable formation documents, and other constituent
documents as permitted by the laws of the respective states, provinces, or countries of incorporation or
formation and the New Corporate Governance Documents.

N.      New Boards

        Pursuant to section 1129(a)(5) of the Bankruptcy Code, to the extent known, the Debtors will
disclose at or prior to the Confirmation Hearing the identity and affiliations of any Person proposed to serve
on the New Boards. To the extent any such Person is an Insider, the Debtors also will disclose the nature
of any compensation to be paid to such Person. Each such Person shall serve from and after taking office
pursuant to the terms of the applicable New Corporate Governance Documents.

                Reorganized iHeart

        On the Issuance Date, the members of the New Board of Reorganized iHeart shall take office and
replace the then-existing Board of Directors of iHeart. All directors, managers, and other members of
existing boards or governance bodies of the Debtors, as applicable, shall cease to hold office or have any
authority from and after such time to the extent not expressly included in the roster of the applicable New
Board. The New Board of Reorganized iHeart shall consist of nine voting members. The Board Selection
Committee shall be responsible for interviewing and selecting the remaining members. The Chief
Executive Officer and President/Chief Operating Officer/Chief Financial Officer of iHeart shall have the
right to consult with the Board Selection Committee regarding such candidates. The Board Selection
Committee may take recommendations for potential directors from the Chief Executive Officer and
President/Chief Operating Officer/Chief Financial Officer of iHeart, a qualified search firm, or any of the
Consenting Stakeholders. The Board Selection Committee shall consult with the Chief Executive Officer
and President/Chief Operating Officer/Chief Financial Officer of iHeart to determine an appropriate
number of independent directors.



                                                     52
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 157 of 192




       If the New iHeart Common Stock is issued to the FCC Trust, during the period of time that the
New iHeart Common Stock is held by the FCC Trust (pending the FCC’s grant of the FCC Long Form
Applications), then the board of directors of Reorganized iHeart shall consist of the same individuals as the
FCC Trustees.

                 CCOH (Or Its Successor)

         The Board Selection Committee shall interview and select individuals to be nominated and elected
by the CCOH board of directors to serve on the board of CCOH or its successor with terms commencing
prior to the distribution of CCOH Interests on the Effective Date to applicable Holders of Allowed
Guarantor Funded Debt Unsecured Claims against CCH. The election process shall be done in compliance
with applicable corporate law and securities law requirements, and the composition of the board of CCOH
or its successor shall be in compliance with applicable requirements of any stock exchange on which the
CCOH Interests will be listed.

O.      Corporate Action

         Upon the Effective Date, all actions contemplated under the Plan shall be deemed authorized and
approved in all respects, and, to the extent taken prior to the Effective Date, ratified without any requirement
for further action by Holders of Claims or Interests, directors, managers, or officers of the Debtors, the
Reorganized Debtors, or any other Entity, including: (1) selection of the directors, managers, members,
and officers for the Reorganized Debtors; (2) the distribution of the New iHeart Common Stock and Special
Warrants or, if applicable, the beneficial interests in the FCC Trust; (3) the applicable Reorganized Debtors’
entry into, delivery, and performance under the New Debt Documents; (4) the applicable Reorganized
Debtors’ entry into, delivery, and performance under the New ABL Credit Agreement Documents; (5) the
Preferred Stock Transactions (if any); (6) implementation of the Restructuring Transactions and
performance of all actions and transactions contemplated hereby and thereby; (7) adoption of the New
Corporate Governance Documents; (8) the rejection, assumption, or assumption and assignment, as
applicable, of Executory Contracts and Unexpired Leases; and (9(9) implementation of the CCOH Plan and
Separation Settlement and the transactions contemplated thereby; and (10) all other acts or actions
contemplated by the Plan or reasonably necessary or appropriate to promptly consummate the Restructuring
Transactions (whether to occur before, on, or after the Effective Date). All matters provided for in the Plan
involving the corporate structure of the Debtors or the Reorganized Debtors, as applicable, and any
corporate action required by the Debtors or the Reorganized Debtors, as applicable, in connection with the
Plan shall be deemed to have occurred on, and shall be in effect as of, the Effective Date, without any
requirement of further action by the security holders, directors, managers, or officers of the Debtors or the
Reorganized Debtors, as applicable. On or, as applicable, prior to the Effective Date, the appropriate
officers of the Debtors or the Reorganized Debtors, as applicable, shall be authorized and, as applicable,
directed to issue, execute, and deliver the agreements, documents, securities, certificates of incorporation,
certificates of formation, bylaws, operating agreements, and instruments contemplated under the Plan (or
necessary or desirable to effect the transactions contemplated under the Plan) in the name of and on behalf
of the Reorganized Debtors, including the New iHeart Common Stock, the Special Warrants, the New Debt
Documents, the New ABL Credit Agreement Documents, the Radio NewCo Preferred Stock, the CCOH
Preferred Stock, the New Corporate Governance Documents, and, if applicable, the FCC Trust Agreement,
and any and all other agreements, documents, securities, and instruments relating to the foregoing. The
authorizations and approvals contemplated by this Article IV.O shall be effective notwithstanding any
requirements under non-bankruptcy law.




                                                      53
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 158 of 192




P.      Vesting of Assets in the Reorganized Debtors

        Except as otherwise provided in the Plan (including, for the avoidance of doubt, the Restructuring
Transactions), or in any agreement, instrument, or other document incorporated in the Plan, notwithstanding
any prohibition of assignability under applicable non-bankruptcy law and in accordance with section 1141
of the Bankruptcy Code, on the Effective Date, all property in each Debtor’s Estate, all Causes of Action
of the Debtors (unless otherwise released or discharged pursuant to the Plan or the CCOH Plan and
Separation Settlement), and any property acquired by any of the Debtors under the Plan shall vest in each
respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or other encumbrances (except
for Liens securing obligations under the New Debt Documents, Liens securing obligations under the New
ABL Credit Agreement Documents (including the Contingent DIP Obligations secured by the New ABL
Credit Agreement Documents, if applicable), and Liens securing obligations on account of any Other
Secured Claims that are Reinstated pursuant to the Plan). On and after the Effective Date, except as
otherwise provided herein, and subject to compliance with the applicable provisions of the Communications
Act, each Reorganized Debtor may operate its business and may use, acquire, or dispose of property and
compromise or settle any Claims, Interests, or Causes of Action without supervision or approval by the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules; provided that
the Bankruptcy Court shall retain jurisdiction with respect to the FCC Trust, if established, as set forth in
Article XI of the Plan.

Q.      Cancellation of Notes, Instruments, Certificates, and Other Documents

         On the Effective Date, except as otherwise specifically provided in the Plan, the Confirmation
Order, or any agreement, instrument, or other document entered into in connection with or pursuant to the
Plan or the Restructuring Transactions, all notes, bonds, indentures, Certificates, Securities, shares,
purchase rights, options, warrants, collateral agreements, subordination agreements, intercreditor
agreements, or other instruments or documents directly or indirectly evidencing, creating, or relating to any
indebtedness or obligations of, or ownership interest in, the Debtors giving rise to any rights or obligations
relating to Claims against or Interests in the Debtors (except with respect to any Claim or Interest that is
Reinstated pursuant to the Plan) shall be deemed cancelled and surrendered without any need for a Holder
to take further action with respect thereto, and the obligations of the Debtors or the Reorganized Debtors,
as applicable, and any non-Debtor Affiliates thereunder or in any way related thereto shall be deemed
satisfied in full, released, and discharged; provided that, notwithstanding such cancellation, satisfaction,
release, and discharge, anything to the contrary contained in the Plan or Confirmation Order, Confirmation,
or the occurrence of the Effective Date, any such document or instrument that governs the rights, claims,
or remedies of the Holder of a Claim or Interest shall continue in effect solely for purposes of: (1) allowing
Holders to receive distributions as specified under the Plan; and (2) allowing and preserving the rights of
the Term Loan Credit Agreement Agent and Notes Trustees and Agents, as applicable, to make distributions
as specified under the Plan on account of Allowed Claims and Allowed Interests, as applicable, including
allowing the Notes Trustees and Agents to submit invoices for any amount and enforce any obligation owed
to them under the Plan to the extent authorized or allowed by the applicable Notes Indenture (including, for
the avoidance of doubt, pursuant to Article VI.C.1 of the Plan).

R.      Effectuating Documents; Further Transactions

        On and after the Effective Date, the Reorganized Debtors, and the directors, managers, officers,
authorized persons, and members thereof, are authorized to and may issue, execute, deliver, file, or record
such contracts, Securities, instruments, releases, and other agreements or documents and take such actions
as may be necessary or appropriate to effectuate, implement, and further evidence the terms and conditions
of the Plan, the Restructuring Transactions, the New Debt Documents, the New ABL Credit Agreement
Documents, the New iHeart Common Stock, the Special Warrants, the CCOH Plan and Separation


                                                     54
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 159 of 192




Settlement, the New Corporate Governance Documents, and the Securities issued pursuant to the Plan in
the name of and on behalf of the Reorganized Debtors, without the need for any approvals, authorizations,
or consents except for those expressly required under the Plan.

S.      Section 1145 Exemption

         Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and distribution of the
1145 Securities shall be exempt from, among other things, the registration requirements of section 5 of the
Securities Act and any other applicable law requiring registration prior to the offering, issuance,
distribution, or sale of Securities. The 1145 Securities to be issued under the Plan (1) will not be “restricted
securities” as defined in rule 144(a)(3) under the Securities Act and (2) will be freely tradable and
transferable in the United States by the recipients thereof that (a) are not “affiliates” of the Debtors as
defined in Rule 144(a)(1) under the Securities Act, (b) have not been “affiliates” within 90 days of such
transfer, and (c) are not entities that are “underwriters” as defined in section 1145(b)(1) of the Bankruptcy
Code, and subject to compliance with applicable securities laws and any rules and regulations of the SEC,
if any, applicable at the time of any future transfer of such 1145 Securities and subject to any restrictions
in the New Corporate Governance Documents; provided that transfer of the 1145 Securities may be
restricted by the Communications Act and the rules of the FCC, the New Corporate Governance
Documents, the Special Warrant Agreement, and, if the FCC Trust is implemented, the FCC Trust
Agreement. Should the Reorganized Debtors elect on or after the Effective Date to reflect any ownership
of the 1145 Securities to be issued under the Plan through the facilities of DTC, the Reorganized Debtors
need not provide any further evidence other than the Plan or the Confirmation Order with respect to the
treatment of the 1145 Securities to be issued under the Plan under applicable securities laws. DTC shall be
required to accept and conclusively rely upon the Plan and Confirmation Order in lieu of a legal opinion
regarding whether the 1145 Securities to be issued under the Plan are exempt from registration and/or
eligible for DTC book-entry delivery, settlement, and depository services. Notwithstanding anything to the
contrary in the Plan, no Entity (including, for the avoidance of doubt, DTC) may require a legal opinion
regarding the validity of any transaction contemplated by the Plan, including, for the avoidance of doubt,
whether the 1145 Securities to be issued under the Plan are exempt from registration and/or eligible for
DTC book-entry delivery, settlement, and depository services.

         The 4(a)(2) Securities will be issued without registration in reliance upon the exemption set forth
in Section 4(a)(2) of the Securities Act and/or Regulation D promulgated thereunder, or any similar
registration exemption applicable outside of the United States or, to the extent permitted by law,
section 1145 of the Bankruptcy Code. Any securities issued in reliance on Section 4(a)(2) and/or
Regulation D or any similar registration exemption applicable outside of the United States will be
“restricted securities” subject to resale restrictions and may be resold, exchanged, assigned, or otherwise
transferred only pursuant to registration, or an applicable exemption from registration under the Securities
Act and other applicable law and subject to any restrictions in the New Corporate Governance Documents,
the Communications Act and the rules of the FCC.

T.      Section 1146(a) Exemption

         To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers (whether
from a Debtor to a Reorganized Debtor or to any other Entity) of property under the Plan or pursuant to:
(1) the issuance, distribution, transfer, or exchange of any debt, equity security, or other interest in the
Debtors or the Reorganized Debtors; (2) the Restructuring Transactions; (3) the creation, modification,
consolidation, termination, refinancing, and/or recording of any mortgage, deed of trust, or other security
interest, or the securing of additional indebtedness by such or other means; (4) the making, assignment, or
recording of any lease or sublease; or (5) the making, delivery, or recording of any deed or other instrument
of transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale,


                                                      55
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 160 of 192




assignments, or other instrument of transfer executed in connection with any transaction arising out of,
contemplated by, or in any way related to the Plan, shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage
recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or recording fee, or other
similar tax or governmental assessment, and upon entry of the Confirmation Order, the appropriate state or
local governmental officials or agents shall forgo the collection of any such tax or governmental assessment
and accept for filing and recordation any of the foregoing instruments or other documents without the
payment of any such tax, recordation fee, or governmental assessment. All filing or recording officers (or
any other Person with authority over any of the foregoing), wherever located and by whomever appointed,
shall comply with the requirements of section 1146(c) of the Bankruptcy Code, shall forgo the collection
of any such tax or governmental assessment, and shall accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or governmental assessment.

U.      Post-Emergence Equity Incentive Program

        On the Effective Date, the New Board(s) will adopt and implement the Post-Emergence Equity
Incentive Program, to be in effect on and after the Effective Date, pursuant to which certain directors,
managers, officers, and employees of the Reorganized Debtors will be granted awards on terms to be
disclosed in the Plan Supplement. The Post-Emergence Equity Incentive Program shall reserve up to eight
percent of the New iHeart Common Stock on a fully diluted basis for certain managers, officers, and
employees of the Reorganized Debtors in the form of options, restricted stock units, and/or other equity-
based awards.

V.      Employee Matters

        Unless otherwise provided herein or otherwise amended or modified as set forth in the Assumed
Executory Contract and Unexpired Lease List, all employee wages, compensation, benefit, and incentive
programs in place as of the Effective Date with the Debtors shall be assumed by the Reorganized Debtors
and shall remain in place as of the Effective Date, and the Reorganized Debtors will continue to honor such
agreements, arrangements, programs, and plans.              Notwithstanding the foregoing, pursuant to
section 1129(a)(13) of the Bankruptcy Code, from and after the Effective Date, all retiree benefits (as such
term is defined in section 1114 of the Bankruptcy Code), if any, shall continue to be paid in accordance
with applicable law.

W.      Preservation of Rights of Action

         In accordance with section 1123(b) of the Bankruptcy Code, the Reorganized Debtors shall retain
and may enforce all rights to commence and pursue any and all Causes of Action of the Debtors, whether
arising before or after the Petition Date, including any actions specifically enumerated in the Schedule of
Retained Causes of Action, and the Reorganized Debtors’ rights to commence, prosecute, or settle such
Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date, other than the
Causes of Action released by the Debtors pursuant to the releases and exculpations contained in the Plan,
including in Article VIII of the Plan, which shall be deemed released and waived by the Debtors and
Reorganized Debtors as of the Effective Date.

         The Reorganized Debtors may pursue such Causes of Action, as appropriate, in accordance with
the best interests of the Reorganized Debtors. No Entity may rely on the absence of a specific reference
in the Plan, the Plan Supplement, the Disclosure Statement, or the Schedule of Retained Causes of
Action to any Cause of Action against it as any indication that the Debtors or the Reorganized
Debtors, as applicable, will not pursue any and all available Causes of Action of the Debtors against
it. The Debtors and the Reorganized Debtors expressly reserve all rights to prosecute any and all


                                                    56
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 161 of 192




Causes of Action against any Entity, except as otherwise provided in the Plan, including Article VIII
of the Plan. Unless any Cause of Action of the Debtors against an Entity is expressly waived, relinquished,
exculpated, released, compromised, or settled in the Plan or pursuant to a Final Order, the Reorganized
Debtors expressly reserve all such Causes of Action for later adjudication, and, therefore, no preclusion
doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion,
estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or
as a consequence of Confirmation or Consummation. Notwithstanding the foregoing, the Texas Litigation
shall be dismissed with prejudice on the Effective Date.

         The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors
notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during the
Chapter 11 Cases or pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code,
any Cause of Action that a Debtor may hold against any Entity shall vest in the applicable Reorganized
Debtor, except as otherwise provided in the Plan, including Article VIII of the Plan. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall retain and may exclusively
enforce any and all such Causes of Action. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
release, withdraw, or litigate to judgment any such Causes of Action, or to decline to do any of the
foregoing, without the consent or approval of any third party or any further notice to or action, order, or
approval of the Bankruptcy Court.

X.      Consenting Stakeholder Fees

        On the Effective Date, the Reorganized Debtors shall pay all Consenting Stakeholder Fees to the
extent not already paid by the Debtors. After the Effective Date, the Reorganized Debtors shall pay all
Consenting Stakeholder Fees in Cash, to the extent not already paid by the Debtors, in each case, within
ten Business Days of receipt by the Reorganized Debtors of an invoice from any Entity entitled to a
Consenting Stakeholder Fee for any unpaid Consenting Stakeholder Fees.

Y.      Guarantor General Unsecured Recovery Cash Pool

        On the Effective Date, the Debtors shall establish and fund the Guarantor General Unsecured
Recovery Cash Pool Account with Cash in an amount equal to the Guarantor General Unsecured Recovery
Cash Pool, which shall be held in trust for distributions to Holders of Allowed Guarantor General Unsecured
Claims as provided herein. The Guarantor General Unsecured Recovery Cash Pool Account (1) shall not
be and shall not be deemed property of the Debtors or the Reorganized Debtors, (2) shall be held in trust to
fund distributions as provided herein, and (3) no Liens, Claims, or Interests shall encumber the Guarantor
General Unsecured Recovery Cash Pool Account in any way (whether on account of the New ABL
Indebtedness, the New Debt, or otherwise).

        Following the Effective Date, if necessary to comply with the requirements set forth in this Plan,
the Reorganized Debtors shall contribute Cash to the Guarantor General Unsecured Recovery Cash Pool
Account to account for the Guarantor General Unsecured Recovery Cash Pool Supplement. In the event
that Cash remains in the Guarantor General Unsecured Recovery Cash Pool after (a) the reconciliation of
all General Unsecured Claims against Non-Obligor Debtors and Guarantor Debtors, and (b) all distributions
have been made to Holders of Allowed General Unsecured Claims against Non-Obligor Debtors and
Allowed General Unsecured Claims against Guarantor Debtors as provided herein, such Cash shall be
remitted to the Reorganized Debtors.




                                                     57
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 162 of 192




Z.      Dismissal of the Committee’s Standing Motion and Disputed ABL Claims Objection

        The Confirmation Order shall provide that on the Effective Date, (a) the Standing Motion shall be
deemed withdrawn with prejudice and (b) the Disputed ABL Claims Objection shall be deemed withdrawn
with prejudice.


           TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.      Assumption and Rejection of Executory Contracts and Unexpired Leases

         On the Effective Date, except as otherwise provided herein, each Executory Contract and
Unexpired Lease (including those set forth in the Assumed Executory Contract and Unexpired Lease List)
shall be deemed assumed as of the Effective Date by the applicable Debtor pursuant to sections 365
and 1123 of the Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) was previously
assumed, assumed and assigned, or rejected by the Debtors; (2) previously expired or terminated pursuant
to its own terms; (3) is identified on the Rejected Executory Contract and Unexpired Lease List; or (4) is
the subject of a motion to reject that is pending on the Effective Date. On the Effective Date, except as
otherwise provided herein, each Executory Contract and Unexpired Lease that is identified on the Rejected
Executory Contract and Unexpired Lease List shall be deemed rejected as of the Effective Date by the
applicable Debtor pursuant to sections 365 and 1123 of the Bankruptcy Code.

         Entry of the Confirmation Order by the Bankruptcy Court shall, subject to and upon the occurrence
of the Effective Date, constitute a Final Order approving the assumptions, assumptions and assignments,
and rejections, as applicable, of the Executory Contracts and Unexpired Leases as set forth in the Plan, the
Assumed Executory Contract and Unexpired Lease List, and the Rejected Executory Contract and
Unexpired Lease List, as applicable, pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Any
motions to assume, assume and assign, or reject Executory Contracts or Unexpired Leases pending on the
Effective Date shall be subject to approval by the Bankruptcy Court on or after the Effective Date by a
Final Order. Unless otherwise indicated, assumptions, assumptions and assignments, or rejections of
Executory Contracts and Unexpired Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract and Unexpired Lease assumed pursuant to the Plan or by any order of the Bankruptcy
Court, which has not been assigned to a third party prior to the Confirmation Date, shall re-vest in and be
fully enforceable by the applicable contracting Reorganized Debtor in accordance with its terms, except as
such terms may be modified by the provisions of the Plan or any order of the Bankruptcy Court authorizing
and providing for its assumption under applicable federal law. Notwithstanding anything to the contrary in
the Plan, the Debtors or the Reorganized Debtors, as applicable, shall have the right to alter, amend, modify,
or supplement the Rejected Executory Contract and Unexpired Lease List or the Assumed Executory
Contract and Unexpired Lease List identified in this Article V.A of the Plan and in the Plan Supplement at
any time through and including 45 days after the Effective Date.

        To the extent that any provision in any Executory Contract or Unexpired Lease assumed or assumed
and assigned pursuant to the Plan restricts or prevents, or purports to restrict or prevent, or is breached or
deemed breached by, the assumption or assumption and assignment of such Executory Contract or
Unexpired Lease (including any “change of control” provision), then such provision shall be deemed
modified such that the transactions contemplated by the Plan shall not entitle the non-Debtor party or parties
to such Executory Contract or Unexpired Lease to terminate such Executory Contract or Unexpired Lease
or to exercise any other default-related rights with respect thereto.




                                                     58
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 163 of 192




B.      Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases

        Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall
not constitute a termination of preexisting obligations owed to the Debtors or the Reorganized Debtors, as
applicable, under such Executory Contract or Unexpired Lease. Without limiting the general nature of the
foregoing, and notwithstanding any non-bankruptcy law to the contrary, the Debtors and Reorganized
Debtors expressly reserve and do not waive any right to receive, or any continuing obligation of a
counterparty to provide, warranties or continued maintenance obligations on goods previously purchased
by the Debtors contracting from non-Debtor counterparties to any rejected Executory Contract or Unexpired
Lease.

C.      Claims Based on Rejection of Executory Contracts or Unexpired Leases

         Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with
respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the
Plan or the Confirmation Order, if any, must be Filed with the Claims, Noticing, and Solicitation Agent and
served on the Debtors or Reorganized Debtors, as applicable, no later than 30 days after the date of entry
of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection. Any
Claims arising from the rejection of an Executory Contract or Unexpired Lease not Filed with the
Bankruptcy Court within such time will be automatically disallowed, forever barred from assertion,
and shall not be enforceable against the Debtors or the Reorganized Debtors, the Estates, or their
property without the need for any objection by the Reorganized Debtors or further notice to, or
action, order, or approval of the Bankruptcy Court or any other Entity, and any Claim arising out
of the rejection of the Executory Contract or Unexpired Lease shall be deemed fully satisfied,
released, and discharged, and be subject to the permanent injunction set forth in Article VIII.E of
the Plan, including any Claims against any Debtor listed on the Schedules as unliquidated,
contingent, or disputed. All Allowed Claims arising from the rejection by any Debtor of any Executory
Contract or Unexpired Lease shall be treated as a General Unsecured Claim in accordance with Article III.C
of the Plan.

D.      Cure of Defaults for Executory Contracts and Unexpired Leases Assumed

         Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed
pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment
of the default amount in Cash on the Effective Date, subject to the limitation described below, or on such
other terms as the parties to such Executory Contracts or Unexpired Leases may otherwise agree. In the
event of a dispute regarding (1) the amount of any payments to cure such a default, (2) the ability of the
Reorganized Debtors or any assignee to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease to be
assumed, or (3) any other matter pertaining to assumption, the cure payments required by section 365(b)(1)
of the Bankruptcy Code shall be made following the entry of a Final Order or orders resolving the dispute
and approving the assumption; provided that the Reorganized Debtors may settle any such dispute without
any further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity; provided,
further, that notwithstanding anything to the contrary herein, prior to the entry of a Final Order resolving
any such dispute and approving the assumption of any such Executory Contract or Unexpired Lease, the
Reorganized Debtors shall have the right to reject any such Executory Contract or Unexpired Lease that is
subject to dispute, whether by amending the Rejected Executory Contract and Unexpired Lease
ScheduleList in accordance with Article V.A of the Plan or otherwise.

        At least twenty-one days prior to the first day of the Confirmation Hearing, the Debtors shall
provide for notices of proposed assumption or assumption and assignment and proposed cure amounts to


                                                    59
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 164 of 192




be sent to applicable third parties, which notices will include procedures for objecting thereto and resolution
of disputes by the Bankruptcy Court. Any objection by a counterparty to an Executory Contract or
Unexpired Lease to a proposed assumption or assumption and assignment or related cure amount must be
Filed, served, and actually received by the Debtors no later than seven days prior to the first day of the
Confirmation Hearing. Any counterparty to an Executory Contract or Unexpired Lease that fails to timely
object to the proposed assumption or cure amount will be deemed to have assented to such assumption or
assumption and assignment and cure amount.

         Assumption or assumption and assignment of any Executory Contract or Unexpired Lease pursuant
to the Plan or otherwise shall result in the full release and satisfaction of any Claims or defaults, whether
monetary or nonmonetary, including defaults of provisions restricting the change in control or ownership
interest composition or other bankruptcy-related defaults, arising under any assumed Executory Contract
or Unexpired Lease at any time prior to the effective date of assumption or assumption and assignment.
Any Proofs of Claim Filed with respect to an Executory Contract or Unexpired Lease that has been
assumed in the Chapter 11 Cases, including pursuant to the Confirmation Order, shall be deemed
disallowed and expunged as of the Effective Date, without further notice to or action, order, or
approval of the Bankruptcy Court or any other Entity.

E.      Modifications, Amendments, Supplements, Restatements, or Other Agreements

        Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed
or assumed and assigned shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and all Executory
Contracts and Unexpired Leases related thereto, if any, including all easements, licenses, permits, rights,
privileges, immunities, options, rights of first refusal, and any other interests, unless any of the foregoing
agreements has been previously rejected or repudiated or is rejected or repudiated under the Plan.

         Modifications, amendments, supplements, and restatements to prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed
to alter the prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or
amount of any Claims that may arise in connection therewith.

F.      Indemnification Provisions

          On and as of the Effective Date, the Indemnification Provisions will be assumed by the Debtors,
and shall be reinstated and remain intact, irrevocable, and shall survive the Effective Date, and the
Reorganized Debtors’ governance documents shall provide for indemnification, defense, reimbursement,
and limitation of liability of, and advancement of fees and expenses to, the Debtors’ and the Reorganized
Debtors’ current and former directors, equityholders, managers, officers, members, employees, attorneys,
accountants, investment bankers, and other professionals to the fullest extent permitted by law and at least
to the same extent as provided under the Indemnification Provisions against any Cause of Action whether
direct or derivative, liquidated or unliquidated, fixed or contingent, disputed or undisputed, matured or
unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted; provided that the
Reorganized Debtors shall not indemnify any Person for any Cause of Action arising out of or related to
any act or omission that is a criminal act or constitutes actual fraud, gross negligence, bad faith, or willful
misconduct. None of the Reorganized Debtors will amend or restate their respective governance documents
before, on, or after the Effective Date to terminate or materially adversely affect any of the Reorganized
Debtors’ obligations to provide such rights to indemnification, defense, reimbursement, limitation of
liability, or advancement of fees and expenses. Entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval of the Debtors’ foregoing assumption of each of the Indemnification
Provisions.


                                                      60
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 165 of 192




G.      Insurance Policies

         Each of the Debtors’ insurance policies, including each of the D&O Liability Insurance Policies,
and any agreements, documents, or instruments relating thereto, are treated as and deemed to be Executory
Contracts under the Plan. Unless otherwise provided in the Plan, on the Effective Date, each of the Debtors
shall be deemed to have assumed all insurance policies and all agreements, documents, and instruments
relating thereto, and such insurance policies and such agreements, documents, or instruments relating
thereto shall re-vest in the applicable Reorganized Debtor, including each of the D&O Liability Insurance
Policies, and any agreements, documents, or instruments relating thereto. Entry of the Confirmation Order
shall constitute the Bankruptcy Court’s approval of the Debtors’ foregoing assumption of each of the
insurance policies and any agreements, documents, or instruments relating thereto. In addition, on and after
the Effective Date, none of the Reorganized Debtors shall terminate or otherwise reduce, limit, or restrict
the coverage under any of the D&O Liability Insurance Policies with respect to conduct occurring prior
thereto, and all directors, managers, officers, members, and trustees of the Debtors who served in such
capacity at any time prior to the Effective Date, subject to the terms and conditions of the D&O Liability
Insurance Policies, shall be entitled to the full benefits of any such D&O Liability Insurance Policy for the
full term of such policy regardless of whether such directors, managers, officers, members, or trustees
remain in such positions after the Effective Date. Notwithstanding anything to the contrary in Article VIII,
all of the Debtors’ current and former directors’, managers’, officers’, members’, and trustees’ rights as
beneficiaries of the D&O Liability Insurance Policies are preserved to the extent set forth herein.

                 Chubb and AIG Insurance Contracts

         Notwithstanding anything to the contrary in the Disclosure Statement, the Plan, the Plan
Supplement, the Confirmation Order, any cure notice, any other document related to any of the foregoing,
or any other order of the Bankruptcy Court (including, without limitation, any other provision that purports
to be preemptory or supervening, grants an injunction or release, confers Bankruptcy Court jurisdiction, or
requires a party to object to or opt out of any releases): (a) on the Effective Date (1) the Debtors shall be
deemed to have assumed all insurance policies that have been issued (or provide coverage) at any time by
ACE American Insurance Company, Federal Insurance Company, and/or each of their affiliates and
successors (together with ESIS, Inc., the “Chubb Companies”) or National Union Fire Insurance Company
of Pittsburgh, Pa. and/or each of their affiliates and successors (collectively, the “AIG Companies,” and
together with the Chubb Companies, collectively, the “Insurers”) to any of the Debtors (or any of their
predecessors), and any agreements, endorsements, addenda, schedules, documents, or instruments relating
thereto (collectively, the “Chubb Insurance Contracts”) in their entirety pursuant to sections 105 and 365
of the Bankruptcy Code and (2) such Chubb Insurance Contracts shall vest in the Reorganized Debtors; (b)
all Chubb Insurance Contracts (including any and all letters of credit and other collateral and security
provided in relation thereto) and all debts, obligations, and liabilities of the Debtors (and, after the Effective
Date, of the Reorganized Debtors) thereunder, whether arising before or after the Effective Date, shall
survive and shall not be amended, modified, waived, released, discharged or impaired in any respect; (c)
nothing shall alter, modify, amend, affect, impair or prejudice the legal, equitable or contractual rights,
obligations, and defenses of the Chubb CompaniesInsurers, the Debtors (or, after the Effective Date, the
Reorganized Debtors), or any other individual or entity, as applicable, under any Chubb Insurance Contracts
(including, but not limited to, (i) any agreement to arbitrate disputes, (ii) any provisions regarding the
application, provision, maintenance, use, nature and priority of collateral/security, and (iii) any provisions
regarding the payment of any retention by the Debtors or Reorganized Debtors, as applicable, or any
amounts within any deductible by the Chubb CompaniesInsurers, and the obligation of the Debtors to pay
or reimburse the Chubb CompaniesInsurers therefor); any such rights and obligations shall be determined
under the Chubb Insurance Contracts and applicable non-bankruptcy law as if the Chapter 11 Cases had
not occurred; (d) nothing alters or modifies the duty, if any, that the Chubb CompaniesInsurers have to pay
claims covered by the Chubb Insurance Contracts and the Chubb Companies’Insurers’ right to seek


                                                       61
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 166 of 192




payment or reimbursement from the Debtors (or after the Effective Date, the Reorganized Debtors) or draw
on any collateral or security therefor subject to the Insurance Contracts and applicable non-bankruptcy law
as if the Chapter 11 Cases had not occurred; (e) the claims of the Chubb CompaniesInsurers (whether arising
before or after the Effective Date) under the Chubb Insurance Contracts (i) shall be paid in full in the
ordinary course of business by the Debtors (or after the Effective Date, the Reorganized Debtors) and the
Chubb CompaniesInsurers shall not need to or be required to file or serve an Administrative Claim, a Cure
Claim, or an objection to a proposed cure amount, and (ii) shall not be discharged or released by the Plan
or the Confirmation Order or any other order of the Bankruptcy Court; and (f) the automatic stay of
Bankruptcy Code section 362(a) and the injunctions set forth in Article VIII.E of the Plan, if and to the
extent applicable, shall be deemed lifted without further order of this Court, solely to permit: (I) claimants
with valid workers’ compensation claims or direct action claims against the Chubb CompaniesInsurers
under applicable non-bankruptcy law to proceed with their claims; (II) the Chubb CompaniesInsurers to
administer, handle, defend, settle, and/or pay, in the ordinary course of business and without further order
of this Bankruptcy Court, (A) workers’ compensation claims, (B) claims where a claimant asserts a direct
claim against any of the Chubb CompaniesInsurers under applicable non-bankruptcy law, or an order has
been entered by this Court granting a claimant relief from the automatic stay to proceed with its claim, and
(C) all fees, costs, and expenses in relation to each of the foregoing; (III) the Chubb CompaniesInsurers to
draw against any or all of the collateral or security provided by or on behalf of the Debtors (or the
Reorganized Debtors, as applicable) at any time and to hold the proceeds thereof as security for the
obligations of the Debtors (and the Reorganized Debtors, as applicable) and/or apply such proceeds to the
obligations of the Debtors (and the Reorganized Debtors, as applicable) under the applicable Chubb
Insurance Contracts, in such order as the Chubb CompaniesInsurers may determine; and (IV) the Chubb
CompaniesInsurers to cancel any Chubb Insurance Contracts, and take other actions relating thereto, to the
extent permissible under applicable non--bankruptcy law, and in accordance with the terms of the Chubb
Insurance Contracts. Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of
the foregoing. For the avoidance of doubt, the Chubb Insurance Contracts shall include D&O Liability
Insurance Policies to the extent such policies are issued by the Chubb CompaniesInsurers.

H.      Reservation of Rights

        Neither the exclusion nor the inclusion of any Executory Contract or Unexpired Lease on the
Assumed Executory Contract and Unexpired Lease List or the Rejected Executory Contract and Unexpired
Lease List, nor anything contained in the Plan, shall constitute an admission by the Debtors that any such
contract or lease is in fact an Executory Contract or Unexpired Lease or that any of the Reorganized Debtors
has any liability thereunder. If there is a dispute regarding whether a contract or lease is or was executory
or unexpired at the time of assumption or rejection, the Debtors or the Reorganized Debtors, as applicable,
shall have 30 days following entry of a Final Order resolving such dispute to alter the treatment of such
contract or lease under the Plan, including by rejecting such contract or lease nunc pro tunc to the
Confirmation Date.

I.      Nonoccurrence of Effective Date

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction
with respect to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to
section 365(d)(4) of the Bankruptcy Code.

J.      Contracts and Leases Entered into After the Petition Date

       Contracts and leases entered into after the Petition Date by any Debtor, including any Executory
Contracts and Unexpired Leases assumed by such Debtor, will be performed by the applicable Debtor or
Reorganized Debtor liable thereunder in the ordinary course of its business. Accordingly, such contracts


                                                     62
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 167 of 192




and leases (including any assumed Executory Contracts and Unexpired Leases) will survive and remain
unaffected by the entry of the Confirmation Order.



                            PROVISIONS GOVERNING DISTRIBUTIONS

A.      Timing and Calculation of Amounts to Be Distributed

         Except (1) as otherwise provided herein, (2) upon a Final Order, or (3) as otherwise agreed to by
the Debtors or the Reorganized Debtors, as the case may be, and the Holder of the applicable Claim or
Interest, on the Effective Date or as soon as reasonably practicable thereafter (or if a Claim or Interest is
not an Allowed Claim or Interest on the Effective Date, on the next Distribution Date after such Claim or
Interest becomes, as applicable, an Allowed Claim or Interest, or as soon as reasonably practicable
thereafter), each Holder of an Allowed Claim or Interest shall receive the full amount of distributions that
the Plan provides for Allowed Claims or Allowed Interests in the applicable Class from the Distribution
Agent. Specifically with respect to Holders of Allowed Guarantor General Unsecured Claims, each such
Holder shall receive from the Guarantor General Unsecured Claims Pool Account (1) an initial distribution
in Cash equal to 45 percent of such Holder’s Allowed Guarantor General Unsecured Claim on the Effective
Date or as soon as reasonably practicable thereafter (or if such Claim is not an Allowed Claim on the
Effective Date, on the next Distribution Date after such Claim becomes an Allowed Claim) and (2) upon
completion of the Claims reconciliation process, its Pro Rata share of a potential supplemental Cash
distribution (i.e., the Guarantor General Unsecured Recovery Cash Pool Supplement) in accordance with
Article III.C.14 of the Plan. In the event that any payment or distribution under the Plan is required to be
made or performed on a date that is not a Business Day, then the making of such payment or distribution
may be completed on the next succeeding Business Day, but shall be deemed to have been completed as of
the required date. Except as specifically provided in the Plan, Holders of Claims or Interests shall not be
entitled to interest, dividends, or accruals on the distributions provided for in the Plan, regardless of whether
such distributions are delivered on or at any time after the Effective Date.

B.      Rights and Powers of Distribution Agent

                 Powers of the Distribution Agent

          The Distribution Agent shall be empowered to: (a) effect all actions and execute all agreements,
instruments, and other documents necessary to perform its duties and exercise its rights under the Plan;
(b) make all distributions contemplated under the Plan; (c) employ professionals to represent it with respect
to its responsibilities and powers; and (d) exercise such other powers as may be vested in the Distribution
Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Distribution Agent to
be necessary and proper to implement the provisions of the Plan.

                 Expenses Incurred on or after the Effective Date

        Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and
expenses incurred by the Distribution Agent (including any of the Notes Trustees and Agents acting as a
Distribution Agent) on or after the Effective Date (including taxes) and any reasonable compensation and
expense reimbursement claims (including reasonable attorney and/or other professional fees and expenses)
made by such Distribution Agent shall be paid in Cash by the Reorganized Debtors, in each case, within
ten Business Days of receipt by the Reorganized Debtors of an invoice from such Distribution Agent for
any such amounts.




                                                       63
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 168 of 192




C.      Delivery of Distributions and Undeliverable or Unclaimed Distributions

                 Distributions Generally

         Except as otherwise provided herein, the Distribution Agent shall make all distributions required
under the Plan. The Distribution Agent shall not be required to give any bond or surety or other security
for the performance of its duties unless otherwise ordered by the Bankruptcy Court. Additionally, in the
event that the Distribution Agent is so otherwise ordered, all costs and expenses of procuring any such bond
or surety shall be borne by the Reorganized Debtors.

         Notwithstanding any provision of the Plan to the contrary, distributions to Holders of Allowed
Notes Claims and Allowed iHeart Interests may be made to or at the direction of the applicable Notes
Trustees and Agents, the iHeart Transfer Agent, or the CCOH Transfer Agent, as applicable, each of which
may act as Distribution Agent (or direct the Distribution Agent) for distributions to the respective Holders
of such Claims or Interests in accordance with the Plan and the applicable indentures in the case of Allowed
Notes Claims. As applicable, the Notes Trustees and Agents, the iHeart Transfer Agent, and the CCOH
Transfer Agent may transfer or direct the transfer of such distributions directly through the facilities of DTC
(whether by means of book-entry exchange, free delivery, or otherwise) and will be entitled to recognize
and deal for all purposes under the Plan with the respective Holders of such Claims to the extent consistent
with the customary practices of DTC. Notwithstanding anything to the contrary herein, such distributions
shall be subject in all respects to any rights of the Notes Trustees and Agents, the iHeart Transfer Agent,
and the CCOH Transfer Agent to assert a charging lien against such distributions. For the avoidance of
doubt, The Bank of New York Mellon, in its capacity as Legacy Notes Trustee for the issuance of the 5.50%
Legacy Notes, shall have the right to assert a charging lien against distributions that would have been made
to the 5.50% Legacy Notes but are instead being distributed to Holders of the non-5.50% Legacy Notes
pursuant to the Plan. All distributions to be made to Holders of Allowed Notes Claims and Allowed iHeart
Interests through DTC shall be made eligible for distribution through the facilities of DTC and, for the
avoidance of doubt, under no circumstances will any of the Notes Trustees and Agents be responsible for
making or required to make any distribution under the Plan to Holders of Allowed Notes Claims if such
distribution is not eligible to be distributed through the facilities of DTC.

         Except as otherwise provided herein, and notwithstanding any authority to the contrary,
distributions to Holders of Allowed Claims and Allowed Interests, including Claims and Interests that
become Allowed Claims or Allowed Interests after the Effective Date, shall be made to Holders by the
Distribution Agent: (a) to the address of each such Holder as set forth in the Debtors’ books and records
(or if the Debtors have been notified in writing, on or before the date that is 10 Business Days before the
Effective Date, of a change of address, to the changed address) or in the Claims Register as of the
Distribution Record Date; or (b) on any counsel that has appeared in the Chapter 11 Cases on the Holder’s
behalf; provided that the address for each Holder of an Allowed Claim or Allowed Interest shall be deemed
to be the address set forth in, as applicable, any Proof of Claim or Proof of Interest Filed by such Holder,
or, if no Proof of Claim or Proof of Interest has been Filed, the address set forth in the Schedules. If a
Holder holds more than one Claim in any one Class, all Claims of the Holder may be aggregated into one
Claim, and one distribution may be made with respect to the aggregated Claim. Notwithstanding anything
to the contrary in the Plan, including this Article VI.C, the Debtors, the Reorganized Debtors, any
Distribution Agent, the Notes Trustees and Agents, the iHeart Transfer Agent, or the CCOH Transfer Agent,
as applicable, shall not incur any liability whatsoever on account of any distributions under the Plan.

                 Distributions on Account of Obligations of Multiple Debtors

      Holders of Allowed Claims (other than Secured Term Loan / PGN Claims and Guarantor Funded
Debt Unsecured Claims) may assert such Claims against each Debtor obligated with respect to such Claims,


                                                      64
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 169 of 192




and such Claims shall be entitled to share in the recovery provided for the applicable Class of Claims against
each obligated Debtor based upon the full Allowed amount of such Claims. Notwithstanding the foregoing,
in no case shall the aggregate value of all property received or retained under the Plan on account of any
Allowed Claim exceed 100 percent of the underlying Allowed claim plus applicable interest, if any.

        For all purposes associated with distributions under the Plan on account of any Secured Term
Loan / PGN Claim, all guarantees by any Debtor of the obligations of any other Debtor, as well as any joint
and several liability of any Debtor with respect to any other Debtor, shall be deemed eliminated so that any
obligation that could otherwise be asserted against more than one Debtor shall result in a single distribution
under the Plan. Any such Claims shall be released and discharged pursuant to Article VIII of the Plan and
shall be subject to all potential objections, defenses, and counterclaims, and to estimation pursuant to
section 502(c) of the Bankruptcy Code.

                 Record Date of Distributions

         On the Distribution Record Date, the Claims Register shall be closed and any party responsible for
making distributions shall instead be authorized and entitled to recognize only those record Holders listed
on the Claims Register as of the close of business on the Distribution Record Date. Notwithstanding the
foregoing, distributions to Holders of Allowed Term Loan Credit Agreement Claims and Allowed iHeart
Interests that are not deposited in DTC shall be made to such Holders that are listed on the register or related
document maintained by the Term Loan Credit Agreement Agent or the iHeart Transfer Agent, as
applicable, as of the Distribution Record Date. The Distribution Record Date shall not apply to Notes
Claims and iHeart Interests deposited with DTC, the Holders of which shall receive distributions in
accordance with the customary procedures of DTC. In addition, distributions to Holders of Allowed Term
Loan Credit Agreement Claims and Allowed iHeart Interests (whether or not deposited in DTC) are subject
to the Equity Allocation Mechanism.

                 Special Rules for Distributions to Holders of Disputed Claims and Interests

         Notwithstanding any provision otherwise in the Plan and except as otherwise agreed to by the
Reorganized Debtors, on the one hand, and the Holder of a Disputed Claim or Disputed Interest, on the
other hand, or as set forth in a Final Order, no partial payments and no partial distributions shall be made
with respect to a Disputed Claim or Disputed Interest until all of the Disputed Claim or Disputed Interest
has become an Allowed Claim or Allowed Interest, as applicable, or has otherwise been resolved by
settlement or Final Order; provided that, if the Reorganized Debtors do not dispute a portion of an amount
asserted pursuant to an otherwise Disputed Claim or Disputed Interest, the Distribution Agent may make a
partial distribution on account of that portion of such Claim or Interest that is not Disputed at the time and
in the manner that the Distribution Agent makes distributions to similarly situated Holders of Allowed
Claims and Allowed Interests pursuant to the Plan. Any dividends or other distributions arising from
property distributed to Holders of Allowed Claims or Interests, as applicable, in a Class and paid to such
Holders under the Plan shall also be paid, in the applicable amounts, to any Holder of a Disputed Claim or
Interest, as applicable, in such Class that becomes an Allowed Claim or Interest after the date or dates that
such dividends or other distributions were earlier paid to Holders of Allowed Claims or Interests in such
Class.

                 De Minimis Distributions; Minimum Distributions

         No fractional units or amounts of New iHeart Common Stock, Special Warrants, New Debt, CCOH
Interests, or beneficial interests in the FCC Trust, if applicable, shall be distributed, and no Cash shall be
distributed in lieu of such fractional amounts, and such fractional amount shall be deemed to be zero. When
any distribution pursuant to the Plan on account of an Allowed Claim or Interest would otherwise result in


                                                      65
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 170 of 192




the issuance of a number of units or amounts of New iHeart Common Stock, Special Warrants, New Debt,
CCOH Interests, or beneficial interests in the FCC Trust, if applicable, that is not a whole number, the
actual distribution of units or amounts of New iHeart Common Stock, Special Warrants, New Debt, CCOH
Interests, or beneficial interests in the FCC Trust, if applicable, shall be rounded as follows: (a) fractions
of greater than one-half shall be rounded to the next higher whole number; and (b) fractions of one-half or
less shall be rounded to the next lower whole number with no further payment thereto. The total number of
authorized units or amounts of New iHeart Common Stock, Special Warrants, New Debt, CCOH Interests,
or beneficial interests in the FCC Trust, if applicable, to be distributed to Holders of Allowed Claims and
Interests shall be adjusted as necessary to account for the foregoing rounding; provided that DTC shall be
considered a single holder for purposes of distributions.; and provided further that with respect to CCOH
Interests, the foregoing rounding principles may be adjusted to prevent the total number of authorized units
or amounts of CCOH Interests to be distributed to Holders of Allowed Claims and Interests from increasing.

        The Distribution Agent shall not make any distributions to a Holder of an Allowed Claim or an
Allowed Interest on account of such Allowed Claim or Allowed Interest of New iHeart Common Stock,
Special Warrants, New Debt, CCOH Interests, beneficial interests in the FCC Trust, if applicable, or Cash
where such distribution is valued, in the reasonable discretion of the Distribution Agent, at less than
$100.00, and each Claim or Interest to which this limitation applies shall be discharged pursuant to
Article VIII of the Plan and its Holder shall be forever barred pursuant to Article VIII of the Plan from
asserting that Claim against or Interest in the Reorganized Debtors or their property.

                 Undeliverable Distributions and Unclaimed Property

         In the event that either (a) a distribution to any Holder is returned as undeliverable or (b) the Holder
of an Allowed Claim or Allowed Interest does not respond to a request by the Debtors or the Distribution
Agent for information necessary to facilitate a particular distribution, no distribution to such Holder shall
be made unless and until the Distribution Agent has determined the then-current address of such Holder or
received the necessary information to facilitate a particular distribution, at which time such distribution
shall be made to such Holder without interest, dividends, or other accruals of any kind; provided that such
distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code on the date
that is six months after the later of (x) the Effective Date and (y) the date of the distribution. After such
date, all unclaimed property or interests in property shall revert to the Reorganized Debtors automatically
and without need for a further order by the Bankruptcy Court (notwithstanding any applicable local, state,
federal, or foreign escheat, abandoned, or unclaimed property laws to the contrary), and the Claim or
Interest of any Holder to such property or interest in property shall be discharged and forever barred.
Notwithstanding the foregoing, subject to Article IV.Y of the Plan, any such distribution described herein
which is intended for a Holder of an Allowed Guarantor General Unsecured Claim shall be remitted to the
Guarantor General Unsecured Recovery Cash Pool.

                 Manner of Payment Pursuant to the Plan

       At the option of the Distribution Agent, any Cash payment to be made hereunder may be made by
check, wire transfer, Automated Clearing House, or credit card, or as otherwise provided in applicable
agreements; provided, however, that distributions of Cash to Holders of Allowed Notes Claims shall be
made through the facilities of DTC.

                 No Distributions to Holders of Intercompany Notes Claims

         In accordance with the waiver by each Debtor that is a Holder of an Intercompany Notes Claim of
its recoveries on account of such Intercompany Notes Claim and Article III.C of the Plan, the Debtors shall



                                                       66
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 171 of 192




implement procedures to ensure that there shall be no distributions made to any Holders of Intercompany
Notes Claims on account of such Intercompany Notes Claims.

D.      Compliance Matters

        In connection with the Plan, to the extent applicable, the Reorganized Debtors and any Distribution
Agent shall comply with all tax withholding and reporting requirements imposed on them by any
Governmental Unit, and all distributions pursuant to the Plan shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors
and the Distribution Agent shall be authorized to take all actions necessary or appropriate to comply with
such withholding and reporting requirements, including liquidating a portion of the distribution to be made
under the Plan to generate sufficient funds to pay applicable withholding taxes, withholding distributions
pending receipt of information necessary to facilitate such distributions, or establishing any other
mechanisms they believe are reasonable and appropriate. The Reorganized Debtors reserve the right to
allocate all distributions made under the Plan in compliance with all applicable wage garnishments,
alimony, child support, and other spousal awards, liens, and encumbrances.

E.      Foreign Currency Exchange Rate

        Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any Claim
asserted in currency other than U.S. dollars shall be automatically deemed converted to the equivalent U.S.
dollar value using the exchange rate for the applicable currency as published in The Wall Street Journal,
National Edition, on the Petition Date.

F.      Claims Paid or Payable by Third Parties

                 Claims Paid by Third Parties

         The Debtors or the Reorganized Debtors, as applicable, shall reduce a Claim, and such Claim (or
portion thereof) shall be disallowed without an objection to such Claim having to be Filed and without any
further notice to or action, order, or approval of the Bankruptcy Court, to the extent that the Holder of such
Claim receives a payment on account of such Claim from a party that is not a Debtor or Reorganized Debtor
(or other Distribution Agent), as applicable. To the extent a Holder of a Claim receives a distribution on
account of such Claim and receives payment from a party that is not a Debtor or a Reorganized Debtor (or
other Distribution Agent), as applicable, on account of such Claim, such Holder shall, within 10 Business
Days of receipt thereof, repay, return, or deliver any distribution held by or transferred to the Holder to the
applicable Reorganized Debtor to the extent the Holder’s total recovery on account of such Claim from the
third party and under the Plan exceeds the amount of such Claim as of the date of any such distribution
under the Plan. The failure of such Holder to timely repay, return, or deliver such distribution shall result
in the Holder owing the applicable Reorganized Debtor annualized interest at the Federal Judgment Rate
on such amount owed for each Business Day after the 10-Business Day grace period specified above until
the amount is repaid.

                 Claims Payable by Third Parties

        No distributions under the Plan shall be made on account of an Allowed Claim that is payable
pursuant to one of the Debtors’ insurance policies, including the Chubb Insurance Contracts, until the
Holder of such Allowed Claim has exhausted all remedies with respect to such insurance policy. To the
extent that one or more of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the
extent adjudicated by a court of competent jurisdiction), then immediately upon such satisfaction, such
Claim may be expunged to the extent of any such satisfaction on the Claims Register by the Claims,


                                                      67
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 172 of 192




Noticing, and Solicitation Agent without an objection to such Claim having to be Filed and without any
further notice to or action, order, or approval of the Bankruptcy Court.

                Applicability of Insurance Policies

        Except as otherwise provided herein, distributions to Holders of Allowed Claims shall be in
accordance with the provisions of any applicable insurance policy, including the Chubb Insurance
Contracts. Nothing contained in the Plan shall constitute or be deemed a release, settlement, satisfaction,
compromise, or waiver of any rights, defenses, or Cause of Action that the Debtors or any other Entity may
hold against any other Entity, including insurers, under any policies of insurance (including the Chubb
Insurance Contracts), agreements related thereto, or applicable indemnity, nor shall anything contained
herein constitute or be deemed a waiver by such insurers of any rights or defenses, including coverage
defenses, held by such insurers under the applicable insurance policies (including the Chubb Insurance
Contracts), agreements related thereto, and applicable non-bankruptcy law.

G.      Setoffs and Recoupment

         Except as otherwise expressly provided for herein and except with respect to a Term Loan Credit
Agreement Claim, a PGN Claim, the CCOH Due From Claim, or a 2021 Notes Claim (none of which shall
be subject to setoff, recoupment, reduction, or deduction), each Debtor, Reorganized Debtor, or such
Entity’s designee as instructed by such Debtor or Reorganized Debtor, as applicable, may, pursuant to the
Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-bankruptcy law, or as
may be agreed to by the Holder of a Claim, setoff against or recoup from an Allowed Claim and any
distributions to be made pursuant to the Plan on account of such Allowed Claim, any Cause of Action of
any nature whatsoever that the Debtor or Reorganized Debtor, as applicable, may have against the Holder
of such Allowed Claim, to the extent such Causes of Action have not been otherwise compromised, settled,
or released on or prior to the Effective Date (whether pursuant to the Plan or otherwise); provided that
neither the failure to effect such a setoff or recoupment nor the allowance of any Claim pursuant to the Plan
shall constitute a waiver or release by the Debtors or the Reorganized Debtors of any such Causes of Action
the Debtors or Reorganized Debtors may possess against such Holder.

H.      Allocation between Principal and Accrued Interest

         Except as otherwise provided herein, the aggregate consideration paid to Holders with respect to
their Allowed Claims shall be treated pursuant to the Plan as allocated first to the principal amount of such
Allowed Claims (to the extent thereof and as determined for federal income tax purposes) and second, to
the extent the consideration exceeds the principal amount of the Allowed Claims, to the remaining portion
of such Allowed Claim, if any.



              PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED,
                             AND DISPUTED CLAIMS

A.      Resolution of Disputed Claims

                Allowance of Claims and Interests

         On and after the Effective Date, each of the Reorganized Debtors shall have and shall retain any
and all rights and defenses the applicable Debtor had with respect to any Claim or Interest immediately
before the Effective Date, including any Cause of Action retained pursuant to Article IV.W of the Plan.



                                                      68
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 173 of 192




Except as expressly provided in the Plan or in any order entered in the Chapter 11 Cases before the Effective
Date (including the Confirmation Order), no Claim against or Interest in any Debtor shall become an
Allowed Claim or Allowed Interest unless and until such Claim or Interest is deemed Allowed under the
Plan or the Bankruptcy Code, or the Bankruptcy Court has entered a Final Order, including the
Confirmation Order (when it becomes a Final Order), in the Chapter 11 Cases allowing such Claim or
Interest.

                 Claims and Interests Administration Responsibilities

         Except as otherwise specifically provided in the Plan, and notwithstanding any requirements that
may be imposed pursuant to Bankruptcy Rule 9019, on and after the Effective Date, the Reorganized
Debtors (or any authorized agent or assignee thereof) shall have the sole authority: (a) to File, withdraw,
or litigate to judgment, objections to Disputed Claims against or Disputed Interests in any of the Debtors;
(b) to settle or compromise any Disputed Claim or Disputed Interest without any further notice to or action,
order, or approval by the Bankruptcy Court; and (c) to administer and adjust the Claims Register to reflect
any such settlements or compromises without any further notice to or action, order, or approval by the
Bankruptcy Court.

                 Estimation of Claims

          Before or after the Effective Date, the Debtors or the Reorganized Debtors may (but are not required
to), at any time, request that the Bankruptcy Court estimate any Disputed Claim pursuant to applicable law,
including pursuant to section 502(c) of the Bankruptcy Code, for any reason, regardless of whether any
party previously has objected to such Disputed Claim or whether the Bankruptcy Court has ruled on any
such objection, and the Bankruptcy Court shall retain jurisdiction under sections 157 and 1334 of the
Judicial Code to estimate any such Disputed Claim, including during the litigation of any objection to any
Disputed Claim or during the pendency of any appeal relating to such objection. Notwithstanding any
provision otherwise in the Plan, a Disputed Claim that has been expunged from the Claims Register, but
that either is subject to appeal or has not been the subject of a Final Order, shall be deemed to be estimated
at zero dollars, unless otherwise ordered by the Bankruptcy Court. In the event that the Bankruptcy Court
estimates any Disputed Claim, that estimated amount shall constitute a maximum limitation on such
Disputed Claim for all purposes under the Plan (including for purposes of distributions and discharge) and
may be used as evidence in any supplemental proceedings, and the Debtors or the Reorganized Debtors
may elect to pursue any supplemental proceedings to object to any ultimate distribution on such Disputed
Claim; provided that such limitation shall not apply to Disputed Claims against any of the Debtors requested
by the Debtors to be estimated for voting purposes only. Notwithstanding section 502(j) of the Bankruptcy
Code, in no event shall any Holder of a Disputed Claim that has been estimated pursuant to section 502(c)
of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such estimation unless such
Holder has Filed a motion requesting the right to seek such reconsideration on or before 14 days after the
date on which such Disputed Claim is estimated.

       Each of the foregoing Disputed Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Disputed Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.

B.      Time to File Objections to Disputed Claims and Disputed Interests.

         Any objections to Disputed Claims and Disputed Interests shall be Filed on or before the later of
(1) the first Business Day following the date that is 180 days after the Effective Date and (2) such later date
as may be specifically fixed by the Bankruptcy Court. For the avoidance of doubt, the Bankruptcy Court
may extend the time period to object to Disputed Claims and Disputed Interests.


                                                      69
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 174 of 192




C.      Disputed Claims Reserve

        On the Effective Date, the Debtors shall establish one or more reserves of New Debt for any
Disputed Claim or Disputed Interest entitled to receive New Debt to the extent such Claim or Interest is
ultimately Allowed existing as of the Effective Date, which reserve(s) shall be administered by the
Reorganized Debtors or the Distriburstiong Agent, as applicable. After the Effective Date, the Reorganized
Debtors or the Distriburstiong Agent shall hold such New Debt in such reserve(s) in trust for the benefit of
the Holders of Claims and Interests ultimately determined to be Allowed after the Effective Date. The
Reorganized Debtors or the Distriburstiong Agent shall distribute such amounts (net of any expenses,
including any taxes relating thereto), as provided herein, as such Claims and Interests are resolved by a
Final Order or agreed to by settlement, and such amounts will be distributable on account of such Claims
and Interests as such amounts would have been distributable had such Claims and Interests been Allowed
Claims and Allowed Interests as of the Effective Date under Article III of the Plan solely to the extent of
the amounts available in the applicable reserve(s).

         The Debtors, the Reorganized Debtors, and CCH will distribute to Holders of Allowed Claims and
Interests any New iHeart Common Stock, Special Warrants, beneficial interests in the FCC Trust (if the
FCC Trust is utilized as described in the Plan), or CCOH Interests (as applicable) when such Disputed
Claims or Disputed Interests are Allowed pursuant to Article VII of the Plan.

D.      Adjustment to Claims and Interests without Objection

         Any Claim or Interest that has been paid, satisfied, amended, superseded, cancelled, or otherwise
expunged (including pursuant to the Plan) may be adjusted or expunged on the Claims Register at the
direction of the Reorganized Debtors without the Reorganized Debtors having to File an application,
motion, complaint, objection, or any other legal proceeding seeking to object to such Claim or Interest and
without any further notice to or action, order, or approval of the Bankruptcy Court. Additionally, any Claim
or Interest that is duplicative or redundant with another Claim or Interest against the same Debtor may be
adjusted or expunged on the Claims Register at the direction of the Reorganized Debtors without the
Reorganized Debtors having to File an application, motion, complaint, objection, or any other legal
proceeding seeking to object to such Claim or Interest and without any further notice to or action, order, or
approval of the Bankruptcy Court.

E.      No Interest

         Unless otherwise specifically provided for herein or by Final Order of the Bankruptcy Court,
postpetition interest shall not accrue or be paid on Claims against or Interests in the Debtors, and no Holder
of a Claim against or Interest in the Debtors shall be entitled to interest accruing on or after the Petition
Date on any such Claim or Interest. Additionally, and without limiting the foregoing, interest shall not
accrue or be paid on any Disputed Claim with respect to the period from the Effective Date to the date a
final distribution is made on account of such Disputed Claim, if and when such Disputed Claim becomes
an Allowed Claim.

F.      Disallowance of Claims

        Except as otherwise expressly provided for herein, all Claims of any Entity from which property is
recoverable, based on an order from the Bankruptcy Court, under section 542, 543, 550, or 553 of the
Bankruptcy Code or that is a transferee of a transfer that is avoidable, based on an order from the Bankruptcy
Court, under section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be
deemed disallowed pursuant to section 502(d) of the Bankruptcy Code, and Holders of such Claims may
not receive any distributions on account of such Claims until such time as such Causes of Action against


                                                     70
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 175 of 192




that Entity have been settled or a Final Order with respect thereto has been entered by the Bankruptcy Court
and all sums due, if any, to the Debtors by that Entity have been turned over or paid to the Debtors or the
Reorganized Debtors, as applicable.

        Subject in all respects to Article V.F, all Proofs of Claim Filed on account of an indemnification
obligation to a director, officer, or employee shall be deemed satisfied and expunged from the Claims
Register as of the Effective Date to the extent such indemnification obligation is assumed (or honored or
reaffirmed, as the case may be) pursuant to the Plan, without any further notice to, action, order, or approval
of the Bankruptcy Court.

        Except as otherwise provided herein, agreed to by the Reorganized Debtors or otherwise
pursuant to an order of the Bankruptcy Court, all Proofs of Claim Filed after the applicable Claims
Bar Date shall be deemed disallowed in full and expunged as of the Effective Date, forever barred,
estopped, and enjoined from assertion, and shall not be enforceable against any Reorganized Debtor,
without the need for any objection by the Reorganized Debtors or any further notice to or action,
order, or approval of the Bankruptcy Court.

G.      Amendments to Proofs of Claim

         A Proof of Claim against or Proof of Interest in any Debtor may be amended before the
Confirmation Date only as agreed upon by the Debtors and the Holder of such Claim or Interest or as
otherwise permitted by the Bankruptcy Court, the Bankruptcy Rules, or applicable nonbankruptcy law. On
or after the Effective Date, except as provided in the Plan or the Confirmation Order, a Proof of Claim or
Proof of Interest may not be Filed or amended without the prior authorization of the Bankruptcy Court or
the Reorganized Debtors, and any such new or amended Proof of Claim or Proof of Interest Filed shall be
deemed disallowed in full and expunged without any further action, order, or approval of the Bankruptcy
Court absent prior Bankruptcy Court approval or agreement by the Debtors or Reorganized Debtors, as
applicable; provided that the foregoing shall not apply to Administrative Claims other than 503(b)(9)
Claims.

H.      Distributions after Allowance

         To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions (if any)
shall be made to the Holder of such Allowed Claim in accordance with the provisions of the Plan. As soon
as practicable after the date that the order or judgment of the Bankruptcy Court allowing any Disputed
Claim becomes a Final Order, the Distribution Agent shall provide to the Holder of such Allowed Claim
the distribution (if any) to which such Holder is entitled under the Plan as of the Effective Date, less any
previous distribution (if any) that was made on account of the undisputed portion of such Allowed Claim,
without any interest, dividends, or accruals to be paid on account of such Allowed Claim unless required
under applicable bankruptcy law or as otherwise provided in Article III.B



                            EFFECT OF CONFIRMATION OF THE PLAN

A.      Discharge of Claims and Termination of Interests

        To the maximum extent provided by section 1141(d) of the Bankruptcy Code, and except as
otherwise specifically provided in the Plan or in any contract, instrument, or other agreement or document
created pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan shall be in
complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims (including any


                                                      71
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 176 of 192




Intercompany Claims resolved or compromised after the Effective Date by the Reorganized Debtors),
Interests, and Causes of Action of any nature whatsoever, including any interest accrued on Claims or
Interests from and after the Petition Date, whether known or unknown, against, liabilities of, Liens on,
obligations of, rights against, and Interests in, the Debtors or any of their assets or properties, regardless of
whether any property shall have been distributed or retained pursuant to the Plan on account of such Claims
and Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date, any
liability (including withdrawal liability) to the extent such Claims or Interests relate to services performed
by current or former employees of the Debtors prior to the Effective Date and that arise from a termination
of employment, any contingent or non-contingent liability on account of representations or warranties
issued on or before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or
502(i) of the Bankruptcy Code, in each case whether or not: (1) a Proof of Claim or Proof of Interest based
upon such debt, right, or Interest is Filed or deemed Filed pursuant to section 501 of the Bankruptcy Code;
(2) a Claim or Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the Holder of such a Claim or Interest has accepted the Plan. Any default by the
Debtors or their Affiliates with respect to any Claim or Interest that existed immediately prior to or on
account of filing of the Chapter 11 Cases shall be deemed cured (and no longer continuing) on the Effective
Date. The Confirmation Order shall be a judicial determination of the discharge of all Claims and Interests
subject to the occurrence of the Effective Date.

B.      Releases by the Debtors

        Pursuant to section 1123(b) of the Bankruptcy Code, on and after the Effective Date, in
exchange for good and valuable consideration, including the obligations of the Debtors under the
Plan and the contributions of the Released Parties to facilitate and implement the Plan, to the fullest
extent permissible under applicable law, as such law may be extended or integrated after the Effective
Date, each Released Party is deemed conclusively, absolutely, unconditionally, irrevocably, and
forever released and discharged by each and all of the Debtors, the Reorganized Debtors, and their
Estates, in each case on behalf of themselves and their respective successors, assigns, and
representatives, and any and all other entities who may purport to assert any Cause of Action,
directly or derivatively, by, through, for, or because of the foregoing entities, from any and all Causes
of Action, including any derivative claims asserted or assertable on behalf of any of the Debtors, that
the Debtors, the Reorganized Debtors, or their Estates or Affiliates, as applicable, would have been
legally entitled to assert in its own right (whether individually or collectively) or on behalf of the
Holder of any Claim against, or Interest in, a Debtor or other Entity, based on or relating to, or in
any manner arising from, in whole or in part, the Debtors, the Debtors’ capital structure, the
assertion or enforcement of rights and remedies against the Debtors, the Debtors’ in- or out-of-court
restructuring efforts, intercompany transactions between or among the Debtors and/or their
Affiliates, the purchase, sale, or rescission of the purchase or sale of any Security of the Debtors or
the Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any Claim
or Interest that is treated in the Plan, the business or contractual arrangements between any Debtor
and any Released Party, the Term Loan Credit Agreement Documents, the Notes and Notes
Indentures, the Chapter 11 Cases and related adversary proceedings, the formulation, preparation,
dissemination, negotiation, filing, or consummation of the Restructuring Support Agreement, the
Disclosure Statement, the DIP Credit Agreement Documents, the New ABL Credit Agreement
Documents, the Plan, or any Restructuring Transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the Restructuring Support
Agreement, the Disclosure Statement, the DIP Credit Agreement Documents, the New ABL Credit
Agreement Documents, or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan, including
providing any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document, or other agreement contemplated by the Plan or the reliance by any Released Party on


                                                       72
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 177 of 192




the Plan or the Confirmation Order in lieu of such legal opinion, the issuance or distribution of
securities pursuant to the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, including the claims and causes of action
asserted in the Texas Litigation and the CCOH Litigation. Notwithstanding anything to the contrary
in the foregoing, the releases set forth above do not release any obligations of any Entity arising after
the Effective Date under the Plan, the Confirmation Order, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to section 1123(b) and Bankruptcy Rule 9019, of the releases described in this Article VIII.B by the
Debtors, which includes by reference each of the related provisions and definitions contained in this
Plan, and further, shall constitute the Bankruptcy Court’s finding that each release described in this
Article VIII.B is: (1) in exchange for the good and valuable consideration provided by the Released
Parties; (2) a good-faith settlement and compromise of such Causes of Action; (3) in the best interests
of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given
and made after due notice and opportunity for hearing; (6) a sound exercise of the Debtors’ business
judgment; and (7) a bar to any of the Debtors or Reorganized Debtors or their respective Estates
asserting any Cause of Action related thereto, of any kind, against any of the Released Parties or
their property.

C.      Releases by Holders of Claims and Interests

         On and after the Effective Date, in exchange for good and valuable consideration, including
the obligations of the Debtors under the Plan and the contributions of the Released Parties to
facilitate and implement the Plan, to the fullest extent permissible under applicable law, as such law
may be extended or integrated after the Effective Date, each of the Releasing Parties is deemed to
have conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged each
Debtor, Reorganized Debtor, and Released Party from any and all Causes of Action, including any
derivative claims asserted or assertable on behalf of any of the Debtors, the Reorganized Debtors, or
their Estates or Affiliates, as applicable, that such Entity would have been legally entitled to assert in
its own right (whether individually or collectively) or on behalf of the Holder of any Claim against,
or Interest in, a Debtor or other Entity, based on or relating to, or in any manner arising from, in
whole or in part, the Debtors, the Debtors’ capital structure, the assertion or enforcement of rights
and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions between or among the Debtors and/or their Affiliates, the purchase, sale,
or rescission of the purchase or sale of any Security of the Debtors or the Reorganized Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in
the Plan, the business or contractual arrangements between any Debtor and any Released Party, the
Term Loan Credit Agreement Documents, the Notes and Notes Indentures, the Chapter 11 Cases
and related adversary proceedings, the formulation, preparation, dissemination, negotiation, filing,
or consummation of the Restructuring Support Agreement, the Disclosure Statement, the DIP Credit
Agreement Documents, the New ABL Credit Agreement Documents, the Plan, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document created or entered into
in connection with the Restructuring Support Agreement, the Disclosure Statement, the DIP Credit
Agreement Documents, the New ABL Credit Agreement Documents, or the Plan, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration
and implementation of the Plan, including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement contemplated by the
Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of such


                                                   73
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 178 of 192




legal opinion, the issuance or distribution of securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective Date,
including the claims and causes of action asserted in the Texas Litigation and the CCOH Litigation.
Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
any obligations of any Entity arising after the Effective Date under the Plan, the Confirmation Order,
any Restructuring Transaction, or any document, instrument, or agreement (including those set forth
in the Plan Supplement) executed to implement the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases described in this Article VIII.C, which includes by reference
each of the related provisions and definitions contained in this Plan, and further, shall constitute the
Bankruptcy Court’s finding that each release described in this Article VIII.C is: (1) in exchange for
the good and valuable consideration provided by the Released Parties; (2) a good-faith settlement
and compromise of such Causes of Action; (3) in the best interests of the Debtors and all Holders of
Claims and Interests; (4) fair, equitable, and reasonable; (5) given and made after due notice and
opportunity for hearing; (6) a sound exercise of the Debtors’ business judgment; and (7) a bar to any
of the Releasing Parties or the Debtors or Reorganized Debtors or their respective Estates asserting
any Cause of Action related thereto, of any kind, against any of the Released Parties or their property.

D.     Exculpation

        Notwithstanding anything herein to the contrary, and upon entry of the Confirmation Order,
no Exculpated Party shall have or incur, and each Exculpated Party is released and exculpated from,
any liability to any holder of a Cause of Action, Claim, or Interest for any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, filing, or consummation of the Restructuring Support Agreement, the
Disclosure Statement, the DIP Credit Agreement Documents, the ABL Credit Agreement
Documents, the Plan, or any Restructuring Transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the Restructuring Support
Agreement, the Disclosure Statement, the DIP Credit Agreement Documents, the ABL Credit
Agreement Documents, the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including providing
any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document, or other agreement contemplated by the Plan or the reliance by any Exculpated Party on
the Plan or the Confirmation Order in lieu of such legal opinion, the issuance or distribution of
securities pursuant to the Plan or the distribution of property under the Plan or any other agreement
(whether or not such issuance or distribution occurs following the Effective Date), negotiations
regarding or concerning any of the foregoing, or the administration of the Plan or property to be
distributed hereunder, except for Causes of Action related to any act or omission that is determined
by Final Order to have constituted actual fraud, willful misconduct, or gross negligence, but in all
respects such Entities shall be entitled to reasonably rely upon the advice of counsel with respect to
their duties and responsibilities pursuant to the Plan. The Exculpated Parties have, and upon
Consummation of the Plan shall be deemed to have, participated in good faith and in compliance
with the applicable laws with regard to the solicitation of votes and distribution of consideration
pursuant to the Plan and, therefore, are not, and on account of such distributions shall not be, liable
at any time for the violation of any applicable law, rule, or regulation governing the solicitation of
acceptances or rejections of the Plan or such distributions made pursuant to the Plan.




                                                  74
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 179 of 192




E.      Injunction

        Except as otherwise expressly provided in the Plan, the Confirmation Order, or for
obligations issued or required to be paid pursuant to the Plan or the Confirmation Order, all Entities
who have held, hold, or may hold Claims, Interests, or Causes of Action that have been released,
discharged, or are subject to exculpation are permanently enjoined and precluded, from and after
the Effective Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing
in any manner any action or other proceeding of any kind on account of or in connection with or with
respect to any such Claims, Interests, or Causes of Action; (2) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against such Entities on
account of or in connection with or with respect to any such Claims, Interests, or Causes of Action;
(3) creating, perfecting, or enforcing any Lien, Claim, or encumbrance of any kind against such
Entities or the property or the estates of such Entities on account of or in connection with or with
respect to any such Claims, Interests, or Causes of Action; (4) asserting any right of setoff,
subrogation, or recoupment of any kind against any obligation due from such Entities or against the
property of such Entities on account of or in connection with or with respect to any such Claims,
Interests, or Causes of Action, unless such Holder has Filed a motion requesting the right to perform
such setoff on or before the Effective Date, and notwithstanding any indication in any Proof of Claim
or Proof of Interest or otherwise that such Holder asserts, has, or intends to preserve any right of
setoff pursuant to applicable law or otherwise; and (5) commencing or continuing in any manner any
action or other proceeding of any kind against such Entities on account of or in connection with or
with respect to any such Claims, Interests, or Causes of Action released, settled, or compromised
pursuant to the Plan.

        Upon entry of the Confirmation Order, all Holders of Claims and Interests and their
respective current and former directors, managers, officers, principals, predecessors, successors,
employees, agents, and direct and indirect Affiliates shall be enjoined from taking any actions to
interfere with the implementation or Consummation of the Plan. Each Holder of an Allowed Claim
or Allowed Interest, as applicable, by accepting, or being eligible to accept, distributions under or
Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be deemed to have
consented to the injunction provisions set forth in this Article VIII.E.

F.      Release of Liens

        Except as otherwise provided in the Plan, the Plan Supplement, the New Debt Documents,
the New ABL Credit Agreement Documents, or any contract, instrument, release, or other agreement
or document created pursuant to the Plan or the Confirmation Order, on the Effective Date, and
concurrently with the applicable distributions made pursuant to the Plan, all mortgages, deeds of
trust, Liens, pledges, or other security interests against any property of the Estates (other than, solely
in the event that the Allowed DIP Claims become Converted DIP Claims, the Continuing Liens and
the Liens securing the Contingent DIP Obligations) shall be fully released, settled, compromised, and
discharged, and all of the right, title, and interest of any holder of such mortgages, deeds of trust,
Liens, pledges, or other security interests against any property of the Debtors shall automatically
revert to the applicable Debtor or Reorganized Debtor, as applicable, and their successors and
assigns, in each case, without any further approval or order of the Bankruptcy Court and without
any action or Filing being required to be made by the Debtors. Any Holder of such Secured Claim
(and the applicable agents for such Holder) shall be authorized and directed to release any collateral
or other property of any Debtor (including any cash collateral and possessory collateral) held by such
Holder (and the applicable agents for such Holder), and to take such actions as requested by the
Debtors or Reorganized Debtors to evidence the release of such Lien, including the execution,


                                                   75
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 180 of 192




delivery, and filing or recording of such documents evidencing such releases. The presentation or
filing of the Confirmation Order to or with any local, state, federal, or foreign agency or department
shall constitute good and sufficient evidence of, but shall not be required to effect, the termination of
such Liens.

G.      Protection against Discriminatory Treatment

         To the maximum extent provided by section 525 of the Bankruptcy Code, and consistent with
paragraph 2 of Article VI of the United States Constitution, no Entity, including no Governmental Unit,
shall discriminate against any Reorganized Debtor or deny, revoke, suspend, or refuse to renew a license,
permit, charter, franchise, or other similar grant to, condition such a grant to, discriminate with respect to
such a grant against, any Reorganized Debtor, or any Entity with which a Reorganized Debtor has been or
is associated, solely because such Reorganized Debtor was a debtor under chapter 11 of the Bankruptcy
Code, may have been insolvent before the commencement of the Chapter 11 Cases (or during the
Chapter 11 Cases but before such Debtor was granted or denied a discharge), or has not paid a debt that is
dischargeable in the Chapter 11 Cases.

H.      Recoupment

        In no event shall any Holder of a Claim or Interest be entitled to recoup any Claim or Interest
against any Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such Holder
actually has performed such recoupment and provided notice thereof in writing to the Debtors on or before
the Confirmation Date, notwithstanding any indication in any Proof of Claim or Proof of Interest or
otherwise that such Holder asserts, has, or intends to preserve any right of recoupment.

I.      Document Retention

        On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance
with their standard document retention policy, as may be altered, amended, modified, or supplemented by
the Reorganized Debtors.

J.      Reimbursement or Contribution

         If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant
to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the
time of allowance or disallowance, such Claim shall be forever disallowed and expunged notwithstanding
section 502(j) of the Bankruptcy Code, unless prior to the Confirmation Date: (1) such Claim has been
adjudicated as non-contingent; or (2) the relevant Holder of a Claim has Filed a non-contingent Proof of
Claim on account of such Claim and a Final Order has been entered prior to the Confirmation Date
determining such Claim as no longer contingent.

K.      Term of Injunctions or Stays

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect
in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the
Bankruptcy Court, and extant on the Confirmation Date (excluding any injunctions or stays contained in
the Plan or the Confirmation Order), shall remain in full force and effect until the Effective Date. All
injunctions or stays contained in the Plan or the Confirmation Order shall remain in full force and
effect in accordance with their terms.




                                                      76
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 181 of 192




L.      SEC Rights Reserved

        Notwithstanding any provision herein to the contrary or an abstention from voting on the Plan, no
provision of the Plan, or any order confirming the Plan: (i) releases any non-Debtor Person or Entity
(including any Released Party) from any Claim or Cause of Action of the SEC; or (ii) enjoins, limits, impairs
or delays the SEC from commencing or continuing any Claims, Causes of Action, proceedings or
investigations against any non-Debtor Person or Entity (including any Released Party) in any forum.

M.      Release of Preference Actions

         As of the Effective Date, the Debtors, on behalf of themselves and their Estates, shall be deemed
to waive and release all Avoidance Actions arising under section 547 of the Bankruptcy Code or any
comparable “preference” action arising under applicable non-bankruptcy law; provided that, except as
expressly provided in this Article VIII.M or the Confirmation Order, the Reorganized Debtors shall retain
the right to assert any Claims assertable in any Avoidance Action as defenses or counterclaims in any Cause
of Action brought by any Entity.



                     CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

A.      Conditions Precedent to the Effective Date.

        It shall be a condition to the Effective Date that the following conditions shall have been satisfied
or waived pursuant to Article IX.B of the Plan:

        1.      The Bankruptcy Court shall have entered the Disclosure Statement Order, which order shall
                be in form and substance reasonably acceptable to the Required Consenting Senior
                Creditors, the Debtors, and, solely with respect to those terms and provisions that would
                have a material adverse effect on the value of the distributions to (a) the Holders of 2021
                Notes Claims, the Required Consenting 2021 Noteholders and, (b) the Consenting
                Sponsors on account of their iHeart Interests, the Consenting Sponsors, and (c) CCOH,
                CCOH, and such order shall be a Final Order and in full force and effect.

        2.      The Bankruptcy Court shall have entered the Confirmation Order, which order shall be in
                form and substance reasonably acceptable to the Required Consenting Senior Creditors,
                the Debtors, the DIP Agent, and, solely with respect to those terms and provisions that
                (a) would have a material adverse effect on the value of the distributions to (i) the Holders
                of 2021 Notes Claims, the Required Consenting 2021 Noteholders and (ii) the Consenting
                Sponsors on account of their iHeart Interests, the Consenting Sponsors, (b) impact the
                Committee, the treatment of General Unsecured Claims, the distribution of Cash to Holders
                of Allowed General Unsecured Claims, and the releases and exculpation to be granted to
                the Committee and its members, the Committee, and (c) impact the ABL Secured Parties,
                the ABL Agent, and (d) impact CCOH or the CCOH Plan and Separation Settlement, or
                impair the releases in favor of CCOH, CCOH, and such order shall not have been stayed,
                modified, or vacated on appeal.

        3.      The Plan Supplement, including any amendments, modifications, or supplements to the
                documents, schedules, or exhibits included therein shall have been Filed with the
                Bankruptcy Court pursuant to the terms of the Plan.




                                                     77
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 182 of 192




4.    The Internal Revenue Service shall have issued a private letter ruling to iHeart or iHeart
      shall have received an opinion of counsel or accounting firm chosen by the Debtors, in
      each case in form and substance reasonably acceptable to the Debtors and the Required
      Consenting Senior Creditors, with respect to any and all matter(s) that such parties have
      reasonably determined that the receipt of a private letter ruling or an opinion of counsel or
      accounting firm is advisable with respect to the Restructuring Transactions.

5.    The Reorganized Debtors shall have executed and delivered the New ABL Credit
      Agreement Documents and shall have issued the New ABL Credit Agreement
      Indebtedness in connection therewith.

6.    All DIP Claims (other than Contingent DIP Obligations that continue Unimpaired) shall
      have become either Repaid DIP Claims or Converted DIP Claims.

7.    The New Debt shall have been issued by Reorganized iHC.

8.    The New iHeart Common Stock and, if necessary, the Special Warrants shall have been
      issued by Reorganized iHeart.

9.    If the Taxable Separation is effectuated pursuant to the terms and conditions set forth in
      Article IV.G, the Preferred Stock Transactions shall have occurred.

10.   The FCC Approval and any other authorizations, consents, regulatory approvals, rulings,
      or documents required to implement and effectuate the Plan shall have been obtained.

11.   If the FCC Trust is utilized as described in the Plan, the FCC Trust shall have been
      established in accordance with the provisions of the Plan and the FCC Trust Agreement.

12.   The Professional Fee Escrow Account shall have been established and funded with Cash
      in accordance with Article II.B.2 of the Plan.

13.   The Reorganized Debtors shall have entered into all documents effectuating the separation
      of CCOH from the Debtors., including all such documents attached to the CCOH Plan and
      Separation Settlement.

14.   The Restructuring Support Agreement shall not have been terminated.

15.   The Reorganized Debtors shall have paid, to the extent unpaid and invoiced at least five
      Business Days prior to the Effective Date, all Consenting Stakeholder Fees.

16.   All actions, documents, certificates, and agreements necessary to implement this Plan shall
      have been effectuated or executed and delivered to the required parties and, to the extent
      required, filed with the applicable Governmental Units as provided for in the Plan.

17.   Each of the New Corporate Governance Documents will be in full force and effect as of
      the Effective Date.

18.   (a) The Required Consenting Senior Creditors shall have determined in their reasonable
      judgment, with the assistance of their financial and legal advisors, that (i) the aggregate
      amount of Allowed General Unsecured Claims against Non-Obligor Debtors classified into
      Class 7A is reasonably expected to be equal to or less than $4.75 million; (ii) the aggregate



                                          78
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 183 of 192




                 amount of Allowed General Unsecured Claims against the TTWN Debtors classified into
                 Class 7B is reasonably expected to be equal to or less than $3.0 million, and (iii) the
                 aggregate amount of Allowed iHC Unsecured Claims classified into Class 7D, excluding
                 Term Loan / PGN Deficiency Claims, is reasonably expected to be equal to or less than
                 $2.0 million or (b) the Bankruptcy Court shall have entered a Final Order estimating (i) the
                 aggregate amount of Allowed General Unsecured Claims against Non-Obligor Debtors
                 classified into Class 7A to be equal to or less than $4.75 million; (ii) the aggregate amount
                 of Allowed General Unsecured Claims against the TTWN Debtors classified into Class 7B
                 to be equal to or less than $3.0 million, and (iii) the aggregate amount of Allowed iHC
                 Unsecured Claims classified into Class 7D, excluding Term Loan / PGN Deficiency
                 Claims, to be equal to or less than $2.0 million.

        19.      The Guarantor General Unsecured Recovery Cash Pool Account shall have been
                 established and funded in Cash in accordance with Article IV.Y.

        20.      The Sponsor Unsecured Claims shall have been deemed withdrawn with prejudice.

B.      Waiver of Conditions Precedent

         The Debtors may, with the prior written consent of (a) the Required Consenting Senior Creditors,
(b) solely with respect to Articles IX.A.2 and IX.A.6, the DIP Agent, (c) solely with respect to Article IX.A
6, the DIP Lenders (d) solely with respect to those terms and provisions that would have a material adverse
effect on the value of the distributions to the Holders of 2021 Notes Claims, the Required Consenting 2021
Noteholders, (e) solely with respect to those terms and provisions that would have a material adverse effect
on the value of the distributions to the Consenting Sponsors on account of their iHeart Interests, the
Consenting Sponsors, and (f) solely with respect to those terms and provisions that impact CCOH or the
CCOH Plan and Separation Settlement, and the releases to be granted to CCOH, CCOH and (g) solely with
respect to Articles IX.A.19 and IX.A.20, the Committee (in each case for (a) through (fg), such consents
not to be unreasonably withheld) waive any of the conditions to the Effective Date set forth in Article IX.A
of the Plan, other than the conditions set forth in (i) Article IX.A.10–11 and (ii) Article IX.A.16 (which
condition may only be waived by the party entitled to payment in accordance with such condition) at any
time without any notice to any other parties in interest and without any further notice to or action, order, or
approval of the Bankruptcy Court, and without any formal action other than proceeding to confirm and
consummate the Plan.

C.      Effect of Non-Occurrence of Conditions to Consummation

         If the Effective Date does not occur, then the Plan will be null and void in all respects and nothing
contained in the Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any Claims,
Interests, or Causes of Action held by any Debtor or any other Entity; (2) prejudice in any manner the rights
of any Debtor or any other Entity; or (3) constitute an admission, acknowledgment, offer, or undertaking
of any sort by any Debtor or any other Entity in any respect.



              MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.      Modification of Plan

       Subject to the limitations and terms contained in the Plan, the Debtors reserve the right to (1) amend
or modify the Plan before the entry of the Confirmation Order, in accordance with the Bankruptcy Code


                                                      79
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 184 of 192




and the Bankruptcy Rules and with the consent of (a) the Required Consenting Senior Creditors, (b) solely
with respect to those terms and provisions that would have a material adverse effect on the value of the
distributions to the Holders of 2021 Notes Claims, the Required Consenting 2021 Noteholders, (c) solely
with respect to those terms and provisions that would have a material adverse effect on the value of the
distributions to the Consenting Sponsors on account of their iHeart Interests or impair the releases in favor
of the Consenting Sponsors provided in the Plan, the Consenting Sponsors, (d) solely with respect to those
terms and provisions that impact the Committee, the treatment of General Unsecured Claims, the
distribution of Cash to Holders of Allowed General Unsecured Claims, and the releases or exculpation to
be granted to the Committee and its members, the Committee, and (e) solely with respect to those terms
and provisions that impact the ABL Secured Parties, the ABL Agent, and (f) solely with respect to those
terms and provisions that impact CCOH or the CCOH Plan and Separation Settlement, or impair the releases
in favor of CCOH, CCOH and (2) after the entry of the Confirmation Order (with the consent of (a) the
Required Consenting Senior Creditors, (b) solely with respect to those terms and provisions that would
have a material adverse effect on the value of the distributions to the Holders of 2021 Notes Claims, the
Required Consenting 2021 Noteholders, (c) solely with respect to those terms and provisions that would
have a material adverse effect on the value of the distributions to the Consenting Sponsors on account of
their iHeart Interests or impair the releases in favor of the Consenting Sponsors provided in the Plan or the
CCOH Plan and Separation Settlement, the Consenting Sponsors, (d) solely with respect to those terms and
provisions that impact the Committee, the treatment of General Unsecured Claims, the distribution of Cash
to Holders of Allowed General Unsecured Claims, and the releases and exculpation to be granted to the
Committee and its members, the Committee, and (e) solely with respect to those terms and provisions that
impact the ABL Secured Parties, the ABL Agent, and (f) solely with respect to those terms and provisions
that impact CCOH or the CCOH Plan and Separation Settlement, or impair the releases in favor of CCOH,
CCOH, the Debtors or the Reorganized Debtors, as applicable, may, upon order of the Bankruptcy Court,
amend or modify the Plan, in accordance with section 1127(b) of the Bankruptcy Code, remedy any defect
or omission, or reconcile any inconsistency in the Plan in such manner as may be necessary to carry out the
purpose and intent of the Plan consistent with the terms set forth herein.

B.      Effect of Confirmation on Modifications

        Entry of the Confirmation Order shall constitute approval of all modifications or amendments to
the Plan occurring after the solicitation thereof pursuant to section 1127(a) of the Bankruptcy Code and a
finding that such modifications to the Plan do not require additional disclosure or resolicitation under
Bankruptcy Rule 3019.


C.      Withdrawal of Plan

          The Debtors reserve the right to revoke or withdraw the Plan with respect to any or all Debtors
before the Confirmation Date and to File subsequent chapter 11 plans. If the Debtors revoke or withdraw
the Plan, or if Confirmation or the Effective Date does not occur, then: (1) the Plan will be null and void
in all respects; (2) any settlement or compromise not previously approved by Final Order of the Bankruptcy
Court embodied in the Plan (including the fixing or limiting to an amount certain of the Claims or Interests
or Classes of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases
effectuated by the Plan, and any document or agreement executed pursuant to the Plan will be null and void
in all respects; and (3) nothing contained in the Plan shall (a) constitute a waiver or release of any Claims,
Interests, or Causes of Action by any Entity, (b) prejudice in any manner the rights of any Debtor or any
other Entity, or (c) constitute an admission, acknowledgement, offer, or undertaking of any sort by any
Debtor or any other Entity.




                                                     80
      Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 185 of 192




                                   RETENTION OF JURISDICTION

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, the
Bankruptcy Court shall retain exclusive jurisdiction over all matters arising out of, or related to, the
Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including
jurisdiction to:

         1.     allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured
or unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment
of any Claim or Interest and the resolution of any and all objections to the secured or unsecured status,
priority, amount, or allowance of Claims or Interests;

        2.       decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals authorized
pursuant to the Bankruptcy Code or the Plan;

         3.      resolve any matters related to Executory Contracts or Unexpired Leases, including: (a) the
assumption, assumption and assignment, or rejection of any Executory Contract or Unexpired Lease to
which a Debtor is party or with respect to which a Debtor may be liable and to hear, determine, and, if
necessary, liquidate, any cure claims or other Claims arising therefrom, including pursuant to section 365
of the Bankruptcy Code; (b) any potential contractual obligation under any Executory Contract or
Unexpired Lease that is assumed or assumed and assigned; and (c) any dispute regarding whether a contract
or lease is or was executory, expired, or terminated;

         4.       ensure that distributions to Holders of Allowed Claims and Allowed Interests are
accomplished pursuant to the provisions of the Plan and adjudicate any and all disputes arising from or
relating to distributions under the Plan;

        5.      adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated
matters, and any other matters, and grant or deny any applications involving a Debtor or the Estates that
may be pending on the Effective Date;

         6.      enter and implement such orders as may be necessary or appropriate to execute, implement,
or consummate the provisions of (a) contracts, instruments, releases, indentures, and other agreements or
documents approved by Final Order in the Chapter 11 Cases and (b) the Plan, the Confirmation Order, and
contracts, instruments, releases, indentures, and other agreements or documents created in connection with
the Plan; provided that the Bankruptcy Court shall not retain jurisdiction over disputes concerning
documents contained in the Plan Supplement that have a jurisdictional, forum selection, or dispute
resolution clause that refers disputes to a different court;

        7.      enter and enforce any order for the sale of property pursuant to sections 363, 1123, or
1146(a) of the Bankruptcy Code;

        8.      grant any consensual request to extend the deadline for assuming or rejecting Unexpired
Leases pursuant to section 365(d)(4) of the Bankruptcy Code;

        9.      issue injunctions, enter and implement other orders, or take such other actions as may be
necessary or appropriate to restrain interference by any Entity with Consummation or enforcement of the
Plan;



                                                     81
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 186 of 192




         10.     hear, determine, and resolve any cases, matters, controversies, suits, disputes, or Causes of
Action in connection with or in any way related to the Chapter 11 Cases, including: (a) with respect to the
repayment or return of distributions and the recovery of additional amounts owed by the Holder of a Claim
or an Interest for amounts not timely repaid pursuant to Article VI of the Plan; (b) with respect to the
releases, injunctions, and other provisions contained in Article VIII of the Plan, including entry of such
orders as may be necessary or appropriate to implement such releases, injunctions, and other provisions;
(c) that may arise in connection with the Consummation, interpretation, implementation, or enforcement of
the Plan and the Confirmation Order; or (d) related to section 1141 of the Bankruptcy Code;

     11.     decide and resolve all matters related to the issuance of the New Debt, the New iHeart
Common Stock, and the Special Warrants;

        12.    enter and implement such orders as are necessary or appropriate regarding the actions of
the FCC Trust pursuant to the terms of the Plan and the FCC Trust Agreement, including orders regarding
the FCC Trustees’ operating decisions and exercise of control over the New iHeart Common Stock and
Special Warrants;

         13.     enter and implement such orders as are necessary or appropriate if the Confirmation Order
is for any reason modified, stayed, reversed, revoked, or vacated;

        14.     adjudicate any and all disputes arising from or relating to distributions under the Plan or
any transactions contemplated therein;

        15.     consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Bankruptcy Court order, including the Confirmation Order;

         16.     enforce all orders, judgments, injunctions, releases, exculpations, indemnifications, and
rulings entered in connection with the Chapter 11 Cases with respect to any Entity, and resolve any cases,
controversies, suits, or disputes that may arise in connection with any Entity’s rights arising from or
obligations incurred in connection with the Plan;

        17.     hear and determine matters concerning local, state, federal, and foreign taxes in accordance
with sections 346, 505, and 1146 of the Bankruptcy Code;

        18.     enter an order or Final Decree concluding or closing the Chapter 11 Cases;

        19.     enforce all orders previously entered by the Bankruptcy Court; and

        20.    hear and determine any other matters related to the Chapter 11 Cases and not inconsistent
with the Bankruptcy Code or the Judicial Code.

         Nothing herein limits the jurisdiction of the Bankruptcy Court to interpret and enforce the Plan and
all contracts, instruments, releases, indentures, and other agreements or documents created in connection
with the Plan, or the Disclosure Statement, without regard to whether the controversy with respect to which
such interpretation or enforcement relates may be pending in any state or other federal court of competent
jurisdiction.

        If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
otherwise without jurisdiction over any matter arising in, arising under, or related to the Chapter 11 Cases,
including the matters set forth in this Article XI, the provisions of this Article XI shall have no effect on




                                                     82
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 187 of 192




and shall not control, limit, or prohibit the exercise of jurisdiction by any other court having competent
jurisdiction with respect to such matter.

        Unless otherwise specifically provided herein or in a prior order of the Bankruptcy Court, the
Bankruptcy Court shall have exclusive jurisdiction to hear and determine disputes concerning Claims
against or Interests in the Debtors that arose prior to the Effective Date.



                                   MISCELLANEOUS PROVISIONS

A.      Immediate Binding Effect

         Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the occurrence of
the Effective Date, the terms of the Plan shall be immediately effective and enforceable and deemed binding
upon the Debtors, the Reorganized Debtors, and any and all Holders of Claims or Interests (irrespective of
whether such Claims or Interests are deemed to have accepted the Plan), all Entities that are parties to or
are subject to the settlements, compromises, releases, discharges, exculpations, and injunctions described
in the Plan, each Entity acquiring property under the Plan, and any and all non-Debtor parties to Executory
Contracts and Unexpired Leases with the Debtors. All Claims against and Interests in the Debtors shall be
as fixed, adjusted, or compromised, as applicable, pursuant to the Plan regardless of whether any Holder of
a Claim or Interest has voted on the Plan.

B.      Additional Documents

         On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements
and other documents as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan; provided that such agreements and other documents shall be in form and substance
reasonably acceptable to the Required Consenting Senior Creditors and, solely with respect to those terms
and provisions that would have a material adverse effect on the value of the distributions to (1) the Holders
of 2021 Notes Claims, the Required Consenting 2021 Noteholders, and (2) the Consenting Sponsors on
account of their iHeart Interests, the Consenting Sponsors. The Debtors or the Reorganized Debtors, as
applicable, and all Holders of Claims and Interests receiving distributions pursuant to the Plan and all other
parties in interest shall, from time to time, prepare, execute, and deliver any agreements or documents and
take any other actions as may be necessary or advisable to effectuate the provisions and intent of the Plan.

C.      Payment of Statutory Fees

        All fees and applicable interest payable pursuant to section 1930 of the Judicial Code and 31 U.S.C.
§ 3717, as applicable, as determined by the Bankruptcy Court at a hearing pursuant to section 1128 of the
Bankruptcy Code, shall be paid by each of the Reorganized Debtors (or the Distribution Agent on behalf
of the Reorganized Debtors) for each quarter (including any fraction thereof) until the Chapter 11 Cases are
converted, dismissed, or a Final Decree is issued, whichever occurs first.

D.      Statutory Committee and Cessation of Fee and Expense Payment.

        On the Effective Date, any statutory committee appointed in the Chapter 11 Cases, including the
Committee, shall dissolve, and members thereof shall be released from all rights and duties from or related
to the Chapter 11 Cases, provided, however, that the Committee will stay in existence solely for the limited
purpose of (a) filing and prosecuting final fee applications, and (b) participating in any adversary
proceeding commenced after the date of this Plan in which the Committee is named as a defendant,



                                                     83
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 188 of 192




including any appeals thereof. The Reorganized Debtors shall not be responsible for paying any fees or
expenses incurred by the members of or advisors to any statutory committees after the Effective Date,
except for the fees and expenses incurred by the Committee’s professionals in connection with the matters
identified in clauses (a) and (b) of the foregoing sentence.

E.      Reservation of Rights

         Except as expressly set forth herein, the Plan shall have no force or effect unless the Bankruptcy
Court shall enter the Confirmation Order, and the Confirmation Order shall have no force or effect if the
Effective Date does not occur. None of the Filing of the Plan, any statement or provision contained in the
Plan, or the taking of any action by any Debtor with respect to the Plan, the Disclosure Statement, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with
respect to the Holders of Claims or Interests, unless and until the Effective Date has occurred.

F.      Successors and Assigns

         The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding
on, and shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer,
director, agent, representative, attorney, beneficiary, or guardian, if any, of each such Entity.

G.      Service of Documents

        After the Effective Date, any pleading, notice, or other document required by the Plan to be served
on or delivered to the Reorganized Debtors shall be served on:

         Reorganized Debtors                   iHeartMedia, Inc.
                                               20880 Stone Oak Parkway
                                               San Antonio, Texas, 78258
                                               Attention: Robert Walls, General Counsel

                                               with copies for information only (which shall not
                                               constitute notice) to:

         Counsel to the Debtors                Kirkland & Ellis LLP
                                               Kirkland & Ellis International LLP
                                               300 North LaSalle Street
                                               Chicago, Illinois 60654
                                               Attention: Anup Sathy, P.C., William A.
                                               Guerrieri, Brian D. Wolfe, and Benjamin M.
                                               Rhode

                                               Kirkland & Ellis LLP
                                               Kirkland & Ellis International LLP
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Attention: Christopher J. Marcus, P.C.




                                                       84
Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 189 of 192




 Counsel to the Term Loan /       Jones Day
 PGN Group                        555 South Flower Street
                                  Fiftieth Floor
                                  Los Angeles, California 90071
                                  Attention: Bruce Bennett, Joshua M. Mester,
                                  and James Johnston

 Counsel to the Term Lender       Arnold & Porter Kaye Scholer LLP
 Group                            70 W. Madison Street, Suite 4200
                                  Chicago, IL 60602
                                  Attention: Michael D. Messersmith

                                  Arnold & Porter Kaye Scholer LLP
                                  250 W. 55th Street
                                  New York, NY 10019
                                  Attention: Alan Glantz

 Counsel to the 2021 Noteholder   Gibson, Dunn & Crutcher LLP
 Group                            333 South Grand Avenue
                                  Los Angeles, California 90071
                                  Attention: Robert Klyman and Matthew J.
                                  Williams


 Counsel to the Consenting        Weil, Gotshal & Manges LLP
 Sponsors                         767 Fifth Avenue
                                  New York, New York 10153
                                  Attention: Matthew S. Barr and Gabriel A.
                                  Morgan


 Counsel to the DIP Agent         Davis Polk & Wardwell LLP
                                  450 Lexington Avenue
                                  New York, New York 10017
                                  Attention: Eli J. Vonnegut and Stephen D.
                                  Piraino


 Counsel to the Committee         Akin Gump Strauss Hauer & Feld LLP
                                  One Bryant Park
                                  New York, New York 10036
                                  Attention: Ira S. Dizengoff, Philip C. Dublin,
                                  and Naomi Moss




                                         85
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 190 of 192




         Counsel to the CCOH Special           Willkie Farr & Gallagher LLP
         Committee                             787 Seventh Avenue
                                               New York, New York 10019
                                               Attention: Matthew A. Feldman and Paul V.
                                               Shalhoub


         Counsel to CCOH                       Wilson Sonsini Goodrich & Rosati, P.C.
                                               1301 Avenue of the Americas
                                               New York, New York 10019
                                               Attention: Benjamin Hoch



         Counsel to GAMCO Asset                Entwistle & Cappucci, LLP
         Management, Inc.                      299 Park Avenue, 20th Floor
                                               New York, New York 10171
                                               Attention: Andrew J. Entwistle



H.      Entire Agreement; Controlling Document

         Except as otherwise indicated, on the Effective Date, the Plan supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings, and representations with
respect to the subject matter of the Plan, all of which will have become merged and integrated into the Plan.
Except as set forth in the Plan, in the event that any provision of the Restructuring Support Agreement, the
Disclosure Statement, the Plan Supplement, or any order (other than the Confirmation Order) referenced in
the Plan (or any exhibits, schedules, appendices, supplements, or amendments to any of the foregoing),
conflict with or are in any way inconsistent with any provision of the Plan, the Plan shall govern and control.
In the event of any inconsistency between the Plan and the Confirmation Order, the Confirmation Order
shall control.

I.      Plan Supplement

         All exhibits and documents included in the Plan Supplement are incorporated into and are a part of
the Plan as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits
and documents shall be made available upon written request to the Debtors’ counsel at the address above
or by downloading such exhibits and documents from the website of the Claims, Noticing, and
Solicitation Agent at https://cases.primeclerk.com/iheartmedia or the Bankruptcy Court’s website at
http://www.txs.uscourts.gov/bankruptcy. Unless otherwise ordered by the Bankruptcy Court, to the extent
any exhibit or document in the Plan Supplement is inconsistent with the terms of any part of the Plan that
does not constitute the Plan Supplement, such part of the Plan that does not constitute the Plan Supplement
shall control.

J.      Non-Severability

         If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be
invalid, void, or unenforceable, the Bankruptcy Court, at the request of the Debtors in consultation with the
Required Consenting Senior Creditors and the Required Consenting 2021 Noteholders, shall have the power
to alter and interpret such term or provision to make it valid or enforceable to the maximum extent


                                                       86
       Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 191 of 192




practicable, consistent with the original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions
of the Plan will remain in full force and effect and will in no way be affected, impaired, or invalidated by
such holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial determination
and shall provide that each term and provision of the Plan, the New Corporate Governance Documents, the
New Debt Documents, the New ABL Credit Agreement Documents, as any of such documents may have
been altered or interpreted in accordance with the foregoing, is: (1) valid and enforceable pursuant to their
terms; (2) integral to the Plan and may not be deleted or modified without the consent of the parties thereto;
and (3) non-severable and mutually dependent.

K.      Votes Solicited in Good Faith

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the
Plan in good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the
Bankruptcy Code, the Debtors, the Consenting Stakeholders, and each of their respective Affiliates, and
each of their and their Affiliates’ agents, representatives, members, principals, shareholders, officers,
directors, employees, advisors, and attorneys, in each case solely in their respective capacities as such, will
be deemed to have participated in good faith and in compliance with the Bankruptcy Code in the offer,
issuance, sale, and purchase of Securities offered and sold under the Plan and any previous plan, and,
therefore, neither any of such parties nor individuals or the Reorganized Debtors will have any liability for
the violation of any applicable law, rule, or regulation governing the solicitation of votes on the Plan or the
offer, issuance, sale, or purchase of the Securities offered and sold under the Plan or any previous plan.

L.      Closing of Chapter 11 Cases

        The Reorganized Debtors shall, promptly after the full administration of the Chapter 11 Cases, File
all documents required by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close
the Chapter 11 Cases.

M.      Waiver or Estoppel

         Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim or Interest should be Allowed in a certain amount, in
a certain priority, Secured or not subordinated by virtue of an agreement made with the Debtors or their
counsel, or any other Entity, if such agreement was not disclosed in the Plan, the Disclosure Statement, or
papers Filed prior to the Confirmation Date.

N.      Substantial Consummation

        On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.




                                                      87
     Case 18-31274 Document 2207 Filed in TXSB on 12/17/18 Page 192 of 192




Dated: October 18,[____], 2018      IHEARTMEDIA, INC.
                                    on behalf of itself and all other Debtors

                                    Scott Hamilton
                                    Scott Hamilton
                                    Chief Accounting Officer
                                    iHeartMedia, Inc.




                                  88
